Exhibit 10.2

EXECUTION VERSION

 

 

 

 

LOGO [g367159ex10_2p1.jpg]

TERM CREDIT AGREEMENT

dated as of

June 14, 2012,

among

ASCENA RETAIL GROUP, INC.,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     35   

SECTION 1.03.

 

Terms Generally

     35   

SECTION 1.04.

 

Accounting Terms; GAAP

     35   

SECTION 1.05.

 

Effectuation of Transactions

     36    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     36   

SECTION 2.02.

 

Loans and Borrowings

     36   

SECTION 2.03.

 

Requests for Borrowings

     37   

SECTION 2.04.

 

Funding of Borrowings

     38   

SECTION 2.05.

 

Interest Elections

     38   

SECTION 2.06.

 

Termination of Commitments

     40   

SECTION 2.07.

 

Repayment of Loans; Evidence of Debt

     40   

SECTION 2.08.

 

Amortization of Term Loans

     41   

SECTION 2.09.

 

Prepayment of Loans

     42   

SECTION 2.10.

 

Fees

     44   

SECTION 2.11.

 

Interest

     45   

SECTION 2.12.

 

Alternate Rate of Interest

     46   

SECTION 2.13.

 

Increased Costs

     46   

SECTION 2.14.

 

Break Funding Payments

     47   

SECTION 2.15.

 

Taxes

     48   

SECTION 2.16.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     52   

SECTION 2.17.

 

Mitigation Obligations; Replacement of Lenders

     53   

SECTION 2.18.

 

Incremental Term Facilities

     55   

SECTION 2.19.

 

Extension Offers

     56   

SECTION 2.20.

 

Refinancing Term Facilities

     57    ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     59   

SECTION 3.02.

 

Authorization; Enforceability; Benefit to Loan Parties

     59   

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     60   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     60   

SECTION 3.05.

 

Properties

     61   

SECTION 3.06.

 

Litigation and Environmental Matters

     62   

SECTION 3.07.

 

Compliance with Laws and Agreements

     62   

SECTION 3.08.

 

Investment Company Status

     63   

SECTION 3.09.

 

Taxes

     63   

SECTION 3.10.

 

ERISA; Labor Matters

     63   

SECTION 3.11.

 

Disclosure

     64   

SECTION 3.12.

 

Subsidiaries and Joint Ventures

     64   

SECTION 3.13.

 

Insurance

     64   

SECTION 3.14.

 

Federal Reserve Regulations

     64   

SECTION 3.15.

 

Solvency

     65   

SECTION 3.16.

 

Collateral Matters

     65    ARTICLE IV    Conditions    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Financial Statements and Other Information

     69   

SECTION 5.02.

 

Notices of Material Events

     71   

SECTION 5.03.

 

Additional Subsidiaries

     72   

SECTION 5.04.

 

Information Regarding Collateral

     72   

SECTION 5.05.

 

Existence; Conduct of Business

     73   

SECTION 5.06.

 

Payment of Obligations

     73   

SECTION 5.07.

 

Maintenance of Properties

     73   

SECTION 5.08.

 

Insurance

     73   

SECTION 5.09.

 

Books and Records; Inspection and Rights

     74   

SECTION 5.10.

 

Compliance with Laws

     74   

SECTION 5.11.

 

Use of Proceeds

     74   

SECTION 5.12.

 

Further Assurances

     74   

SECTION 5.13.

 

Maintenance of Ratings

     75   

SECTION 5.14.

 

Certain Post-Closing Collateral Obligations

     75    ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

     75   



--------------------------------------------------------------------------------

         Page  

SECTION 6.02.

 

Liens

     77   

SECTION 6.03.

 

Fundamental Changes; Business Activities

     78   

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

     79   

SECTION 6.05.

 

Asset Sales

     81   

SECTION 6.06.

 

Sale/Leaseback Transactions

     83   

SECTION 6.07.

 

Swap Agreements

     83   

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

     83   

SECTION 6.09.

 

Transactions with Affiliates

     85   

SECTION 6.10.

 

Restrictive Agreements

     85   

SECTION 6.11.

 

Amendment of Organizational Documents

     86   

SECTION 6.12.

 

Senior Secured Leverage Ratio

     86   

SECTION 6.13.

 

Changes in Fiscal Periods

     86    ARTICLE VII    Events of Default    ARTICLE VIII    The
Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

 

Notices

     95   

SECTION 9.02.

 

Waivers; Amendments

     96   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     98   

SECTION 9.04.

 

Successors and Assigns

     100   

SECTION 9.05.

 

Survival

     104   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     104   

SECTION 9.07.

 

Severability

     105   

SECTION 9.08.

 

Right of Setoff

     105   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     105   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     106   

SECTION 9.11.

 

Headings

     106   

SECTION 9.12.

 

Confidentiality

     106   

SECTION 9.13.

 

Several Obligations; Nonreliance; Violation of Law

     107   

SECTION 9.14.

 

USA Patriot Act Notice

     107   

SECTION 9.15.

 

Interest Rate Limitation

     108   

SECTION 9.16.

 

Release of Liens and Guarantees

     108   

SECTION 9.17.

 

No Fiduciary Relationship

     108   

SECTION 9.18.

 

Non-Public Information

     109   

SECTION 9.19.

 

Intercreditor Agreement

     109   



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A

   —   

Certain Non-Designated Subsidiaries

Schedule 1.01B

   —   

Excluded Real Properties

Schedule 2.01

   —   

Commitments

Schedule 3.05

   —   

Real Properties

Schedule 3.06

   —   

Disclosed Matters

Schedule 3.12

   —   

Subsidiaries and Joint Ventures

Schedule 3.13

   —   

Insurance

Schedule 6.01

   —   

Existing Indebtedness

Schedule 6.02

   —   

Existing Liens

Schedule 6.04

   —   

Existing Investments

Schedule 6.09

   —   

Affiliate Transactions

Schedule 6.10

   —   

Existing Restrictions

EXHIBITS:

Exhibit A

   —   

Form of Assignment and Assumption

Exhibit B

   —   

Form of Borrowing Request

Exhibit C

   —   

Form of Guarantee and Collateral Agreement

Exhibit D

   —   

Form of Compliance Certificate

Exhibit E

   —   

Form of Interest Election Request

Exhibit F

   —   

Form of Perfection Certificate

Exhibit G

   —   

Form of Supplemental Perfection Certificate

Exhibit H-1

   —   

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit H-2

   —   

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

Exhibit H-3

   —   

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit H-4

   —   

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I

   —   

Form of Intercreditor Agreement

 

iv



--------------------------------------------------------------------------------

TERM CREDIT AGREEMENT dated as of June 14, 2012, among ASCENA RETAIL GROUP,
INC., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The Company (such term and each other capitalized term used herein having the
meaning assigned to it in Article I of this Agreement), the Lenders and the
Administrative Agent have agreed to enter into this Agreement to provide for,
among other things, an extension of credit in the form of Tranche B Term Loans
from the Lenders to the Company in an aggregate principal amount of up to
$300,000,000.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Second Restatement Agreement” means the Amendment and Restatement Agreement
dated as of June 14, 2012, among the Company, the other Loan Parties party
thereto, the lenders party thereto, the issuing banks party thereto and JPMCB,
as administrative agent and swingline lender.

“ABL Credit Agreement” means the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of the date hereof, among
the Company, certain Subsidiaries party thereto, the lenders party thereto and
JPMCB, as administrative agent.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Company” means Charming Shoppes, Inc., a Pennsylvania corporation.

“Acquired Company Convertible Notes” means the 1.125% Senior Convertible Notes
due 2014 of the Acquired Company outstanding as of the Effective Date.

“Acquired Company Acquisition Agreement Representations” means the
representations and warranties made by the Acquired Company in the Acquisition
Agreement, but only to the extent that the Company or Merger Sub has the right
under the Acquisition Agreement not to consummate the Acquisition Tender Offer
or the Merger as a result of such representations and warranties in the
Acquisition Agreement being inaccurate.



--------------------------------------------------------------------------------

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
May 1, 2012, among the Company, Merger Sub and the Acquired Company, together
with the exhibits thereto and the related disclosure letter.

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company commenced by Merger
Sub pursuant to the Acquisition Agreement.

“Administrative Agent Fee Letter” means the Amended and Restated Administrative
Agent Fee Letter dated May 11, 2012, between the Company and the Administrative
Agent.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, notwithstanding the
foregoing, in the case of the Tranche B Term Loans, the Adjusted LIBO Rate shall
at no time be less than 1.00% per annum.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agreement” means this Term Credit Agreement, as modified, amended or restated
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters LIBOR01
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing

 

2



--------------------------------------------------------------------------------

rate quotations comparable to those currently provided on such screen, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(without any rounding) for deposits in dollars with a maturity of one month. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively; provided that,
notwithstanding the foregoing, in the case of the Tranche B Term Loans, the
Alternate Base Rate shall at no time be less than 2.00% per annum.

“Applicable Rate” means, for any day, (a) with respect to any Tranche B Term
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurodollar Spread”, as the case may be, based upon the Total
Leverage Ratio as of the end of the fiscal quarter of the Company for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b), provided that until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(b) as
of and for the fiscal quarter ended January 28, 2013, the Applicable Rate for
purposes of this clause (a) shall be based on the rates per annum set forth in
Level III, and (b) with respect to any Incremental Term Loan of any Series, the
rate per annum specified in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series:

 

Level

   Total Leverage Ratio      ABR
Spread     Eurodollar
Spread  

I

     < 0.50x         2.25 %      3.25 % 

II

     < 0.75x but ³ 0.50x         2.50 %      3.50 % 

III

     ³ 0.75x         2.75 %      3.75 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, the Applicable Rate shall be based on the rates
per annum set forth in Level III if the Company fails to deliver the
consolidated financial statements required to be delivered pursuant to
Section 5.01(a) or 5.01(b) or any Compliance Certificate required to be
delivered pursuant hereto, in each case within the time periods specified herein
for such delivery, during the period commencing on and including the day of the
occurrence of a Default resulting from such failure and until the delivery
thereof.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, in their capacities as joint bookrunners and joint lead
arrangers for the credit facility established hereby.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Arranger Fee Letter” means the Amended and Restated Arranger Fee Letter dated
May 1, 2012, among the Arrangers, the Initial Lenders, and the Company.

“Available Amount” means, as of any date of determination: (a) $5,000,000, plus
(b) $50,000,000 for each fiscal year of the Company commencing on and after
July 29, 2012 and prior to such date of determination, minus (c) the sum of the
aggregate amounts of (i) all Restricted Payments made pursuant to
Section 6.08(a)(vi) and (ii) all payments of or in respect of Indebtedness made
pursuant to Section 6.08(b)(vi), in each case as of such date of determination.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“BofA” means Bank of America, N.A., a national banking association, in its
individual capacity, and its successors.

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request, in
the form of Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Canadian Subsidiary” means any Subsidiary that has been formed or is organized
under the laws of Canada or any province or territory thereof.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty. For purposes of Section 6.02, a Capital Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Effective Date), other than the Permitted Investors, of Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Company and the percentage of
the aggregate ordinary voting power represented by Equity Interests in the
Company owned by such Person or group then exceeds the percentage of the
aggregate ordinary voting power represented by Equity Interests in the Company
owned by the Permitted Investors; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; or (c) the occurrence of a “change of
control” (or a similar event, however denominated) in any agreement or
instrument governing Material Indebtedness or any Permitted Revolving
Indebtedness.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.15.

 

5



--------------------------------------------------------------------------------

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche B Term Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is a Tranche B Term Commitment or an Incremental Term Commitment of
any Series and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class. Additional Classes of Loans, Borrowings,
Commitments and Lenders may be established pursuant to Sections 2.19 and 2.20.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Secured Obligations.

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Company, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit C, together with all supplements thereto.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Company and each
Designated Subsidiary either (i) a counterpart of the Collateral Agreement, duly
executed and delivered on behalf of such Person, or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with such documents
and opinions with respect to such Designated Subsidiary as may reasonably be
requested by the Administrative Agent;

(b) all Equity Interests owned by or on behalf of any Loan Party shall have been
pledged pursuant to, and to the extent required by, the Collateral Agreement
and, in the case of Equity Interests in any Foreign Subsidiary, where the
Administrative Agent so requests in connection with the pledge of such Equity
Interests, a Foreign Pledge Agreement (provided that the Loan Parties shall not
be required to pledge Equity Interests in Foreign Subsidiaries that are not
Eligible Foreign Subsidiaries, and provided further that the Loan Parties shall
not be required to pledge more than 65% of the outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of
any such Eligible Foreign Subsidiary), and the Administrative Agent shall, to
the extent required by the Collateral Agreement, have received certificates or
other instruments representing all such certificated Equity Interests, together
with undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) (i) all Indebtedness of the Company and any Subsidiary and (ii) all
Indebtedness of any other Person in a principal amount of $5,000,000 or more

 

6



--------------------------------------------------------------------------------

that, in each case, is owing to any Loan Party shall be evidenced by a
promissory note and shall have been pledged pursuant to the Collateral
Agreement, and the Administrative Agent shall have received all such promissory
notes, together with undated instruments of transfer with respect thereto
endorsed in blank;

(d) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to perfect the Liens intended to be created by the
Collateral Documents with the priority required by the Collateral Documents
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording;

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable Lien on the Mortgaged
Property described therein, free of any other Liens except as permitted under
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors, and
(iv) such surveys, abstracts, appraisals, legal opinions and other documents as
the Administrative Agent may reasonably request with respect to any such
Mortgage or Mortgaged Property;

(f) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to (i) each Deposit Account maintained by any Loan Party (other than any
Excluded Deposit Account) and (ii) each securities account maintained by any
Loan Party with any securities intermediary; and

(g) each Loan Party shall have obtained all material consents and approvals
required in connection with the execution and delivery of all Collateral
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in Section 5.03. The foregoing
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Company, determines that the cost
of

 

7



--------------------------------------------------------------------------------

creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance or flood insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in (including delivery of promissory notes as
required by clause (c) above) or the obtaining of title insurance or, subject to
the requirements of applicable law, flood insurance, legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Subsidiary (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Collateral Documents.

“Collateral Documents” means the Collateral Agreement, each Control Agreement,
each Mortgage, each Foreign Pledge Agreement, each IP Security Agreement and
each other document granting a Lien upon any assets of any Loan Party as
security for payment of the Secured Obligations.

“Commitment” means a Tranche B Term Commitment, an Incremental Term Commitment
of any Series or a combination thereof (as the context requires).

“Commitment Letter” means the Amended and Restated Commitment Letter dated
May 11, 2012, among JPMCB, J.P. Morgan Securities LLC, BofA, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and the Company.

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

“Company” means Ascena Retail Group, Inc., a Delaware corporation.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2012, relating to the credit facility provided for herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining

 

8



--------------------------------------------------------------------------------

such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-cash extraordinary charges for such
period, (v) any non-cash compensation charges, including charges arising from
restricted stock and stock-option grants, for such period, (vi) any other
non-cash charges (other than the write-down or write-off of current assets, any
additions to bad debt reserve or bad debt expense or any accruals for estimated
sales discounts, returns or allowances) for such period, (vii) any losses for
such period attributable to early extinguishment of Indebtedness or obligations
under any Swap Agreement, (viii) any fees and expenses for such period paid in
connection with, and other non-recurring charges for such period relating to,
the Acquisition, provided that such fees, expenses and non-recurring charges are
incurred on or prior to January 26, 2014, (ix) charges for such period
attributable to restructuring activities commenced by the Acquired Company and
its subsidiaries prior to the Effective Date, provided that the aggregate amount
added back pursuant to this clause (ix) may not exceed $25,000,000 in the
aggregate for all periods (with not more than $10,000,000 thereof in the
aggregate being for periods commencing after July 28, 2012), (x) severance
charges for such period attributable to reorganization of certain operations of
the Acquired Company and its subsidiaries, provided that the aggregate amount
added back pursuant to this clause (x) may not exceed $5,000,000 in the
aggregate for all periods, and (xi) charges for such period attributable to the
sale, transfer or other disposition of, or cessation of the operation of,
certain operations acquired as part of the Acquisition and consistent with the
plan therefor previously communicated by the Company to the Administrative
Agent, provided that the aggregate amount added back pursuant to this
clause (xi) may not exceed $50,000,000 in the aggregate for all periods, and
minus (b) without duplication (i) to the extent not deducted in determining such
Consolidated Net Income, all cash payments made during such period on account of
non-cash charges that were or would have been added to Consolidated Net Income
pursuant to clauses (a)(iv), (a)(v) or (a)(vi) above in such period or in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, (A) any extraordinary gains and all non-cash items of income (other
than normal accruals in the ordinary course of business) for such period and
(B) any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP; provided that Consolidated EBITDA
shall be calculated so as to exclude the effect of any gain or loss that
represents after-tax gains or losses attributable to any sale, transfer or other
disposition of assets by the Company or any Subsidiary, other than dispositions
of inventory and other dispositions in the ordinary course of business. For
purposes of calculating Consolidated EBITDA for any period, if during such
period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated on a Pro Forma Basis after giving effect thereto.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any

 

9



--------------------------------------------------------------------------------

Person (other than the Company) that is not a Subsidiary except to the extent of
the amount of cash dividends or similar cash distributions actually paid by such
Person to the Company or, subject to clauses (b) and (c) below, any of the
Subsidiaries during such period, (b) the income of, and any amounts referred to
in clause (a) above paid to, any Subsidiary (other than a Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary is restricted by
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, statute, rule or regulation applicable to such
Subsidiary, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Deposit Account” has the meaning set forth in the Collateral Agreement.

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
is a Foreign Subsidiary, (b) any Subsidiary set forth on Schedule 1.01A, (c) any
Inactive Subsidiary, (d) prior to the release of the Existing Acquired Company
Mortgage on the parcels of real property owned by White Marsh Distribution, LLC,
White Marsh Distribution, LLC and (e) prior to the release of the Existing
Acquired Company Mortgage on the parcels of real property owned by FB Distro
Distribution Center, LLC, FB Distro Distribution Center, LLC (it being agreed,
in the case of clauses (d) and (e), that the Company will cause each such
release to occur as promptly as reasonably practicable following the expiration
or termination of such Existing Acquired Company Mortgage in accordance with the
terms thereof as in effect on the Effective Date).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an

 

10



--------------------------------------------------------------------------------

optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, or requires the payment of
any cash dividend or any other scheduled payment constituting a return of
capital, in each case at any time on or prior to the first anniversary of the
latest Maturity Date (determined as of the date of issuance thereof or, in the
case of any such capital stock outstanding on the date hereof, the date hereof),
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) cash, (ii) debt securities or (iii) any capital stock
referred to in (a) above, in each case at any time prior to the first
anniversary of the latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such capital stock outstanding on the date
hereof, the date hereof).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

“Eligible Foreign Subsidiary” means a Foreign Subsidiary that is (a) a
first-tier CFC owned directly by the Company or any Domestic Subsidiary that is
a U.S. Person or (b) described in clause (b) of the definition of the term
“Foreign Subsidiary”.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and binding agreements
with any Governmental Authority in each case, relating to pollution or
protection of the environment, natural resources, human health and safety (to
the extent related to exposure to Hazardous Materials), or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:
(a) compliance or non-compliance with any Environmental Law or permit, license
or approval issued thereunder, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
reasonably expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by any Loan Party
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan, (f) the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by any Loan Party or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by any Loan Party or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code, (i) the occurrence of a non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA)
with respect to which any Loan Party or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or could otherwise
reasonably be expected to be liable or (j) any other event or condition with
respect to a Plan or Multiemployer Plan that could reasonably be expected to
result in material liability of any Loan Party or any ERISA Affiliate.

 

12



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Deposit Account” means (a) any Deposit Account that is an operating
account maintained by any Loan Party solely for the use of one of its retail
stores (or a group of 80 or fewer retail stores) in which payments received from
customers are deposited and which is not an account to which amounts held in
other deposit accounts of the Loan Parties are swept, provided that (i) such
Loan Party shall cause all amounts on deposit in such Deposit Account (other
than amounts reasonably determined by such Loan Party to be required for the
operating needs of the retail store or stores to which such Deposit Account
relates), to be swept on each business day into one or more Deposit Accounts
that are not Excluded Deposit Accounts and (ii) no such Deposit Account shall
contain payment of or in respect of any Credit Card Account Receivable of any
Loan Party, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Acquired Company Credit Agreement” means the Fourth Amended and
Restated Loan and Security Agreement dated as of July 14, 2011, by and among the
Acquired Company, certain of its subsidiaries party thereto, the lenders party
thereto, and Wells Fargo Bank, National Association, as agent for such lenders,
and certain other parties thereto.

 

13



--------------------------------------------------------------------------------

“Existing Acquired Company Mortgages” means the mortgage, deed of trust,
assignment of leases and rents or other security document, as applicable,
granting a Lien, as of the Effective Date, on the parcels of real property of
the Acquired Company or its subsidiaries set forth on Schedule 1.01B.

“Extending Lender” has the meaning set forth in Section 2.19(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.19.

“Extension Offer” has the meaning set forth in Section 2.19(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.19, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans of the applicable Extension Request Class (such Loans
being referred to as the “Extended Loans”) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) a modification of the scheduled amortization applicable to such Extended
Loans, provided that the weighted average life to maturity of such Extended
Loans shall be no shorter than the remaining weighted average life to maturity
(determined at the time of such Extension Offer) of the Loans of the applicable
Extension Request Class, (c) a modification of voluntary or mandatory
prepayments applicable thereto (including prepayment premiums and other
restrictions thereon), provided that such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Class, but may not provide for mandatory prepayment
requirements that are more favorable than those applicable to the Loans of the
applicable Extension Request Class, (d) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Lenders in respect of
such Extension Offer or their Extended Loans and/or (e) an addition of any
affirmative or negative covenants applicable to the Company and the
Subsidiaries, provided that any such additional covenant with which the Company
and the Subsidiaries shall be required to comply prior to the latest Maturity
Date in effect immediately prior to such Extension Permitted Amendment for the
benefit of the Extending Lenders providing such Extended Loans shall also be for
the benefit of all other Lenders.

“Extension Request Class” has the meaning set forth in Section 2.19(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

14



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means the Administrative Agent Fee Letter and the Arrangers Fee
Letter.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Subsidiary” means a Subsidiary that (a) is organized under the laws of
a jurisdiction other than the United States or any State thereof or the District
of Columbia or (b) substantially all the assets of which consist of Equity
Interests in Subsidiaries described in clause (a) above.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to

 

15



--------------------------------------------------------------------------------

advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by the chief financial officer of the
Company)).

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

“Inactive Subsidiary” means any Subsidiary that (a) does not conduct any
business operations and (b) either (i) has assets with a total book value of
$1,000,000 or less or (ii) (A) was formed to conduct operations of one or more
retail stores each of which has since closed and ceased to be in operation,
(B) does not own any assets material to the Company and the Subsidiaries and
(C) is (or after the closing of such retail stores will be) in the process of
voluntary liquidation, dissolution or merger in compliance with Section 6.03.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.18.

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.18, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

16



--------------------------------------------------------------------------------

“Incremental Term Loan” means a Loan made by an Incremental Lender to the
Company pursuant to Section 2.18.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of the Company or any Subsidiary and
(iii) any purchase price adjustment or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment or earnout is, or becomes, reasonably determinable),
(e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (f) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person (but only
to the extent of the lesser of (x) the amount of such Indebtedness and (y) the
fair market value of such property, if such Indebtedness has not been assumed by
such Person), and (i) all Guarantees by such Person of Indebtedness of others.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. It is acknowledged
and agreed that private label letters of credit issued by the Company or any
Subsidiary for the making of payment for the purchase of Inventory in the
ordinary course of business (and in respect of which no Issuing Bank or other
financial institution is an issuer thereof or has any disbursement obligations
thereunder) do not constitute Indebtedness of the Company or such Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

17



--------------------------------------------------------------------------------

“Initial Lenders” means JPMCB and BofA

“Intercreditor Agreement” means the Intercreditor Agreement among the Loan
Parties, the Administrative Agent and the administrative agent, collateral
agent, collateral trustee or a similar representative for any Permitted
Revolving Indebtedness, in substantially the form of Exhibit I, with such
changes therefrom as are contemplated or permitted by Section 9.19.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.05, which shall be, in the
case of any such written request, in the form of Exhibit E or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date applicable to such
ABR Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, such day or days prior to the last day of such Interest Period
as shall occur at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date applicable to such Eurodollar Loan.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender participating therein, nine or twelve
months) thereafter, as the Company may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by the
chief financial officer of the Company)) in, any other Person that are held or
made by the specified Person. The amount, as of any date of determination, of
(a)

 

18



--------------------------------------------------------------------------------

any Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee”, (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of the Company) of the
consideration therefor (including any Indebtedness assumed in connection
therewith), plus the fair value (as so determined) of all additions, as of such
date of determination, thereto, and minus the amount, as of such date of
determination, of any portion of such Investment repaid to the investor in cash
as a repayment of principal or a return of capital, as the case may be, but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
time of such Investment, (d) any Investment (other than any Investment referred
to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such consideration as of the time of the transfer),
minus the amount, as of such date of determination, of any portion of such
Investment repaid to the investor in cash as a return of capital, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the time of
such transfer, and (e) any Investment (other than any Investment referred to in
clause (a), (b), (c) or (d) above) in any Person resulting from the issuance by
such Person of its Equity Interests to the investor shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Company) of such Equity Interests at the time of the issuance thereof.

“IP Security Agreements” has the meaning set forth in the Collateral Agreement.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Agreement or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters LIBOR01 screen (or on any successor

 

19



--------------------------------------------------------------------------------

or substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“Loan Document Obligations” has the meaning set forth in the Collateral
Agreement.

“Loan Documents” means this Agreement, the Incremental Facility Agreements, the
Extension Agreements, the Refinancing Facility Agreements, the Collateral
Agreement, the other Collateral Documents, the Intercreditor Agreement and,
except for purposes of Section 9.02, any promissory notes delivered pursuant to
Section 2.05(e).

“Loan Parties” means the Company and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders holding outstanding Loans of such Class representing more
than 50% of all Loans of such Class outstanding at such time.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform any of
its monetary obligations under the Loan Documents to which it is a party or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under the Loan Documents (other than, in the case of this clause
(c) only, a material adverse effect caused by an improper act or omission of the
Administrative Agent or any Lender).

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Loan Documents), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and the Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 5.0% or more of the consolidated total assets of the Company and the
Subsidiaries or (b) the consolidated revenues of which equal 5.0% or more of the
consolidated revenues of the Company and the Subsidiaries, in each case as of
the end of or for the most recent period of four consecutive fiscal quarters of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any such
financial statements, as of the end of or for the period of four consecutive
fiscal quarters of the Company ended April 28, 2012); provided that if at the
end of or for any such most recent period of four consecutive fiscal quarters
the combined consolidated total assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10.0% of the consolidated total assets of the
Company and the Subsidiaries or 10.0% of the consolidated revenues of the
Company and the Subsidiaries, then one or more of such excluded Subsidiaries
shall for all purposes of this Agreement be deemed to be Material Subsidiaries
in descending order based on the

 

21



--------------------------------------------------------------------------------

amounts of their consolidated total assets or consolidated revenues, as the case
may be, until such excess shall have been eliminated. For purposes of this
definition, the consolidated total assets and consolidated revenues of the
Company as of any date prior to, or for any period that commenced prior to, the
Effective Date shall be determined on a pro forma basis to give effect to the
Acquisition and the other Transactions to occur on the Effective Date.

“Maturity Date” means the Tranche B Term Maturity Date or the Incremental Term
Maturity Date with respect to Incremental Term Loans of any Series, as the
context requires.

“Maximum Rate” has the meaning set forth in Section 9.15.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of the
Company.

“Merger Sub” means Colombia Acquisition Corp., a Delaware corporation.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means each parcel of real property located in the United
States of America owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has a book value of $5,000,000 or more;
provided that for so long as such real property shall be subject to any Existing
Acquired Company Mortgage, the real property set forth on Schedule 1.01B shall
not constitute a “Mortgaged Property”.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

22



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Company and
the Subsidiaries to Persons that are not Affiliates of the Company or any
Subsidiary, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding) of an asset, the amount of all payments
required to be made by the Company and the Subsidiaries as a result of such
event to repay Indebtedness (other than Loans and Permitted Revolving
Indebtedness) secured by such asset and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Company and the Subsidiaries, and the
amount of any reserves established by the Company and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by the chief financial
officer of the Company). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

23



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.L. No. 107-56 (Signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Company
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a wholly owned Subsidiary
(or, in the case of any such purchase or other acquisition structured as a
two-step tender offer, such Person will become a wholly owned Subsidiary
reasonably promptly thereafter upon the consummation of the second-step merger),
in each case including as a result of a merger or consolidation between any
Subsidiary and such Person, or (b) in the case of any purchase or other
acquisition of other assets, such assets will be owned by the Company or a
wholly owned Subsidiary; provided that (i) all transactions related thereto are
consummated in accordance with applicable law, (ii) the business of such Person,
or such assets, as the case may be, constitute a business permitted under
Section 6.03(b) and (iii) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to each newly created
or acquired Subsidiary or assets in order to satisfy the requirements set forth
in Section 5.03 and the Collateral Documents shall be taken in accordance
therewith.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Company or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

 

24



--------------------------------------------------------------------------------

(d) deposits made to secure the performance of bids, trade contracts (other than
Indebtedness for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances and
exceptions to title on real property imposed by law or arising in the ordinary
course of business or in the ordinary operation of such real property that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Company or any Subsidiary or the ordinary operation of such real property;

(g) customary rights of setoff upon deposits of cash in favor of banks and other
depository institutions and Liens of a collecting bank arising under the UCC in
respect of payment items in the course of collection;

(h) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding operating leases or consignments;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j) Liens arising in the ordinary course of business in favor of custom and
forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens or rights of setoff against credit balances of the Company or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks; and

(m) other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

25



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof and rated, at the time of the acquisition thereof, at least A by S&P or
Moody’s; and

(g) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Investors” means David Jaffe (or any member of his family that is
actively involved in the management of the Company) and Armand Correia.

“Permitted Revolving Indebtedness” means Indebtedness of the Company or any
other Loan Party, and the Guarantees thereof by any Loan Party, provided that
(a) no Subsidiary that is not a Loan Party shall guarantee obligations of the
Company or any other Loan Party under such Indebtedness, (b) such Indebtedness
shall not be secured by any Lien on any assets of the Company or any Subsidiary
other than assets that constitute Collateral and (c) if such Indebtedness or
Guarantees thereof is secured, the administrative agent, collateral agent,
trustee and/or any similar representative (in each

 

26



--------------------------------------------------------------------------------

case, as determined by the Administrative Agent) acting on behalf of the holders
of such Indebtedness shall become party to the Intercreditor Agreement and Liens
on the Term First Priority Collateral securing such Indebtedness and Guarantees
shall be junior and subordinate to the Liens thereon securing the Secured
Obligations pursuant to the Intercreditor Agreement. As of the date hereof,
Indebtedness under the ABL Credit Agreement constitutes Permitted Revolving
Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Post-Closing Letter Agreement” means the certain Post-Closing Letter Agreement,
dated as of the date hereof, between the Company and the Administrative Agent.

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or by way of merger or consolidation) of any asset of
the Company or any Subsidiary, including any sale or issuance to a Person other
than the Company or any Subsidiary of Equity Interests in any Subsidiary, other
than (i) dispositions described in clauses (a) through (f) of Section 6.05 and
(ii) other dispositions resulting in aggregate Net Proceeds not exceeding
$5,000,000 during any fiscal year of the Company;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Company or any Subsidiary resulting in aggregate Net Proceeds of $5,000,000 or
more;

(c) any issuance by the Company of any Equity Interests, or the receipt by the
Company or any Subsidiary of any capital contribution, other than (i) any
issuance of directors’ qualifying shares or of nominal amounts of other Equity
Interests that are required to be held by specified Persons under applicable law
and (ii) any issuance of common stock in the Company to management or employees
of the Company or any Subsidiary under any employee stock option or stock
purchase plan or employee benefit plan; or

 

27



--------------------------------------------------------------------------------

(d) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than any Indebtedness permitted to be incurred by Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to such Pro Forma Event in accordance with
Regulation S-X under the Securities Act (including pro forma adjustments arising
out of events which are directly attributable to such Pro Forma Event, are
factually supportable and are expected to have a continuing impact), using, for
purposes of making such computation, the consolidated financial statements of
the Company and the Subsidiaries (and, to the extent applicable, the historical
financial statements of any entities or assets so acquired or to be acquired, or
so disposed or to be disposed), which shall be reformulated as if such Pro Forma
Event (and, in the case of any pro forma computations made hereunder to
determine whether such Pro Forma Event is permitted to be consummated hereunder,
to any other Pro Forma Event consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation), and any Indebtedness or other liabilities incurred in
connection with any such Pro Forma Event, had been consummated and incurred at
the beginning of such period. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness if such Swap Agreement has a remaining
term in excess of 12 months).

“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in compliance with the covenant set forth in Section 6.12, calculated
on a Pro Forma Basis.

“Proceeds Collateral Account” means a Deposit Account in which the Net Proceeds
in respect of any Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event” are deposited by the Company or any
Subsidiary to be held pending release as contemplated by Section 2.09(b) for
reinvestment or prepayment, and which has no other funds contained therein
(other than interest on any such proceeds) and is subject to a Control Agreement
in favor of the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means the Administrative Agent, any Lender or any combination
thereof (as the context requires).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Term Commitments and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.20.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and unpaid interest with respect to such Original
Indebtedness; (b) the stated final maturity of such Refinancing Indebtedness
shall not be earlier than that of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness and shall constitute an obligation of such Subsidiary only to the
extent of their obligations in respect of such Original Indebtedness; and
(d) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof).

“Refinancing Term Commitments” has the meaning set forth in Section 2.20(a).

“Refinancing Term Lender” has the meaning set forth in Section 2.20(a).

“Refinancing Term Loan” has the meaning set forth in Section 2.20(a).

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any actual release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.

 

29



--------------------------------------------------------------------------------

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of any Indebtedness (other than Permitted Revolving
Indebtedness), or any conversion of any Tranche B Term Loan into any new or
replacement tranche of term loans, in each case having a Weighted Average Yield
lower than the Weighted Average Yield of such Tranche B Term Loan at the time of
such prepayment or repayment or conversion and (b) any amendment or other
modification of this Agreement that, directly or indirectly, reduces the
Weighted Average Yield of any Tranche B Term Loan.

“Required Lenders” means, at any time, Lenders having aggregate Loans (or, prior
to the borrowing hereunder on the date hereof, Commitments) representing more
than 50% of the aggregate principal amount of the Loans (or, prior to the
borrowing hereunder on the date hereof, the aggregate Commitments) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in the Company
or any Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

“Secured Parties” has the meaning set forth in the Collateral Agreement.

“Securities Act” means the United States Securities Act of 1933.

“Senior Secured Indebtedness” means, as of any date, the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of the
Company and the Subsidiaries outstanding as of such date that is secured by any
Lien on any asset of the Company or any Subsidiary (other than Indebtedness of
any Foreign Subsidiary that is secured by a Lien only on assets of one or more
Foreign Subsidiaries), in the amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
without giving effect to any election to value any Indebtedness at “fair value”,
as described in Section 1.04(a), or any other accounting

 

30



--------------------------------------------------------------------------------

principle that results in the amount of any such Indebtedness (other than zero
coupon Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness), (b) the aggregate amount of Capital
Lease Obligations and Synthetic Lease Obligations of the Company and the
Subsidiaries outstanding as of such date (other than Capital Lease Obligations
and Synthetic Lease Obligations of any Foreign Subsidiary that is not Guaranteed
by, or otherwise recourse to, the Company or any Domestic Subsidiary),
determined on a consolidated basis, and (c) the aggregate obligations of the
Company and the Subsidiaries as an account party in respect of letters of credit
or letters of guaranty that is secured by any Lien on any asset of the Company
or any Subsidiary (other than any such obligations of any Foreign Subsidiary
that is not Guaranteed by, or otherwise recourse to, the Company or any Domestic
Subsidiary), other than contingent obligations in respect of any letter of
credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Company most
recently ended on or prior to such date.

“Series” has the meaning set forth in Section 2.18(b).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01, 3.02, 3.03(b), 3.03(c), 3.07(b), 3.08, 3.14, 3.15 and 3.16.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general

 

31



--------------------------------------------------------------------------------

partnership interests are, as of such date, owned, controlled or held, or
(ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Collateral
Agreement.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G or any other form approved by the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

“Syndication Agent” means BofA.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Total Indebtedness” means, as of any date, the sum, without duplication, of
(a) the aggregate principal amount of Indebtedness of the Company and the

 

32



--------------------------------------------------------------------------------

Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness), (b) the aggregate amount of
Capital Lease Obligations and Synthetic Lease Obligations of the Company and the
Subsidiaries outstanding as of such date, determined on a consolidated basis,
and (c) the aggregate obligations of the Company and the Subsidiaries as an
account party in respect of letters of credit or letters of guaranty, other than
contingent obligations in respect of any letter of credit or letter of guaranty
to the extent such letter of credit or letter of guaranty does not support
Indebtedness.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended on or prior to such date.

“Tranche B Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche B Term Loan on the Effective Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Tranche B Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Tranche B Term Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Term
Commitments is $300,000,000.

“Tranche B Term Lender” means a Lender with a Tranche B Term Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Term Loan” means a Loan made pursuant to Section 2.01.

“Tranche B Term Maturity Date” means June 14, 2018.

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans and the use of the
proceeds thereof, (b) the execution, delivery and performance by the Loan
Parties of the ABL Second Restatement Agreement, (c) the creation and perfection
of the security interests provided for in the Collateral Documents, (d) the
consummation of the Acquisition, (e) the repayment in full of all principal,
premium, if any, interest, fees and other amounts due or outstanding under the
Existing Acquired Company Credit Agreement, the termination of the commitments
and letters of credit outstanding thereunder and the discharge and release of
the guarantees and liens existing in connection therewith, and (f) the payment
of all fees and expenses in connection with the foregoing.

 

33



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.15(f)(ii)(B)(3).

“Weighted Average Yield” means, at any time, with respect to any Loan or other
Indebtedness, the weighted average yield to stated maturity of such Loan or
other Indebtedness based on the interest rate or rates applicable thereto and
giving effect to all upfront or similar fees (but not, for the avoidance of
doubt, any arrangement or other similar fees paid solely to the arrangers or
persons acting in similar capacities) or original issue discount payable to the
Lenders or other applicable creditor advancing such Loan or other Indebtedness
with respect thereto (in each case, with upfront or similar fees being deemed to
constitute like amounts of original issue discount, and such fees and original
discount being equated to interest margins in a manner consistent with generally
accepted financial practice based on an assumed life to maturity of the lesser
of four years and the tenor of such Loan or other Indebtedness) and to any
interest rate “floor”. For purposes of determining the Weighted Average Yield of
any floating rate Indebtedness at any time, the rate of interest applicable to
such Indebtedness at such time shall be assumed to be the rate applicable at all
times prior to maturity; provided that appropriate adjustments shall be made for
any scheduled changes in rates of interest provided for in the documents
governing such Indebtedness. Determinations of the Weighted Average Yield of any
Loans for purposes of Section 2.09 and Section 2.18 shall be made by the
Administrative Agent at the request of the Company and in a manner determined by
the Administrative Agent to be consistent with accepted financial practice, and
any such determination shall be conclusive, absent manifest error.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

34



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class or by
Type or by Class and Type.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(a) if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice

 

35



--------------------------------------------------------------------------------

shall have been withdrawn or such provision amended in accordance herewith;
provided that the Company, on the one hand, and the Lenders, on the other hand,
agree to negotiate in good faith with respect to any proposed amendment to
eliminate or adjust for the effect of any such change in GAAP; and
(b) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Company or any
Subsidiary at “fair value”, as defined therein, and (ii) any change in GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the date hereof.

SECTION 1.05. Effectuation of Transactions. All references herein to the Company
and the Subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Company and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Acquisition and the other Transactions
to occur on the Effective Date, unless the context otherwise requires.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Tranche B Term Loan to the Company on the Effective
Date in a principal amount not exceeding its Tranche B Term Commitment.
Additional Classes of Commitments may be established in accordance with
Section 2.18. Amounts repaid or prepaid in respect of Loans may not be
reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Company may request in accordance herewith;
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings unless the Company shall have given the notice required for a
Eurodollar Borrowing under Section 2.03 and provided an indemnity letter, in
form and substance reasonably satisfactory to the Administrative Agent,
extending the benefits of Section 2.14 to Lenders in respect of such Borrowings.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Company to repay such Loan
in accordance with the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate principal amount that is an integral multiple of $500,000 and
not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert to or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date applicable thereto.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request either in writing (delivered by
hand or facsimile) or by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing (or, in the case of any Eurodollar Borrowing to
be made on the Effective Date, such shorter period of time as may be agreed to
by the Administrative Agent) or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Tranche B Term Borrowing or an
Incremental Term Borrowing of a particular Series;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

37



--------------------------------------------------------------------------------

(vi) the location and number of the account of the Company to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Company by promptly remitting the amounts so received, in like funds, to
an account of the Company specified by the Company in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Company, the interest rate applicable to ABR Loans of
the applicable Class. If the Company and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Company the amount of such
interest paid by the Company for such period. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Company shall be without
prejudice to any claim the Company may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in the applicable Borrowing Request or as otherwise provided
in Section 2.03. Thereafter, the Company may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing and, in the case
of a

 

38



--------------------------------------------------------------------------------

Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing for an additional Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (i) or (j) of Article VII has occurred and is continuing

 

39



--------------------------------------------------------------------------------

with respect to the Company, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of a Majority in
Interest of Lenders of any Class, has notified the Company of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing of such Class may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing of such
Class shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.06. Termination of Commitments. (a) Unless previously terminated, the
Tranche B Term Commitments shall automatically terminate at 5:00 p.m., New York
City time, on the Effective Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable. Any termination or reduction of
the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.08.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the

 

40



--------------------------------------------------------------------------------

obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to pay any amounts due hereunder
in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Company shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08. Amortization of Term Loans. (a) The Company shall repay Tranche B
Term Borrowings on the last day of each December, March, June and September,
beginning with September 30, 2012, and ending with the last such day to occur
prior to the Tranche B Term Maturity Date, in an aggregate principal amount for
each such date equal to 0.25% of the aggregate principal amount of the Tranche B
Term Borrowings outstanding on the Effective Date (as such amount may be
adjusted pursuant to paragraph (c) of this Section). The Company shall repay
Incremental Term Loans of any Series in such amounts and on such date or dates
as shall be specified therefor in the Incremental Facility Agreement
establishing the Incremental Term Commitments of such Series (as such amounts
may be adjusted pursuant to paragraph (c) of this Section or pursuant to such
Incremental Facility Agreement).

(b) To the extent not previously paid, (i) all Tranche B Term Loans shall be due
and payable on the Tranche B Term Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(c) Any prepayment of a Borrowing of any Class shall be applied to reduce the
subsequent scheduled repayments of the Borrowings of such Class to be made
pursuant to this Section ratably based on the amount of such scheduled
repayments; provided that (i) any prepayment of a Borrowing of any Class made
pursuant to Section 2.09(a) shall be applied to reduce the subsequent scheduled
repayments of Borrowings of such Class to be made pursuant to this Section in
the manner specified by the Company in the applicable notice of prepayment (or,
if no such specification is made therein, ratably as provided above) and
(ii) any prepayment of Borrowings of any Class contemplated by Section 2.20
shall be applied to reduce the remaining scheduled repayments as set forth in
such Section. Any prepayment of an Incremental Term Borrowing of any Series
shall be applied to reduce the subsequent scheduled repayments of Incremental
Term Borrowings of such Series to be made pursuant to this Section as shall be
specified therefor in the Incremental Facility Agreement establishing the
Incremental Term Commitments of such Series.

 

41



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Borrowings of any Class under this Section,
the Company shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of such selection not later than 11:00 a.m., New
York City time, three Business Days before the scheduled date of such repayment.
Each repayment of a Borrowing shall be applied ratably to the Loans included in
the repaid Borrowing. Repayments of Borrowings shall be accompanied by accrued
interest on the amounts repaid.

SECTION 2.09. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any Subsidiary in respect of any Prepayment Event,
the Company shall, on the day such Net Proceeds are received (or, in the case of
a Prepayment Event described in clause (a) or (b) of the definition of the term
“Prepayment Event”, within three Business Days after such Net Proceeds are
received), prepay Borrowings in an amount equal to (i) in the case of a
Prepayment Event described in clause (a), (b) or (d) of the definition of the
term “Prepayment Event,” 100% of such Net Proceeds or (ii) in the case of a
Prepayment Event described in clause (c) of the definition of the term
“Prepayment Event,” 50% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event” (other than any sale, transfer, or other disposition referred to in
Section 6.05(g) or 6.05(j)), if the Company shall (a) prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Financial Officer of the Company to the effect that the Company intends to cause
the Net Proceeds from such event (or a portion thereof specified in such
certificate) to be applied within 270 days after receipt of such Net Proceeds to
acquire real property, equipment or other tangible assets to be used in the
business of the Company or the Subsidiaries, or to consummate any Permitted
Acquisition (or any other acquisition of all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person) permitted hereunder, and
certifying that no Default has occurred and is continuing, and (b) deposit all
such Net Proceeds in a Proceeds Collateral Account pending such application,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds from such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) except to the extent of any such Net
Proceeds that have not been so applied by the end of such 270-day period (or
within a period of 120 days thereafter if by the end of such initial 270-day
period the Company or one or more Subsidiaries shall have entered into an
agreement with a third party to acquire such real property, equipment or other
tangible assets, or to consummate such Permitted Acquisition or other
acquisition, with such Net Proceeds), at which time a prepayment shall be
required in an amount equal to the Net Proceeds that have not been so applied;
provided further that to the extent any such Net Proceeds shall be received in
respect of assets owned by a Loan Party, such Net Proceeds may be reinvested
only in assets owned by a Loan Party or, in the case of a Permitted Acquisition
or other

 

42



--------------------------------------------------------------------------------

acquisition, by any Person that shall become a Subsidiary Loan Party upon the
consummation thereof (other than, in each case, Equity Interests in Foreign
Subsidiaries, except to the extent such Net Proceeds shall have resulted from
the sale of Equity Interests in one or more Foreign Subsidiaries).
Notwithstanding the foregoing, the Net Proceeds received by the Company or any
Subsidiary in respect of any Prepayment Event described in clause (a) or (b) of
the definition of the term “Prepayment Event” involving any ABL Priority
Collateral (whether in the form of a direct sale, transfer or other disposition
of such ABL Priority Collateral or a sale, transfer or other disposition of
Equity Interests in any Subsidiary owning such ABL Priority Collateral) that
secures any Permitted Revolving Indebtedness at the time such Prepayment Event
occurs shall not, solely to the extent such Net Proceeds are attributable to the
fair value of such ABL Priority Collateral (net of any related transferred
liabilities, in each case as determined reasonably and in good faith by the
chief financial officer of the Company), be subject to the requirements of this
Section 2.09(b).

(c) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Company shall, subject to the next sentence, specify the Borrowing
or Borrowings to be prepaid in the notice of such prepayment delivered pursuant
to paragraph (e) of this Section. In the event of any mandatory prepayment of
Borrowings made at a time when Borrowings of more than one Class remain
outstanding, the Company shall select Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated among the Borrowings pro rata
based on the aggregate principal amounts of outstanding Borrowings of each such
Class; provided that the amounts so allocable to Incremental Term Loans of any
Series may be applied to other Borrowings as provided in the applicable
Incremental Facility Agreement. Notwithstanding the foregoing, any Tranche B
Lender may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) at least one Business Day (or such shorter period
as may be established by the Administrative Agent) prior to the required
prepayment date, to decline all or any portion of any prepayment of its Tranche
B Term Loans pursuant to this Section (other than an optional prepayment
pursuant to paragraph (a) of this Section, which may not be declined), in which
case the aggregate amount of the payment that would have been applied to prepay
Tranche B Term Loans but was so declined shall be retained by the Company.

(d) In the event any Tranche B Term Loans are subject to a Repricing Event prior
to the first anniversary of the Effective Date, then each Lender whose Tranche B
Term Loans are prepaid or repaid in whole or in part, or which is required to
assign any of its Tranche B Term Loans pursuant to Section 2.17, in connection
with such Repricing Event or which holds a Tranche B Term Loan the Weighted
Average Yield of which is reduced as a result of a Repricing Event shall be paid
an amount equal to 1.00% of the aggregate principal amount of such Lender’s
Tranche B Term Loans so prepaid, repaid, assigned or repriced.

(e) The Company shall notify the Administrative Agent by telephone (confirmed by
hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a

 

43



--------------------------------------------------------------------------------

Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment of Borrowings pursuant to paragraph (a) of this Section may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest as
required by Section 2.11.

(f) In the case of any mandatory prepayment of any Eurodollar Borrowing pursuant
to paragraph (c) of this Section, the Company may, at its option, instead of
making such mandatory prepayment by the time otherwise due hereunder, deposit on
or prior to such time into the Prepayment Escrow Account (as defined below) an
amount in cash equal to the sum of (i) the amount of such mandatory prepayment
and (ii) the aggregate amount of the accrued interest that would be due thereon
pursuant to Section 2.11 on the last day of the Interest Period of such
Eurodollar Borrowing. The Administrative Agent shall apply any funds on deposit
in the Prepayment Escrow Account solely to prepay the Eurodollar Borrowing with
respect to which such deposit was made, and to pay accrued interest thereon, on
the last day of such Interest Period or, at the discretion of the Administrative
Agent, on an earlier date if a Default shall have occurred and be continuing.
For purposes of this paragraph, the term “Prepayment Escrow Account” means an
account established by the Company with the Administrative Agent and over which
the Administrative Agent shall have exclusive dominion and control, including
the exclusive right to withdraw funds. Other than any interest earned on the
investment of the funds on deposit in the Prepayment Escrow Account, which
investment shall be made at the option and sole discretion of the Administrative
Agent and at the Company’s risk and expense, such funds shall not bear interest.
Any funds remaining in the Prepayment Escrow Account after the application of
funds on deposit therein in accordance with the foregoing provisions of this
paragraph shall be paid by the Administrative Agent to the Company.

SECTION 2.10. Fees. (a) The Company agrees to pay on the Effective Date to each
Tranche B Term Lender, as fee compensation for the funding of such Lender’s
Tranche B Term Loan, a closing fee in an amount equal to 1.00% of the aggregate
principal amount of such Tranche B Term Lender’s Tranche B Term Loan.

 

44



--------------------------------------------------------------------------------

(b) The Company agrees to pay to the Administrative Agent, for its own account,
fees in the amounts and payable at the times separately agreed upon between the
Company and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
closing fees, to the Tranche B Term Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances (absent manifest error in the amount
paid).

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when due
(after giving effect to any applicable grace period), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other overdue amount, 2% per annum plus the
rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar quarter) shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

45



--------------------------------------------------------------------------------

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist (which
notification shall be made promptly after the Administrative Agent obtains
knowledge of the cessation of such circumstances), (i) any Interest Election
Request that requests the conversion of any Borrowing of such Class to, or
continuation of any Borrowing of such Class as, a Eurodollar Borrowing of such
Class shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing, and (ii) any Borrowing Request for a Eurodollar Borrowing of such
Class shall be treated as a request for an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender or other Recipient, the Company will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other

 

46



--------------------------------------------------------------------------------

Recipient, as the case may be, for such additional costs or expenses incurred or
reduction suffered. Notwithstanding the foregoing, if the Company reasonably
believes that any such Taxes were not correctly or legally asserted, the
applicable Recipient will use commercially reasonable efforts to cooperate with
the Company to obtain a refund of such Taxes so long as such efforts would not,
in the sole determination of such Recipient result in any non-reimbursable
additional costs, expenses or risks or be otherwise disadvantageous to it.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy or liquidity), then,
from time to time upon request of such Lender, the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or expenses incurred
or reductions suffered more than 270 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
expenses or reductions and of such Lender’s or intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or expenses or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(e) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.17, then,
in any such event, the Company shall compensate each Lender for the loss, cost
and expense attributable to such event. Such loss, cost or expense to any Lender
shall be

 

47



--------------------------------------------------------------------------------

deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid if it were to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. The Company
shall also compensate each Lender for the loss, cost and expense attributable to
any failure by the Company to deliver a timely Interest Election Request with
respect to a Eurodollar Loan. A certificate of any Lender delivered to the
Company and setting forth and explaining in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after written demand
therefor, for

 

48



--------------------------------------------------------------------------------

the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

49



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such

 

50



--------------------------------------------------------------------------------

Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest

 

51



--------------------------------------------------------------------------------

paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder or
under any other Loan Document on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, on or prior to 3:00 p.m., New York City time), on
the date when due, in immediately available funds, without any defense, setoff,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent; provided that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder or under any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of the amounts
then due hereunder ratably among the parties entitled thereto, in accordance
with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value)

 

52



--------------------------------------------------------------------------------

participations in the Loans of other Lenders to the extent necessary so that the
amount of all such payments shall be shared by the Lenders ratably in accordance
with the aggregate amounts of principal of and accrued interest on their Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Company pursuant to and in
accordance with the express terms of this Agreement (for the avoidance of doubt,
as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined from
time to time). The Company consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and apply any such amounts to, any future payment
obligations of such Lender hereunder to or for the account of the Administrative
Agent.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Company is required to pay
any Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another

 

53



--------------------------------------------------------------------------------

of its offices, branches or Affiliates if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the Company
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15 or (iii) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination that under Section 9.02 requires the consent of
all the Lenders (or all the affected Lenders or all the Lenders of the affected
Class) and with respect to which the Required Lenders (or, in circumstances
where Section 9.02 does not require the consent of the Required Lenders, a
Majority in Interest of the Lenders of the affected Class) shall have granted
their consent, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent by the Company, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.13 or 2.15) and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Company shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (B) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(including, if applicable, the prepayment fee pursuant to Section 2.09(d)) (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class) from the assignee (in the case of such
principal and accrued interest and fees) or the Company (in the case of all
other amounts), (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments, (D) such assignment and delegation does not conflict
with applicable law and (E) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Company, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

 

54



--------------------------------------------------------------------------------

SECTION 2.18. Incremental Term Facilities. (a) The Company may on one or more
occasions, by written notice to the Administrative Agent, request the
establishment of Incremental Term Commitments, provided that the aggregate
amount of all the Incremental Term Commitments established hereunder shall not
exceed $100,000,000 during the term of this Agreement. Each such notice shall
specify (i) the date on which the Company proposes that the Incremental Term
Commitments shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent,
and (ii) the amount of Incremental Term Commitments being requested (it being
agreed that (x) any Lender approached to provide any Incremental Term Commitment
may elect or decline, in its sole discretion, to provide such Incremental Term
Commitment and (y) any Person that the Company proposes to become an Incremental
Lender, if such Person is not then a Lender, must be an Eligible Assignee and
must be reasonably acceptable to the Administrative Agent).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the Tranche B Term Commitments and the Tranche B Term Loans; provided
that (i) if the Weighted Average Yield applicable to any Incremental Term Loans
exceeds by more than 0.25% per annum the applicable Weighted Average Yield
payable pursuant to the terms of this Agreement, as amended through the date of
such calculation, with respect to Tranche B Term Loans, then the Applicable Rate
then in effect for Tranche B Term Loans shall automatically be increased to
eliminate such excess, (ii) no Incremental Term Maturity Date shall be earlier
than the Tranche B Term Maturity Date, (iii) the weighted average life to
maturity of any Incremental Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Tranche B Term Loans and (iv) the
Incremental Term Loans may participate on a pro rata basis (or on a basis that
is less than pro rata) in any mandatory prepayments of the Tranche B Term Loans,
but may not provide for mandatory prepayment requirements that are more
favorable than those applicable to the Tranche B Term Loans. Any Incremental
Term Commitments established pursuant to an Incremental Facility Agreement that
have identical terms and conditions, and any Incremental Term Loans made
thereunder, shall be designated as a separate series (each a “Series”) of
Incremental Term Commitments and Incremental Term Loans for all purposes of this
Agreement.

(c) The Incremental Term Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Company, each
Incremental Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that no Incremental Term Commitments shall become
effective unless (i) on the date of effectiveness thereof, both immediately
prior to and immediately after giving effect to such Incremental Term
Commitments (and assuming that the full amount of such Incremental Term
Commitments shall have been funded as

 

55



--------------------------------------------------------------------------------

Loans on such date), no Default shall have occurred and be continuing, (ii) on
the date of effectiveness thereof, and after giving effect to the making of
Loans to be made on such date, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date, (iii) after
giving effect to such Incremental Term Commitments (and assuming that the full
amount of such Incremental Term Commitments shall have been funded as Loans on
such date), and any related transaction, the Company shall be in Pro Forma
Compliance (calculated as of the last day of the fiscal quarter of the Company
then most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or prior to the first such delivery, as
of April 28, 2012 ), provided that, for purposes of the foregoing, the Senior
Secured Indebtedness shall be determined on a Pro Forma Basis as of the date of
the effectiveness thereof) and (iv) the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreement and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction. Each Incremental Facility Agreement may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Term Commitment of any Incremental
Lender, such Incremental Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents.

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Company in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Company referred to in
Section 2.18(a) and of the effectiveness of any Incremental Term Commitments, in
each case advising the Lenders of the details thereof.

SECTION 2.19. Extension Offers. (a) The Company may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of one or more Classes (each Class

 

56



--------------------------------------------------------------------------------

subject to such an Extension Offer, an “Extension Request Class”) to make one or
more Extension Permitted Amendments pursuant to procedures reasonably specified
by the Administrative Agent and reasonably acceptable to the Company. Such
notice shall set forth (i) the terms and conditions of the requested Extension
Permitted Amendment and (ii) the date on which such Extension Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Extension Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
of the Extension Request Class that accept the applicable Extension Offer (such
Lenders, the “Extending Lenders”) and, in the case of any Extending Lender, only
with respect to such Lender’s Loans of such Extension Request Class as to which
such Lender’s acceptance has been made.

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Company, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) no Default shall have occurred and
be continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, and (iii) the Company
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates, reaffirmation
agreements and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans of the
Extending Lenders as a new “Class” of loans hereunder.

SECTION 2.20. Refinancing Term Facilities. (a) The Company may, on one or more
occasions, by written notice to the Administrative Agent, request the
establishment hereunder of one or more additional Classes of term loan
commitments (the “Refinancing Term Commitments”) pursuant to which each Person
providing such a commitment (a “Refinancing Term Lender”) will make term loans
to the Company (the “Refinancing Term Loans”); provided that each Refinancing
Term Loan Lender shall be an Eligible Assignee and, if not already a Lender,
shall otherwise be reasonably acceptable to the Administrative Agent.

(b) The Refinancing Term Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Company, each

 

57



--------------------------------------------------------------------------------

Refinancing Term Lender providing such Refinancing Term Loan Commitment and the
Administrative Agent; provided that no Refinancing Term Commitments shall become
effective unless (i) no Default shall have occurred and be continuing on the
date of effectiveness thereof, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (iii) the Company shall have delivered
to the Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates, reaffirmation agreements and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction and (iv) substantially concurrently with
the effectiveness of such Refinancing Term Commitment, the Company shall obtain
Refinancing Term Loans thereunder and shall repay or prepay then outstanding
Borrowings of any Class in an aggregate principal amount equal to the aggregate
amount of such Refinancing Term Commitments (less the aggregate amount of
accrued and unpaid interest with respect to such outstanding Borrowings and any
reasonable fees, premium and expenses relating to such refinancing) (and any
such prepayment of Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Borrowings of such Class to be made pursuant
to Section 2.09(a) ratably based on the amount of such scheduled repayments)
and, in the case of a prepayment of Eurodollar Borrowings, shall be subject to
Section 2.14.

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Commitments established thereby and the Refinancing Term Loans
and other extensions of credit to be made thereunder, to the extent applicable,
the following terms thereof: (i) the designation of such Refinancing Term
Commitments and Refinancing Term Loans as a new “Class” for all purposes hereof,
(ii) the stated termination and maturity dates applicable to the Refinancing
Term Commitments or Refinancing Term Loans of such Class, provided that (A) such
stated termination and maturity dates shall not be earlier than the Maturity
Date applicable to the Loans of any Class repaid or prepaid with the proceeds
thereof, (iii) any amortization applicable to the Refinancing Term Loans of such
Class and the effect thereon of any prepayment of such Refinancing Term Loans,
provided that the weighted average life to maturity of any Refinancing Term
Loans shall be no shorter than the remaining weighted average life to maturity
of the Loans of any Class repaid or prepaid with the proceeds thereof, (iv) the
interest rate or rates applicable to the Refinancing Term Loans of such Class,
(v) the fees applicable to the Refinancing Term Loan Commitment or Refinancing
Term Loans of such Class, (vi) any original issue discount applicable to the
Refinancing Term Loans of such Class, (vii) the initial Interest Period or
Interest Periods applicable to the Refinancing Term Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to the Refinancing Term Commitments or Refinancing Term
Loans of such Class (which prepayment requirements may provide that such
Refinancing Term Loans may participate in any mandatory prepayment on a pro rata
basis (or on a basis that is less than pro rata) with the Tranche B Term Loans,
but

 

58



--------------------------------------------------------------------------------

may not provide for mandatory prepayment requirements that are more favorable to
the Lenders holding such Refinancing Term Loans than to the Lenders holding
Tranche B Term Loans) and any restrictions on the voluntary or mandatory
reductions or prepayments of the Refinancing Term Commitments or Refinancing
Term Loans of such Class (including any prepayment premium) and (ix) any
financial covenant with which the Company shall be required to comply (provided
that any such financial covenant for the benefit of any Class of Refinancing
Term Lenders shall also be for the benefit of all other Lenders). Except as
contemplated by the preceding sentence, the terms of the Refinancing Term
Commitments and Refinancing Term Loans shall be substantially the same as the
terms of the Tranche B Term Commitments and the Tranche B Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement. Each Refinancing Facility Agreement may,
without the consent of any Lender other than the applicable Refinancing Term
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section, including any amendments
necessary to treat the applicable Refinancing Term Commitments and Refinancing
Term Loans as a new “Class” of loans and/or commitments hereunder.

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders as follows:

SECTION 3.01. Organization; Powers. The Company and each Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction and, in the case of any Subsidiary, except where the failure to be
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect) in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability; Benefit to Loan Parties. (a) The
Transactions, insofar as they are to be carried out by each Loan Party, are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, shareholder or other equityholder action. This Agreement has been duly
executed and delivered by the Company and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Company or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

59



--------------------------------------------------------------------------------

(b) Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Company
hereunder. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been (or, in the case
of filings relating to the consummation of the Merger, substantially
contemporaneously with the funding of Loans on the Effective Date will be)
obtained or made and are (or will so be) in full force and effect and except for
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any applicable law, including any order of any Governmental
Authority, or the charter, by-laws or other organizational documents of the
Company or any Subsidiary, except, in the case of any applicable law, a
violation which would not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
material agreement (including the ABL Credit Agreement or other material
instrument binding upon the Company or any Subsidiary or any of their assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary, except Liens created
pursuant to the Loan Documents or Liens created in connection with the ABL
Credit Agreement.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i)(A) the consolidated balance sheets
and related statements of operations, shareholders’ equity and cash flows of the
Company and its consolidated Subsidiaries as of and for the fiscal years ended
July 30, 2011 and July 31, 2010, each audited by and accompanied by the
unqualified opinion of Deloitte & Touche LLP, independent registered public
accounting firm, and (B) the unaudited consolidated balance sheets and related
statements of operations, shareholders’ equity and cash flows of the Company and
its consolidated Subsidiaries as of and for each of the fiscal quarters and the
portions of the fiscal year ended October 29, 2011, January 28, 2012 and
April 28, 2012 and (ii)(A) the consolidated balance sheets and related
statements of operations and comprehensive income, stockholders’ equity and cash
flows of the Acquired Company and its consolidated subsidiaries as of and for
the fiscal years ended January 28, 2012 and January 29, 2011, each audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
registered public accounting firm, and (B) the unaudited consolidated balance
sheet and related statements of operations and cash flows of the Acquired
Company and its consolidated subsidiaries as of and for the fiscal quarter ended
April 28, 2012. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries or the Acquired Company and its
consolidated subsidiaries, as the case may be, as of such dates

 

60



--------------------------------------------------------------------------------

and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clauses (i)(B) and (ii)(B) above.

(b) The Company has heretofore furnished to the Lenders a pro forma consolidated
balance sheet and related pro forma consolidated statement of operations of the
Company and its consolidated Subsidiaries as of and for the period of 12
consecutive months ended January 28, 2012, prepared giving effect to the
Transactions as if the Transactions had occurred on such date, in the case of
such balance sheet, or at the beginning of such period, in the case of such
statements of operations. Such pro forma consolidated balance sheet and pro
forma statements of operations (i) have been prepared by the Company in good
faith based on the same assumptions used to prepare the pro forma financial
statements included in the Confidential Information Memorandum (which
assumptions are believed on the date hereof by the Company to be reasonable),
(ii) are based on the best information available to the Company,
(iii) accurately reflect all adjustments necessary to give effect to the
Transactions and (iv) present fairly, in all material respects, the pro forma
financial position and results of operations of the Company and its consolidated
Subsidiaries as of and for the period of 12 consecutive months ended on
January 28, 2012, as if the Transactions had occurred on such date or at the
beginning of such period, as the case may be.

(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Confidential Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, neither the Company
nor any Subsidiary has, as of the Effective Date, any material contingent
liabilities, material unusual long-term commitments or material unrealized
losses.

(d) Since July 30, 2011, there has been no event, development or circumstance
that has had, or could reasonably be expected to have, a material adverse effect
on the business, assets, results of operations or financial condition of the
Company, the Acquired Company and their respective subsidiaries, taken as a
whole.

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its property material to its business
(including its Mortgaged Properties), except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes and Liens expressly
permitted by Section 6.02.

(b) The Company and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(c) Schedule 3.05 sets forth the address of each real property that is owned in
fee by the Loan Parties as of the Effective Date and, with respect to any such
real property that constitutes a Mortgaged Property, the proper jurisdiction for
the filing

 

61



--------------------------------------------------------------------------------

of a Mortgage in respect thereof. As of the Effective Date, neither the Company
nor any Subsidiary (i) has received notice, or has knowledge, of any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation or (ii) is or could be
obligated under any right of first refusal, option or other contractual right to
sell, transfer or otherwise dispose of any Mortgaged Property or any interest
therein.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters or matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Company and each
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (it being agreed that this Section does not
apply to any law which is specifically addressed in Section 3.06(b), 3.07(b),
3.08, 3.09, 3.10 or 3.14). No Default has occurred and is continuing.

(b) To the extent applicable, the Company and the Subsidiaries are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA Patriot Act. Neither the
Company nor any Subsidiary nor, to the knowledge of the Company, any director,
officer, agent, employee or Affiliate of the Company or any Subsidiary, is
currently subject to any U.S. sanctions administered by OFAC that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No part of the proceeds of the Loans will be used, directly or
indirectly, or otherwise made available (A) for any payments to any officer or
employee of a Governmental Authority, or any Person controlled by a Governmental
Authority, or

 

62



--------------------------------------------------------------------------------

any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in order to obtain,
retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977 or (B) to any Person for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP or (b) to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA; Labor Matters. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan that is subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,000,000 the fair
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans that are subject to Title IV of
ERISA (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date or dates of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of all such underfunded Plans by any material amount.

(b) As of the Effective Date, there are no strikes, lockouts, slowdowns or any
other material labor disputes against the Company or any Subsidiary pending or,
to the knowledge of the Company, threatened. The hours worked by and payments
made to employees of the Company and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except for any such violation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. All payments due from the Company or any Subsidiary,
or for which any claim may be made against the Company or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Company or such
Subsidiary to the extent required by GAAP. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the Company
or any Subsidiary is bound.

 

63



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any Subsidiary is subject, and all other matters known to the Company, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Confidential Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent, any Arranger or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to forecasts and
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and, if furnished
prior to the Effective Date, as of the Effective Date (it being understood that
such forecasts and projections may vary from actual results and that such
variances may be material).

SECTION 3.12. Subsidiaries and Joint Ventures. Schedule 3.12 sets forth, as of
the Effective Date, the name, type of organization and jurisdiction of
organization of, and the percentage of each class of Equity Interests owned by
the Company or any Subsidiary in, (a) each Subsidiary and (b) each joint venture
in which the Company or any Subsidiary owns any Equity Interests, and identifies
each Designated Subsidiary and each Inactive Subsidiary as such. None of the
Subsidiaries set forth on Schedule 1.01A conducts any business operations or
owns any assets material to the Company and the Subsidiaries. All the issued and
outstanding Equity Interests in each Subsidiary owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such Equity
Interests) duly authorized and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 3.12, as of the Effective Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which the Company or any Subsidiary is a party requiring, and there are no
Equity Interests in any Subsidiary outstanding that upon exercise, conversion or
exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums due and payable in
respect of such insurance have been paid. The Company believes that the
insurance maintained by or on behalf of the Company and the Subsidiaries is
adequate.

SECTION 3.14. Federal Reserve Regulations. Neither the Company nor any
Subsidiary is principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose

 

64



--------------------------------------------------------------------------------

of purchasing or carrying margin stock. No part of the proceeds of the Loans
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, in any manner or for any purpose that would entail a
violation of Regulations T, U or X of the Board of Governors.

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, (a) the fair value of the assets of the Company
and its consolidated Subsidiaries, at a fair valuation, will exceed their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Company and its consolidated Subsidiaries
(determined on the basis of such property being liquidated with reasonable
promptness in an arm’s-length transaction) will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company and its consolidated
Subsidiaries will be able to pay their debts and liabilities, subordinated,
contingent or otherwise (it being understood and agreed that for purposes of
this Section, contingent liabilities mean the maximum amount of liability that
could reasonably be likely to result from pending litigation, asserted claims
and assessments, guaranties, indemnification obligations, adjustment of purchase
price or other post-closing payment adjustments (including earn-outs and other
similar arrangements) and uninsured risks of the Company and its Subsidiaries),
as such debts and liabilities become absolute and matured; and (d) the Company
and its consolidated Subsidiaries will not have unreasonably small capital with
which to conduct the businesses in which they are engaged as such businesses are
now conducted and are proposed to be conducted following the Effective Date.

SECTION 3.16. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the UCC) is delivered to the Administrative Agent,
together with instruments of transfer duly endorsed in blank, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing UCC financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted under Section 6.02.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the

 

65



--------------------------------------------------------------------------------

proceeds thereof, and when the Mortgages have been filed in the jurisdictions
specified therein, the Mortgages will constitute a fully perfected security
interest in all right, title and interest of the mortgagors in the Mortgaged
Properties and the proceeds thereof, prior and superior in right to any other
Person, but subject to Liens permitted under Section 6.02.

(c) Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing in the United States of America, in each case prior and superior in right
to any other Person, but subject to Liens permitted under Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Effective Date).

ARTICLE IV

Conditions

The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Proskauer Rose LLP, New York counsel for the Loan Parties,
(ii) Drinker Biddle & Reath LLP, counsel for the Acquired Company and California
and Pennsylvania counsel to certain of the Loan Parties, (iii) Day Pitney LLP,
Connecticut counsel to certain of the Loan Parties, (iv) Baker Donelson,
Bearman, Caldwell & Berkowitz, PC, Tennessee counsel to certain of the Loan
Parties, (v) Harrison & Moberly, LLP, Indiana counsel to certain of the Loan
Parties, (vi) Wilcox & Savage PC, Virginia counsel to certain of the Loan
Parties, (vii) Thompson Hine LLP, Ohio counsel to certain of the Loan Parties
and (viii) Greenberg Traurig LLP, Nevada counsel to certain of the Loan Parties,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

66



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of the
Transactions and any other legal matters relating to the Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent.

(d) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the Effective Date, except in
the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date.

(e) No Default shall have occurred and be continuing.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Company,
confirming compliance with the conditions set forth in the first sentence of
paragraphs (h) of this Section, in paragraphs (d) and (e) and in the first
sentence of paragraph (j) of this Section.

(g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of the Company, as to
the solvency of the Loan Parties on a consolidated basis after giving effect to
the Transactions, in form and substance reasonably satisfactory to the
Administrative Agent.

(h) The Collateral and Guarantee Requirement shall have been satisfied (subject
to the penultimate paragraph of this Section). The Administrative Agent shall
have received a completed Perfection Certificate, dated the Effective Date and
signed by an executive officer or a Financial Officer of each of the Company and
the Acquired Company, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent) filings made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 6.02 or have been, or
substantially contemporaneously with the initial funding of Loans on the
Effective Date will be, released.

(i) The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.08.

 

67



--------------------------------------------------------------------------------

(j) The Acquisition shall have been consummated, or substantially concurrently
with the Effective Date shall be consummated, pursuant to and on the terms set
forth in the Acquisition Agreement (and the Acquired Company shall have become,
or substantially concurrently with the Effective Date shall become, a wholly
owned Subsidiary of the Company), and all conditions precedent to the
consummation of the Offer (as defined in the Acquisition Agreement as in effect
on the original date thereof) and the Merger (as defined in the Acquisition
Agreement as in effect on the original date thereof) shall have been satisfied,
in each case without giving effect to any amendments, waivers or consents that
are adverse in any material respect to the Loan Parties that have not been
approved by the Arrangers. The Administrative Agent shall have received a copy
of the Acquisition Agreement, certified by a Financial Officer or other
executive officer of the Company as being complete and correct and as enclosing
all closing certificates, opinions and other closing documents delivered in
satisfaction of the closing conditions set forth in the Acquisition Agreement.

(k) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Acquired Company Credit Agreement shall have been
paid in full, or substantially concurrently with the Effective Date shall be
paid in full, the commitments and letters of credit outstanding thereunder shall
have been terminated, or substantially concurrently with the Effective Date
shall be terminated or backstopped by letters of credit issued under the ABL
Credit Agreement, and all guarantees and liens existing in connection therewith
shall have been discharged and released, or substantially concurrently with the
Effective Date shall be released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.

(l) The Lenders shall have received projections for the Company and the
Subsidiaries through end of the sixth fiscal year of the Company after the
Effective Date.

(m) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.

(n) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, payment or reimbursement of all fees and expenses
(including fees, charges and disbursements of counsel) required to be paid or
reimbursed by any Loan Party under the Commitment Letter, the Administrative
Agent Fee Letter or any Loan Document.

(o) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act,
at least five days prior to the Effective Date.

 

68



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in clauses (d) or (e) above, the only
representations and warranties relating to the Acquired Company and its
subsidiaries the making of which shall be a condition to the obligations of the
Lenders to make Loans hereunder shall be the Acquired Company Acquisition
Agreement Representations and the Specified Representations. Notwithstanding the
foregoing, solely with respect to the matters expressly identified in the
Post-Closing Letter Agreement, the satisfaction of the foregoing conditions
shall not be required on the Effective Date, and shall not be a condition to the
obligations of the Lenders to make Loans hereunder, but shall be required to be
accomplished in accordance with the Post-Closing Letter Agreement.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on June 14, 2012 (and, in the event such conditions shall not have been so
satisfied or waived, the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all audited by and accompanied by the opinion of Deloitte & Touche
LLP or another independent registered public accounting firm of recognized
national standing (without a “going concern” or like qualification, exception or
emphasis and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries as of the end of and for
such fiscal year on a consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet as of the end of

 

69



--------------------------------------------------------------------------------

such fiscal quarter, the related consolidated statements of operations for such
fiscal quarter and the then elapsed portion of the fiscal year and the related
consolidated statement of cash flows for the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly, in all material respects, the financial
position, results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
the Company, (i) certifying, in the case of the financial statements delivered
under clause (b) above, that such financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and calculating
the Total Leverage Ratio as of the end of the applicable fiscal year or fiscal
quarter, (iv) if any change in GAAP or in the application thereof has occurred
since the date of the consolidated balance sheet of the Company most recently
theretofore delivered under clause (a) or (b) above (or, prior to the first such
delivery, referred to in Section 3.04) that has had, or could have, a
significant effect on the calculations of the Senior Secured Leverage Ratio or
the Total Leverage Ratio, specifying the nature of such change and the effect
thereof on such calculations and (v) certifying that all notices required to be
provided under Sections 5.03 and 5.04 have been provided;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that audited such financial
statements stating whether it obtained knowledge during the course of its
examination of such financial statements of any Default and, in the case it
shall have obtained knowledge of any Default, specifying the details thereof
(which certificate may be limited to the extent required by accounting rules or
guidelines); provided that such certificate shall not be required to be
delivered if the Company has used commercially reasonable efforts to cause such
certificate to be delivered by such accounting firm and such accounting firm has
informed the Company that it is not willing to provide such certificate;

(e) within 90 days after the end of each fiscal year of the Company, a completed
Supplemental Perfection Certificate, signed by a Financial Officer of the
Company, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

 

70



--------------------------------------------------------------------------------

(f) as soon as available, but within 15 days after the end of each fiscal year
of the Company, a copy of the plan and forecast (including a projected
consolidated and consolidating balance sheet, statement of operations and
statement of cash flow) of the Company for each month of the upcoming fiscal
year;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(h) promptly after any request therefor by the Administrative Agent, copies of
(i) any documents described in Section 101(k)(1) of ERISA that the Loan Parties
or any ERISA Affiliate may request with respect to any Multiemployer Plan
(following the receipt thereof from the administrator or sponsor of the
applicable Multiemployer Plan) and (ii) any notices described in
Section 101(l)(1) of ERISA that the Loan Parties or any ERISA Affiliate may
request with respect to any Multiemployer Plan (following the receipt thereof
from the administrator or sponsor of the applicable Multiemployer Plan);
provided that if an ERISA Event has occurred or, in the opinion of the Required
Lenders, is reasonably likely to occur, and the Loan Parties or any ERISA
Affiliate have not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon request by the Administrative
Agent, the applicable Loan Party or ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; and

(i) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (g) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly

 

71



--------------------------------------------------------------------------------

upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of the Company or any Subsidiary becoming
aware of any of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary, or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent and the Lenders, that in each case could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document; or

(c) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. If any additional Domestic Subsidiary is
formed or acquired after the Effective Date, the Company will promptly notify
the Administrative Agent thereof and will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree in writing) after such Domestic Subsidiary is formed or acquired cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Domestic Subsidiary and with respect to any Equity Interests in or Indebtedness
of such Domestic Subsidiary owned by or on behalf of any Loan Party. If any
additional Eligible Foreign Subsidiary is formed or acquired after the Effective
Date, the Company will promptly notify the Administrative Agent thereof and
will, as promptly as practicable, and in any event within 60 days (or such
longer period as the Administrative Agent may agree in writing) after such
Eligible Foreign Subsidiary is formed or acquired, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interests in or
Indebtedness of such Eligible Foreign Subsidiary owned by or on behalf of any
Loan Party.

SECTION 5.04. Information Regarding Collateral. (a) The Company will furnish to
the Administrative Agent prompt written notice of any change in (i) the legal
name of any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a UCC financing statement, the Federal Taxpayer Identification
Number of such Loan Party. The Company agrees not to effect or permit

 

72



--------------------------------------------------------------------------------

any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral affected
thereby. The Company also agrees promptly to notify the Administrative Agent if
any material portion of the Collateral is damaged or destroyed.

(b) If (i) any Mortgaged Property is acquired by any Loan Party after the
Effective Date or (ii) any material assets are acquired by any Loan Party after
the Effective Date (other than assets constituting Collateral under the
Collateral Documents that become subject to the Lien of the Collateral Documents
upon the acquisition thereof), the Company will promptly notify the
Administrative Agent thereof and will cause such assets to be subjected to a
Lien securing the Secured Obligations and will take such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Lien, all at the expense of the Company. It is understood and
agreed that, notwithstanding anything to the contrary set forth in this
Agreement or in any Collateral Document, the Loan Parties shall not be required
to (A) grant leasehold mortgages, (B) obtain landlord lien waivers or collateral
access agreements with respect to any of their retail operating store locations
or (C) enter into Control Agreements in respect of any Excluded Deposit Account

SECTION 5.05. Existence; Conduct of Business. The Company will, and will cause
each Subsidiary to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution, disposition or other transaction permitted under Section 6.03 or
6.05.

SECTION 5.06. Payment of Obligations. The Company will, and will cause each
Subsidiary to, pay or discharge all its material obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.07. Maintenance of Properties. The Company will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

SECTION 5.08. Insurance. The Company will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations. Each such policy
of

 

73



--------------------------------------------------------------------------------

liability or casualty insurance maintained by or on behalf of Loan Parties shall
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as a loss
payee thereunder and (c) provide for at least 30 days’ (or such shorter number
of days as may be agreed to by the Administrative Agent) prior written notice to
the Administrative Agent of any cancellation of such policy. With respect to
each Mortgaged Property that is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, the applicable Loan
Party has obtained, and will maintain, with financially sound and reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board of Governors.

SECTION 5.09. Books and Records; Inspection and Rights. The Company will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct (in all material respects) entries in accordance
with GAAP and applicable law are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice
(but in no event more than once each fiscal year of the Company unless an Event
of Default has occurred and is continuing), to visit and inspect its properties,
to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and, accompanied by one or
more such officers or their designees if requested by the Company, independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

SECTION 5.10. Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, including all orders of any Governmental
Authority, applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.11. Use of Proceeds. The proceeds of the Tranche B Term Loans made on
the Effective Date will be used solely to finance the Acquisition, fund the
repayment in full of the Existing Acquired Company Credit Agreement, any
redemption of the Acquired Company Convertible Notes required to be made by the
Acquired Company as a result of the Acquisition and the payment of all fees and
expenses in connection with the foregoing. The proceeds of the Incremental Term
Loans will be used solely for the purpose or purposes set forth in the
applicable Incremental Facility Agreement.

SECTION 5.12. Further Assurances. The Company will, and will cause each other
Loan Party to, execute any and all further documents, financing statements,

 

74



--------------------------------------------------------------------------------

agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied at all times. The Company
will provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

SECTION 5.13. Maintenance of Ratings. The Company will use commercially
reasonable efforts to maintain continuously in effect a corporate rating from
S&P and a corporate family rating from Moody’s, in each case in respect of the
Company, and a rating of the credit facilities created hereunder by each of S&P
and Moody’s.

SECTION 5.14. Certain Post-Closing Collateral Obligations. The Company will, and
will cause the other Loan Parties to, deliver, when and as required by the terms
of the Post-Closing Letter Agreement, the items referenced therein.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary; provided that (A) such Indebtedness shall not
have been transferred to any Person other than the Company or any Subsidiary,
(B) any such Indebtedness owing by any Loan Party shall be unsecured and
subordinated in right of payment to the Loan Document Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, (C) any such Indebtedness owing to any Loan Party
shall be evidenced by a promissory note (which may be a global promissory note)
that shall have been pledged pursuant to the Collateral Agreement and (D) any
such Indebtedness owing by any Subsidiary that is not a Loan Party to any Loan
Party shall be incurred in compliance with Section 6.04;

 

75



--------------------------------------------------------------------------------

(iv) Guarantees incurred in compliance with Section 6.04;

(v) Indebtedness of the Company or any Subsidiary (A) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and Synthetic Lease Obligations, provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$20,000,000 at any time outstanding;

(vi) Indebtedness in respect of netting services, overdraft protections (in an
aggregate amount not to exceed $1,000,000 at any time outstanding) and otherwise
in connection with deposit and checking accounts;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business supporting obligations under workers’ compensation,
unemployment insurance and other social security laws;

(viii) Indebtedness of the Company or any Subsidiary in the form of purchase
price adjustments or earn-outs incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;

(ix) the Acquired Company Convertible Notes;

(x) Permitted Revolving Indebtedness in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding;

(xi) Indebtedness of Loan Parties in respect of surety bonds (whether bid
performance or otherwise) and other obligations of a like nature, in each case
incurred in the ordinary course of business; and

(xii) other Indebtedness of the Company or any Subsidiary; provided that, after
giving effect to the incurrence of such Indebtedness and any related transaction
on a Pro Forma Basis the Total Leverage Ratio shall not exceed 2.50 to 1.00 and
the Company shall be in Pro Forma Compliance (in each case calculated as of the
last day of the fiscal quarter of the Company then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or prior to the first such delivery, as of April 28, 2012), provided that, for
purposes of the foregoing, the Total Indebtedness and the Senior Secured
Indebtedness shall be determined on a Pro Forma Basis as of the date of such
incurrence); provided further that (A) the aggregate principal amount of
Indebtedness of the Subsidiaries that are not Loan Parties permitted by

 

76



--------------------------------------------------------------------------------

this clause (xii) shall not exceed $100,000,000 at any time outstanding and
(B) the aggregate principal amount of Indebtedness permitted by this clause
(xii) that is secured by Liens on the assets of the Loan Parties may not exceed
$20,000,000 at any time outstanding.

(b) The Company will not, and will not permit any Subsidiary to, issue any
Disqualified Stock, other than, in the case of the Subsidiaries, to the Company
or a Subsidiary; provided that any issuance of Equity Interests of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Company or any Subsidiary existing on the date
hereof and set forth on Schedule 6.02; provided that (i) such Lien shall not
apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations that it secures on the date hereof and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes
(including pursuant to a Permitted Acquisition) a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Subsidiary (or is so merged or consolidated);
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), (ii) such Lien shall not apply to any other assets of the
Company or any Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any special purpose merger Subsidiary that is a
party thereto) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
permitted by Section 6.01(a)(v) and obligations relating thereto not
constituting Indebtedness and (ii) such Liens shall not apply to any other asset
of the Company or any Subsidiary (other than the proceeds and products thereof);
provided further that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

 

77



--------------------------------------------------------------------------------

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Equity Interests in any Person that is not a Subsidiary, any
encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

(i) Liens securing Permitted Revolving Indebtedness permitted by
Section 6.01(a)(x) and obligations relating thereto not constituting
Indebtedness; provided that such Liens (i) attach only to the Collateral and
(ii) are subject to the Intercreditor Agreement;

(j) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any Foreign
Subsidiary that constitute Collateral) or any other asset of the Company or any
Domestic Subsidiary and (B) such Lien shall secure only Indebtedness of such
Foreign Subsidiary permitted by Section 6.01(a)(xii) and obligations relating
thereto not constituting Indebtedness; and

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.

SECTION 6.03. Fundamental Changes; Business Activities. (a) The Company will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Person (other than the Company) may merge
into or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and, if any party to such merger or consolidation is a
Loan Party, a Loan Party, (iii) any Subsidiary may merge into or consolidate
with any Person (other than the Company) in a transaction permitted under
Section 6.05 in which, after giving effect to such transaction, the surviving
entity is not a Subsidiary and (iv) any Subsidiary may liquidate or dissolve if
the Company determines in good faith that such liquidation or dissolution is in
the best

 

78



--------------------------------------------------------------------------------

interests of the Company and is not materially disadvantageous to the Lenders;
provided that any such merger or consolidation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04. Nothing in this
paragraph shall prohibit the Company or any Subsidiary from effecting the
Acquisition.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the date hereof and businesses
reasonably related or complementary thereto, including development, operation
and promotion of certain gift products, of other apparel or accessories in a
specialty store, catalogue or e-commerce environment.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all the assets of
any other Person or of a business unit, division, product line or line of
business of any other Person, except:

(a) Permitted Investments;

(b) Investments existing on the date hereof and set forth on Schedule 6.04 (but
not any additions thereto (including any capital contributions) made after the
date hereof);

(c) Investments by the Company and the Subsidiaries in Equity Interests in their
respective subsidiaries; provided that (i) such subsidiaries are Subsidiaries
prior to such Investments, (ii) any such Equity Interests held by a Loan Party
shall be pledged in accordance with the requirements of the definition of the
term “Collateral and Guarantee Requirement” and (iii) the aggregate amount of
such Investments by the Loan Parties in, and loans and advances by the Loan
Parties to, and Guarantees by the Loan Parties of Indebtedness and other
obligations of, Subsidiaries that are not Loan Parties (excluding all such
Investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) shall not exceed $100,000,000 at any time
outstanding;

(d) loans or advances made by the Company to any Subsidiary or made by any
Subsidiary to the Company or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(a)(iii), (ii) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note (which may be in the form of a grid note) pledged pursuant to the
Collateral Agreement and (iii) the amount of such loans and advances made by the
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (c) above;

 

79



--------------------------------------------------------------------------------

(e) Guarantees by the Company or any Subsidiary of Indebtedness or other
obligations of the Company or any Subsidiary (including any such Guarantees
(i) arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty or
(ii) of any leases of retail store locations and related obligations arising
thereunder); provided that the aggregate amount of Indebtedness and other
obligations of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in clause (c) above;

(f) Guarantees of the obligations of the Canadian Subsidiaries under real
property leases; provided that the aggregate amount of Guarantees under this
clause (f) may not exceed $100,000,000 at any time outstanding;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) any Permitted Acquisition; provided that (i) both before and after giving
effect to such acquisition no Default or Event of Default shall have occurred
and be continuing, (ii) after giving effect to such acquisition on a Pro Forma
Basis, the Total Leverage Ratio shall not exceed 2.50 to 1.00 and the Senior
Secured Leverage Ratio shall not exceed 1.25 to 1.00 (in each case calculated as
of the last day of the fiscal quarter of the Company then most recently ended
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or prior to the first such delivery, as of April 28, 2012), provided
that, for purposes of the foregoing, the Total Indebtedness and the Senior
Secured Indebtedness shall be determined on a Pro Forma Basis as of the date of
such acquisition), and (iii) the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company in form
and detail reasonably satisfactory to the Administrative Agent setting forth
computations demonstrating compliance with the requirement set forth in clause
(ii) above and confirming that the other requirements of the definition of the
term “Permitted Acquisition” and this clause (h) have been satisfied;

(i) deposits, prepayments and other credits to suppliers, lessors and landlords
made in the ordinary course of business;

(j) advances by the Company or any Subsidiary to employees in the ordinary
course of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes;

(k) Investments made as a result of receipt of non-cash consideration from a
sale, transfer or other disposition of assets permitted under Section 6.05;
provided that any such Investment in the form of a promissory note in an amount
in excess of $5,000,000 shall be pledged pursuant to the Collateral Agreement;

 

80



--------------------------------------------------------------------------------

(l) Investments in the form of Swap Agreements permitted under Section 6.07;

(m) investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(n) acquisitions of individual retail store locations and leases;

(o) Investments in unconsolidated entities that do not constitute Subsidiaries
of the Company; provided that the aggregate amount of Investments under this
clause (o) may not exceed $35,000,000 at any time outstanding;

(p) other Investments and other acquisitions; provided that, at the time each
such Investment or acquisition is purchased, made or otherwise acquired, (i) no
Default shall have occurred and be continuing or would result therefrom,
(ii) the Company shall be in Pro Forma Compliance (calculated as of the last day
of the fiscal quarter of the Company then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or prior to the first such delivery, as of April 28, 2012), provided that, for
purposes of the foregoing, the Senior Secured Indebtedness shall be determined
on a Pro Forma Basis as of the date of such Investment or other acquisition),
(iii) the aggregate amount of all Investments made in reliance on this clause
(p) outstanding at any time, together with the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (p), shall not exceed $100,000,000 in the aggregate at any time and
(iv) the Company shall have delivered to the Administrative Agent a certificate
of a Financial Officer of the Company in form and detail reasonably satisfactory
to the Administrative Agent setting forth computations demonstrating compliance
with the requirement set forth in clause (ii) above and confirming that the
other requirements of this clause (p) have been satisfied; and

(q) the Acquisition.

For the purposes of this Section, any unreimbursed payment by the Company or any
Subsidiary for goods or services delivered to any Subsidiary shall be deemed to
be an Investment in such Subsidiary.

SECTION 6.05. Asset Sales. The Company will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any
Subsidiary to issue any additional Equity Interests in such Subsidiary (other
than to the Company or any other Subsidiary in compliance with Section 6.04, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law),
except:

(a) (i) sales of inventory, (ii) sales, transfers and other dispositions of
used, surplus, obsolete or outmoded machinery or equipment, (iii) contributions
of merchandise to charitable organizations and (iv) dispositions of cash and
Permitted Investments, in each case (other than in the case of clause (iv)) in
the ordinary course of business;

 

81



--------------------------------------------------------------------------------

(b) sales, transfers, leases and other dispositions to the Company or any
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

(c) the sale or discount of accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof
and not in connection with any financing transaction;

(d) dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

(e) leases or subleases of real property granted by the Company or any
Subsidiary to third Persons not interfering in any material respect with the
business of the Company or any Subsidiary, including retail store lease
assignments and surrenders;

(f) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property, or
(ii) which, in the reasonable judgment of the Company or any Subsidiary, are
determined to be uneconomical, negligible or obsolete in the conduct of
business;

(g) Sale/Leaseback Transactions permitted by Section 6.06; provided that the Net
Proceeds received by or on behalf of the Company or any Subsidiary in respect of
any such Sale/Leaseback Transaction shall be applied in accordance with
Section 2.09(b) to prepay the Borrowings within three Business Days of the
receipt thereof;

(h) the sale, transfer or other disposition of certain operations acquired as
part of the Acquisition and consistent with the plan therefor previously
communicated by the Company to the Administrative Agent;

(i) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section; provided that the aggregate fair value of all
assets sold, transferred or otherwise disposed of in reliance on this clause
(i) shall not exceed $35,000,000 during any fiscal year of the Company; and

(j) sales, transfers and other dispositions of any real property; provided that
the Net Proceeds received by or on behalf of the Company or any Subsidiary in
respect of any such sale, transfer or other disposition shall be applied in
accordance with Section 2.09(b) to prepay the Borrowings within three Business
Days of the receipt thereof;

 

82



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or
(d) above) shall be made for fair value and, in the case of sales, transfers,
leases and other dispositions permitted by clauses (c), (f)(ii), (g), (h),
(i) and (j) above, for at least 75% cash consideration.

Notwithstanding the foregoing, other than dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable requirements of law, no such sale,
transfer or other disposition of any Equity Interests in any Subsidiary shall be
permitted unless (a) such Equity Interests constitute all the Equity Interests
in such Subsidiary held by the Company and the Subsidiaries and (b) immediately
after giving effect to such transaction, the Company and the Subsidiaries shall
otherwise be in compliance with Section 6.04.

SECTION 6.06. Sale/Leaseback Transactions. The Company will not, and will not
permit any Subsidiary to, enter into any Sale/Leaseback Transaction, except for
any such sale of any fixed or capital assets that is made for cash consideration
in an amount not less than the cost of such fixed or capital asset and is
consummated within 180 days after the Company or a Subsidiary acquires or
completes the construction of such fixed or capital assets.

SECTION 6.07. Swap Agreements. The Company will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Company or a Subsidiary is exposed in the conduct of its business or the
management of its liabilities and not for speculative purposes.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Company
may declare and pay dividends with respect to its Equity Interests payable
solely in additional Equity Interests (other than Disqualified Stock), (ii) any
Subsidiary may declare and pay dividends or make other distributions with
respect to its capital stock, partnership or membership interests or other
similar Equity Interests, or make other Restricted Payments in respect of its
Equity Interests, in each case ratably to the holders of such Equity Interests
(or, if not ratably, on a basis more favorable to the Company and the
Subsidiaries), (iii) the Company may make Restricted Payments, not exceeding
$1,000,000 during any fiscal year of the Company, pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Company and the Subsidiaries, (iv) the Company may repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (v) the Company may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in the Company in connection with the exercise

 

83



--------------------------------------------------------------------------------

of warrants, options or other securities convertible into or exchangeable for
shares of common stock in the Company and (vi) the Company may repurchase shares
of its common stock and make other Restricted Payments, provided that at the
time of and immediately after giving effect to any such repurchase or other
Restricted Payment referred to in this clause (vi), (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Company shall be in Pro
Forma Compliance (calculated as of the last day of the fiscal quarter of the
Company then most recently ended for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or prior to the first such
delivery, as of April 28, 2012), provided that, for purposes of the foregoing,
the Senior Secured Indebtedness shall be determined on a Pro Forma Basis as of
the date of such Restricted Payment), (C) the amount of such repurchase or other
Restricted Payment shall not exceed the Available Amount as of the date thereof
and (D) the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company in form reasonably
satisfactory to the Administrative Agent conforming compliance with this clause
(vi), including computations demonstrating compliance with the requirement set
forth in clause (B) above.

(b) The Company will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness permitted by Section 6.01(xii), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
permitted by Section 6.01(xii), except:

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of any
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(ii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

(iii) payment of secured Indebtedness that becomes due as a result of (A) any
voluntary sale or transfer of any assets securing such Indebtedness or (B) any
casualty or condemnation proceeding (including a disposition in lieu thereof) of
any assets securing such Indebtedness;

(iv) payments of or in respect of Indebtedness solely by issuance of the common
stock of the Company;

(v) payments of or in respect of Indebtedness incurred by any Subsidiary that is
not a Loan Party; and

(vi) other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the amount of such payment
shall not exceed the Available Amount as of the date thereof and (C) the

 

84



--------------------------------------------------------------------------------

Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Company in form reasonably satisfactory to the
Administrative Agent conforming compliance with this clause (vi), including
computations demonstrating compliance with the requirement set forth in clause
(B) above.

SECTION 6.09. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than those that
would prevail in an arm’s-length transactions with unrelated third parties,
(b) transactions between or among the Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.08, (d) the payment
of reasonable fees and compensation to, and the providing of reasonable
indemnities on behalf of, directors and officers of the Company or any
Subsidiary, as determined by the board of directors of the Company in good faith
and (e) the transactions described on Schedule 6.09.

SECTION 6.10. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of the Company or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets to secure any Secured Obligations or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or repay loans or advances to the
Company or any Subsidiary or to Guarantee Indebtedness of the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to (A) restrictions
and conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) in the
case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary,
(E) restrictions and conditions set forth in the definitive documentation
governing any Permitted Revolving Indebtedness, provided that, in the case of
clause (a) above, such restrictions and conditions are no more onerous than
those set forth in the ABL Credit Agreement as in effect on the Effective Date,
and (F) restrictions and conditions imposed by agreements relating to
Indebtedness of Subsidiaries that are not Loan Parties permitted under
Section 6.01(a), provided that such restrictions and conditions apply only to
such Subsidiaries that are not Loan Parties, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 6.01(a)(v) if such
restrictions or

 

85



--------------------------------------------------------------------------------

conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to restrictions and conditions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and otherwise permitted under
Section 6.01(a) (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary. Nothing in this paragraph shall be
deemed to modify the requirements set forth in the definition of the term
“Guarantee and Collateral Requirement” or the obligations of the Loan Parties
under Sections 5.03, 5.04 or 5.12 or under the Collateral Documents.

SECTION 6.11. Amendment of Organizational Documents. The Company will not, or
will permit any Subsidiary to, amend, modify or waive any of its rights under
its certificate of incorporation, by-laws or other organizational documents, in
either case, to the extent such amendment, modification or waiver would be
adverse in any material respect to the rights or interests of the Lenders
hereunder or under any other Loan Document.

SECTION 6.12. Senior Secured Leverage Ratio. The Company will not permit the
Senior Secured Leverage Ratio as of the last day of any fiscal quarter of the
Company to exceed 1.75 to 1.00.

SECTION 6.13. Changes in Fiscal Periods. The Company will not change its fiscal
year or its method of determining fiscal quarters (it being understood that the
foregoing shall not restrict changes to the fiscal years of each of the Acquired
Company and its subsidiaries in order to conform to the fiscal year of the
Company).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Company or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or

 

86



--------------------------------------------------------------------------------

other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made or deemed
made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Company) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) any
Loan Party’s knowledge of such breach or (ii) notice thereof from the
Administrative Agent;

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable (after giving effect to any applicable grace
period);

(g) any event or condition shall occur that results in any Material Indebtedness
(other than with respect to the Acquired Company Convertible Notes) becoming due
or being terminated or required to be prepaid, repurchased, redeemed or defeased
prior to its scheduled maturity, or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness (other than with respect to the Acquired Company
Convertible Notes) or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness (other than with respect to the Acquired Company Convertible Notes)
to become due, or to terminate or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the assets securing such
Indebtedness or (ii) any Indebtedness that becomes due as a result of a
voluntary refinancing thereof permitted under Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

87



--------------------------------------------------------------------------------

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
permitted by Section 6.03(a)(iv)), reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Material Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (j) or clause (i) of this Article;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied coverage) shall be rendered against the Company or any Subsidiary, or any
combination thereof, and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as a result of the release thereof as provided in the applicable Loan
Document or Section 9.16;

(o) any Lien purported to be created under any Collateral Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien or any material Collateral, with the priority required by the applicable
Collateral Document, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents,
(ii) the release thereof as provided in the applicable Collateral Document or
Section 9.16 or (iii) as a result of the failure of the Administrative Agent
(or, in the case of the ABL Priority Collateral, the failure of the collateral
agent under the ABL Credit Agreement) to (A) maintain possession of any stock
certificates,

 

88



--------------------------------------------------------------------------------

promissory notes or other instruments delivered to it under the Collateral
Agreement or (B) continue in accordance with applicable law the effectiveness of
any UCC financing statement; or

(p) the Intercreditor Agreement is not or ceases to be binding on or enforceable
against any party thereto (or against any Person on whose behalf any such party
makes any covenant or agreements therein), or shall otherwise not be effective
to create the rights and obligations purported to be created thereunder, in each
case in any respect material to the Administrative Agent or the other Secured
Parties;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company; and in the case of any event with respect to the Company described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Company hereunder,
shall immediately and automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company to the extent permitted by applicable law.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent and collateral agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than the United States of America, each of the Lenders hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
behalf.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise

 

89



--------------------------------------------------------------------------------

the same as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary or any other Affiliate thereof that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own bad faith, gross negligence or wilful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other

 

90



--------------------------------------------------------------------------------

agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any loss, cost or expense suffered by the Company or any Lender as a result
of, any determination of the Weighted Average Yield.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or unless
the Administrative Agent shall have received notice to the contrary from such
Lender prior to the making of such Loan. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all their duties and exercise
their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
bad faith, negligence or misconduct of any sub-agents except to the extent that
a court of competent jurisdiction determines in a final and nonappealable
judgment that the Administrative Agent acted with bad faith, gross negligence or
willful misconduct in the selection of such sub-agents.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the

 

91



--------------------------------------------------------------------------------

Administrative Agent shall give notice of its intent to resign to the Lenders
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Company and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Company,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 9.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

92



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

Except with respect to the exercise of setoff rights of any Lender in accordance
with the Loan Documents or with respect to a Lender’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In the event of a foreclosure by the Administrative Agent on any
of the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.

In furtherance of the foregoing and not in limitation thereof, no Swap Agreement
the obligations under which constitute Secured Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Swap Agreement
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

93



--------------------------------------------------------------------------------

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.10, 2.11, 2.13, 2.14, 2.15 and 9.03)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Secured Party to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the other Secured Parties, to pay to
the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except solely to the extent of the Company’s rights
to consent pursuant to and subject to the conditions set forth in this Article,
none of the Company or any other Loan Party shall have any rights as a third
party beneficiary of any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed,

 

94



--------------------------------------------------------------------------------

by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to the Company, to it at 30 Dunnigan Drive, Suffern, New York 10901,
Attention: Mr. Armand Correia, Chief Financial Office (Fax No. (845) 369-4625);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of
Margaret Seweryn (Fax No. (888) 292-9533) (with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, 44th Floor, Mail Code: NY1-K855, New York, New York
10177, Attention of Donna DiForio (Fax No. (646) 534-2274)); and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent (or, if not given during normal business hours for the recipient, at
the opening of business on the next Business Day for the recipient) and
(iii) delivered through electronic communications to the extent provided in
paragraph (b) of this Section shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Company (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an

 

95



--------------------------------------------------------------------------------

acknowledgement from the intended recipient (such as by return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any its Related Parties warrants, or shall be deemed to
warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Sections 2.18, 2.19, 2.20, 9.02(c) and 9.19, none of
this Agreement, any other Loan Document or any provision hereof or thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Company, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and

 

96



--------------------------------------------------------------------------------

the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that (i) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, (A) such amendment
does not adversely affect the rights of any Lender or (B) the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce or forgive the principal amount of any Loan
or reduce the rate of interest thereon or reduce or forgive any interest or fees
(including any prepayment fees) payable hereunder (in each case, other than as a
result of any change in the definition of, or in any components of, the term
“Total Leverage Ratio”) without the written consent of each Lender directly
affected thereby, (C) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.06, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (D) change Section 2.16(b) or
2.16(c) in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender, (E) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be); provided that, with the consent of the
Required Lenders, the provisions of this Section and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (F) release substantially all of the value
of the Guarantees provided by the Subsidiary Loan Parties (including, in each
case, by limiting liability in respect thereof) created under the Collateral
Agreement without the written consent of each Lender (except as expressly
provided in Section 9.16 or the Collateral Agreement) (including any such
release by the Administrative Agent in connection with any sale or other
disposition of any Subsidiary upon the exercise of remedies under the Collateral
Documents), it being understood that an amendment or other modification of the
type of obligations guaranteed under the Collateral Agreement shall not be
deemed to be a release or limitation of any Guarantee), (G) release all or
substantially all the Collateral from the Liens of the Collateral Documents,
without the written consent of each Lender (except as expressly provided in
Section 9.16 or the applicable Collateral Document (including any such release
by the Administrative Agent in connection with any sale or other disposition of
the Collateral upon the exercise of remedies under the Collateral Documents), it
being understood that an amendment or other modification of the type of
obligations secured by the Collateral Documents shall not be deemed to be a
release of the Collateral from the

 

97



--------------------------------------------------------------------------------

Liens of the Collateral Documents), and (H) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that (1) no such agreement shall amend, modify, extend or otherwise affect the
rights or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent and (2) any amendment, waiver or other
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of one or more Classes (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by the Company and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section if such Class of Lenders were the only Class of Lenders
hereunder at the time. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of, in the case of any amendment, waiver or other
modification referred to in clause (ii) of the first proviso of this paragraph,
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification.

(c) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or in any other Collateral Document to the extent such
departure is consistent with the authority of the Administrative Agent set forth
in the definition of the term “Collateral and Guarantee Requirement”.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Arrangers and their respective
Affiliates, including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent, the Arranger
and their Affiliates, and if deemed necessary by the Administrative Agent, one
local counsel in each applicable jurisdiction, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein and any credit or similar facility refinancing or replacing, in whole or
in part, any of the credit facilities provided for herein, including the
preparation, execution and delivery of the Commitment Letter and the Fee
Letters, as well as the

 

98



--------------------------------------------------------------------------------

preparation, execution, delivery and administration of this Agreement, the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent, any Arranger or any Lender, including the fees,
charges and disbursements of any counsel for any of the foregoing, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, the Syndication Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Commitment Letter, the Fee
Letters, this Agreement, the other Loan Documents or any other agreement or
instrument contemplated hereby or thereby, the performance by the parties to the
Commitment Letter, the Fee Letters, this Agreement or the other Loan Documents
of their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such proceeding is initiated against or by any party to this Agreement, or any
Affiliate thereof, by an Indemnitee or any third party or whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and non appealable judgment to have resulted
from the bad faith, gross negligence or wilful misconduct of such Indemnitee.
This Section shall not apply to any Taxes (other than Other Taxes or any Taxes
that represent losses, claims, damages or related expenses arising from any
non-Tax claim).

(c) To the extent that the Company fails to indefeasibly pay any amount required
to be paid by them under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent (or any sub-agent thereof) (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), or such Related Party, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage,

 

99



--------------------------------------------------------------------------------

liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or such sub-agent) in its capacity as such, or
against any Related Party of the Administrative Agent (or any sub-agent thereof)
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total outstanding Loans and
unused Commitments, in each case, at the time (or most recently outstanding and
in effect).

(d) To the extent permitted by applicable law, the Company shall not assert, or
permit any of its Affiliates or Related Parties to assert, and hereby waives,
any claim against any Indemnitee (i) for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
or (ii) on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arrangers, the Syndication Agent
and any Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement.

(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(i) the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
(2) for an assignment by any Initial Lender in connection with the syndication
of the credit facility provided for herein at any time prior to the

 

100



--------------------------------------------------------------------------------

60th day following the Effective Date and (3) if an Event of Default has
occurred and is continuing, for any other assignment; provided further that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof; and

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

(iii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Company and the Administrative Agent otherwise
consent; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iv) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each

 

101



--------------------------------------------------------------------------------

Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 9.04(c).

(v) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company and, as to entries pertaining to it, any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(vi) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be

 

102



--------------------------------------------------------------------------------

effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans of any Class); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Company, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Company agree that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to the
requirements and limitations therein, including the requirements under
Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(x) agrees to be subject to the provisions of Sections 2.16 and 2.17 as if it
were an assignee under paragraph (b) of this Section and (y) shall not be
entitled to receive any greater payment under Section 2.13 or 2.15, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.17(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.16(c) as though it were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain records of the name
and

 

103



--------------------------------------------------------------------------------

address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments or Loans or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment or Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Arranger, the Syndication Agent, any Lender
or any Affiliate of any of the foregoing may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15, 2.16(e) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter

 

104



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, including the commitments of the
Lenders and, if applicable, their Affiliates under the Commitment Letter and any
commitment advices submitted by them (but do not supersede any other provisions
of the Commitment Letter or the Fee Letters (or any separate letter agreements
with respect to fees payable to the Administrative Agent) that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect). Except as provided
in Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Company and the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and the
Company hereby irrevocably

 

105



--------------------------------------------------------------------------------

and unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such
New York State or, to the extent permitted by law, in such Federal court. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or any of its properties in the courts of any
jurisdiction.

(c) The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below)
with the same degree of care that it uses to protect its own confidential
information, but in no event less than a commercially reasonable degree of care,
except that Information

 

106



--------------------------------------------------------------------------------

may be disclosed (a) to its Related Parties, including accountants, legal
counsel and other agents and advisors, it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary or its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or the Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender or any Affiliate of any of the foregoing on a non-confidential basis
from a source other than the Company; provided that, in the case of clause
(c) above, the party disclosing such information shall provide to the Company
prior written notice of such disclosure to the extent permitted by applicable
law (and to the extent commercially feasible under the circumstances) and shall
cooperate with the Company in obtaining a protective order for, or other
confidential treatment of, such disclosure. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or any Subsidiary or their businesses or the Collateral, other than any
such information that is available to the Administrative Agent or any Lender, or
any Affiliate of any of the foregoing, on a non-confidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Anything
contained in this Agreement to the contrary notwithstanding, no Lender shall be
obligated to extend credit to the Company in violation of applicable law.

SECTION 9.14. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes

 

107



--------------------------------------------------------------------------------

the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with such Act.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. Release of Liens and Guarantees. A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Collateral Documents in Collateral owned by
such Subsidiary Loan Party shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Loan Party ceases to be a Subsidiary (including any voluntary
liquidation or dissolution of such Subsidiary Loan Party in accordance with
Section 6.03); provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. Upon any sale or other transfer by any Loan
Party (other than to the Company or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.17. No Fiduciary Relationship. The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and its other Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Arrangers, the Syndication

 

108



--------------------------------------------------------------------------------

Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. The
Administrative Agent, the Arrangers, the Syndication Agent, the Lenders and
their Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Company, the Subsidiaries and its other Affiliates, and none
of the Administrative Agent, the Arrangers, the Syndication Agent, the Lenders
or their Affiliates has any obligation to disclose any of such interests to the
Company, the Subsidiaries or its other Affiliates. To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Syndication Agent, the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.18. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) The Company and each Lender acknowledge that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Company has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Company has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform designated for Private Side
Lender Representatives. The Company agrees to clearly designate all information
provided to the Administrative Agent by or on behalf of the Company that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by the
Company without liability or responsibility for the independent verification
thereof.

SECTION 9.19. Intercreditor Agreement. The Lenders acknowledge that the
obligations of the Company under the ABL Credit Agreement are (and obligations
in respect of any other Permitted Revolving Indebtedness may in the future be)
secured by Liens on assets of the Company and the other Loan Parties that
constitute Collateral and that the relative Lien priority and other creditor
rights of the Lender Parties hereunder and the secured parties under the ABL
Credit Agreement (or in respect of such other Permitted Revolving Indebtedness)
will be set forth in the Intercreditor Agreement. Each

 

109



--------------------------------------------------------------------------------

Lender hereby acknowledges that it has received a copy of the Intercreditor
Agreement. Each Lender hereby irrevocably (a) consents to the subordination of
the Liens on the ABL Priority Collateral securing the Secured Obligations on the
terms set forth in the Intercreditor Agreement, (b) authorizes and directs the
Administrative Agent to execute and deliver the Intercreditor Agreement and any
documents relating thereto, in each case on behalf of such Lender and without
any further consent, authorization or other action by such Lender, (c) agrees
that, upon the execution and delivery thereof, such Lender will be bound by the
provisions of the Intercreditor Agreement as if it were a signatory thereto and
will take no actions contrary to the provisions of the Intercreditor Agreement
and (d) agrees that no Lender shall have any right of action whatsoever against
the Administrative Agent as a result of any action taken by the Administrative
Agent pursuant to this Section or in accordance with the terms of the
Intercreditor Agreement. Each Lender hereby further irrevocably authorizes and
directs the Administrative Agent (i) to take such actions as shall be required
to release Liens on the Collateral in accordance with the terms of the
Intercreditor Agreement and (ii) to enter into such amendments, supplements or
other modifications to the Intercreditor Agreement in connection with any
extension, renewal, refinancing or replacement of any Secured Obligations and
any Permitted Revolving Indebtedness as are reasonably acceptable to the
Administrative Agent to give effect thereto, in each case on behalf of such
Lender and without any further consent, authorization or other action by such
Lender. The Administrative Agent shall have the benefit of the provisions of
Article VIII with respect to all actions taken by it pursuant to this Section or
in accordance with the terms of the Intercreditor Agreement to the full extent
thereof. The foregoing provisions are intended as an inducement to the secured
parties under the ABL Credit Agreement (or in respect of other Permitted
Revolving Indebtedness) to extend credit to the Company and such secured parties
are intended third party beneficiaries of such provisions.

[Signature pages follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ASCENA RETAIL GROUP, INC.,

 

by

 

/s/ Armand Correia

   

Name: Armand Correia

   

Title:  Chief Financial Officer

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

by

 

/s/ Donna DiForio

   

Name: Donna DiForio

   

Title:  Authorized Officer

 

111



--------------------------------------------------------------------------------

Schedule 1.01A

Certain Non-Designated Subsidiaries

Company:

None.

Acquired Company:

None.



--------------------------------------------------------------------------------

Schedule 1.01B

Excluded Real Properties

Acquired Company:

 

Promissory Note (the “Promissory Note”) by White Marsh Distribution, LLC
(“Borrower”) payable to the order of General Electric Capital Business Asset
Funding Corporation (together with any subsequent holder, “Holder”) in a
principal amount of $14,000,000

 

Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing the (“Deed of Trust”) made by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation

  Description: Note and Deed of Trust in respect of the White Marsh property
located at 10000 Franklin Square Drive, evidencing amounts constituting the
purchase price of the property. The White Marsh property is approximately
28.7609 acres.

Mortgage, Assignment of Leases and Rents and Security Agreement between FB
Distro Distribution Center, LLC (“Mortgagor”) and BankAtlantic Commercial
Mortgage Capital, LLC (“Mortgagee”)

 

$13,000,000 Mortgage Note by FB Distro Distribution Center, LLC (“Maker”) and
BankAtlantic Commercial Mortgage Capital, LLC (“Payee”)

  Description: Mortgage for the property located at 1901 State Road 240 East,
Greencastle, Indiana.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 300,000,000.00      

 

 

 

TOTAL

   $ 300,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.05

Real Properties

Company:

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/Parish

Maurices Incorporated  

Maurices Corporate Offices

105, 106, 108, 110, 112, 117 West

Superior Street

Duluth, MN 55802

  St. Louis Maurices Incorporated  

Maurices Distribution Center

6600 Merle Hay Road

Johnston, IA 50131

  Polk Tween Brands Service Co.  

Tween Brands, Inc.

d/b/a/ Justice Corporate Offices 8323

Walton Parkway

New Albany, OH 43054

  Franklin Tween Brands Service Co.  

Tween Brands, Inc.

d/b/a/ Justice Distribution Center 200

Heritage Drive

Pataskala, OH 43062

  Licking Tween Brands Service Co.  

44-acre Vacant Parcel

North of Walton Parkway

West of Bevelhymer Road

New Albany, OH 43054

  Franklin 933 Inspiration LLC  

New Dress Barn Corporate Offices

933 MacArthur Boulevard

Mahwah, NJ 07430

  Bergen

All Other Real Property

None.

Acquired Company:

Mortgaged Property

 

Loan Party

 

Property Address

 

Filing Jurisdiction

Winks Lane, Inc.   3750 State Road, Bensalem, PA 19020   Bucks County



--------------------------------------------------------------------------------

All Other Real Property

 

Loan Party

  

Property Address

Figi’s, Inc.   

29th Street and Cherry

Avenue, Marshfield, WI

54449

Figi’s, Inc.   

206 East Depot Street,

Marshfield, WI 54449

Figi’s, Inc.   

1811 East 29th Street,

Marshfield, WI 54449

Figi’s, Inc.   

2411 South Maple Avenue,

Marshfield, WI 54449

Figi’s, Inc.   

2525 South Roddis Avenue,

Marshfield, WI

54449

 

209 East 25th Street,

Marshfield, WI 54449

 

2411 South Maple Avenue,

Marshfield, WI 54449

 

2405 South Maple Avenue,

Marshfield, WI 54449

(Parking Lot)

Figi’s, Inc.   

3200 South Maple Avenue,

Marshfield, WI 54449

Figi’s, Inc.   

1535 Industrial Park Drive,

Neillsville, WI 54456



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

Company:

None.

Acquired Company:

None.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries and Joint Ventures

Company:

 

Type1   

NAME

  

INC STATE

  

PARENT/MEMBER

   % OWNED D    933 Inspiration LLC    Delaware    The Dress Barn, Inc.    100 D
   D.B.R., Inc.    Delaware    The Dress Barn, Inc.    100 D    DBX, Inc.    New
York    The Dress Barn, Inc.    100 D    Dress Barn Credit Management, LLC   
Virginia    The Dress Barn, Inc.    100 D    Dunnigan Realty LLC    Delaware   
The Dress Barn, Inc.    100 F    Maurices Canada Stores, Ltd.    Ontario   
Worldwide Retail Holdings, B.V.    100 D    Maurices Credit Management, Inc.   
Virginia    Maurices Incorporated    100 D    Maurices Incorporated    Delaware
   Ascena Retail Group, Inc.    100 D    The Dress Barn, Inc.    Connecticut   
Ascena Retail Group, Inc.    100 D    Too GC, LLC    Ohio    Tween Brands, Inc.
   100 F    Too Retail & Sales Puerto Rico, Inc.    Puerto Rico    Tween Brands,
Inc.    100 D    Tween Brands Agency, Inc.    Ohio    Tween Brands, Inc.    100
F    Tween Brands Canada Stores Ltd.    Ontario    Worldwide Retail Holdings,
B.V.    100 D    Tween Brands Direct Services, Inc.    Ohio    Tween Brands,
Inc.    100 D    Tween Brands Direct, LLC    Ohio    Tween Brands, Inc.    100 D
   Tween Brands Investment, LLC    Ohio    Tween Brands Service Co.    100 D   
Tween Brands Purchasing, Inc.    Ohio    Tween Brands, Inc.    100 D    Tween
Brands Service Co.    Ohio    Tween Brands, Inc.    100 F    Tween Brands
Sourcing (Shanghai) Limited    Shanghai, China    Tween Brands Sourcing Hong
Kong Limited    100 F    Tween Brands Sourcing Hong Kong Limited    Hong Kong   
Worldwide Retail Holdings, B.V.    100 D    Tween Brands Store Planning, Inc.   
Ohio    Tween Brands, Inc.    100 D    Tween Brands, Inc.    Delaware    Ascena
Retail Group, Inc    100 F    Worldwide Retail Holdings, B.V.    Netherlands   
Worldwide Retail Holdings, Inc.    100 D    Worldwide Retail Holdings, Inc.   
Delaware    Tween Brands Service Co.    100

 

1 

“D” indicates a Designated Subsidiary; “IA/ND” indicates an Inactive Subsidiary
or a subsidiary listed on Schedule 1.01A; “F” indicates a Foreign Subsidiary.



--------------------------------------------------------------------------------

Acquired Company:

 

Type   

NAME

  

INC STATE

  

PARENT/MEMBER

   % OWNED D    Charming Shoppes, Inc.    PA    Ascena Retail Group, Inc.    100
D    C.S.A.C. LLC    DE    CS Holdco LLC    100 D    C.S.F. Corp.    DE    CS
Holdco LLC    100 D    C.S.I.C., Inc.    DE    Charming Shoppes, Inc.    100
IA/ND    Catalog Fulfillment Co., Inc.    AZ    Chestnut Acquisition Sub, Inc.
   100 IA/ND    Catalog Receivables LLC    DE    Fashion Service LLC    100
IA/ND    Catalog Seller LLC    DE    Fashion Service LLC    100 D    Catherines
#5013, LLC    TN    Catherines, Inc.    100 D    Catherines #5014, LLC    TN   
Catherines, Inc.    100 D    Catherines #5016, LLC    OH    Catherines, Inc.   
100 D    Catherines #5022, LLC    TN    Catherines, Inc.    100 D    Catherines
#5023, LLC    NE    Catherines, Inc.    100 D    Catherines #5029 of New
Hartford, Inc.    NY    Catherines, Inc.    100 D    Catherines #5037, LLC    OH
   Catherines, Inc.    100 D    Catherines #5039, Inc.    NC    Catherines, Inc.
   100 IA/ND    Catherines #5043, Inc.    TN    Catherines, Inc.    100 D   
Catherines #5044, LLC    IL    Catherines, Inc.    100 D    Catherines #5052,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5053, LLC    MI   
Catherines, Inc.    100 IA/ND    Catherines #5053, LLC    OH    Catherines, Inc.
   100 D    Catherines #5054, LLC    MI    Catherines, Inc.    100 D   
Catherines #5058, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5063, LLC    WV    Catherines, Inc.    100 D    Catherines #5069,
LLC    FL    Catherines, Inc.    100 D    Catherines #5075, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5076, LLC    VA   
Catherines, Inc.    100 D    Catherines #5077, LLC    TX    Catherines Stores
Corporation    100 D    Catherines #5085, LLC    IN    Catherines Partners -
Indiana, L.L.P.    100 D    Catherines #5094, Inc.    AR    Catherines, Inc.   
100 D    Catherines #5097, LLC    SC    Catherines, Inc.    100 D    Catherines
#5110, LLC    TN    Catherines, Inc.    100 IA/ND    Catherines #5111, Inc.   
OH    Catherines, Inc.    100 D    Catherines #5114, LLC    WV    Catherines,
Inc.    100 D    Catherines #5116, Inc.    FL    Catherines, Inc.    100 D   
Catherines #5118, Inc.    VA    Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5124, Inc.    PA    Catherines of Pennsylvania, Inc.    100 D
   Catherines #5127, Inc.    NC    Catherines, Inc.    100 D    Catherines
#5129, LLC    SC    Catherines, Inc.    100 D    Catherines #5134, LLC    OK   
Catherines, Inc.    100 D    Catherines #5141, LLC    MS    Catherines, Inc.   
100 IA/ND    Catherines #5142, Inc.    PA    Catherines of Pennsylvania, Inc.   
100 IA/ND    Catherines #5143, Inc.    NC    Catherines, Inc.    100 IA/ND   
Catherines #5144, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines
#5145, Inc.    NJ    Catherines, Inc.    100 D    Catherines #5147, Inc.    FL
   Catherines, Inc.    100 D    Catherines #5149, Inc.    VA    Catherines, Inc.
   100 D    Catherines #5150, LLC    AR    Catherines, Inc.    100 IA/ND   
Catherines #5151 of Big Flats, Inc.    NY    Catherines, Inc.    100 IA/ND   
Catherines #5152, LLC    FL    Catherines, Inc.    100 D    Catherines #5156,
Inc.    MI    Catherines, Inc.    100 D    Catherines #5157, LLC    NE   
Catherines, Inc.    100 IA/ND    Catherines #5163, Inc.    NV    CSGC, Inc.   
100 D    Catherines #5163, LLC    NV    CSGC, Inc.    100 D    Catherines #5172,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5173, Inc.    GA   
Catherines, Inc.    100 D    Catherines #5175, LLC    LA    Catherines, Inc.   
100 D    Catherines #5176, LLC    OH    Catherines, Inc.    100 D    Catherines
#5177, LLC    LA    Catherines, Inc.    100 D    Catherines #5179, Inc.    SC   
Catherines, Inc.    100 IA/ND    Catherines #5184, LLC    GA    Catherines, Inc.
   100 IA/ND    Catherines #5186, Inc.    GA    Catherines, Inc.    100 D   
Catherines #5188, LLC    DE    Catherines, Inc.    100 D    Catherines #5189,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5200, LLC    IN   
Catherines Partners - Indiana, L.L.P.    100 IA/ND    Catherines #5210, Inc.   
GA    Catherines, Inc.    100 D    Catherines #5215, LLC    GA    Catherines,
Inc.    100 D    Catherines #5217, LLC    IN    Catherines Partners - Indiana,
L.L.P.    100 D    Catherines #5220, LLC    MI    Catherines, Inc.    100 D   
Catherines #5227, LLC    OR    Catherines, Inc.    100 D    Catherines #5231,
LLC    CO    Catherines, Inc.    100 D    Catherines #5232, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5239, LLC    CO   
Catherines, Inc.    100 D    Catherines #5242, LLC    KY    Catherines, Inc.   
100 D    Catherines #5247, LLC    VA    Catherines, Inc.    100 D    Catherines
#5248, LLC    MI    Catherines, Inc.    100 D    Catherines #5267, Inc.    AZ   
Catherines, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Catherines #5268, Inc.    AZ    Catherines, Inc.    100 D    Catherines
#5269, LLC    AZ    Catherines, Inc.    100 D    Catherines #5275, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines #5279, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines #5300, LLC    NJ   
Catherines, Inc.    100 D    Catherines #5303, LLC    NJ    Catherines, Inc.   
100 D    Catherines #5307, LLC    NJ    Catherines, Inc.    100 D    Catherines
#5314 of Greenburgh, LLC    NY    Catherines, Inc.    100 IA/ND    Catherines
#5322 of Staten Island, LLC    NY    Catherines, Inc.    100 D    Catherines
#5335, LLC    WA    Catherines Partners - Washington, G.P.    100 IA/ND   
Catherines #5336, LLC    WA    Catherines Partners - Washington, G.P.    100
IA/ND    Catherines #5337, LLC    NV    Catherines, Inc.    100 D    Catherines
#5340, Inc.    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5342, Inc.    PA    Catherines of Pennsylvania, Inc.    100 IA/ND    Catherines
#5343, Inc.    RI    Catherines, Inc.    100 D    Catherines #5344 of Mays
Landing, Inc.    NJ    Catherines, Inc.    100 D    Catherines #5345 of Colonial
Heights, Inc.    VA    Catherines, Inc.    100 D    Catherines #5348, Inc.    MS
   Catherines, Inc.    100 D    Catherines #5349, Inc.    TN    Catherines, Inc.
   100 IA/ND    Catherines #5350, Inc.    MD    Catherines, Inc.    100 D   
Catherines #5351, Inc.    MO    Catherines, Inc.    100 D    Catherines #5353,
Inc.    GA    Catherines, Inc.    100 IA/ND    Catherines #5355, Inc.    PA   
Catherines of Pennsylvania, Inc.    100 D    Catherines #5356, Inc.    VA   
Catherines, Inc.    100 IA/ND    Catherines #5357, Inc.    PA    Catherines,
Inc.    100 D    Catherines #5358, Inc.    CA    Catherines of California, Inc.
   100 D    Catherines #5359, Inc.    SC    Catherines, Inc.    100 D   
Catherines #5360, Inc.    MD    Catherines, Inc.    100 IA/ND    Catherines
#5361, Inc.    MA    Catherines, Inc.    100 D    Catherines #5362, Inc.    IL
   Catherines, Inc.    100 D    Catherines #5363, Inc.    AL    Catherines, Inc.
   100 IA/ND    Catherines #5364 of Buffalo, Inc.    NY    Catherines, Inc.   
100 D    Catherines #5365, Inc.    CO    Catherines, Inc.    100 IA/ND   
Catherines #5366, Inc.    SC    Catherines, Inc.    100 D    Catherines #5367 of
Middletown, Inc.    NY    Catherines, Inc.    100 D    Catherines #5368, Inc.   
ND    Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5369, Inc.    MD    Catherines, Inc.    100 D    Catherines
#5370, Inc.    IL    Catherines, Inc.    100 D    Catherines #5371, Inc.    OH
   Catherines, Inc.    100 D    Catherines #5372, Inc.    IA    Catherines, Inc.
   100 IA/ND    Catherines #5373, Inc.    OH    Catherines, Inc.    100 D   
Catherines #5375, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5376, Inc.    NC    Catherines, Inc.    100 D    Catherines #5377,
Inc.    AL    Catherines, Inc.    100 D    Catherines #5378, Inc.    OH   
Catherines, Inc.    100 D    Catherines #5380, Inc.    OR    Catherines, Inc.   
100 IA/ND    Catherines #5381, Inc.    MO    Catherines, Inc.    100 D   
Catherines #5382 of Vestal, Inc.    NY    Catherines, Inc.    100 IA/ND   
Catherines #5383, Inc.    MA    Catherines, Inc.    100 D    Catherines #5384,
Inc.    CA    Catherines of California, Inc.    100 IA/ND    Catherines #5386,
Inc.    LA    Catherines, Inc.    100 D    Catherines #5387, Inc.    SC   
Catherines, Inc.    100 D    Catherines #5388, Inc.    FL    Catherines, Inc.   
100 D    Catherines #5390, Inc.    IL    Catherines, Inc.    100 IA/ND   
Catherines #5390, Inc.    VA    Catherines, Inc.    100 IA/ND    Catherines
#5391, Inc.    MI    Catherines, Inc.    100 IA/ND    Catherines #5395, Inc.   
FL    Catherines, Inc.    100 D    Catherines #5396, Inc.    LA    Catherines,
Inc.    100 D    Catherines #5397, Inc.    SC    Catherines, Inc.    100 D   
Catherines #5402, Inc.    CT    Catherines, Inc.    100 IA/ND    Catherines
#5404, Inc.    CT    Catherines, Inc.    100 D    Catherines #5407, Inc.    AZ
   Catherines, Inc.    100 D    Catherines #5408, Inc.    AZ    Catherines, Inc.
   100 D    Catherines #5410, Inc.    MI    Catherines, Inc.    100 D   
Catherines #5411, Inc.    AL    Catherines, Inc.    100 D    Catherines #5412,
Inc.    MN    Catherines, Inc.    100 D    Catherines #5413 of Dewitt, Inc.   
NY    Catherines, Inc.    100 D    Catherines #5416, Inc.    KS    Catherines,
Inc.    100 D    Catherines #5420, LLC    AR    Catherines, Inc.    100 IA/ND   
Catherines #5424, LLC    AL    Catherines, Inc.    100 D    Catherines #5427,
Inc.    MO    Catherines, Inc.    100 D    Catherines #5428, Inc.    NC   
Catherines, Inc.    100 D    Catherines #5432, Inc.    MN    Catherines, Inc.   
100 IA/ND    Catherines #5433, LLC    MA    Catherines, Inc.    100 D   
Catherines #5434, LLC    OH    Catherines, Inc.    100 IA/ND    Catherines
#5462, Inc.    TN    Catherines Stores Corporation    100 D    Catherines #5550,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5552, Inc.    CO   
Catherines, Inc.    100



--------------------------------------------------------------------------------

D    Catherines #5553, Inc.    FL    Catherines, Inc.    100 IA/ND    Catherines
#5554 of Spring Valley, Inc.    NY    Catherines, Inc.    100 D    Catherines
#5555, Inc.    AZ    Catherines, Inc.    100 D    Catherines #5556, Inc.    IL
   Catherines, Inc.    100 D    Catherines #5557, LLC    NC    Catherines, Inc.
   100 D    Catherines #5558, LLC    VA    Catherines, Inc.    100 D   
Catherines #5559, LLC    LA    Catherines, Inc.    100 D    Catherines #5560,
LLC    TX    Catherines Stores Corporation    100 D    Catherines #5561, LLC   
SD    Catherines, Inc.    100 D    Catherines #5562, LLC    TX    Catherines
Stores Corporation    100 D    Catherines #5563, LLC    TN    Catherines, Inc.
   100 D    Catherines #5564, LLC    PA    Catherines of Pennsylvania, Inc.   
100 D    Catherines #5566, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5567, LLC    FL    Catherines, Inc.    100 D    Catherines #5568,
LLC    VA    Catherines, Inc.    100 D    Catherines #5570, LLC    WA   
Catherines Partners - Washington, G.P.    100 D    Catherines #5571, LLC    TX
   Catherines Stores Corporation    100 D    Catherines #5572, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5573, LLC    PA   
Catherines of Pennsylvania, Inc.    100 D    Catherines #5574, LLC    TX   
Catherines Stores Corporation    100 D    Catherines #5575, LLC    WI   
Catherines, Inc.    100 IA/ND    Catherines #5576, LLC    AZ    Catherines, Inc.
   100 IA/ND    Catherines #5577, LLC    NV    Catherines, Inc.    100 D   
Catherines #5578, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5579, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5580, LLC    OK    Catherines, Inc.    100 IA/ND    Catherines
#5581, LLC    TX    Catherines Stores Corporation    100 D    Catherines #5582,
LLC    MN    Catherines, Inc.    100 IA/ND    Catherines #5583, LLC    AZ   
Catherines, Inc.    100 D    Catherines #5644, Inc.    FL    Catherines, Inc.   
100 IA/ND    Catherines #5645, Inc.    MN    Catherines, Inc.    100 D   
Catherines #5646, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5648, Inc.    GA    Catherines, Inc.    100 IA/ND    Catherines
#5649, Inc.    NV    Catherines, Inc.    100 D    Catherines #5687, LLC    MI   
Catherines, Inc.    100 D    Catherines #5702, LLC    IL    Catherines, Inc.   
100



--------------------------------------------------------------------------------

D    Catherines #5706, Inc.    MD    Catherines, Inc.    100 IA/ND    Catherines
#5711, Inc.    MI    Catherines, Inc.    100 D    Catherines #5713, Inc.    ND
   Catherines, Inc.    100 D    Catherines #5717, LLC    MA    Catherines, Inc.
   100 D    Catherines #5718, Inc.    MA    Catherines, Inc.    100 D   
Catherines #5724, LLC    VA    Catherines, Inc.    100 D    Catherines #5725,
Inc.    FL    Catherines, Inc.    100 D    Catherines #5743, Inc.    TN   
Catherines, Inc.    100 D    Catherines #5745, Inc.    FL    Catherines, Inc.   
100 D    Catherines #5746, Inc.    NE    Catherines, Inc.    100 D    Catherines
#5748, Inc.    MN    Catherines, Inc.    100 D    Catherines #5749 of Clay, Inc.
   NY    Catherines, Inc.    100 D    Catherines #5751, LLC    IL    Catherines,
Inc.    100 D    Catherines #5753, Inc.    PA    Catherines of Pennsylvania,
Inc.    100 D    Catherines #5757, Inc.    SC    Catherines, Inc.    100 IA/ND
   Catherines #5758 of Carle Place, LLC    NY    Catherines, Inc.    100 D   
Catherines #5772, LLC    MN    Catherines, Inc.    100 D    Catherines #5778,
Inc.    MA    Catherines, Inc.    100 D    Catherines #5781, LLC    IL   
Catherines, Inc.    100 D    Catherines #5784, LLC    IL    Catherines, Inc.   
100 D    Catherines #5785, LLC    KY    Catherines, Inc.    100 D    Catherines
#5786, LLC    OH    Catherines, Inc.    100 D    Catherines #5788, LLC    OH   
Catherines, Inc.    100 D    Catherines #5791, LLC    OH    Catherines, Inc.   
100 D    Catherines #5793, Inc.    PA    Catherines of Pennsylvania, Inc.    100
D    Catherines #5794 of Pittsford, Inc.    NY    Catherines, Inc.    100 D   
Catherines #5796 of Poughkeepsie, Inc.    NY    Catherines, Inc.    100 D   
Catherines #5802, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5808, LLC    WA    Catherines Partners - Washington, G.P.    100 D
   Catherines #5812, Inc.    LA    Catherines, Inc.    100 D    Catherines
#5814, LLC    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5816, LLC    PA    Catherines of Pennsylvania, Inc.    100 D    Catherines
#5817 of Amherst, LLC    NY    Catherines, Inc.    100 D    Catherines #5819,
Inc.    NC    Catherines, Inc.    100 D    Catherines #5824, LLC    MI   
Catherines, Inc.    100 IA/ND    Catherines #5825, LLC    MI    Catherines, Inc.
   100 D    Catherines #5826, Inc.    IL    Catherines, Inc.    100 D   
Catherines #5837, LLC    NJ    Catherines, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Catherines #5843, Inc.    NC    Catherines, Inc.    100 D    Catherines
#5845, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines #5846, Inc.   
CA    Catherines of California, Inc.    100 D    Catherines #5848, Inc.    AR   
Catherines, Inc.    100 D    Catherines #5849, Inc.    WI    Catherines, Inc.   
100 IA/ND    Catherines #5850 of Syracuse, Inc.    NY    Catherines, Inc.    100
IA/ND    Catherines #5851, Inc.    PA    Catherines of Pennsylvania, Inc.    100
IA/ND    Catherines #5852, Inc.    PA    Catherines, Inc.    100 D    Catherines
#5855, Inc.    WI    Catherines, Inc.    100 IA/ND    Catherines #5856, Inc.   
NJ    Catherines, Inc.    100 D    Catherines #5857, Inc.    GA    Catherines,
Inc.    100 D    Catherines #5858, Inc.    IA    Catherines, Inc.    100 D   
Catherines #5859, Inc.    NC    Catherines, Inc.    100 IA/ND    Catherines
#5860, Inc.    AL    Catherines, Inc.    100 D    Catherines #5861, Inc.    OH
   Catherines, Inc.    100 IA/ND    Catherines #5862, Inc.    MN    Catherines,
Inc.    100 D    Catherines #5863, Inc.    MS    Catherines, Inc.    100 D   
Catherines #5867, Inc.    KS    Catherines, Inc.    100 IA/ND    Catherines
#5869 of Rotterdam, Inc.    NY    Catherines, Inc.    100 D    Catherines #5871,
Inc.    MT    Catherines, Inc.    100 IA/ND    Catherines #5872, Inc.    MD   
Catherines, Inc.    100 D    Catherines #5873, Inc.    PA    Catherines of
Pennsylvania, Inc.    100 D    Catherines #5874, Inc.    GA    Catherines, Inc.
   100 D    Catherines #5875, Inc.    WI    Catherines, Inc.    100 D   
Catherines #5876, Inc.    IL    Catherines, Inc.    100 D    Catherines #5879,
Inc.    WV    Catherines, Inc.    100 D    Catherines #5881, Inc.    AL   
Catherines, Inc.    100 D    Catherines #5885, Inc.    AL    Catherines, Inc.   
100 IA/ND    Catherines #5888, Inc.    IL    Catherines, Inc.    100 D   
Catherines #5889, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines #5890, Inc.    WI    Catherines, Inc.    100 IA/ND    Catherines
#5891, Inc.    IL    Catherines, Inc.    100 IA/ND    Catherines #5892, Inc.   
CA    Catherines of California, Inc.    100 D    Catherines #5893, Inc.    LA   
Catherines, Inc.    100 IA/ND    Catherines #5894, Inc.    OK    Catherines,
Inc.    100 D    Catherines #5951, LLC    TX    Catherines Stores Corporation   
100 D    Catherines #5952, LLC    OK    Catherines, Inc.    100 IA/ND   
Catherines #5953, LLC    TX    Catherines Stores Corporation    100 IA/ND   
Catherines #5954, LLC    TX    Catherines Stores Corporation    100



--------------------------------------------------------------------------------

D    Catherines #5955, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5956, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5957, LLC    FL    Catherines, Inc.    100 D    Catherines #5958,
LLC    TN    Catherines, Inc.    100 D    Catherines #5959, LLC    LA   
Catherines, Inc.    100 D    Catherines #5960, LLC    AZ    Catherines, Inc.   
100 D    Catherines #5961, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5962, LLC    FL    Catherines, Inc.    100 D    Catherines #5963,
LLC    IL    Catherines, Inc.    100 IA/ND    Catherines #5964, LLC    FL   
Catherines, Inc.    100 D    Catherines #5965, LLC    IL    Catherines, Inc.   
100 D    Catherines #5966, LLC    TN    Catherines, Inc.    100 D    Catherines
#5967, LLC    KS    Catherines, Inc.    100 D    Catherines #5968, LLC    MI   
Catherines, Inc.    100 D    Catherines #5969, LLC    FL    Catherines, Inc.   
100 D    Catherines #5971, LLC    TX    Catherines Stores Corporation    100 D
   Catherines #5972, LLC    TX    Catherines Stores Corporation    100 D   
Catherines #5973, LLC    LA    Catherines, Inc.    100 D    Catherines #5974,
LLC    GA    Catherines, Inc.    100 D    Catherines #5976, LLC    OK   
Catherines, Inc.    100 D    Catherines #5977, LLC    VA    Catherines, Inc.   
100 IA/ND    Catherines #5978, LLC    CO    Catherines, Inc.    100 D   
Catherines #5979, LLC    NV    Catherines, Inc.    100 D    Catherines #5980,
LLC    TX    Catherines Stores Corporation    100 IA/ND    Catherines #5981, LLC
   IL    Catherines, Inc.    100 D    Catherines #5982, LLC    MS    Catherines,
Inc.    100 D    Catherines #5983, LLC    TX    Catherines Stores Corporation   
100 IA/ND    Catherines #5986, LLC    AL    Catherines, Inc.    100 IA/ND   
Catherines 5257, LLC    MO    Catherines, Inc.    100 D    Catherines 5282, Inc.
   CA    Catherines of California, Inc.    100 D    Catherines 5405, Inc.    CA
   Catherines of California, Inc.    100 D    Catherines 5406, Inc.    CA   
Catherines of California, Inc.    100 IA/ND    Catherines 5409, Inc.    CA   
Catherines of California, Inc.    100 IA/ND    Catherines 5414, Inc.    CA   
Catherines of California, Inc.    100 D    Catherines 5565, LLC    MO   
Catherines, Inc.    100 D    Catherines 5569, Inc.    CA    Catherines of
California, Inc.    100



--------------------------------------------------------------------------------

D    Catherines 5647, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5738, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5741, Inc.    CA    Catherines of California, Inc.    100 D   
Catherines 5742, Inc.    MO    Catherines, Inc.    100 IA/ND    Catherines 5774,
Inc.    CA    Catherines of California, Inc.    100 IA/ND    Catherines 5831,
Inc.    CA    Catherines of California, Inc.    100 D    Catherines 5832, Inc.
   CA    Catherines of California, Inc.    100 D    Catherines 5834, Inc.    CA
   Catherines of California, Inc.    100 D    Catherines 5970, LLC    MO   
Catherines, Inc.    100 D    Catherines 5975, Inc.    CA    Catherines of
California, Inc.    100 D    Catherines C.S.A.C., Inc.    DE    Catherines
Stores Corporation    100 IA/ND    Catherines C.S.I.C., Inc.    DE   
Catherines, Inc.    100 D    Catherines of California, Inc.    CA    Catherines,
Inc.    100 D    Catherines of Nevada, Inc.    NV    Catherines Stores
Corporation    100 D    Catherines of Pennsylvania, Inc.    TN    Catherines,
Inc.    100 D    Catherines Partners - Washington, G.P.    WA    Catherines,
Inc. (Managing Partner)    Catherines,
Inc. = 99%
Catherines
Stores
Corporation
= 1% D    Catherines Partners-Indiana, LLP    IN    Catherines Stores of
Indiana, Inc. (Managing Partner)    Catherines
Stores
Corporation
- 99%
Catherines
Stores of
Indiana, Inc.
= 1% D    Catherines Stores Corporation    TN    Charming Shoppes, Inc.    100 D
   Catherines Stores of Indiana, Inc.    IN    Catherines, Inc.    100 IA/ND   
Catherines Stores of Texas, Inc.    TX    Catherines, Inc.    100 D   
Catherines Woman Delaware, Inc.    DE    Modern Woman Specialty, Inc.    100 D
   Catherines Woman Michigan, Inc.    MI    Catherines Woman Delaware, Inc. (DE)
   100 D    Catherines, Inc.    DE    Catherines Stores Corporation    100 IA/ND
   Catherines.com, Inc.    TN    Catherines, Inc.    100 D    CCTM, Inc.    DE
   Charming Shoppes, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Charm-Fin Stores, Inc.    DE    Charming Shoppes, Inc.    100 D   
Charming Direct, Inc.    DE    Charming Shoppes, Inc.    100 D    Charming
Shoppes Interactive, Inc.    DE    Charming Shoppes, Inc.    100 D    Charming
Shoppes of Delaware, Inc.    PA    Charming Shoppes, Inc.    100 IA/ND   
Charming Shoppes of Norristown, Inc    PA    CS Holdco LLC    100 IA/ND   
Charming Shoppes of Trenton, Inc.    NJ    CS Holdco LLC    100 D    Charming
Shoppes Outlet Stores, LLC    DE    Outlet Division Store Co., Inc.    100 D   
Charming Shoppes Receivables Corp.    DE    Fashion Service LLC    100 D   
Charming Shoppes Seller, Inc.    DE    Fashion Service LLC    100 D    Charming
Shoppes Street, Inc.    DE    Charming Shoppes Seller, Inc.    100 D    Chestnut
Acquisition Sub, Inc.    DE    Charming Shoppes, Inc.    100 IA/ND    Columbia
#2589 Development Co., Inc.    TN    Kafco Development Co., Inc.    100 D   
Crosstown Traders, Inc.    DE    Chestnut Acquisition Sub, Inc.    100 D    CS
Holdco II Inc.    DE    CS Holdco LLC    100 D    CS Holdco LLC    DE   
Charming Shoppes, Inc.    100 F    CS Insurance Ltd.    Bermuda    FSHC, Inc.   
100 D    CS Investment Company    DE    Charming Shoppes, Inc.    100 D    CSD
Acquisition Corp.    DE    Charming Shoppes, Inc.    100 D    CSGC, Inc.    OH
   CS Holdco LLC    100 D    CSI Industries, Inc.    DE    Charming Shoppes,
Inc.    100 F    CSI Trade Services Limited    Hong Kong    Kirkstone Company
Ltd.    100 D    CSIM, Inc.    PA    CS Holdco LLC    100 IA/ND    CSPE, LLC   
PA    Charming Shoppes of Delaware, Inc.    100 D    F.B. Plus Women’s Apparel
of Kingston, Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of
Delmar, Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of Depew,
Inc.    PA    CS Holdco LLC    100 IA/ND    F.B. Women’s Apparel of Oneonta,
Inc.    PA    CS Holdco LLC    100 D    F.B. Women’s Apparel of Panorama Plaza,
Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #108, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #139, Inc.    IN    Charming Shoppes of
Delaware, Inc.    100 IA/ND    Fashion Bug #141, Inc.    NJ    CS Holdco LLC   
100 D    Fashion Bug #144, Inc.    IN    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #157, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2003, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2004, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2006, Inc.    KY   
CS Holdco LLC    100 IA/ND    Fashion Bug #2009, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2010, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #2011, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2015, Inc.    IN
   Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2018, Inc.   
MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2020, Inc.    VA    CS Holdco
LLC    100 IA/ND    Fashion Bug #2021, Inc.    OH    CS Holdco LLC    100 IA/ND
   Fashion Bug #2022, Inc.    IN    CS Holdco II Inc.    100 D    Fashion Bug
#2023 Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2027, Inc.    NE   
CS Holdco LLC    100 IA/ND    Fashion Bug #2028, Inc.    GA    CS Holdco LLC   
100 D    Fashion Bug #2029, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug
#2030, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2031, Inc.    KS
   CS Holdco LLC    100 IA/ND    Fashion Bug #2032, Inc.    MI    CS Holdco LLC
   100 D    Fashion Bug #2034, Inc.    MO    CS Holdco LLC    100 D    Fashion
Bug #2036, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2037, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2040, Inc.    KY    CS
Holdco LLC    100 D    Fashion Bug #2043, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2044, Inc.    NC    CS Holdco LLC   
100 D    Fashion Bug #2045 of East Greenbush, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2047, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
#2049, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2050 of Massena,
Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2051, Inc.    IL    CS
Holdco LLC    100 IA/ND    Fashion Bug #2052, Inc.    MN    CS Holdco LLC    100
D    Fashion Bug #2053, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug
#2057, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug #2058, Inc.    MA
   CS Holdco LLC    100 D    Fashion Bug #2063, Inc.    KS    CS Holdco LLC   
100 IA/ND    Fashion Bug #2065, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2067, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug
#2069, Inc.    AR    CS Holdco LLC    100 D    Fashion Bug #2070 of Brooklyn,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2072 of Islandia, Inc.
   NY    CS Holdco LLC    100 D    Fashion Bug #2074, Inc.    KY    CS Holdco
LLC    100 IA/ND    Fashion Bug #2075, Inc.    IL    CS Holdco LLC    100 D   
Fashion Bug #2077, Inc.    MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2078, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2079, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2080, Inc.    OH   
CS Holdco LLC    100 D    Fashion Bug #2081 of Ogdensburg, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2082, Inc.    NJ    CS Holdco LLC    100
D    Fashion Bug #2084, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2085, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #2086, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #2088, Inc.    CT    CS Holdco LLC   
100 IA/ND    Fashion Bug #2090, Inc.    FL    CS Holdco LLC    100 IA/ND   
Fashion Bug #2091, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug #2093,
Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2095, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2096, Inc.    MI    CS Holdco LLC    100
IA/ND    Fashion Bug #2097, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
#2100 of Batavia, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2101,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2102, Inc.    WA    CS
Holdco LLC    100 D    Fashion Bug #2103, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #2106 of Depew, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2109, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2112, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug #2113, Inc.    GA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2115, Inc.    WI    CS Holdco LLC
   100 IA/ND    Fashion Bug #2118 of Newburgh, Inc.    NY    CS Holdco LLC   
100 D    Fashion Bug #2119, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2120, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2121, Inc.    IN
   CS Holdco II Inc.    100 D    Fashion Bug #2123, Inc.    VA    CS Holdco LLC
   100 D    Fashion Bug #2124, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug #2125, Inc.    WA    CS Holdco LLC    100 D    Fashion Bug #2126, Inc.    MI
   CS Holdco LLC    100 D    Fashion Bug #2129, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2131, Inc.    WI    CS Holdco LLC    100 D    Fashion
Bug #2133, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2134, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #2137, Inc.    IN    CS Holdco II
Inc.    100 D    Fashion Bug #2139, Inc.    OR    CS Holdco LLC    100 IA/ND   
Fashion Bug #2141, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2143, Inc.    NE    CS Holdco LLC    100 IA/ND    Fashion Bug #2145, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2147, Inc.    WI    CS Holdco LLC
   100 D    Fashion Bug #2148, Inc.    WI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2149, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
#2150, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2151, Inc.    NH   
CS Holdco LLC    100 D    Fashion Bug #2154, Inc.    WI    CS Holdco LLC    100
IA/ND    Fashion Bug #2156, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug
#2157 of Oneida, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2158, Inc.
   MO    CS Holdco LLC    100 IA/ND    Fashion Bug #2162, Inc.    NC    CS
Holdco LLC    100 IA/ND    Fashion Bug #2166, Inc.    IA    CS Holdco LLC    100
D    Fashion Bug #2169, Inc.    WA    CS Holdco LLC    100 D    Fashion Bug
#2170, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2171, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2172, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #2173, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2174, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2175, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #2181, Inc.    CA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2182, Inc.    CA    CS Holdco LLC
   100 D    Fashion Bug #2183, Inc.    OH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2184 of Webster, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2185, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2186,
Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #2187, Inc.    MN    CS
Holdco LLC    100 D    Fashion Bug #2189, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2190, Inc.    WI    CS Holdco LLC   
100 D    Fashion Bug #2192, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion
Bug #2193, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2194, Inc.    WI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2195, Inc.    WV    CS Holdco LLC
   100 D    Fashion Bug #2196 of Newark, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2199, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2203,
Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug #2204 of Hornell, Inc.
   NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2206, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2209, Inc.    IL    CS Holdco LLC    100
D    Fashion Bug #2210 of Kingston, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2212, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2214,
Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug #2215, Inc.    FL    CS
Holdco LLC    100 IA/ND    Fashion Bug #2220, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #2221, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2222, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion
Bug #2224, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2226, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2227, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #2228, Inc.    WI    CS Holdco LLC    100
IA/ND    Fashion Bug #2230, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#2231, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2232, Inc.    MI   
CS Holdco LLC    100 IA/ND    Fashion Bug #2233, Inc.    ME    CS Holdco LLC   
100 IA/ND    Fashion Bug #2235, Inc.    IN    CS Holdco II Inc.    100 D   
Fashion Bug #2237, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2238,
Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2239, Inc.    OR    CS
Holdco LLC    100 IA/ND    Fashion Bug #2240, Inc.    ID    CS Holdco LLC    100
IA/ND    Fashion Bug #2241, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug
#2242, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2243, Inc.    WA   
CS Holdco LLC    100 D    Fashion Bug #2244 of Canandaigua, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2245, Inc.    MD    CS Holdco LLC    100
D    Fashion Bug #2247, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2249, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2254, Inc.    WI   
CS Holdco LLC    100 D    Fashion Bug #2255, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #2257, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#2258, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2259, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #2260, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #2262, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #2263, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND
   Fashion Bug #2264, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2266, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #2275, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2278, Inc.    NC    CS Holdco LLC
   100 D    Fashion Bug #2279, Inc.    WI    CS Holdco LLC    100 IA/ND   
Fashion Bug #2280, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2281, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2284, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2285, Inc.    CA    CS Holdco LLC
   100 D    Fashion Bug #2289 of Garden City, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2290, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug
#2291, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #2292, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2293, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2295, Inc.    WI    CS Holdco LLC
   100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2296, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2297, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2298, Inc.
   WV    CS Holdco LLC    100 IA/ND    Fashion Bug #2299, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug #2301, Inc.    FL    CS Holdco LLC    100
IA/ND    Fashion Bug #2304, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug
#2305, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2309, Inc.    IN
   Charming Shoppes of Delaware, Inc.    100 IA/ND    Fashion Bug #2311, Inc.   
GA    CS Holdco LLC    100 D    Fashion Bug #2313, Inc.    WA    CS Holdco LLC
   100 IA/ND    Fashion Bug #2314, Inc.    IN    CS Holdco II Inc.    100 D   
Fashion Bug #2315, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2322, Inc.    ME    CS Holdco LLC    100 D    Fashion Bug #2325, Inc.    MI   
CS Holdco LLC    100 D    Fashion Bug #2326, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #2328, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
#2330, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2332, Inc.    VA
   CS Holdco LLC    100 D    Fashion Bug #2335, Inc.    CA    CS Holdco LLC   
100 D    Fashion Bug #2337, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2339, Inc.    RI    CS Holdco LLC    100 IA/ND    Fashion Bug #2340, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2343, Inc.    WI    CS Holdco LLC
   100 D    Fashion Bug #2345, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2347, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2348,
Inc.    WA    CS Holdco LLC    100 D    Fashion Bug #2349, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2350, Inc.    NH    CS
Holdco LLC    100 D    Fashion Bug #2351, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug #2352, Inc.    WV    CS Holdco LLC    100 D    Fashion Bug
#2353, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2354, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2355, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2356, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2357, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2359,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2360, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2362, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #2364 of North Tonawanda, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #2369, Inc.    SC    CS Holdco LLC    100 D    Fashion Bug
#2370 of Malone, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2374, Inc.
   WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2375, Inc.    IL    CS
Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2376, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion
Bug #2377, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2378, Inc.    NV
   CS Holdco LLC    100 IA/ND    Fashion Bug #2379, Inc.    MA    CS Holdco LLC
   100 IA/ND    Fashion Bug #2380, Inc.    NC    CS Holdco LLC    100 IA/ND   
Fashion Bug #2382, Inc.    TN    CS Holdco LLC    100 D    Fashion Bug #2384 of
Rochester, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2385, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2389, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #2390, Inc.    ND    CS Holdco LLC    100 IA/ND   
Fashion Bug #2391, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2393, Inc.    VT    CS Holdco LLC    100 D    Fashion Bug #2394, Inc.    IN   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2395, Inc.    MD
   CS Holdco LLC    100 D    Fashion Bug #2396 of Big Flats, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2397, Inc.    CT    CS Holdco LLC    100
IA/ND    Fashion Bug #2398, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug
#2399, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #2403, Inc.    CT
   CS Holdco LLC    100 IA/ND    Fashion Bug #2404, Inc.    MD    CS Holdco LLC
   100 IA/ND    Fashion Bug #2406, Inc.    MO    CS Holdco LLC    100 IA/ND   
Fashion Bug #2407, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2409,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2411, Inc.    MA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2412, Inc.    MA    CS Holdco LLC    100
D    Fashion Bug #2415, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#2416, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2420, Inc.    MO   
CS Holdco LLC    100 IA/ND    Fashion Bug #2421, Inc.    NV    CS Holdco LLC   
100 D    Fashion Bug #2421, LLC    NV    CSGC, INC.    100 IA/ND    Fashion Bug
#2422, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2423, Inc.    MA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2424, Inc.    MN    CS Holdco LLC
   100 IA/ND    Fashion Bug #2425, Inc.    CT    CS Holdco LLC    100 D   
Fashion Bug #2426 of East Aurora, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2431, Inc.    SD    CS Holdco LLC    100 IA/ND    Fashion Bug
#2432, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2435, Inc.    OH   
CS Holdco LLC    100 IA/ND    Fashion Bug #2436, Inc.    ME    CS Holdco LLC   
100 D    Fashion Bug #2437, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2439, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2440, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #2446, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug #2449, Inc.    NV    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2452, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion
Bug #2453, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2455 of Wilton,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2458, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2459, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #2460, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2462, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #2466, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #2468 of Bath, Inc.    NY    CS
Holdco LLC    100 D    Fashion Bug #2470 of Binghamton, Inc.    NY    CS Holdco
LLC    100 D    Fashion Bug #2472, Inc.    CT    CS Holdco LLC    100 IA/ND   
Fashion Bug #2473, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #2474,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2476 of Middle Island,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2478, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #2484, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #2485, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug
#2488, Inc.    MN    CS Holdco LLC    100 D    Fashion Bug #2492, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #2497, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #2505 of Hudson, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2508, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #2510,
Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #2511, Inc.    IN    Fashion
Bug Retail Companies LLC    100 D    Fashion Bug #2512, Inc.    NH    CS Holdco
LLC    100 D    Fashion Bug #2513, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug #2518, Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug #2519
of Fulton, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2520, Inc.
   MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2523, Inc.    FL    CS
Holdco LLC    100 D    Fashion Bug #2524, Inc.    CA    CS Holdco LLC    100 D
   Fashion Bug #2529, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug
#2530, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #2531, Inc.    GA
   CS Holdco LLC    100 D    Fashion Bug #2533, Inc.    NJ    CS Holdco LLC   
100 D    Fashion Bug #2534, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #2537, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #2538, Inc.
   VA    CS Holdco LLC    100 IA/ND    Fashion Bug #2540, Inc.    FL    CS
Holdco LLC    100 D    Fashion Bug #2542, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #255, Inc.    ME    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2551 of Clay, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2553, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2554, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2555, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2556, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2561, Inc.    OH    CS Holdco LLC    100 D    Fashion
Bug #2562, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2564, Inc.
   KY    CS Holdco LLC    100 IA/ND    Fashion Bug #2565, Inc.    KY    CS
Holdco LLC    100 IA/ND    Fashion Bug #2568, Inc.    FL    CS Holdco LLC    100
D    Fashion Bug #2571, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2574, Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2575, Inc.    TN   
CS Holdco LLC    100 IA/ND    Fashion Bug #2577, Inc.    KY    CS Holdco LLC   
100 IA/ND    Fashion Bug #2578, Inc.    OH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2579, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #258,
Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug #2580, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2582, Inc.    SC    CS Holdco LLC    100
IA/ND    FASHION BUG #2583, INC.    WV    CS Holdco LLC    100 D    Fashion Bug
#2584 of Cortland, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2585,
Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug #2586, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #2587, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #2589, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug #2593, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #2594, Inc.
   CA    CS Holdco LLC    100 D    Fashion Bug #2597 of Colonie, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #2601, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #2603, Inc.    KY    CS Holdco LLC    100
D    Fashion Bug #2604 of Vestal, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #2605, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2608,
Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2609, Inc.    WI    CS
Holdco LLC    100 D    Fashion Bug #2610, Inc.    MI    CS Holdco LLC    100
IA/ND    FASHION BUG #2613, INC.    WV    CS Holdco LLC    100 IA/ND    Fashion
Bug #2616, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2617, Inc.    WA
   CS Holdco LLC    100 IA/ND    Fashion Bug #2619, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #2620, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2621, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2627 of
West Seneca, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #2629, Inc.
   MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #263, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2635 of Geneseo, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2636,
Inc.    NH    CS Holdco LLC    100 D    Fashion Bug #2649, Inc.    NM    CS
Holdco LLC    100 IA/ND    Fashion Bug #265, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #2650, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2658, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2659, Inc.
   VT    CS Holdco LLC    100 IA/ND    Fashion Bug #2661 of Lakewood, Inc.    NY
   CS Holdco LLC    100 D    Fashion Bug #2663, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug #2665, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion
Bug #2667, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug #2671, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2677, Inc.    IL    CS Holdco LLC
   100 D    Fashion Bug #2679, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2680, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2682, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug #2685, Inc.    MO   
CS Holdco LLC    100 D    Fashion Bug #2688, Inc.    KY    CS Holdco LLC    100
D    Fashion Bug #2689, Inc.    UT    CS Holdco LLC    100 D    Fashion Bug
#2695, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2697, Inc.    MA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2699, Inc.    MA    CS Holdco LLC   
100 D    Fashion Bug #2700 of Port Jefferson, Inc.    NY    CS Holdco LLC    100
D    Fashion Bug #2701, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug
#2707, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #2708, Inc.    OH   
CS Holdco LLC    100 IA/ND    Fashion Bug #2709, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #2711, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #2717, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #2719, Inc.
   IA    CS Holdco LLC    100 D    Fashion Bug #2720, Inc.    WV    CS Holdco
LLC    100 IA/ND    Fashion Bug #2721, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug #2722, Inc.    IN    Fashion Bug Retail Companies LLC    100 D   
Fashion Bug #2724, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #2727, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug
#2729, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2730, Inc.    DE   
CS Holdco LLC    100 D    Fashion Bug #2731, Inc.    DE    CS Holdco LLC    100
D    Fashion Bug #2733, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug
#2736, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #2737, Inc.    MI
   CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #2738, Inc.    KY    CS Holdco LLC    100 D    Fashion Bug
#2739 of Rotterdam, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2740, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #2741, Inc.    OH   
CS Holdco LLC    100 D    Fashion Bug #2749, Inc.    MN    CS Holdco LLC    100
D    Fashion Bug #2750, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#2751, Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #2759, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2763, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2766, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug #2767, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug #2768, Inc.    IN    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #2769, Inc.    WY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2773, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug #2775, Inc.    IN   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #2779, Inc.    OH
   CS Holdco LLC    100 IA/ND    Fashion Bug #2781, Inc.    NC    CS Holdco LLC
   100 IA/ND    Fashion Bug #2786, Inc.    NH    CS Holdco LLC    100 IA/ND   
Fashion Bug #2787, Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug
#2789, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #279, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #2791, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #2794, Inc.    NV    CS Holdco LLC    100 IA/ND    Fashion
Bug #2795, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #2796 of
Cobleskill, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2797, Inc.   
NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #2802, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug #2803, Inc.    TX    CS Holdco LLC    100 IA/ND
   Fashion Bug #2805, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #2807,
Inc.    IN    Fashion Bug Retail Companies LLC    100 D    Fashion Bug #2811,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #2820, Inc.    CT    CS
Holdco LLC    100 D    Fashion Bug #2821, Inc.    VA    CS Holdco LLC    100
IA/ND    Fashion Bug #2822, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion
Bug #2826, Inc.    RI    CS Holdco LLC    100 IA/ND    Fashion Bug #2828, Inc.
   OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2829, Inc.    OH    CS
Holdco LLC    100 D    Fashion Bug #2838, Inc.    OR    CS Holdco LLC    100
IA/ND    Fashion Bug #2841, Inc.    IN    CS Holdco LLC    100 D    Fashion Bug
#2842, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2844, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2850, Inc.    MI    CS Holdco LLC   
100 D    Fashion Bug #2851, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #2852, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug
#2853 of Rome, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #2855, Inc.
   IL    CS Holdco LLC    100 D    Fashion Bug #2857, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #2858, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #2863, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #2864,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #2868, Inc.    AZ    CS
Holdco LLC    100 IA/ND    Fashion Bug #2869, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #2871 of Albany, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug #2872, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#2874, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 D    Fashion Bug
#2879, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #2881, Inc.    NH
   CS Holdco LLC    100 IA/ND    FASHION BUG #2883, INC.    WV    CS Holdco LLC
   100 IA/ND    Fashion Bug #2886, Inc.    IL    CS Holdco LLC    100 IA/ND   
Fashion Bug #2893, Inc.    MT    CS Holdco LLC    100 IA/ND    Fashion Bug
#2894, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2898, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #2899, Inc.    WA    CS Holdco LLC   
100 D    Fashion Bug #2905, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2906, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #2907, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#2909, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2911, Inc.    TN
   CS Holdco LLC    100 IA/ND    Fashion Bug #2913, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #2915, Inc.    MA    CS Holdco LLC    100 D    Fashion
Bug #2920, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #2922, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug #2923 of Amsterdam, Inc.   
NY    CS Holdco LLC    100 D    Fashion Bug #2924, Inc.    WI    CS Holdco LLC
   100 IA/ND    Fashion Bug #2928, Inc.    RI    CS Holdco LLC    100 D   
Fashion Bug #2930, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #2932,
Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #2934, Inc.    CA    CS
Holdco LLC    100 D    Fashion Bug #2941, Inc.    DE    CS Holdco LLC    100
IA/ND    Fashion Bug #2944, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #2945 of Medina, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug
#2951, Inc.    NC    CS Holdco LLC    100 IA/ND    Fashion Bug #2954, Inc.    MI
   CS Holdco LLC    100 IA/ND    Fashion Bug #2956, Inc.    MI    CS Holdco LLC
   100 D    Fashion Bug #2958, Inc.    MI    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #2959 of Buffalo, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #2959 of Buffalo, Inc.    NY    CS Holdco LLC    100 D    Fashion
Bug #2969, Inc.    WY    CS Holdco LLC    100 IA/ND    Fashion Bug #2972, Inc.
   TX    CS Holdco LLC    100 IA/ND    Fashion Bug #2973, Inc.    TX    CS
Holdco LLC    100 D    Fashion Bug #2974, Inc.    MI    CS Holdco LLC    100 D
   Fashion Bug #2978, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug
#2982, Inc.    VT    CS Holdco LLC    100 IA/ND    Fashion Bug #2983, Inc.    ME
   CS Holdco LLC    100 D    Fashion Bug #2988, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #2989, Inc.    IN    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #2990, Inc.    WI    CS Holdco LLC   
100 D    Fashion Bug #2995, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#2998, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3001, Inc.    VA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3005, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3006, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3008, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug #3011, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #3016, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #3018, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #3020, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3023, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug #3028, Inc.    FL
   CS Holdco LLC    100 IA/ND    Fashion Bug #3030, Inc.    AZ    CS Holdco LLC
   100 IA/ND    Fashion Bug #3033, Inc.    NH    CS Holdco LLC    100 IA/ND   
Fashion Bug #3034, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3040,
Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3042, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3044, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3046, Inc.    GA    CS Holdco LLC    100
IA/ND    Fashion Bug #3047, Inc.    TN    CS Holdco LLC    100 D    Fashion Bug
#3048 of Wellsville, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #3049,
Inc.    CT    CS Holdco LLC    100 D    Fashion Bug #3050, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug #3052, Inc.    MO    CS Holdco LLC    100 D
   Fashion Bug #3054, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3056, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3057, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #3058, Inc.    CT    CS Holdco LLC    100
IA/ND    Fashion Bug #3062, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3069, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3078, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug
#3079, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug #3081, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3091, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug #3092, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion
Bug #3093, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #3094, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #3099, Inc.    MD    CS Holdco LLC
   100 D    Fashion Bug #3102, Inc.    WV    CS Holdco LLC    100 IA/ND   
Fashion Bug #3104, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3107, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3108, Inc.    KY
   CS Holdco LLC    100 IA/ND    Fashion Bug #3110, Inc.    IL    CS Holdco LLC
   100 IA/ND    Fashion Bug #3114, Inc.    AZ    CS Holdco LLC    100 D   
Fashion Bug #3115, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3116,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #3118, Inc.    CO    CS
Holdco LLC    100 IA/ND    Fashion Bug #3120, Inc.    AZ    CS Holdco LLC    100
D    Fashion Bug #3121, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3122, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3123, Inc.    MO   
CS Holdco LLC    100 IA/ND    Fashion Bug #3126, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3130, Inc.    NJ    CS Holdco LLC    100 D    Fashion
Bug #3131, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3133, Inc.
   CA    CS Holdco LLC    100 D    Fashion Bug #3134, Inc.    IL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3136, Inc.    GA    CS Holdco LLC    100 D   
Fashion Bug #3137, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3138,
Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3139, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #3140, Inc.    CA    CS Holdco LLC    100
IA/ND    Fashion Bug #3143 of Norwich, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug #3144, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug
#3147, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3148, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #3149, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug #3150, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3154, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #3155,
Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #3156, Inc.    MD    CS
Holdco LLC    100 IA/ND    Fashion Bug #3157, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #3158, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion
Bug #3159, Inc.    NM    CS Holdco LLC    100 IA/ND    Fashion Bug #3163, Inc.
   NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #3164, Inc.    NJ    CS
Holdco LLC    100 D    Fashion Bug #3166, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3170, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3171, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3172, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3173, Inc.    TX    CS Holdco LLC
   100 IA/ND    Fashion Bug #3174, Inc.    VA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3177, Inc.    DE    CS Holdco LLC    100 D    Fashion Bug #3179,
Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #3180, Inc.    VA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3181, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #3183, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3185, Inc.    NM    CS Holdco LLC    100 D    Fashion Bug #3187, Inc.    KS
   CS Holdco LLC    100 IA/ND    Fashion Bug #3189, Inc.    TX    CS Holdco LLC
   100 IA/ND    Fashion Bug #3192, Inc.    MD    CS Holdco LLC    100 IA/ND   
Fashion Bug #3194, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3195,
Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug #3196, Inc.    CA    CS
Holdco LLC    100 D    Fashion Bug #3198, Inc.    MO    CS Holdco LLC    100
IA/ND    Fashion Bug #3199, Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion
Bug #3200, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3201, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #3202, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #3203, Inc.    TN    CS Holdco LLC    100 D    Fashion
Bug #3206, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3207, Inc.
   SC    CS Holdco LLC    100 D    Fashion Bug #3209, Inc.    IA    CS Holdco
LLC    100 D    Fashion Bug #3210, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3211, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3212,
Inc.    TN    CS Holdco LLC    100 D    Fashion Bug #3213, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3214, Inc.    LA    CS Holdco LLC    100
D    Fashion Bug #3215, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3216, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3224, Inc.    NJ   
CS Holdco LLC    100 D    Fashion Bug #3225, Inc.    PA    CS Holdco LLC    100
D    Fashion Bug #3226 of Auburn, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #3227, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3229, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3230, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3231, Inc.    WA    CS Holdco LLC
   100 D    Fashion Bug #3232, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3233, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3234, Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #3235,
Inc.    IN    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3236, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3237, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #3238, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3239, Inc.    NJ    CS Holdco LLC
   100 IA/ND    Fashion Bug #3240, Inc.    NJ    CS Holdco LLC    100 IA/ND   
Fashion Bug #3241, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3243,
Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #3246, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3247, Inc.    MD    CS Holdco LLC    100
IA/ND    Fashion Bug #3248, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion
Bug #3249, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug #3250, Inc.
   GA    CS Holdco LLC    100 D    Fashion Bug #3251, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3252, Inc.    NV    CS Holdco LLC    100 D   
Fashion Bug #3253, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3254, Inc.    MD    CS Holdco LLC    100 D    Fashion Bug #3255, Inc.    NE   
CS Holdco LLC    100 IA/ND    Fashion Bug #3259, Inc.    FL    CS Holdco LLC   
100 IA/ND    Fashion Bug #3260, Inc.    IL    CS Holdco LLC    100 IA/ND   
Fashion Bug #3261, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3263, Inc.    NC    CS Holdco LLC    100 IA/ND    Fashion Bug #3265, Inc.    MN
   CS Holdco LLC    100 D    Fashion Bug #3267, Inc.    CA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3274, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3278, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3279, Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #3280, Inc.    TX   
CS Holdco LLC    100 D    Fashion Bug #3281 of Syracuse, Inc.    NY    CS Holdco
LLC    100 D    Fashion Bug #3284 of Poughkeepsie, Inc.    NY    CS Holdco LLC
   100 IA/ND    Fashion Bug #3286, Inc.    WV    CS Holdco LLC    100 D   
Fashion Bug #3288, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #3289,
Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3290, Inc.    OR    CS
Holdco LLC    100 D    Fashion Bug #3291, Inc.    CA    CS Holdco LLC    100 D
   Fashion Bug #3292, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#3294, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3295, Inc.    TX
   CS Holdco LLC    100 D    Fashion Bug #3296, Inc.    MN    CS Holdco LLC   
100 D    Fashion Bug #3297, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3298, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3299, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #3300, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug #3301, Inc.    WA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3304, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
#3307, Inc.    AL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3310, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3311, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3314, Inc.
   MD    CS Holdco LLC    100 IA/ND    Fashion Bug #3315, Inc.    VT    CS
Holdco LLC    100 D    Fashion Bug #3318, Inc.    WA    CS Holdco LLC    100 D
   Fashion Bug #3319, Inc.    IN    Fashion Bug Retail Companies LLC    100 D   
Fashion Bug #3321, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3322,
Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3323, Inc.    WA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3324, Inc.    TN    CS Holdco LLC    100
IA/ND    Fashion Bug #3327, Inc.    SC    CS Holdco LLC    100 IA/ND    Fashion
Bug #3328, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug #3329, Inc.
   SC    CS Holdco LLC    100 IA/ND    Fashion Bug #3330, Inc.    MN    CS
Holdco LLC    100 IA/ND    Fashion Bug #3331, Inc.    ID    CS Holdco LLC    100
D    Fashion Bug #3332, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
#3333, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3336, Inc.    TX
   CS Holdco LLC    100 D    Fashion Bug #3337, Inc.    MN    CS Holdco LLC   
100 IA/ND    Fashion Bug #3338, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #3339, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3340, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3341 of Lockport, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #3343, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #3344, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
#3345, Inc.    IA    CS Holdco LLC    100 D    Fashion Bug #3346, Inc.    IL   
CS Holdco LLC    100 D    Fashion Bug #3348, Inc.    WA    CS Holdco LLC    100
D    Fashion Bug #3349, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug
#3350, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3351 of Rochester,
Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #3352, Inc.    TX    CS
Holdco LLC    100 IA/ND    Fashion Bug #3353, Inc.    NJ    CS Holdco LLC    100
IA/ND    Fashion Bug #3359, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion
Bug #336, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND   
Fashion Bug #3361, Inc.    IA    CS Holdco LLC    100 D    Fashion Bug #3362,
Inc.    OK    CS Holdco LLC    100 IA/ND    Fashion Bug #3363, Inc.    TX    CS
Holdco LLC    100 D    Fashion Bug #3364, Inc.    WA    CS Holdco LLC    100
IA/ND    Fashion Bug #3366, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3368, Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug #3370, Inc.
   WA    CS Holdco LLC    100 IA/ND    Fashion Bug #3371, Inc.    SC    CS
Holdco LLC    100 D    Fashion Bug #3373, Inc.    IL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3375, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3379, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3380, Inc.
   MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3381, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3382, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug #3383, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3384, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #3385, Inc.    MO
   CS Holdco LLC    100 D    Fashion Bug #3386, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3388, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion
Bug #3390, Inc.    MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3392, Inc.
   MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3393, Inc.    CA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3395, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #3396, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3397, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion Bug #3398, Inc.
   NV    CS Holdco LLC    100 IA/ND    Fashion Bug #3399, Inc.    SC    CS
Holdco LLC    100 IA/ND    Fashion Bug #3400, Inc.    TX    CS Holdco LLC    100
IA/ND    Fashion Bug #3402, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3403, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3404, Inc.
   WV    CS Holdco LLC    100 D    Fashion Bug #3405 of Riverhead, Inc.    NY   
CS Holdco LLC    100 IA/ND    Fashion Bug #3406, Inc.    TX    CS Holdco LLC   
100 D    Fashion Bug #3407, Inc.    MO    CS Holdco LLC    100 D    Fashion Bug
#3408 of Hamburg, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #3409,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3411, Inc.    NJ    CS
Holdco LLC    100 D    Fashion Bug #3413, Inc.    TX    CS Holdco LLC    100 D
   Fashion Bug #3414, Inc.    OK    CS Holdco LLC    100 D    Fashion Bug #3415,
Inc.    OK    CS Holdco LLC    100 D    Fashion Bug #3416, Inc.    OK    CS
Holdco LLC    100 IA/ND    Fashion Bug #3420, Inc.    NJ    CS Holdco LLC    100
IA/ND    Fashion Bug #3421, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug
#3422, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #3423, Inc.    IN
   CS Holdco II Inc.    100 IA/ND    Fashion Bug #3424, Inc.    IN    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3425, Inc.    IN    CS Holdco II Inc.   
100 IA/ND    Fashion Bug #3427, Inc.    FL    CS Holdco LLC    100 IA/ND   
Fashion Bug #3429, Inc.    WI    CS Holdco LLC    100 IA/ND    Fashion Bug
#3430, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #3432, Inc.    NC
   CS Holdco LLC    100 D    Fashion Bug #3434, Inc.    TX    CS Holdco LLC   
100 IA/ND    Fashion Bug #3435, Inc.    TX    CS Holdco LLC    100 IA/ND   
Fashion Bug #3437, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3438, Inc    WA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3439, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3440, Inc.    MS    CS Holdco LLC    100 IA/ND    Fashion Bug #3441, Inc.    OH
   CS Holdco LLC    100 D    Fashion Bug #3442 of Staten Island, Inc.    NY   
CS Holdco LLC    100 D    Fashion Bug #3443, Inc.    IL    CS Holdco LLC    100
D    Fashion Bug #3445, Inc.    OK    CS Holdco LLC    100 D    Fashion Bug
#3446, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion Bug #3448, Inc.    VT
   CS Holdco LLC    100 D    Fashion Bug #3450, Inc.    MS    CS Holdco LLC   
100 D    Fashion Bug #3451, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3452, Inc.    NC    CS Holdco LLC    100 IA/ND   
Fashion Bug #3453, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3455, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3456, Inc.    OH
   CS Holdco LLC    100 D    Fashion Bug #3457, Inc.    NM    CS Holdco LLC   
100 D    Fashion Bug #3458, Inc.    AZ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3461, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3462, Inc.
   VA    CS Holdco LLC    100 D    Fashion Bug #3463, Inc.    OH    CS Holdco
LLC    100 IA/ND    Fashion Bug #3464, Inc.    MI    CS Holdco LLC    100 IA/ND
   Fashion Bug #3465, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug
#3466, Inc.    OR    CS Holdco LLC    100 IA/ND    Fashion Bug #3468, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3469, Inc.    TX    CS Holdco LLC
   100 D    Fashion Bug #3470, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #3471, Inc.    ID    CS Holdco LLC    100 IA/ND    Fashion
Bug #3472, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3473, Inc.    IL
   CS Holdco LLC    100 IA/ND    Fashion Bug #3474, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #3475, Inc.    KY    CS Holdco LLC    100 D    Fashion
Bug #3477, Inc.    ID    CS Holdco LLC    100 D    Fashion Bug #3479, Inc.    AR
   CS Holdco LLC    100 IA/ND    Fashion Bug #3480, Inc.    AL    CS Holdco LLC
   100 IA/ND    Fashion Bug #3481, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug #3482, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3483,
Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug #3484, Inc.    MD    CS
Holdco LLC    100 D    Fashion Bug #3485, Inc.    DE    CS Holdco LLC    100
IA/ND    Fashion Bug #3486, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3488, Inc.    WA    CS Holdco LLC    100 IA/ND    Fashion Bug #3490, Inc.
   OR    CS Holdco LLC    100 D    Fashion Bug #3491 of Cheektowaga, Inc.    NY
   CS Holdco LLC    100 D    Fashion Bug #3492, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3493, Inc.    KY    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3494, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug
#3495, Inc.    OR    CS Holdco LLC    100 D    Fashion Bug #3496, Inc.    IL   
CS Holdco LLC    100 IA/ND    Fashion Bug #3498, Inc.    TN    CS Holdco LLC   
100 D    Fashion Bug #3501 of Middletown, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #3503, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug #3504, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug #3505, Inc.
   OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3506, Inc.    NV    CS
Holdco LLC    100 D    Fashion Bug #3507, Inc.    AR    CS Holdco LLC    100
IA/ND    Fashion Bug #3508, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion
Bug #3510, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug #3512, Inc.    NJ
   CS Holdco LLC    100 D    Fashion Bug #3513, Inc.    KY    CS Holdco LLC   
100 D    Fashion Bug #3514, Inc.    CA    CS Holdco LLC    100 IA/ND    Fashion
Bug #3515, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #3516, Inc.    IN
   Fashion Bug Retail Companies LLC    100 D    Fashion Bug #3521, Inc.    CA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3522 of Clarence, Inc.    NY    CS
Holdco LLC    100 D    Fashion Bug #3525, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #3526, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion
Bug #3527, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3529, Inc.
   SC    CS Holdco LLC    100 IA/ND    Fashion Bug #3530, Inc.    GA    CS
Holdco LLC    100 IA/ND    Fashion Bug #3533, Inc.    TX    CS Holdco LLC    100
IA/ND    Fashion Bug #3534, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug
#3535, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #3536, Inc.    TN
   CS Holdco LLC    100 IA/ND    Fashion Bug #3537, Inc.    NC    CS Holdco LLC
   100 D    Fashion Bug #3538, Inc.    VA    CS Holdco LLC    100 D    Fashion
Bug #3540, Inc.    UT    CS Holdco LLC    100 IA/ND    Fashion Bug #3544, Inc.
   MI    CS Holdco LLC    100 D    Fashion Bug #3545, Inc.    OH    CS Holdco
LLC    100 D    Fashion Bug #3547, Inc.    WA    CS Holdco LLC    100 D   
Fashion Bug #3548, Inc.    CA    CS Holdco LLC    100 D    Fashion Bug #3549,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #3551 of Ithaca, Inc.   
NY    CS Holdco LLC    100 D    Fashion Bug #3553, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug #3556, Inc.    OR    CS Holdco LLC    100 D    Fashion
Bug #3558, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3559, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3560, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug #3561, Inc.    FL    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3562, Inc.    NC    CS Holdco LLC    100 D    Fashion Bug
#3565, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #3567, Inc.    TX
   CS Holdco LLC    100 IA/ND    Fashion Bug #3569, Inc.    AL    CS Holdco LLC
   100 D    Fashion Bug #3570, Inc.    MO    CS Holdco LLC    100 D    Fashion
Bug #3572, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug #3573, Inc.    NJ
   CS Holdco LLC    100 IA/ND    Fashion Bug #3574, Inc.    OH    CS Holdco LLC
   100 D    Fashion Bug #3575, Inc.    WV    CS Holdco LLC    100 D    Fashion
Bug #3577, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #3579, Inc.
   TX    CS Holdco LLC    100 D    Fashion Bug #3580, Inc.    WV    CS Holdco
LLC    100 IA/ND    Fashion Bug #3581, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug #3583, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3585,
Inc.    IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3587, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3588, Inc.    IL
   CS Holdco LLC    100 D    Fashion Bug #3589, Inc.    IL    CS Holdco LLC   
100 IA/ND    Fashion Bug #3591, Inc.    MD    CS Holdco LLC    100 IA/ND   
Fashion Bug #3592, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3593,
Inc.    ID    CS Holdco LLC    100 IA/ND    Fashion Bug #3594, Inc.    MI    CS
Holdco LLC    100 IA/ND    Fashion Bug #3595, Inc.    CT    CS Holdco LLC    100
D    Fashion Bug #3596, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug
#3597, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #3598, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug #3599, Inc.    IN    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #3600, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #3601, Inc.    IN    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3602, Inc.    NM    CS Holdco LLC    100 D    Fashion Bug
#3603, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug #3604, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3605, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug #3606, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug #3607, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #3608, Inc.    MI
   CS Holdco LLC    100 D    Fashion Bug #3609, Inc.    MI    CS Holdco LLC   
100 D    Fashion Bug #3610, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#3611, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #3612, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug #3613, Inc.    IN    CS Holdco II Inc.
   100 D    Fashion Bug #3614, Inc.    IN    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3615 of Olean, Inc.    NY    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3616, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug
#3617, Inc.    ME    CS Holdco LLC    100 IA/ND    Fashion Bug #3619, Inc.    VA
   CS Holdco LLC    100 D    Fashion Bug #3621, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3622, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug
#3623, Inc.    IN    Fashion Bug Retail Companies LLC    100 D    Fashion Bug
#3624, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug #3625, Inc.    NC
   CS Holdco LLC    100 D    Fashion Bug #3626, Inc.    MN    CS Holdco LLC   
100 IA/ND    Fashion Bug #3627 of Amherst, Inc.    NY    CS Holdco LLC    100 D
   Fashion Bug #3628, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3629, Inc.    GA    CS Holdco LLC    100 D    Fashion Bug #3630, Inc.    MI   
CS Holdco LLC    100 D    Fashion Bug #3631, Inc.    AZ    CS Holdco LLC    100
D    Fashion Bug #3632, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#3634, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug #3635, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #3637, Inc.    OH    CS Holdco LLC   
100 D    Fashion Bug #3638, Inc.    KY    CS Holdco LLC    100 D    Fashion Bug
#3639, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug #3640, Inc.    AZ
   CS Holdco LLC    100 D    Fashion Bug #3641, Inc.    IL    CS Holdco LLC   
100 D    Fashion Bug #3642, Inc.    IN    Fashion Bug Retail Companies LLC   
100 D    Fashion Bug #3643, LLC    PA    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #3644, LLC    WY    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3645, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3646, LLC    WA    CS Holdco II Inc.    100 D    Fashion Bug
#3647, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3648, LLC    IN    FB Clothing, Inc.    100 IA/ND    Fashion Bug #3650, LLC   
WI    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3651, LLC    IL    CS
Holdco II Inc.    100 IA/ND    Fashion Bug #3652, LLC    KY    CS Holdco II Inc.
   100 D    Fashion Bug #3653, LLC    OH    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3654, LLC    TX    CS Holdco II Inc.    100 D   
Fashion Bug #3655, LLC    TX    Fashion Bug Retail Companies LLC    100 IA/ND   
Fashion Bug #3656, LLC    VA    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3657 of Dunkirk, LLC    NY    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3658, LLC    PA    CS Holdco II Inc.    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug #3659, LLC    ME    CS Holdco II Inc.    100 D    Fashion
Bug #3661, LLC    WV    Fashion Bug Retail Companies LLC    100 D    Fashion Bug
#3662, LLC    MI    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug
#3663, LLC    MI    CS Holdco II Inc.    100 D    Fashion Bug #3664, LLC    OH
   CS Holdco II Inc.    100 D    Fashion Bug #3665, LLC    IA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3666, LLC    GA    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3667, LLC    MN    CS Holdco II Inc.    100
D    Fashion Bug #3668, LLC    MI    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3670, LLC    OH    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3671, LLC    WI    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3672, LLC    OH    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3673, LLC   
NV    CS Holdco II Inc.    100 D    Fashion Bug #3674, LLC    AZ    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3676, LLC    MI    CS Holdco
II Inc.    100 D    Fashion Bug #3677, LLC    MA    Fashion Bug Retail Companies
LLC    100 D    Fashion Bug #3678, LLC    IN    Fashion Bug Retail Companies LLC
   100 D    Fashion Bug #3679, LLC    TX    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3680, LLC    SC    CS Holdco II Inc.    100 D   
Fashion Bug #3682, LLC    VA    Fashion Bug Retail Companies LLC    100 IA/ND   
Fashion Bug #3683, LLC    PA    CS Holdco II Inc.    100 D    Fashion Bug #3684,
LLC    PA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3685,
LLC    OH    CS Holdco II Inc.    100 D    Fashion Bug #3686, LLC    WI   
Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3687, LLC    IL   
CS Holdco II Inc.    100 IA/ND    Fashion Bug #3688, LLC    IL    CS Holdco II
Inc.    100 D    Fashion Bug #3689 of Johnstown, LLC    NY    Fashion Bug Retail
Companies LLC    100 D    Fashion Bug #3691, LLC    NV    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug #3695, LLC    NC    CS Holdco II Inc.
   100 D    Fashion Bug #3696, LLC    CO    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug #3698 of Newburgh, LLC    NY    CS Holdco II Inc.   
100 IA/ND    Fashion Bug #3699, LLC    PA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #3700, LLC    PA    CS Holdco II Inc.    100 D    Fashion Bug #3701,
LLC    PA    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #3702, LLC    IL    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3703, LLC    WI    Fashion Bug Retail Companies LLC    100 IA/ND
   Fashion Bug #3704, LLC    IL    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3705, LLC    IL    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3706, LLC   
IL    CS Holdco II Inc.    100 D    Fashion Bug #3707, LLC    PA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3708, LLC    AZ    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3709, LLC    OH    CS Holdco II Inc.    100
D    Fashion Bug #3710, LLC    NJ    Fashion Bug Retail Companies LLC    100 D
   Fashion Bug #3712, LLC    UT    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3713, LLC    NV    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3715, LLC   
AZ    CS Holdco II Inc.    100 D    Fashion Bug #3716, LLC    VA    Fashion Bug
Retail Companies LLC    100 D    Fashion Bug #3718, LLC    PA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3719, LLC    OH    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3720, LLC    PA    CS Holdco II Inc.    100
IA/ND    Fashion Bug #3722, LLC    MI    CS Holdco II Inc.    100 D    Fashion
Bug #3723, LLC    IL    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #3724, LLC    VA    CS Holdco II Inc.    100 D    Fashion Bug #3725, LLC   
KY    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #3726, LLC   
WV    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3727, LLC    PA    CS
Holdco II Inc.    100 IA/ND    Fashion Bug #3728, LLC    TX    CS Holdco II Inc.
   100 IA/ND    Fashion Bug #3729, LLC    FL    CS Holdco II Inc.    100 D   
Fashion Bug #3730, LLC    FL    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3731, LLC    PA    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3733, LLC   
PA    CS Holdco II Inc.    100 D    Fashion Bug #3734, LLC    IN    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3735, LLC    PA    CS Holdco
II Inc.    100 D    Fashion Bug #3736, LLC    IL    Fashion Bug Retail Companies
LLC    100 IA/ND    Fashion Bug #3737, LLC    NJ    CS Holdco II Inc.    100
IA/ND    Fashion Bug #3738, LLC    PA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #3739, LLC    AZ    CS Holdco II Inc.    100 IA/ND    Fashion Bug
#3740, LLC    OH    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3742, LLC   
WI    CS Holdco II Inc.    100 D    Fashion Bug #3743, LLC    ME    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug #3744, LLC    NH    CS Holdco
II Inc.    100 IA/ND    Fashion Bug #3745, LLC    OH    CS Holdco II Inc.    100
D    Fashion Bug #3746, LLC    FL    CS Holdco II Inc.    100



--------------------------------------------------------------------------------

D    Fashion Bug #3747, LLC    VA    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3748, LLC    FL    CS Holdco II Inc.    100 D    Fashion
Bug #3749, LLC    PA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion
Bug #3750, LLC    PA    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3751, LLC
   TX    CS Holdco II Inc.    100 IA/ND    Fashion Bug #3753, LLC    AZ    CS
Holdco II Inc.    100 D    Fashion Bug #3754, LLC    AZ    CS Holdco II Inc.   
100 D    Fashion Bug #3755, LLC    IL    Fashion Bug Retail Companies LLC    100
D    Fashion Bug #3758, LLC    MI    Fashion Bug Retail Companies LLC    100
IA/ND    Fashion Bug #3759, LLC    VT    CS Holdco II Inc.    100 IA/ND   
Fashion Bug #4002, Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug
#4004, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion Bug #4006, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug #4008, Inc.    NJ    CS Holdco LLC
   100 D    Fashion Bug #4010, Inc.    MA    CS Holdco LLC    100 IA/ND   
Fashion Bug #4011, Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug
#4012, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #4013, Inc.    NJ   
CS Holdco LLC    100 D    Fashion Bug #418, Inc.    NJ    CS Holdco LLC    100 D
   Fashion Bug #455, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug
#47, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 D    Fashion Bug
#471, Inc.    MN    CS Holdco LLC    100 D    Fashion Bug #508, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #519, Inc.    WV    CS Holdco LLC    100
D    Fashion Bug #520, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug
#527, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #538, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #545, Inc.    VT    CS Holdco LLC
   100 IA/ND    Fashion Bug #548, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug #560 of Gloversville, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #562, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #564, Inc.
   MO    CS Holdco LLC    100 IA/ND    Fashion Bug #566, Inc.    IN    Fashion
Bug Retail Companies LLC    100 IA/ND    Fashion Bug #573, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug #574 of Syracuse, Inc.    NY    CS Holdco LLC
   100 D    Fashion Bug #575, Inc.    MN    CS Holdco LLC    100 D    Fashion
Bug #576, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug #580, Inc.    ME
   CS Holdco LLC    100 IA/ND    Fashion Bug #581, Inc.    NH    CS Holdco LLC
   100 IA/ND    Fashion Bug #583, Inc.    KY    CS Holdco LLC    100 D   
Fashion Bug #586, Inc.    NJ    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #593 of Selden, Inc.    NY    CS Holdco LLC    100 D    Fashion
Bug #594, Inc.    KS    CS Holdco LLC    100 IA/ND    Fashion Bug #596, Inc.   
CT    CS Holdco LLC    100 IA/ND    Fashion Bug #597, Inc.    MN    CS Holdco
LLC    100 IA/ND    Fashion Bug #601, Inc.    SC    CS Holdco LLC    100 IA/ND
   Fashion Bug #602, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
#607, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #612, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #614, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #615, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug
#617, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #622, Inc.    WI    CS
Holdco LLC    100 D    Fashion Bug #627, Inc.    OH    CS Holdco LLC    100
IA/ND    Fashion Bug #636, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion
Bug #638, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #642, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug #643, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug #644, Inc.    GA    CS Holdco LLC    100 D    Fashion
Bug #645, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug #647, Inc.   
ME    CS Holdco LLC    100 D    Fashion Bug #653, Inc.    NJ    CS Holdco LLC   
100 IA/ND    Fashion Bug #654, Inc.    AL    CS Holdco LLC    100 IA/ND   
Fashion Bug #656, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug #657,
Inc.    MO    CS Holdco LLC    100 IA/ND    Fashion Bug #658, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug #661, Inc.    WV    CS Holdco LLC    100 D   
Fashion Bug #662, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #663, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug #664, Inc.    CO    CS Holdco LLC
   100 D    Fashion Bug #667, Inc.    MI    CS Holdco LLC    100 D    Fashion
Bug #670, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #673, Inc.    KY
   CS Holdco LLC    100 D    Fashion Bug #674, Inc.    IL    CS Holdco LLC   
100 D    Fashion Bug #676 of Ozone Park, Inc.    NY    CS Holdco LLC    100 D   
Fashion Bug #679 of Watertown, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #681, Inc.    IN    CS Holdco II Inc.    100 D    Fashion Bug #687,
Inc.    IL    CS Holdco LLC    100 D    Fashion Bug #689, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug #691, Inc.    MD    CS Holdco LLC    100
D    Fashion Bug #693, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #694,
Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #697, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #698, Inc.    OH    CS Holdco LLC    100
D    Fashion Bug #719, Inc.    OH    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug #720 of Oswego, Inc.    NY    CS Holdco LLC    100 IA/ND   
Fashion Bug #721, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug #724, Inc.
   NH    CS Holdco LLC    100 IA/ND    Fashion Bug #727, Inc.    ME    CS Holdco
LLC    100 IA/ND    Fashion Bug #729, Inc.    MI    CS Holdco LLC    100 D   
Fashion Bug #732, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug #733, Inc.
   IN    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug #734 of
Dunkirk, Inc.    NY    CS Holdco LLC    100 IA/ND    Fashion Bug #737, Inc.   
MA    CS Holdco LLC    100 IA/ND    Fashion Bug #740, Inc.    WI    CS Holdco
LLC    100 IA/ND    Fashion Bug #741, Inc.    OH    CS Holdco LLC    100 IA/ND
   Fashion Bug #745, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #748,
Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug #752, Inc.    VT    CS
Holdco LLC    100 IA/ND    Fashion Bug #755, Inc.    ME    CS Holdco LLC    100
IA/ND    Fashion Bug #756, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug
#757 of Brockport, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug #758,
Inc.    WI    CS Holdco LLC    100 D    Fashion Bug #759, Inc.    MI    CS
Holdco LLC    100 D    Fashion Bug #760 of Pine Plaza, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug #762, Inc.    MO    CS Holdco LLC    100 D   
Fashion Bug #766, Inc.    OH    CS Holdco LLC    100 IA/ND    FASHION BUG #767,
INC.    WV    CS Holdco LLC    100 D    Fashion Bug #769, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug #771, Inc.    MI    CS Holdco LLC    100
IA/ND    Fashion Bug #772 of Middletown, Inc.    NY    CS Holdco LLC    100
IA/ND    Fashion Bug #773, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug #774, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug #775, Inc.    VT
   CS Holdco LLC    100 IA/ND    Fashion Bug #776, Inc.    KY    CS Holdco LLC
   100 IA/ND    Fashion Bug #778, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug #779, Inc.    KY    CS Holdco LLC    100 IA/ND    Fashion Bug #786,
Inc.    CT    CS Holdco LLC    100 IA/ND    Fashion Bug #787, Inc.    RI    CS
Holdco LLC    100 IA/ND    Fashion Bug #788, Inc.    MA    CS Holdco LLC    100
IA/ND    Fashion Bug #793, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion
Bug #797, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug #799, Inc.    VA
   CS Holdco LLC    100 IA/ND    Fashion Bug #84 of Queens, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug 2793, Inc.    CA    CS Holdco LLC    100
D    Fashion Bug 3649, Inc.    CA    Fashion Bug Retail Companies LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug 3660, Inc.    CA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 3669, Inc.    CA    CS Holdco II Inc.    100 IA/ND    Fashion Bug
3675, LLC    MO    CS Holdco II Inc.    100 IA/ND    Fashion Bug 3690, LLC    MO
   CS Holdco II Inc.    100 D    Fashion Bug 3692, Inc.    CA    Fashion Bug
Retail Companies LLC    100 IA/ND    Fashion Bug 3693, Inc.    CA    CS Holdco
II Inc.    100 IA/ND    Fashion Bug 3694, Inc.    CA    CS Holdco II Inc.    100
IA/ND    Fashion Bug 3697, Inc.    CA    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 3711, Inc.    CA    CS Holdco II Inc.    100 D    Fashion Bug 3714,
Inc.    CA    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug 3732,
Inc.    CA    CS Holdco II Inc.    100 IA/ND    Fashion Bug 3732, LLC    CA   
CS Holdco II Inc.    100 D    Fashion Bug 3741, Inc.    CA    Fashion Bug Retail
Companies LLC    100 IA/ND    Fashion Bug 3756, Inc.    CA    CS Holdco II Inc.
   100 D    Fashion Bug 3757, Inc.    CA    Fashion Bug Retail Companies LLC   
100 IA/ND    Fashion Bug 534, Inc.    IN    CS Holdco II Inc.    100 IA/ND   
Fashion Bug 768, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug of 640
Plaza, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug of Allentown,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Alpena, Inc.    PA   
CS Holdco LLC    100 IA/ND    Fashion Bug of Altoona, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug of Amherst, Inc.    NY    CS Holdco LLC    100 IA/ND
   Fashion Bug of Apple Valley Square, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Audubon, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug of
Aurora, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Barberton, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Belleville, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Bethlehem, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Bolingbrook, Inc.    IL    CS Holdco LLC    100 D
   Fashion Bug of Bond, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
of Bordentown, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Bridgeview, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Bristol, CT,
Inc.    CT    CS Holdco LLC    100 D    Fashion Bug of Bristol, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Brunswick, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of California, Inc.    CA    Charming Shoppes, Inc.
   100



--------------------------------------------------------------------------------

D    Fashion Bug of Cambridge, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Cape May, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Charlottesville, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Chestertown, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Chillicothe,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Clarion, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Clearview Mall, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Cleveland, Inc.    OH    CS Holdco LLC   
100 IA/ND    Fashion Bug of College Square, Inc.    PA    CS Holdco LLC    100 D
   Fashion Bug of Cottman, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Cranberry, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Cromwell Field, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug of
Culpepper, Inc.    VA    CS Holdco LLC    100 IA/ND    Fashion Bug of Cuyahoga
Falls, Inc.    NY    CS Holdco LLC    100 D    Fashion Bug of Danbury, Inc.   
PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Dearborn, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Dekalb, Inc.    IL    CS Holdco LLC   
100 IA/ND    Fashion Bug of Des Plaines, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Devon, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Dover Plaza, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Dunbar,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of East Hartford, Inc.
   CT    CS Holdco LLC    100 IA/ND    Fashion Bug of East Mansfield, Inc.    PA
   CS Holdco LLC    100 D    Fashion Bug of East Park, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug of East Side Plaza, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Edgewood, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug of Edwardsville, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Eldersburg, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Elkton, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Ellwood City, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Evansville, Inc.    IN    Charming Shoppes of Delaware, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Fairfield, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Fairmont, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug
of Fall River, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Forest
Plaza, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug of Frackville,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Frankfort, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Franklin, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Fredericksburg, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Freehold, Inc.    NJ    CS Holdco LLC   
100 IA/ND    Fashion Bug of Front Royal, Inc.    VA    CS Holdco LLC    100
IA/ND    Fashion Bug of Ft. Findlay, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Fullerton, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Garfield Heights, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Gibbstown, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug of Glen Burnie,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Glen Ellyn, Inc.   
IL    CS Holdco LLC    100 IA/ND    Fashion Bug of Gorham, Inc.    NH    CS
Holdco LLC    100 IA/ND    Fashion Bug of Hagerstown, Inc.    PA    CS Holdco
LLC    100 D    Fashion Bug of Hamilton Square, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug of Hanover, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Harrisburg Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Hazleton, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Highland
Ridge, Inc.    OH    CS Holdco LLC    100 IA/ND    Fashion Bug of Hinesville,
Inc.    GA    CS Holdco LLC    100 IA/ND    Fashion Bug of Holyoke, Inc.    MA
   CS Holdco LLC    100 D    Fashion Bug of Honesdale, Inc.    PA    CS Holdco
LLC    100 IA/ND    Fashion Bug of Howell, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug of Huntington Plaza, Inc.    IN    CS Holdco II Inc.    100
IA/ND    Fashion Bug of Iroquois Manor, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Johnston, Inc.    RI    CS Holdco LLC    100 D    Fashion Bug of
Joliet, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug of Kedzie, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Kent, Inc.    PA    CS Holdco LLC
   100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Kutztown, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Lakemore Plaza, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Lansing, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
LaVale, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Lebanon, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Ledgewood, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Lewisburg, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug of Lewiston, Inc.    ME    CS Holdco LLC    100 IA/ND   
Fashion Bug of Logan, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Lorain, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug of Louisville, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Lower Burrell, Inc.    PA
   CS Holdco LLC    100 IA/ND    Fashion Bug of Lynchburg, Inc.    VA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Lynn, Inc.    MA    CS Holdco LLC   
100 IA/ND    Fashion Bug of MacDade, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Manahawkin, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Manchester, N.H., Inc.    NH    CS Holdco LLC    100 IA/ND    Fashion Bug
of Maple Heights, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Marquette, Inc.    MI    CS Holdco LLC    100 IA/ND    Fashion Bug of Mason
City, Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug of Mayfair, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Merritt Island, Inc.    FL
   CS Holdco LLC    100 IA/ND    Fashion Bug of Middlesboro, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Midland Plaza, Inc.    MI    CS Holdco
LLC    100 IA/ND    Fashion Bug of Midway, Inc.    MN    CS Holdco LLC    100
IA/ND    Fashion Bug of Monroe, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Monroeville, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Montpelier, Inc.    VT    CS Holdco LLC    100 D    Fashion Bug of Morehead,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Mount Pleasant, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug of Mt. Clemens, Inc.    PA    CS
Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug of N. Roanoke, Inc.    VA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Nashville, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug of New Britain, Inc.    CT    CS Holdco LLC    100 D    Fashion Bug of New
Holland, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of New
Philadelphia, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
Adams, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
Brunswick, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of North
East, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of North Point, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Norwell, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug of Norwin, Inc.    PA    CS Holdco LLC   
100 IA/ND    Fashion Bug of Oil City, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Olean, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Paintsville, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Palm Harbor,
Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug of Panama City, Inc.   
FL    CS Holdco LLC    100 IA/ND    Fashion Bug of Parkersburg, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Patchogue, Inc.    NY    CS Holdco LLC   
100 IA/ND    Fashion Bug of Pennsville, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Peoria, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Phillipsburg, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of
Portsmouth, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Pottsville,
Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Ravenswood, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Raynham, Inc.    MA    CS Holdco LLC   
100 D    Fashion Bug of Reisterstown, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Revere, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion
Bug of Rising Sun, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Riverside Square, Inc.    IL    CS Holdco LLC    100 IA/ND    Fashion Bug of
Rivertowne Commons, Inc.    MD    CS Holdco LLC    100 IA/ND    Fashion Bug of
Rogers Plaza, Inc.    PA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug of Saginaw, Inc.    PA    CS Holdco LLC    100 D    Fashion
Bug of Salem, Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Scranton Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Sharon, Inc.
   PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Sharonville, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Somers Point, Inc.    NJ    CS Holdco
LLC    100 IA/ND    Fashion Bug of South Plainfield, Inc.    NJ    CS Holdco LLC
   100 IA/ND    Fashion Bug of Speedway Shopping Center, Inc.    IN    Charming
Shoppes of Delaware, Inc.    100 D    Fashion Bug of St. Clair Shores, Inc.   
MI    CS Holdco LLC    100 D    Fashion Bug of Stratford, Inc.    CT    CS
Holdco LLC    100 IA/ND    Fashion Bug of Struthers, Inc.    OH    CS Holdco LLC
   100 IA/ND    Fashion Bug of Sturgis, Inc.    MI    CS Holdco LLC    100 IA/ND
   Fashion Bug of Taylor, Inc.    MI    CS Holdco LLC    100 D    Fashion Bug of
Tech Plaza, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Thorndale, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Toms
River, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of Totowa, Inc.
   NJ    CS Holdco LLC    100 IA/ND    Fashion Bug of Troy, Inc.    NY    CS
Holdco LLC    100 IA/ND    Fashion Bug of Trumbull Plaza, Inc.    PA    CS
Holdco LLC    100 D    Fashion Bug of Tunkhannock, Inc.    PA    CS Holdco LLC
   100 IA/ND    Fashion Bug of Union, Inc.    PA    CS Holdco LLC    100 IA/ND
   Fashion Bug of Uniontown, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion
Bug of University Mall, Inc.    OH    CS Holdco LLC    100 D    Fashion Bug of
University Plaza, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion Bug of
Valley Plaza, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of Virginia
Beach, Inc.    VA    CS Holdco LLC    100 D    Fashion Bug of Walnutport, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Warren Plaza, Inc.    OH    CS
Holdco LLC    100 IA/ND    Fashion Bug of Warren, Inc.    PA    CS Holdco LLC   
100 D    Fashion Bug of Warrenton, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug of Waukegan, Inc.    IL    CS Holdco LLC    100 D    Fashion Bug of
Waynesburg, Inc.    PA    CS Holdco LLC    100



--------------------------------------------------------------------------------

D    Fashion Bug of Webster, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug
of Weirton, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of West
Frankfort, Inc.    PA    CS Holdco LLC    100 D    Fashion Bug of West Mifflin,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of West Springfield,
Inc.    MA    CS Holdco LLC    100 IA/ND    Fashion Bug of Wharton Square, Inc.
   PA    CS Holdco LLC    100 D    Fashion Bug of Whitman Plaza, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug of Williamson, Inc.    PA    CS Holdco LLC
   100 D    Fashion Bug of Williamsport, Inc.    PA    CS Holdco LLC    100 D   
Fashion Bug of Williamstown, Inc.    NJ    CS Holdco LLC    100 D    Fashion Bug
of Wilmington, Inc.    MA    CS Holdco LLC    100 D    Fashion Bug of
Woodbridge, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug of
Youngstown, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8019,
Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #803, LLC    CO   
CS Holdco II Inc.    100 IA/ND    Fashion Bug Plus #804, Inc.    OR    CS Holdco
LLC    100 IA/ND    Fashion Bug Plus #8040, Inc.    PA    CS Holdco LLC    100
IA/ND    Fashion Bug Plus #8041, Inc.    CA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #8046, Inc.    KS    CS Holdco LLC    100 D    Fashion Bug Plus
#8047, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug Plus #8048, Inc.   
TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8049, Inc.    TX    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #805, LLC    IA    CS Holdco II Inc.
   100 IA/ND    Fashion Bug Plus #8051, Inc.    CA    CS Holdco LLC    100 IA/ND
   Fashion Bug Plus #8057, Inc.    NJ    CS Holdco LLC    100 IA/ND    Fashion
Bug Plus #8058, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus
#8059, Inc.    CO    CS Holdco LLC    100 D    Fashion Bug Plus #8060, Inc.   
PA    CS Holdco LLC    100 D    Fashion Bug Plus #8062, Inc.    FL    CS Holdco
LLC    100 IA/ND    Fashion Bug Plus #8066, Inc.    OR    CS Holdco LLC    100 D
   Fashion Bug Plus #8067, Inc.    TN    CS Holdco LLC    100 IA/ND    Fashion
Bug Plus #8069, Inc.    TX    CS Holdco LLC    100 D    Fashion Bug Plus #807,
LLC    OK    Fashion Bug Retail Companies LLC    100 IA/ND    Fashion Bug Plus
#8072, Inc.    TX    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8073, Inc.
   MT    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #8074, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #8077, Inc.    KY    CS Holdco LLC
   100 D    Fashion Bug Plus #8078, Inc.    CA    CS Holdco LLC    100



--------------------------------------------------------------------------------

IA/ND    Fashion Bug Plus #8079, Inc.    GA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #8080, Inc.    FL    CS Holdco LLC    100 IA/ND    Fashion Bug
Plus #863, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND   
Fashion Bug Plus #904, Inc.    FL    CS Holdco LLC    100 D    Fashion Bug Plus
#932, Inc.    KY    CS Holdco LLC    100 IA/ND    FASHION BUG PLUS #962, INC.   
WV    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #966, Inc.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus #970, Inc.    GA    CS Holdco LLC   
100 IA/ND    Fashion Bug Plus #981, Inc.    PA    CS Holdco LLC    100 IA/ND   
Fashion Bug Plus #985, Inc.    MN    CS Holdco LLC    100 IA/ND    Fashion Bug
Plus #987, Inc.    PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus #991,
Inc.    IA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Baltimore, Inc.
   MD    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Essexville, Inc.   
PA    CS Holdco LLC    100 IA/ND    Fashion Bug Plus of Frederick, Inc.    PA   
CS Holdco LLC    100 D    Fashion Bug Plus of Mount Greenwood, Inc.    IL    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Northwest Plaza, Inc.    PA    CS
Holdco LLC    100 IA/ND    FASHION BUG PLUS OF ST. ALBANS, INC.    WV    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Turfland Mall, Inc.    PA    CS
Holdco LLC    100 IA/ND    Fashion Bug Plus of Worchester, Inc.    MA    CS
Holdco LLC    100 D    Fashion Bug Retail Companies LLC    DE    CS Holdco II
Inc.    100 IA/ND    Fashion Service Fulfillment Corporation    DE    Fashion
Service LLC    100 D    Fashion Service LLC    DE    CS Holdco LLC    100 D   
FB Apparel, Inc.    IN    Charming Shoppes of Delaware, Inc.    100 IA/ND    FB
Distro Distribution Center, LLC    DE    FB Distro, Inc.    100 IA/ND    FB
Distro SM, Inc.    IN    Charming Shoppes, Inc.    100 D    FB Distro, Inc.   
IN    Charming Shoppes of Delaware, Inc.    100 D    FBGC, Inc.    OH    CS
Holdco LLC    100 D    Figi’s Business Services, Inc.    WI    Figi’s, Inc.   
100 D    Figi’s Gift Box, Inc.    WI    Figi’s, Inc.    100 D    Figi’s Gifts,
Inc.    WI    Figi’s, Inc.    100 D    Figi’s, Inc.    WI    Crosstown Traders,
Inc.    100 D    FSHC, Inc.    DE    Charming Shoppes, Inc.    100 D    Home
Etc, Inc.    DE    Chestnut Acquisition Sub, Inc.    100



--------------------------------------------------------------------------------

F    Huambo Limited    Hong Kong    Kirkstone Company Ltd.    100 D    Kafco
Development Co., Inc.    PA    Charming Shoppes, Inc.    100 F    Kirkstone
Company Limited    Hong Kong    FSHC, Inc.    100 F    Kirkstone India Private
Limited    India    Kirkstone Company Ltd.    100 F    KS Investments Ltd.   
Bermuda    Kirkstone Company Ltd.    100 IA/ND    Lane Bryant #4500, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4501, LLC    AZ    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4502, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #4503, LLC    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #4504, LLC    TX    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4505, LLC    DC    Lane Bryant, Inc.    100 D    Lane Bryant #4506,
LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4507, LLC    FL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4508, LLC    FL    Lane Bryant,
Inc.    100 D    Lane Bryant #4509, LLC    TX    Lane Bryant, Inc.    100 D   
Lane Bryant #4511, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4512,
LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4513, LLC    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #4515, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 IA/ND    Lane Bryant #4516, LLC    IL    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4517, LLC    OH    Lane Bryant, Inc.    100 D
   Lane Bryant #4518, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant
#4519, LLC    OR    Lane Bryant, Inc.    100 D    Lane Bryant #4520, LLC    ID
   Lane Bryant, Inc.    100 D    Lane Bryant #4522, Inc.    KY    Lane Bryant,
Inc.    100 D    Lane Bryant #4524, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4525, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #4526,
LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4527, LLC    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #4528, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4529, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4530, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #4531, LLC
   CO    Lane Bryant, Inc.    100 D    Lane Bryant #4533, LLC    VA    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4534, LLC    IL    Lane Bryant, Inc.
   100 D    Lane Bryant #4535, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4537, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4538,
LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #4539, LLC    CO    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4540, LLC    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #4541, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #4542, LLC    TX    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4543, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant
#4544, LLC    AR    Lane Bryant, Inc.    100 D    Lane Bryant #4545, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4546, LLC    WV    Lane Bryant,
Inc.    100 D    Lane Bryant #4547, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4548, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND
   Lane Bryant #4550, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant #4551, LLC    AZ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4552, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #4554, LLC    TX
   Lane Bryant, Inc.    100 D    Lane Bryant #4555, LLC    TX    Lane Bryant,
Inc.    100 D    Lane Bryant #4556, LLC    KY    Lane Bryant, Inc.    100 D   
Lane Bryant #4557, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4558,
LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant #4559, LLC    NV    Lane
Bryant, Inc.    100 D    Lane Bryant #4560, LLC    AR    Lane Bryant, Inc.   
100 D    Lane Bryant #4561, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4562, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #4563, LLC
   AZ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4564, LLC    VA    Lane
Bryant, Inc.    100 D    Lane Bryant #4565, LLC    VA    Lane Bryant, Inc.   
100 D    Lane Bryant #4566, LLC    OR    Lane Bryant, Inc.    100 D    Lane
Bryant #4567, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane
Bryant #4568, LLC    LA    Lane Bryant, Inc.    100 D    Lane Bryant #4569, LLC
   AR    Lane Bryant, Inc.    100 D    Lane Bryant #4570, LLC    NE    Lane
Bryant, Inc.    100 D    Lane Bryant #4571, LLC    ND    Lane Bryant, Inc.   
100 D    Lane Bryant #4572, LLC    OR    Lane Bryant, Inc.    100 D    Lane
Bryant #4573, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4574, LLC
   TN    Lane Bryant, Inc.    100 D    Lane Bryant #4575, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #4579, LLC    CO    Lane Bryant, Inc.   
100 D    Lane Bryant #4580, LLC    ID    Lane Bryant, Inc.    100 D    Lane
Bryant #4581, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant #4582, LLC
   OH    Lane Bryant, Inc.    100 D    Lane Bryant #4583, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4584, LLC    NC    Lane Bryant, Inc.   
100 D    Lane Bryant #4585, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #4586, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #4594, LLC
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4596, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #4599, LLC    AL    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #4600, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#4610, LLC    UT    Lane Bryant, Inc.    100 D    Lane Bryant #4612, LLC    IL
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4615, LLC    PA    Lane Bryant
of Pennsylvania, Inc.    100 D    Lane Bryant #4616, LLC    NJ    Lane Bryant,
Inc.    100 D    Lane Bryant #4617, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 D    Lane Bryant #4618, LLC    WA    Lane Bryant, Inc.    100 D   
Lane Bryant #4620 of Saratoga County, LLC    NY    Lane Bryant, Inc.    100 D   
Lane Bryant #4622, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4627, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND    Lane
Bryant #4629, LLC    UT    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4631,
LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #4633, LLC    LA    Lane
Bryant, Inc.    100 D    Lane Bryant #4634, LLC    MA    Lane Bryant, Inc.   
100 D    Lane Bryant #4638, LLC    PA    Lane Bryant of Pennsylvania, Inc.   
100 D    Lane Bryant #4641, LLC    CO    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4642, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4643, LLC
   IA    Lane Bryant, Inc.    100 D    Lane Bryant #4646 of Horseheads, LLC   
NY    Lane Bryant, Inc.    100 D    Lane Bryant #4647, LLC    CO    Lane Bryant,
Inc.    100 D    Lane Bryant #4652, LLC    NJ    Lane Bryant, Inc.    100 D   
Lane Bryant #4654, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant #4655,
LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #4656, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4657, LLC    AZ    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #4658, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4662, LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4663, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #4664, LLC    UT
   Lane Bryant, Inc.    100 D    Lane Bryant #4665, LLC    TX    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #4666, LLC    VA    Lane Bryant, Inc.    100
IA/ND    Lane Bryant #4670, LLC    OR    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4673, LLC    OK    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4674,
LLC    ID    Lane Bryant, Inc.    100 D    Lane Bryant #4676, LLC    AL    Lane
Bryant, Inc.    100 D    Lane Bryant #4677, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4680, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #4685, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND   
Lane Bryant #4686, LLC    CT    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4687, LLC    SD    Lane Bryant, Inc.    100 D    Lane Bryant #4691, LLC    FL
   Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4693, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant
#4694, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4695, LLC   
FL    Lane Bryant, Inc.    100 D    Lane Bryant #4696, LLC    VA    Lane Bryant,
Inc.    100 D    Lane Bryant #4697, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #4698, LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4699, LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #4700, LLC    TX
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4703, LLC    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4704, LLC    KS    Lane Bryant, Inc.
   100 D    Lane Bryant #4705, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4706, LLC    LA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4708,
LLC    MT    Lane Bryant, Inc.    100 D    Lane Bryant #4709, LLC    MI    Lane
Bryant, Inc.    100 D    Lane Bryant #4710, LLC    WA    Lane Bryant, Inc.   
100 D    Lane Bryant #4711, LLC    UT    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #4712, LLC    VA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4713,
LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4714, LLC    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4715, LLC    WI    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #4717, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 IA/ND    Lane Bryant #4718, LLC    CT    Lane Bryant, Inc.    100 D
   Lane Bryant #4719, LLC    TN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4721, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4722, LLC   
IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4725, LLC    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #4726, LLC    AZ    Lane Bryant, Inc.
   100 D    Lane Bryant #4727, LLC    WA    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #4728, LLC    OR    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#4729, LLC    DE    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4730, LLC   
PA    Lane Bryant of Pennsylvania, Inc.    100 IA/ND    Lane Bryant #4731, LLC
   TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #4732, LLC    LA    Lane
Bryant, Inc.    100 D    Lane Bryant #4733, LLC    TN    Lane Bryant, Inc.   
100 D    Lane Bryant #4734, INC.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4736, LLC    MS    Lane Bryant, Inc.    100 D    Lane Bryant #4737, LLC
   MA    Lane Bryant, Inc.    100 D    Lane Bryant #4738, LLC    PA    Lane
Bryant, Inc.    100 D    Lane Bryant #4741, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #4742, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #4743, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #4744, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #4745, LLC
   AZ    Lane Bryant, Inc.    100 D    Lane Bryant #4746, LLC    IL    Lane
Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #4747, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#4748, LLC    RI    Lane Bryant, Inc.    100 D    Lane Bryant #4749, Inc.    TX
   Lane Bryant, Inc.    100 D    Lane Bryant #4750, LLC    CO    Lane Bryant,
Inc.    100 D    Lane Bryant #4751, LLC    PA    Lane Bryant of Pennsylvania,
Inc.    100 D    Lane Bryant #4752, LLC    WA    Lane Bryant, Inc.    100 D   
Lane Bryant #4753, LLC    KS    Lane Bryant, Inc.    100 D    Lane Bryant #4754,
LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #4755, LLC    ND    Lane
Bryant, Inc.    100 D    Lane Bryant #4756, LLC    WI    Lane Bryant, Inc.   
100 D    Lane Bryant #4758, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant #4759, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #4760, LLC
   KS    Lane Bryant, Inc.    100 D    Lane Bryant #4761, Inc.    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #4762, LLC    NJ    Lane Bryant, Inc.   
100 D    Lane Bryant #4763, LLC    CT    Lane Bryant, Inc.    100 D    Lane
Bryant #4764, LLC    MD    Lane Bryant, Inc.    100 D    Lane Bryant #4765, Inc.
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4767, LLC    OK    Lane
Bryant, Inc.    100 D    Lane Bryant #4768, LLC    TN    Lane Bryant, Inc.   
100 D    Lane Bryant #4769, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #4770, LLC    AR    Lane Bryant, Inc.    100 D    Lane Bryant #4771, LLC
   LA    Lane Bryant, Inc.    100 D    Lane Bryant #4772, LLC    KY    Lane
Bryant, Inc.    100 D    Lane Bryant #4773, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4774, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant #4775, LLC    CT    Lane Bryant, Inc.    100 D    Lane Bryant #4776, LLC
   IN    Lane Bryant, Inc.    100 D    Lane Bryant #4777, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #4778, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #4779, Inc.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #4780, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #4781, Inc.
   TX    Lane Bryant, Inc.    100 D    Lane Bryant #4782, LLC    OH    Lane
Bryant, Inc.    100 D    Lane Bryant #4783, LLC    PA    Lane Bryant, Inc.   
100 D    Lane Bryant #4793, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #4794, LLC    IN    Lane Bryant, Inc.    100 D    Lane Bryant #4795, LLC
   PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #4796 of
Pelham Manor, LLC    NY    Lane Bryant, Inc.    100 D    Lane Bryant #4797, LLC
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #4798, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #4801, LLC    IN    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #4802, LLC    TN    Lane Bryant, Inc.    100 D    Lane Bryant
#4803, LLC    WI    Lane Bryant, Inc.    100 D    Lane Bryant #4805, LLC    FL
   Lane Bryant, Inc.    100 D    Lane Bryant #4806, LLC    FL    Lane Bryant,
Inc.    100 D    Lane Bryant #4807, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #4808 of Westbury, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant #4810, LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #4811, LLC
   CT    Lane Bryant, Inc.    100 D    Lane Bryant #4812, LLC    NC    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6001, LLC    OH    Lane Bryant, Inc.
   100 D    Lane Bryant #6004, LLC    IL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6005, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6006,
LLC    IN    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6007, Inc.    PA   
Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6008, Inc.    IL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6010, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant #6012, LLC    MI    Lane Bryant, Inc.    100 D   
Lane Bryant #6013, LLC    KY    Lane Bryant, Inc.    100 D    Lane Bryant #6017,
LLC    LA    Lane Bryant, Inc.    100 D    Lane Bryant #6019, LLC    IN    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6021, LLC    WI    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6028 of Elmhurst, LLC    NY    Lane Bryant, Inc.   
100 D    Lane Bryant #6032, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #6039, LLC    NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6041, LLC
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6046, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6051, LLC    IL    Lane Bryant, Inc.   
100 D    Lane Bryant #6053, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant #6059, LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant #6065, LLC
   MI    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6075, LLC    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6077, LLC    WI    Lane Bryant, Inc.
   100 D    Lane Bryant #6078, LLC    FL    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6081, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6083,
Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6084, LLC    MI   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6088 of Cortlandt, Inc.    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6097, LLC    IN    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6102, LLC    WI    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6114, LLC    PA    Lane Bryant, Inc.    100 D    Lane Bryant
#6116, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6118, LLC    GA
   Lane Bryant, Inc.    100 D    Lane Bryant #6120, Inc.    ND    Lane Bryant,
Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6126, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant
#6147 of Victor, LLC    NY    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6149, Inc.    MI    Charming Shoppes, Inc.    100 D    Lane Bryant #6154, LLC
   MA    Lane Bryant, Inc.    100 D    Lane Bryant #6155, LLC    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6157, Inc.    AZ    Lane
Bryant, Inc.    100 D    Lane Bryant #6158, LLC    CO    Lane Bryant, Inc.   
100 D    Lane Bryant #6163, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #6166, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6170, LLC
   TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6177, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6178, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 IA/ND    Lane Bryant #6179, LLC    AZ    Lane Bryant,
Inc.    100 D    Lane Bryant #6181, Inc.    CT    Lane Bryant, Inc.    100 D   
Lane Bryant #6183, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6185, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6188, LLC    NJ
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6192, LLC    NJ    Lane
Bryant, Inc.    100 D    Lane Bryant #6196, Inc.    MS    Lane Bryant, Inc.   
100 D    Lane Bryant #6202, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #6205, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6209, LLC
   WV    Lane Bryant, Inc.    100 D    Lane Bryant #6211, LLC    WA    Lane
Bryant, Inc.    100 D    Lane Bryant #6213, LLC    MD    Lane Bryant, Inc.   
100 D    Lane Bryant #6215, Inc.    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6218, Inc.    SC    Lane Bryant, Inc.    100 D    Lane Bryant #6219, LLC
   TN    Lane Bryant, Inc.    100 D    Lane Bryant #6222, LLC    OR    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6226, Inc.    WA    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6227, LLC    OH    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6228, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#6230, Inc.    MA    Lane Bryant, Inc.    100 D    Lane Bryant #6231, LLC    PA
   Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6234, LLC    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #6238, Inc.    CT    Lane Bryant, Inc.
   100 D    Lane Bryant #6243, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6245, Inc.    WI    Lane Bryant, Inc.    100 D    Lane Bryant #6248,
Inc.    AL    Lane Bryant, Inc.    100 D    Lane Bryant #6249, LLC    TX    Lane
Bryant, Inc.    100 D    Lane Bryant #6251, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6257 of Staten Island, LLC    NY    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane Bryant #6260, Inc.    NC    Lane Bryant, Inc.    100 D    Lane Bryant
#6264, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D    Lane Bryant
#6271, Inc.    NV    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6275, Inc.
   WA    Lane Bryant, Inc.    100 D    Lane Bryant #6278, LLC    WA    Lane
Bryant, Inc.    100 D    Lane Bryant #6280 of Levittown, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6282, LLC    PA    Lane Bryant of
Pennsylvania, Inc.    100 D    Lane Bryant #6288, LLC    SC    Lane Bryant, Inc.
   100 D    Lane Bryant #6290, LLC    OK    Lane Bryant, Inc.    100 D    Lane
Bryant #6291, LLC    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6294, LLC
   FL    Lane Bryant, Inc.    100 D    Lane Bryant #6295, Inc.    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6298, LLC    AL    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6300, Inc.    TN    Lane Bryant, Inc.
   100 D    Lane Bryant #6301, LLC    NV    Lane Bryant, Inc.    100 D    Lane
Bryant #6302, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6315 of
Bayshore, Inc.    NY    Lane Bryant, Inc.    100 D    Lane Bryant #6321, LLC   
NV    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6329, Inc.    GA    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6331, LLC    AZ    Lane Bryant, Inc.
   100 D    Lane Bryant #6336, LLC    KY    Lane Bryant, Inc.    100 D    Lane
Bryant #6341, LLC    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6342, Inc.
   WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6344, Inc.    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6345, LLC    DE    Lane Bryant, Inc.   
100 D    Lane Bryant #6350, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant #6353, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6355, LLC
   MS    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6358, Inc.    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6365, LLC    VA    Lane Bryant, Inc.   
100 D    Lane Bryant #6366, Inc.    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6369, Inc.    LA    Lane Bryant, Inc.    100 D    Lane Bryant #6371,
Inc.    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6372, Inc.    OH   
Lane Bryant, Inc.    100 D    Lane Bryant #6373 of Shirley, Inc.    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6374, Inc.    ME    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6384, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6385, Inc.    IA    Lane Bryant, Inc.    100 D    Lane Bryant #6388, LLC
   WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6389 of New York, LLC   
NY    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6390, LLC    AZ    Lane Bryant, Inc.    100 D    Lane Bryant
#6392, LLC    WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6397, Inc.   
AL    Lane Bryant, Inc.    100 D    Lane Bryant #6399, LLC    WI    Lane Bryant,
Inc.    100 D    Lane Bryant #6401, Inc.    PA    Lane Bryant of Pennsylvania,
Inc.    100 IA/ND    Lane Bryant #6402, Inc.    KY    Charming Shoppes, Inc.   
100 D    Lane Bryant #6404, Inc.    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #6406, Inc.    MI    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6407,
Inc.    MD    Lane Bryant, Inc.    100 D    Lane Bryant #6409, Inc.    TN   
Lane Bryant, Inc.    100 D    Lane Bryant #6417, LLC    MD    Lane Bryant, Inc.
   100 D    Lane Bryant #6419, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant #6420, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6421,
Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6428, LLC    MD    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6431, Inc.    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6432, inc.    AZ    Lane Bryant, Inc.    100 D    Lane
Bryant #6433, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6435, LLC
   NJ    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6436, Inc.    TX    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6440, Inc.    MD    Lane Bryant, Inc.
   100 D    Lane Bryant #6442, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6446, LLC    GA    Lane Bryant, Inc.    100 D    Lane Bryant #6456, Inc.
   NJ    Lane Bryant, Inc.    100 D    Lane Bryant #6457 of Buffalo, Inc.    NY
   Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6458, Inc.    IN    Lane
Bryant, Inc.    100 D    Lane Bryant #6461, Inc.    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6464, Inc.    MI    Lane Bryant, Inc.    100 D    Lane
Bryant #6466, Inc.    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6469,
LLC    VA    Lane Bryant, Inc.    100 D    Lane Bryant #6470, LLC    CO    Lane
Bryant, Inc.    100 D    Lane Bryant #6474, LLC    FL    Lane Bryant, Inc.   
100 D    Lane Bryant #6478, Inc.    FL    Lane Bryant, Inc.    100 D    Lane
Bryant #6479, LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6480,
Inc.    VA    Lane Bryant, Inc.    100 D    Lane Bryant #6481, LLC    WI    Lane
Bryant, Inc.    100 D    Lane Bryant #6484, LLC    NJ    Lane Bryant, Inc.   
100 D    Lane Bryant #6485, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6490, LLC    CO    Lane Bryant, Inc.    100 D    Lane Bryant #6491, LLC
   SC    Lane Bryant, Inc.    100 D    Lane Bryant #6494, LLC    NC    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6498, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6499, LLC    OH    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6503, Inc.    PA    Lane Bryant of Pennsylvania, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Lane Bryant #6510, Inc.    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6521, LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #6522, LLC
   GA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6531, LLC    FL    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6534, Inc.    CO    CS Holdco LLC   
100 D    Lane Bryant #6537, LLC    CT    Lane Bryant, Inc.    100 D    Lane
Bryant #6540, Inc.    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6541, LLC
   OR    Lane Bryant, Inc.    100 D    Lane Bryant #6542, Inc.    UT    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6545, Inc.    NJ    Lane Bryant, Inc.
   100 D    Lane Bryant #6557, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant #6558, Inc.    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6560,
Inc.    GA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6561, Inc.    IN   
Lane Bryant, Inc.    100 D    Lane Bryant #6563 of New Hartford, LLC    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6565, LLC    LA    Lane Bryant, Inc.
   100 D    Lane Bryant #6566, LLC    SC    Lane Bryant, Inc.    100 D    Lane
Bryant #6570, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6572,
LLC    IL    Lane Bryant, Inc.    100 D    Lane Bryant #6577, LLC    GA    Lane
Bryant, Inc.    100 D    Lane Bryant #6581, LLC    IN    Lane Bryant, Inc.   
100 D    Lane Bryant #6582, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant #6586, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant #6587, LLC
   AR    Lane Bryant, Inc.    100 D    Lane Bryant #6588, LLC    OH    Lane
Bryant, Inc.    100 D    Lane Bryant #6603, LLC    OR    Lane Bryant, Inc.   
100 D    Lane Bryant #6606, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #6615, LLC    NH    Lane Bryant, Inc.    100 D    Lane Bryant #6617, LLC
   FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6622, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6623, Inc.    AZ    Lane Bryant, Inc.   
100 D    Lane Bryant #6637, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant #6644, LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6646,
LLC    WA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6649, Inc.    TX   
Charming Shoppes, Inc.    100 D    Lane Bryant #6651, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6652, LLC    FL    Lane Bryant, Inc.    100 D   
Lane Bryant #6654, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant #6655, LLC    SC    Lane Bryant, Inc.    100 D    Lane Bryant #6657,
LLC    ME    Lane Bryant, Inc.    100 D    Lane Bryant #6658, LLC    WI    Lane
Bryant, Inc.    100 D    Lane Bryant #6659, LLC    IA    Lane Bryant, Inc.   
100 D    Lane Bryant #6666 of Poughkeepsie, LLC    NY    Lane Bryant, Inc.   
100



--------------------------------------------------------------------------------

D    Lane bryant #6668, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6671, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant #6674, LLC    MN
   Lane Bryant, Inc.    100 D    Lane Bryant #6679, LLC    WV    Lane Bryant,
Inc.    100 D    Lane Bryant #6680, LLC    NE    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6681, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6682, LLC    UT    Lane Bryant, Inc.    100 D    Lane bryant #6685, LLC    OK
   Lane Bryant, Inc.    100 D    Lane Bryant #6686, LLC    KY    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #6689 of Clifton Park, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6690, LLC    MN    Lane Bryant, Inc.   
100 D    Lane Bryant #6692, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant #6693, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant #6696, LLC
   AL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6699, LLC    IL    Lane
Bryant, Inc.    100 D    Lane Bryant #6703, LLC    PA    Lane Bryant, Inc.   
100 D    Lane Bryant #6704, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant #6708, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6709, LLC
   OK    Lane Bryant, Inc.    100 D    Lane Bryant #6710, LLC    MI    Lane
Bryant, Inc.    100 D    Lane Bryant #6711, LLC    AL    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6713, LLC    CO    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6719, LLC    MD    Lane Bryant, Inc.    100 D    Lane Bryant #6721,
LLC    NC    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6725, LLC    IL   
Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6729, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6740, LLC    WI    Lane Bryant, Inc.    100 D   
Lane Bryant #6741, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6743,
LLC    OK    Lane Bryant, Inc.    100 D    Lane Bryant #6745, LLC    MI    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6746, Inc.    MN    Lane Bryant, Inc.
   100 D    Lane Bryant #6750 of East Northport, LLC    NY    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6755, LLC    MN    Lane Bryant, Inc.    100 D   
Lane Bryant #6756, LLC    AR    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
#6758, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6759, LLC    MI
   Lane Bryant, Inc.    100 D    Lane Bryant #6760, LLC    NJ    Lane Bryant,
Inc.    100 IA/ND    Lane Bryant #6762 of Queens, LLC    NY    Lane Bryant, Inc.
   100 D    Lane Bryant #6763, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant #6765, LLC    WA    Lane Bryant, Inc.    100 D    Lane Bryant #6766, LLC
   OK    Lane Bryant, Inc.    100 D    Lane Bryant #6767, LLC    TN    Lane
Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6771, LLC    AL    Lane Bryant, Inc.    100 D    Lane Bryant
#6772, LLC    ID    Lane Bryant, Inc.    100 D    Lane Bryant #6773, LLC    IN
   Lane Bryant, Inc.    100 D    Lane Bryant #6778, LLC    SC    Lane Bryant,
Inc.    100 D    Lane Bryant #6782, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6784, LLC    OK    Lane Bryant, Inc.    100 D    Lane Bryant
#6786, LLC    NC    Lane Bryant, Inc.    100 D    Lane Bryant #6788, LLC    IL
   Lane Bryant, Inc.    100 D    Lane Bryant #6792 of Brooklyn, LLC    NY   
Lane Bryant, Inc.    100 D    Lane Bryant #6794, Inc.    IL    Lane Bryant, Inc.
   100 IA/ND    Lane Bryant #6796, LLC    TX    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6803, Inc.    PA    Charming Shoppes, Inc.    100 D    Lane
Bryant #6804, LLC    MI    Lane Bryant, Inc.    100 D    Lane Bryant #6808, LLC
   NV    Lane Bryant, Inc.    100 D    Lane Bryant #6809, LLC    MA    Lane
Bryant, Inc.    100 D    Lane Bryant #6812, LLC    NC    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6816, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6817 of Buffalo, LLC    NY    Lane Bryant, Inc.    100 D    Lane Bryant
#6823, LLC    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6828 of
Middletown, LLC    NY    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6830,
Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant #6832, LLC    NJ    Lane
Bryant, Inc.    100 D    Lane Bryant #6833, LLC    NC    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant #6836, Inc.    WI    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant #6850, Inc.    GA    Lane Bryant, Inc.    100 D    Lane Bryant
#6853, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant #6854, LLC    IL
   Lane Bryant, Inc.    100 D    Lane Bryant #6856, LLC    OH    Lane Bryant,
Inc.    100 D    Lane Bryant #6859, Inc.    VA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant #6862, Inc.    FL    Lane Bryant, Inc.    100 D    Lane Bryant
#6864, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6873, Inc.   
MA    Charming Shoppes, Inc.    100 D    Lane Bryant #6875, LLC    CT    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6877, LLC    GA    Lane Bryant, Inc.
   100 D    Lane Bryant #6879, LLC    NV    Lane Bryant, Inc.    100 D    Lane
Bryant #6882, LLC    OH    Lane Bryant, Inc.    100 D    Lane Bryant #6883, LLC
   AZ    Lane Bryant, Inc.    100 D    Lane Bryant #6891, LLC    PA    Lane
Bryant of Pennsylvania, Inc.    100 D    Lane Bryant #6892, LLC    MS    Lane
Bryant, Inc.    100 D    Lane Bryant #6895, LLC    TX    Lane Bryant, Inc.   
100 D    Lane Bryant #6896, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant #6898, LLC    NV    CSGC, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant #6899, LLC    MA    Lane Bryant, Inc.    100 D    Lane Bryant
#6901, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6905, LLC   
IL    Lane Bryant, Inc.    100 D    Lane Bryant #6907, Inc.    OH    Lane
Bryant, Inc.    100 IA/ND    Lane Bryant #6909, LLC    VA    Lane Bryant, Inc.
   100 D    Lane Bryant #6910 of Bayside, LLC    NY    Lane Bryant, Inc.    100
D    Lane Bryant #6915, LLC    TX    Lane Bryant, Inc.    100 D    Lane Bryant
#6916, LLC    GA    Lane Bryant, Inc.    100 D    Lane Bryant #6917, LLC    MD
   Lane Bryant, Inc.    100 D    Lane Bryant #6931, LLC    NC    Lane Bryant,
Inc.    100 D    Lane Bryant #6933, LLC    IN    Lane Bryant, Inc.    100 D   
Lane Bryant #6936, LLC    IN    Lane Bryant, Inc.    100 D    Lane Bryant #6937,
LLC    UT    Lane Bryant, Inc.    100 D    Lane Bryant #6939, LLC    MD    Lane
Bryant, Inc.    100 D    Lane Bryant #6943, LLC    OH    Lane Bryant, Inc.   
100 D    Lane Bryant #6945 of Henrietta, LLC    NY    Lane Bryant, Inc.    100
IA/ND    Lane Bryant #6948, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6955, LLC    KY    Lane Bryant, Inc.    100 D    Lane Bryant #6957, LLC
   VA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant #6960, LLC    FL    Lane
Bryant, Inc.    100 D    Lane Bryant #6962 of Valley Stream, LLC    NY    Lane
Bryant, Inc.    100 D    Lane Bryant #6968, LLC    MI    Lane Bryant, Inc.   
100 D    Lane Bryant #6974, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant #6979, LLC    MN    Lane Bryant, Inc.    100 D    Lane Bryant 4510, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 4521, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 4523, LLC    MO    Lane Bryant, Inc.    100
D    Lane Bryant 4532, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant
4536, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4549, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 4553, LLC    MO    Lane Bryant,
Inc.    100 D    Lane Bryant 4577, Inc.    CA    Lane Bryant, Inc.    100 D   
Lane Bryant 4578, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4679,
Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 4682, Inc.    CA   
Lane Bryant, Inc.    100 D    Lane Bryant 4688, Inc.    CA    Lane Bryant, Inc.
   100 D    Lane Bryant 4723, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 4740, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 4766, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 4800, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 4804, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6038, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6042, Inc.    CA    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant 6044, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6045, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6064, Inc.   
CA    Lane Bryant, Inc.    100 D    Lane Bryant 6067, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6122, Inc.    CA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant 6130, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6134, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6161, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6198, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6261, Inc.    CA    Lane Bryant, Inc.    100 IA/ND
   Lane Bryant 6265, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant
6310, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6318, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6319, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6324, Inc.    MO    Lane Bryant, Inc.    100 D   
Lane Bryant 6328, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6330,
Inc.    MO    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6370, Inc.    CA   
Lane Bryant, Inc.    100 D    Lane Bryant 6391, Inc.    CA    Lane Bryant, Inc.
   100 D    Lane Bryant 6394, Inc.    CA    Lane Bryant, Inc.    100 IA/ND   
Lane Bryant 6396, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant 6398,
Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6405, LLC    MO    Lane
Bryant, Inc.    100 D    Lane Bryant 6496, LLC    MO    Lane Bryant, Inc.    100
IA/ND    Lane Bryant 6520, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6525, LLC    MO    Lane Bryant, Inc.    100 D    Lane Bryant 6529, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 6543, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6547, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6559, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6575, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane Bryant 6616,
Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6618, LLC    MO    Lane
Bryant, Inc.    100 D    Lane Bryant 6625, Inc.    CA    Lane Bryant, Inc.   
100 IA/ND    Lane Bryant 6642, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6662, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6684, LLC
   MO    Lane Bryant, Inc.    100 D    Lane Bryant 6688, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6701, Inc.    CA    Lane Bryant, Inc.   
100 D    Lane Bryant 6722, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant 6785, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6789, Inc.
   CA    Lane Bryant, Inc.    100 D    Lane Bryant 6861, Inc.    CA    Lane
Bryant, Inc.    100 D    Lane Bryant 6878, LLC    MO    Lane Bryant, Inc.    100
IA/ND    Lane Bryant 6889, Inc.    CA    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant 6894, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant
6918, Inc.    CA    Lane Bryant, Inc.    100 D    Lane Bryant 6919, Inc.    CA
   Lane Bryant, Inc.    100 D    Lane Bryant 6927, Inc.    CA    Lane Bryant,
Inc.    100 D    Lane Bryant 6966, Inc.    CA    Lane Bryant, Inc.    100 D   
Lane Bryant of Pennsylvania, Inc.    PA    Lane Bryant, Inc.    100 D    Lane
Bryant Outlet #4101 of Waterloo, LLC    NY    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4104, LLC    IL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4105, LLC    CO    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4107, LLC    MA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4108, LLC    TX    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4109, LLC    LA    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4112, LLC    TX   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4113, LLC    PA
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4114/Petite Sophisticate Outlet, LLC    IL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4115, LLC    GA    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4116, LLC    TX    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4120 of Lake George, LLC    NY   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4121, LLC    FL
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4122/Petite Sophisticate Outlet, LLC    FL    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4123, LLC    TX    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4124, LLC    KS    Outlet Division Store
Co., Inc.    100 IA/ND    Lane Bryant Outlet #4127, LLC    VT    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4129, LLC    OR    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4131, LLC    GA   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4132, LLC    TN
   Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet
#4133/Petite Sophisticate Outlet, LLC    NJ    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4136, LLC    SC    Outlet Division Store Co.,
Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet #4137, LLC    NH    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4138, LLC    IA    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4139, LLC    NJ    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4141, LLC    VA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4142, LLC    OH    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4143, LLC    IN    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4145, LLC    FL   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4146, LLC    FL
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4148, LLC   
MS    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4149, LLC
   LA    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4150,
LLC    NV    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4151, LLC    AL    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4153, LLC    TN    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4155, LLC    AL    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet #4156, LLC    OK    Outlet Division Store Co., Inc.    100
IA/ND    Lane Bryant Outlet #4157/Petite Sophisticate Outlet, LLC    VA   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4158 of Deer
Park, LLC    NY    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4159, LLC    VT    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4161, LLC    ID    Outlet Division Store Co., Inc.    100 IA/ND
   Lane Bryant Outlet #4162, LLC    NV    Outlet Division Store Co., Inc.    100
D    Lane Bryant Outlet #4163 of Olean, LLC    NY    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4165, LLC    AZ    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4168, LLC    NV    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4171, LLC    IL    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4172 of Dunkirk, LLC   
NY    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4173, LLC
   IL    Outlet Division Store Co., Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet #4174, Inc.    TX    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet #4175, LLC    SC    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet #4179, LLC    NV    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4180, LLC    GA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4182, LLC    NJ    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4183, LLC    NH    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4184, LLC    IN   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4185, LLC    OR
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4186, Inc.   
TX    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4190, LLC
   AZ    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4191,
LLC    AZ    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4192, LLC    WI    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet #4193, LLC    VA    Outlet Division Store Co., Inc.    100 D    Lane
Bryant Outlet #4196, LLC    FL    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet #4239 of Riverhead, LLC    NY    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Outlet #4240, LLC    GA    Outlet Division Store
Co., Inc.    100 D    Lane Bryant Outlet #4254, LLC    NC    Outlet Division
Store Co., Inc.    100 D    Lane Bryant Outlet #4272, LLC    TN    Outlet
Division Store Co., Inc.    100 D    Lane Bryant Outlet #4279, Inc.    TX   
Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4320, LLC    TX
   Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet #4322, LLC   
NC    Outlet Division Store Co., Inc.    100 IA/ND    Lane Bryant Outlet #4342,
LLC    NE    Outlet Division Store Co., Inc.    100 D    Lane Bryant Outlet
#4343, LLC    MI    Outlet Division Store Co., Inc.    100 D    Lane Bryant
Outlet 4106, Inc.    CA    Outlet Division Store Co., Inc.    100 IA/ND    Lane
Bryant Outlet 4124, LLC    MO    Outlet Division Store Co., Inc.    100 D   
Lane Bryant Outlet 4164, LLC    MO    Outlet Division Store Co., Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant Outlet 4189, LLC    MO    Outlet Division Store Co., Inc.   
100 D    Lane Bryant Outlet 4237, Inc.    CA    Outlet Division Store Co., Inc.
   100 D    Lane Bryant Outlet 4324, Inc.    CA    Outlet Division Store Co.,
Inc.    100 D    Lane Bryant Purchasing Corp.    OH    Lane Bryant, Inc.    100
IA/ND    Lane Bryant Woman Catalog, Inc.    DE    Chestnut Acquisition Sub, Inc.
   100 D    Lane Bryant, Inc.    DE    Charming Shoppes, Inc.    100 D    Lane
Bryant/Cacique #4576, LLC    MA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4588, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4589, LLC    AR    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4590, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4591, LLC    VA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4592 of Vestal, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4593, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4595, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4597, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4598, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4601, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4602, LLC    CO    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4603, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4605, LLC    NC    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4606, LLC    OK    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4607, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4608, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4609, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4613, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4614, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4621, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4623, LLC    AL    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

IA/ND    Lane Bryant/Cacique #4624, LLC    AL    Lane Bryant, Inc.    100 D   
Lane Bryant/Cacique #4625, LLC    FL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4626, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant/Cacique #4630, LLC    WA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4632, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4635, LLC    IL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4637, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4640, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4644, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4645, LLC    NJ    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4648, LLC    MI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4650, LLC    TX    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4651, LLC    MA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4653, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4659, LLC    SC    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4660, LLC    GA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4661, LLC    TN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4667, LLC    OK    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4668, LLC    LA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4669, LLC    KS    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4671, LLC    MD    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4672, LLC    MI    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4675, LLC    CO    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4678, LLC    IL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4681, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4683, LLC    MI    Lane Bryant, Inc.    100



--------------------------------------------------------------------------------

D    Lane Bryant/Cacique #4692, LLC    TX    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4701, LLC    WI    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4702, LLC    GA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #4707, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4720, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #4724, LLC    MN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6203, LLC    IN    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6304 of Albany, LLC    NY    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6354, LLC    FL    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6375, LLC    IA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6387, LLC    NM    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6518, LLC    AL    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #6553, LLC    PA    Lane Bryant of Pennsylvania, Inc.    100 D   
Lane Bryant/Cacique #6579, LLC    VA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique #6944, LLC    LA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6948, LLC    OH    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique #6963 of West Nyack, LLC    NY    Lane Bryant, Inc.    100 D   
Lane Bryant/Cacique 4604, LLC    MO    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4619, Inc.    CA    Lane Bryant, Inc.    100 IA/ND    Lane
Bryant/Cacique 4628, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4636, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4649, Inc.    CA    Lane Bryant, Inc.    100 D    Lane
Bryant/Cacique 4689, Inc.    CA    Lane Bryant, Inc.    100 D    LB
International Licensing, Inc.    DE    Lane Bryant Purchasing Corp.    100 F   
LB International Sales Limited    Hong Kong    FSHC, Inc.    100 D    LOS #8257,
LLC    AZ    Chestnut Acquisition Sub, Inc.    100 IA/ND    Macomb #2619
Development Co., Inc.    IL    Kafco Development Co., Inc.    100



--------------------------------------------------------------------------------

IA/ND    Modern Woman #6002, Inc.    DE    Catherines Woman Delaware, Inc.   
100 D    Modern Woman Holdings, Inc.    DE    CSD Acquisition Corp.    100 D   
Modern Woman Specialty, Inc.    CA    Modern Woman Holdings, Inc.    100 D   
Outlet Division Management Co., Inc.    DE    Charming Shoppes, Inc.    100 D   
Outlet Division Store Co., Inc.    DE    Outlet Division Management Co., Inc.   
100 IA/ND    Petite Sophisticate #7301, LLC    TX    Petite Sophisticate, Inc.
   100 IA/ND    Petite Sophisticate #7302, LLC    TX    Petite Sophisticate,
Inc.    100 IA/ND    Petite Sophisticate #7303, LLC    TX    Petite
Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7304, LLC    TX   
Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7305, LLC    TX
   Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7306, LLC   
TX    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7307, LLC
   VA    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate #7308,
LLC    MD    Petite Sophisticate, Inc.    100 IA/ND    Petite Sophisticate
#7309, LLC    VA    Petite Sophisticate, Inc.    100 IA/ND    Petite
Sophisticate #7310, LLC    TX    Petite Sophisticate, Inc.    100 IA/ND   
Petite Sophisticate #7311, LLC    TX    Petite Sophisticate, Inc.    100 D   
Petite Sophisticate Management Co., Inc.    DE    Charming Shoppes, Inc.    100
IA/ND    Petite Sophisticate Outlet #4408, LLC    TX    Outlet Division Store
Co., Inc.    100 D    Petite Sophisticate, Inc.    DE    Petite Sophisticate
Management Co., Inc.    100 IA/ND    Price Appeal #5001 of Staten Island, Inc.
   NY    Catherines, Inc.2    100 D    PSTM, Inc.    DE    Charming Shoppes,
Inc.    100 IA/ND    Rolla #2685 Development Co., Inc.    MO    Kafco
Development Co., Inc.    100 F    Saddle Sound Company Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    San Angelo #2973 Development Co., Inc.   
TX    Kafco Development Co., Inc.    100

 

2 

The Acquired Company has been unable to obtain definitive confirmation with
respect to the direct owner of Price Appeal #5001 of Staten Island, Inc. To the
Acquired Company’s best knowledge, Catherines Inc. is the direct owner of such
subsidiary. The Acquired Company is the indirect owner of 100% of the equity
interest in such subsidiary. Price Appeal #5001 of Staten Island, Inc. conducts
no operations and owns no assets.



--------------------------------------------------------------------------------

D    Shoetrader, Inc.    PA    Chestnut Acquisition Sub, Inc.    100 D    Sierra
Nevada Factoring, Inc.    NV    Lane Bryant, Inc.    100 D    Sonsi, Inc.    DE
   Charming Shoppes, Inc.    100 D    Spirit of America, Inc.    DE    Fashion
Service LLC    100 IA/ND    The Answer #5461, Inc.    VA    Catherines, Inc.   
100 IA/ND    The Answer #5469, Inc    TN    Catherines, Inc.    100 IA/ND    The
Answer #5542, Inc.    VA    Catherines, Inc.    100 IA/ND    The Answer #5640,
Inc.    GA    Catherines, Inc.    100 F    Trimoland Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    Victoria #2972 Development Co., Inc.   
TX    Kafco Development Co., Inc.    100 IA/ND    White Marsh Distribution, LLC
   MD    Charming Shoppes of Delaware, Inc.    100 D    Winks Lane, Inc.    PA
   Charming Shoppes, Inc.    100 F    Yardarm Trading Limited    Hong Kong   
Kirkstone Company Ltd.    100 IA/ND    Yucca #2524 Development Co., Inc.    CA
   Kafco Development Co., Inc.    100 JV    Zafu, Inc.    DE    Charming
Shoppes, Inc.    9.9



--------------------------------------------------------------------------------

Schedule 3.13

Insurance

Company:

 

COVERAGE

  

CURRENT

CARRIER

  

CURRENT

BROKER

  

EXPIRATION

  

CURRENT

LIMIT
/ VALUE

PROPERTY

incl B & M

  

ZURICH

AMERICAN

   AJG    8/1/12   

275MM

/ 2,091,234,904

property values

OCEAN CARGO   

AGSC MARINE

INS.

   HYLANT    11/1/12   

15MM

/ 3,100,000,000

sales

PENSION BOND

(dressbarn inc.)

  

EXECUTIVE

RISK

   ARC    1/20/13    1MM

PENSION BOND

(Tween)

   TRAVELERS    HYLANT    11/25/12    500,000

GENERAL

LIABILITY

  

LIBERTY

MUTUAL

  

USI

NORTHEAST

   8/1/12   

1MM

/ 3,100,000,000

sales

GENERAL

LIABILITY

(CANADA)

   LIBERTY INTERNATIONAL CANADA    JONES BROWN    8/1/12    992,214 CAN $

AUTO ALL

STATES

  

LIBERTY

MUTUAL

  

USI

NORTHEAST

   8/1/12   

1MM

/ 228 vehicles

UMBRELLA    CONTINENTAL CASUALTY   

USI

NORTHEAST

   8/1/12    25,000,000

EXCESS

UMBRELLA

  

NATIONAL

SURETY

  

USI

NORTHEAST

   8/1/12   

50,000,000 XS 25,000,000

TOTAL LIMITS BETWEEN UMBRELLA

AND EXCESS - $75MM

EXCESS

UMBRELLA

   FEDERAL INSURANCE CO.   

USI

NORTHEAST

   8/1/12   

25,000,000 XS

75,000,000

TOTAL LIMITS BETWEEN UMBRELLA

AND BOTH

EXCESS -

$100MM

WORKERS COMPENSATION

ALL STATES

  

SAFETY

NATIONAL CASUALTY

CORP.

   MARSH    8/1/12   

STATUTORY

/ 420,523,819

payroll



--------------------------------------------------------------------------------

WORKERS COMPENSATION

CANADA

  

ONTARIO WORKPLACE SAFETY & INSURANCE

BOARD

   DIRECT    1/1/13    STATUTORY

WORKERS COMPENSATION

PUERTO RICO

  

PUERTO RICO

INSURANCE

BOARD

   DIRECT    6/30/12    STATUTORY

DIRECTORS &

OFFICERS

   FEDERAL    ARC    5/31/13    10,000,000

EXCESS

DIRECTORS & OFFICERS

  

ZURICH

AMERICAN

   ARC    5/31/13   

10,000,000 XS 10,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$20MM

EXCESS

DIRECTORS & OFFICERS

  

ILLINOIS

NATIONAL

   ARC    5/31/13   

10,000,000 XS 20,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$30MM

EXCESS

DIRECTORS & OFFICERS

   FEDERAL    ARC    5/31/13   

10,000,000 XS 30,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$40MM

EXCESS

DIRECTORS & OFFICERS

  

STARR

INDEMNITY

AND LIABILITY

   ARC    5/31/13   

10,000,000 XS 40,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$50MM

EXCESS

DIRECTORS & OFFICERS

   ALLIED WORLD ASSURANCE    ARC    5/31/13   

10,000,000 XS 50,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$60MM

EXCESS

DIRECTORS & OFFICERS (SIDE

A COVERAGE)

  

WESTCHESTER

FIRE

INSURANCE

   ARC    5/31/13   

10,000,000 XS 60,000,000

TOTAL LIMITS BETWEEN DIRECTORS &

OFFICERS AND EXCESS -

$70MM



--------------------------------------------------------------------------------

FIDUCIARY    EXECUTIVE RISK    ARC    7/29/12    10,000,000

STORAGE TAKE LIABILITY (933 INSPIRATION LLC-MAHWAH,

NJ)

   ACE AMERICAN   

RISK

STRATEGIES

   5/10/13    5,000,000

MEDIA, INTELLECTUAL PROPERTY & NETWORK

SECURITY

LIABILITY

  

LLOYDS, BRIT, KILN,

BARBICAN

   HYLANT    10/1/12    10,000,000

Acquired Company:

 

COVERAGE

  

CURRENT

CARRIER

  

CURRENT

BROKER

  

EXPIRATION

  

CURRENT

LIMIT

/VALUE

PROPERTY

INCL B & M

  

TRAVELER’S PROPERTY & CASUALTY COMPANY

 

ZURICH

AMERICAN

   WILLIS    3/1/2013   

200MM

 

/1,615,519,896

Property Values

CARGO MARINE   

STARR

INDEMNITY & LIABILITY CO.

   ARTHUR J. GALLAGHER    3/1/2013   

20MM

Sales:

/1,970,447,000

GENERAL

LIABILITY

   CNA    ECBM    5/1/2013   

750,000 per occ

250,000 retention

Sales:

1,970,447,000

COMMERCIAL

AUTO

   CNA    ECBM    5/1/2013   

1MM

 

196 vehicles

UMBRELLA

1ST LAYER

   ZURICH    ECBM    5/1/2013    25,000,000

EXCESS

2ND LAYER

   CNA    ECBM    5/1/2013   

25,000,000 XS

25,000,000

EXCESS

3RD LAYER

  

OHIO

CASUALTY

   ECBM    5/1/2013   

25,000,000 XS

50,000,000

EXCESS

4TH LAYER

   CHUBB    ECBM    5/1/2013   

25,000,000 XS

75,000,000

WORKER’S COMPENSATION –

ALL STATES

EXCEPT CA, OR,

WI

   CNA    ECBM    5/1/2013   

Statutory

 

Payroll:

274,004,223



--------------------------------------------------------------------------------

WORKER’S COMPENSATION

– CA ONLY

   CNA    ECBM    5/1/2013   

Statutory

 

Payroll:

21,829,634

WORKER’S COMPENSATION

–

OR/WI

   CNA    ECBM    5/1/2013   

Statutory

 

Payroll:

26,546,545

EXCESS WC – OH   

SAFETY

NATIONAL

   ECBM    10/1/2012    25,000,000 INTERNATIONAL LIABILITY    ACE    ECBM   
5/1/2013    1,000,000

POLLUTION

(UNDER GROUND

STORAGE TANK)

   ZURICH    ECBM    10/18/2012    1,000,000 PRODUCT CONTAMINATION    CHARTIS   
ECBM    5/10/2013    2,000,000

DIRECTORS/

OFFICERS

   CHUBB    MARSH    4/1/2013    15,000,000 EXCESS D/O    CHARTIS    MARSH   
4/1/2013    10,000,000 xs 15,000,000 EXCESS D/O   

ALLIED

WORLD

   MARSH    4/1/2013    10,000,000 xs 25,000,000 EXCESS D/O    ACE    MARSH   
4/1/2013    10,000,000 xs 35,000,000 EXCESS D/O    TRAVELERS    MARSH   
4/1/2013    5,000,000 xs 45,000,000 SIDE A    CHUBB    MARSH    4/1/2013   
10,000,000 xs 50,000,000 FIDUCIARY    CHUBB    MARSH    4/1/2013    10,000,000
EMPLOYED LAWYERS    CHUBB    MARSH    4/1/2013    2,000,000

PRIVACY

NETWORK

LIABILITY

   ACE    MARSH    1/1/2013    10,000,000



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Company:

None.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation.

 

3. Master Vehicle Lease Agreement dated June 9, 2009 between Lease Plan U.S.A.,
Inc. and Charming Shoppes of Delaware, Inc.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

Company:

 

1. Financing statement filed on April 9, 2012, file number 0002869831, against
The Dress Barn, Inc. in favor of Canon Financial Services against all equipment
now or hereafter leased, sold or financed by Canon Financial Services.

 

2. Financing statement filed September 8, 2008, file number OH00129407147,
against Tween Brands Service Co. in favor of IBM Corporation.

 

3. Financing statement filed February 4, 2008, file number OH00123508327,
against Tween Brands Service Co. in favor of IBM Credit LLC.

 

4. Financing statement filed on July 25, 2001, file number 10725064, (continued
multiple times) against Maurices Incorporated in favor of World Financial
Network National Bank.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2. Financing statement filed                     , file number
                    , against FB Distro Distribution Center, LLC in favor of
BankAtlantic Commercial Mortgage Capital, LLC against all property and
fixtures.3

 

3. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation

 

4. Financing statement filed on October 24, 2002, file number 0000000181134240,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

5. Financing statement filed on October 24, 2002, file number 0000000181134245,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

3  This financing statement was created in connection with the mortgage in favor
of BankAtlantic Commercial Capital, LLC against FB Distro Distribution Center,
LLC’s real property. The Acquired Company is unsure if this financing statement
was filed. A UCC search did not return any results.



--------------------------------------------------------------------------------

6. Financing statement filed on June 16, 2011, file number 000000018142315,
against White Marsh Distribution, LLC in favor of Kansas City Life Insurance Co
against all property and fixtures (and all continuation filings).

 

7. Master Lease Agreement No. 4381400 dated April 16, 2005 between General
Electric Capital Corporation and Charming Shoppes of Delaware, Inc.

 

8. Term Lease Master Agreement No. 1606800 between IBM Credit Corporation and
Charming Shoppes of Delaware, Inc.

 

9. Master Vehicle Lease Agreement dated June 9, 2009 between Lease Plan U.S.A.,
Inc. and Charming Shoppes of Delaware, Inc.

 

10. Master Agreement (No. 1018444) dated June 12, 2009 between IKON Financial
Services and Charming Shoppes of Delaware, Inc.

 

11. Tax Lien filed on March 5, 1998, file number 01006992, against Fashion Bug
#2529, Inc. by the Arizona Department of Revenue against all property for the
original claim amount of $5,008.25.

 

12. Financing statement filed on August 18, 2006, file number 62896546, against
Charming Shoppes Seller, Inc. in favor of Clipper Receivables Company, LLC
against all receivables and proceeds thereof.

 

13. Financing statement filed on August 18, 2006, file number 62896579 against
Charming Shoppes Street, Inc. in favor of Clipper Receivables Company, LLC
against all Pool Receivables and proceeds thereof.

 

14. Financing statement filed on August 18, 2006, file number 62896611, against
Charming Shoppes Street, Inc. in favor of State Street Global Markets, LLC, as
Administrator for Clipper Receivables Company, LLC against all Pool Receivables
and proceeds thereof.

 

15. Tax Lien filed on September 19, 2004, file number 007502-00086, against Lane
Bryant, Inc. in favor of the Commonwealth of Pennsylvania Department of Revenue
against all property and real property for the original claim amount of
$14,227.70.

 

16. Financing statement filed April 3, 2007, file number 2012021504050,
(continued February 15, 2012) against Charming Shoppes of Delaware, Inc. in
favor of Delage Landen Financial Services, Inc.

 

17.

Financing Statements, file number 9740408 filed on November 26, 1997, file
number 22463408 filed on October 1, 2002, file number 22863235 filed on
November 14, 2002, file number 20093510853 filed on November 2, 2008 and file
number 20100893713 filed on March 16, 2010 and continued against Charming
Shoppes Receivables Corp. and WFN Credit Company, LLC (additional Debtor) in
favor of



--------------------------------------------------------------------------------

  US Bank National Association, as Trustee and amendments adding WFN Credit
Company, LLC and World Financial Network Credit Card Master Trust II (additional
secured parties) against Receivables and fund deposited in certain accounts.

 

18. Financing Statement filed on 09/01/1995, file number 9525060748, against
Fashion Bug #2679, Inc. in favor of C.S.A.C., Inc.



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

Company:

 

1. The Dress Barn, Inc. owns 15% of the fully diluted equity of Jule, Inc., a
Delaware corporation, which is represented by 171,916 shares of common stock.

 

2. The Dress Barn, Inc.’s Investment in Nina McLemore, Inc., a Delaware
corporation:

 

  a. Purchased 40,000 shares for a price of $400,000 on or about September 15,
2004.

 

  b. Purchased 15,105 shares for a price of $151,052 on August 17, 2005.

 

  c. Purchased 20,000 shares of Series B Convertible Preferred Stock for
$200,000 ($10/share) on January 2, 2008.

Acquired Company:

 

1. Guaranty dated October 6, 2004 by Charming Shoppes, Inc. for the benefit of
BankAtlantic Commercial Mortgage Capital, LLC guarantying the payment and
performance obligations of FB Distro Distribution Center, LLC under the
Mortgage, Assignment of Leases and Rent and Security Agreement dated as of
October 6, 2004.

 

2. Guaranty given by Charming Shoppes of Delaware, Inc. to Parametric Technology
Corporation of the payment obligations of Kirkstone Co., Ltd. under the Pricing
Agreement dated June 15, 2010.

 

3. Charming Shoppes, Inc. owns 439,510 shares of the Common Stock of Zafu, Inc.,
a Delaware corporation with its principal place of business at 12 Celeste Court,
Novato, California 94947, representing 9.9% of the ownership interests therein.

 

4. The Note Hedge Transaction and Warrant Transaction in connection with the
1.125% Senior Convertible Notes due 2014.

 

5. Rabbi Trust with regard to the Charming Shoppes Variable Deferred
Compensation Plan for Executives and the the Charming Shoppes, Inc. Non-Employee
Directors Compensation Plan, and life insurance policies backing the Rabbi
Trust.

 

6. Charming Shoppes of Delaware, Inc. owns 4 shares of Ascena Retail Group Inc.
(Nasdaq Symbol: ASNA).

 

7. Charming Shoppes of Delaware, Inc. owns 4 shares of Toys “R” Us Inc.



--------------------------------------------------------------------------------

8. Charming Shoppes of Delaware, Inc. owns 144 shares of Limited Brands, Inc.
(NYSE Symbol: LTD).

 

9. Equity investments in Subsidiaries and joint ventures as set forth on
Schedule 3.12 on the date hereof.

 

10. See list of Promissory Notes issued by non-Loan Parties to Loan Parties
below:

 

ISSUED BY

  

ISSUED TO

   Store
No.      TOTAL  

Catherines #5111, Inc.

  

Catherines C.S.A.C., Inc.

     5111         206,300.00   

Catherines #5144, Inc.

  

Catherines C.S.A.C., Inc

     5144         228,700.00   

Catherines #5163, LLC

  

Catherines C.S.A.C., Inc.

     5163         85,400.00   

Catherines #5186, Inc.

  

Catherines C.S.A.C., Inc.

     5186         243,292.61   

Catherines #5395, Inc.

  

Catherines C.S.A.C., Inc.

     5395         321,618.79   

Catherines #5404, Inc.

  

Catherines C.S.A.C., Inc.

     5404         168,200.00   

Catherines #5649, Inc.

  

Catherines C.S.A.C., Inc.

     5649         152,700.00   

Catherines #5843, Inc.

  

Catherines C.S.A.C., Inc.

     5843         216,837.97   

Catherines #5846, Inc.

  

Catherines C.S.A.C., Inc.

     5846         219,485.17   

Catherines #5850 of Syracuse, Inc.

  

Catherines C.S.A.C., Inc.

     5850         235,075.69   

Catherines #5851, Inc.

  

Catherines C.S.A.C., Inc.

     5851         222,311.63   

Catherines #5862, Inc.

  

Catherines C.S.A.C., Inc.

     5862         181,962.23   

Catherines #5869 of Rotterdam, Inc.

  

Catherines C.S.A.C., Inc.

     5869         185,085.68   

Catherines #5888, Inc.

  

Catherines C.S.A.C., Inc.

     5888         257,062.25   

Catherines #5892, Inc.

  

Catherines C.S.A.C., Inc.

     5892         220,900.00   



--------------------------------------------------------------------------------

Schedule 6.09

Affiliate Transactions

Company:

None.

Acquired Company:

 

1. Lease Agreement dated September 28, 2004 between FB Distro Distribution, LLC
and FB Distro, Inc.

 

2. Lease Agreement dated February 1, 2008 between White Marsh Distribution, LLC
and Lane Bryant, Inc.

 

3. Existing Indebtedness and Guaranties as set forth on Schedule 6.04 on the
date hereof.



--------------------------------------------------------------------------------

Schedule 6.10

Existing Restrictions

Company:

None.

Acquired Company:

 

1. Mortgage, Assignment of Leases and Rents and Security Agreement dated as of
October 6, 2004 from FB Distro Distribution Center, LLC to BankAtlantic
Commercial Mortgage Capital, LLC.

 

2. Commercial Deed of Trust, Security Agreement, Assignment of Leases and Rents,
and Fixture Filing made as of October 23, 2002 by White Marsh Distribution, LLC
in favor of James M. Smith, as trustee, for the benefit of General Electric
Capital Business Asset Funding Corporation.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Guarantees included in such facility) and (b) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

  

Assignor:

  

 

  

2.

  

Assignee:1

  

 

        

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]2]]

 

1  Shall not be a natural Person or the Company, any Subsidiary or any other
Affiliate of the Company.

2  Select as applicable.



--------------------------------------------------------------------------------

3.

  

Company:

 

Ascena Retail Group, Inc., a Delaware corporation

4.

  

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement referred to below

5.

  

Credit Agreement:

 

The Term Credit Agreement dated as of June [    ], 2012, among Ascena Retail
Group, Inc., a Delaware corporation, the Lenders parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent

6.

  

Assigned Interest:3

 

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans
of the applicable Class
of all Lenders      Amount of
Commitments/Loans
of the applicable Class
Assigned      Percentage Assigned
of Aggregate Amount
of
Commitments/Loans
of the applicable
Class of all Lenders4  

Tranche B Term Loans

   $            $                   % 

[    ]5

        

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

3  Must comply with the minimum assignment amounts set forth in
Section 9.04(b)(iii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

4  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders under the Credit Agreement.

5  In the event Incremental Term Commitments or Incremental Term Loans are
established pursuant to Section 2.18 of the Credit Agreement, or any new Class
of Commitments or Loans is established pursuant to Sections 2.19 and 2.20 of the
Credit Agreement, refer to the Class of such Commitments or Loans assigned.



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:     [Consented to and]7
Accepted:                     , as Assignor,     JPMORGAN CHASE BANK, N.A., as
Administrative Agent,   by         by    

 

     

 

  Name:         Name:     Title:         Title:                       , as
Assignee,6     [Consented to:   by       ASCENA RETAIL GROUP, INC.  

 

          Name:         by     Title:        

 

          Name:             Title:]8  

 

6 

The Assignee must deliver to the Company all applicable Tax forms required to be
delivered by it under Section 2.15(f) of the Credit Agreement.

7 

No consent of the Administrative Agent is required for an assignment of any Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

8 

No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, or for an assignment by any Initial
Lender in connection with the syndication of the Tranche B Term Loans at any
time prior to the 60th day following the Effective Date, or if an Event of
Default has occurred and is continuing for any other assignment. The Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Company, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender(v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms the Credit Agreement (including Section 2.15(f)
thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

Loan and Agency Services Group

10 South Dearborn

Chicago, Illinois 60603

Attention: Margaret Seweryn

Fax: (888) 292-9533

[Date]

Ladies and Gentlemen:

Reference is made to the Term Credit Agreement dated as of June [ ], 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

This notice constitutes a Borrowing Request and the Company hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(A)

  

Class of Borrowing:1

 

 

(B)

  

  Aggregate principal amount of Borrowing:2 $

 

 

(C)

  

  Date of Borrowing (which is a Business Day):

 

 

(D)

  

Type of Borrowing:3

 

 

(E)

  

Initial Interest Period:4

 

 

 

 

1 

Specify whether the requested Borrowing is to be a Tranche B Term Borrowing or
an Incremental Term Borrowing of a particular Series.

2 

Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

3 

Specify whether the requested Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing. If no election as to the Type of Borrowing is specified,
then the requested Borrowing shall be an ABR Borrowing.

4 

Applicable to Eurodollar Borrowings only. Shall be a period contemplated by the
definition of the term “Interest Period” and can be of one, two, three or six
months’ (or, with the consent of each Lender participating in such Borrowing,
nine or twelve months’) duration. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

(F)

  

Location and number of the Company’s account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                         )

 

Very truly yours,

ASCENA RETAIL GROUP, INC.

By:

 

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 14, 2012,

among

ASCENA RETAIL GROUP, INC.,

THE OTHER LOAN PARTIES PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Other Defined Terms

     1    ARTICLE II    Guarantee   

SECTION 2.01.

  

Guarantee

     6   

SECTION 2.02.

  

Guarantee of Payment; Continuing Guarantee

     6   

SECTION 2.03.

  

No Limitations

     6   

SECTION 2.04.

  

Reinstatement

     7   

SECTION 2.05.

  

Agreement to Pay; Subrogation

     8   

SECTION 2.06.

  

Information

     8    ARTICLE III    Pledge of Securities   

SECTION 3.01.

  

Pledge

     8   

SECTION 3.02.

  

Delivery of the Pledged Collateral

     9   

SECTION 3.03.

  

Representations and Warranties

     10   

SECTION 3.04.

  

Certification of Limited Liability Company and Limited Partnership Interests

     11   

SECTION 3.05.

  

Registration in Nominee Name; Denominations

     11   

SECTION 3.06.

  

Voting Rights; Dividends and Interest

     12    ARTICLE IV    Security Interests in Personal Property   

SECTION 4.01.

  

Security Interest

     14   

SECTION 4.02.

  

Representations and Warranties

     15   

SECTION 4.03.

  

Covenants

     17   

SECTION 4.04.

  

Other Actions

     20   

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     22   



--------------------------------------------------------------------------------

ARTICLE V    Remedies   

SECTION 5.01.

  

Remedies Upon Default

     23   

SECTION 5.02.

  

Application of Proceeds

     25   

SECTION 5.03.

  

Grant of License to Use Intellectual Property

     26   

SECTION 5.04.

  

Securities Act

     26   

SECTION 5.05.

  

Registration

     27    ARTICLE VI    Indemnity, Subrogation and Subordination   

SECTION 6.01.

  

Indemnity and Subrogation

     28   

SECTION 6.02.

  

Contribution and Subrogation

     28   

SECTION 6.03.

  

Subordination

     28    ARTICLE VII    Miscellaneous   

SECTION 7.01.

  

Notices

     29   

SECTION 7.02.

  

Waivers; Amendment

     29   

SECTION 7.03.

  

Administrative Agent’s Fees and Expenses; Indemnification

     30   

SECTION 7.04.

  

Survival

     30   

SECTION 7.05.

  

Counterparts; Effectiveness; Successors and Assigns

     31   

SECTION 7.06.

  

Severability

     31   

SECTION 7.07.

  

Right of Set-Off

     31   

SECTION 7.08.

  

Governing Law; Jurisdiction; Consent to Service of Process

     31   

SECTION 7.09.

  

WAIVER OF JURY TRIAL

     32   

SECTION 7.10.

  

Headings

     32   

SECTION 7.11.

  

Security Interest Absolute

     33   

SECTION 7.12.

  

Termination or Release

     33   

SECTION 7.13.

  

Additional Subsidiaries

     33   

SECTION 7.14.

  

Administrative Agent Appointed Attorney-in-Fact

     34   

SECTION 7.15.

  

Certain Acknowledgments and Agreements

     34   

SECTION 7.16.

  

Parallel Debt

     34    ARTICLE VIII    Intercreditor Agreement   



--------------------------------------------------------------------------------

Schedules

 

Schedule I   

Loan Parties

Exhibits

 

Exhibit I   

Form of Supplement

Exhibit II   

Form of Patent and Trademark Security Agreement

Exhibit III   

Form of Copyright Security Agreement



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 14, 2012 (this “Agreement”),
among Ascena Retail Group, Inc., a Delaware corporation (the “Company”), the
other Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

Reference is made to the Credit Agreement dated as of June 14, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
JPMCB, as Administrative Agent. The Lenders have agreed to extend credit to the
Company subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Loan Parties
(other than the Company) are Affiliates of the Company, will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning specified in the Credit Agreement, provided that
each term defined in the New York UCC (as defined herein) and not defined in
this Agreement shall have the meaning specified therein. The term “instrument”
shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Agent” has the meaning set forth in the Intercreditor Agreement.

“ABL Collateral Documents” has the meaning set forth in the Intercreditor
Agreement.

“ABL Liens” has the meaning set forth in the Intercreditor Agreement.

“ABL Security Agreement” has the meaning set forth in the Intercreditor
Agreement.

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Article 9 Collateral” has the meaning set forth in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Company” has the meaning set forth in the preamble hereto.

“Contributing Party” has the meaning set forth in Section 6.02.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, and (b) all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations, recordings
and applications in the United States Copyright Office or any similar office in
any other country, including, in the case of any Grantor, any of the foregoing
set forth next to its name on Schedule 9 to the Perfection Certificate.

“Corresponding Debt” means, for purposes of Section 7.16, the Secured
Obligations.

“Credit Agreement” has the meaning set forth in the recitals hereto.

“Discharge of ABL Obligations” means the Discharge (as defined in the
Intercreditor Agreement) of the ABL Obligations (as defined in the Intercreditor
Agreement).

“Excluded Asset” means (a) any property if, to the extent and for so long the
Security Interest may not be granted therein as a matter applicable law, (b) any
lease, license, contract or agreement or any rights or interests thereunder if,
to the extent and for so long as the grant of the Security Interest would
constitute or result in (A) the unenforceability under any applicable law of any
right, title or interest of any Grantor therein or (B) a breach or termination
pursuant to the terms of, or a default under, any such lease, license, contract
or agreement (other than to the extent that any such law or term would be
rendered ineffective pursuant to UCC or any other applicable law or principles
of equity); provided that, to the extent severable, any portion of such lease,
license, contract or agreement that does not result in any of the consequences
specified above, including any Proceeds of such lease, license, contract or
agreement, shall not constitute an Excluded Asset; (c) the Excluded Equity
Interests, (d) motor vehicles and other assets subject to certificates of title
and (e) any application to register any Trademark, service mark or other mark
prior to the filing under applicable law of a verified statement of use (or the
equivalent) for such Trademark, service mark or other mark to the extent the
creation of a security interest therein or the grant of a mortgage thereon would
void or invalidate such Trademark, service mark or other mark.

 

2



--------------------------------------------------------------------------------

“Excluded Deposit Account” means (a) any Retail Store Deposit Account, (b) any
Deposit Account that is a zero balance disbursement account the funds in which
are used solely for the payment of salaries and wages and (c) any Deposit
Account that is a zero balance disbursement account the funds in which are used
solely for payment of medical or insurance reimbursement, workers’ compensation
and similar expenses.

“Excluded Equity Interests” has the meaning set forth in Section 3.01.

“Federal Securities Laws” has the meaning set forth in Section 5.04.

“Grantors” means the Company and each other Loan Party.

“Guarantors” means the Company and each other Loan Party.

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, domain names, confidential or proprietary technical
and business information, know-how, show-how or other data or information,
software and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of June 14,
2012 (as amended, restated, supplemented or otherwise modified from time to
time), among JPMorgan Chase Bank, N.A., in its capacity as administrative and
collateral agent for, and acting on behalf of, the ABL Secured Parties
identified therein, and JPMorgan Chase Bank, N.A., in its capacity as
administrative and collateral agent for, and acting on behalf of, the Term
Secured Parties identified therein.

“IP Security Agreements” has the meaning set forth in Section 4.02(b).

“JPMCB” has the meaning set forth in the preamble hereto.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party,
including, in the case of any Grantor, any of the foregoing set forth next to
its name on Schedule 9 to the Perfection Certificate.

“Loan Document Obligations” means (a) the due and punctual payment by the
Company of (i) the principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations of the Company under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees,

 

3



--------------------------------------------------------------------------------

expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Company under or pursuant to the Credit Agreement and each of
the other Loan Documents, and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

“Parallel Debt” means any amount that a Loan Party owes to the Administrative
Agent under Section 7.16.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, including, in
the case of any Grantor, any of the foregoing set forth next to its name on
Schedule 9 to the Perfection Certificate, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered by the Company and the Acquired Company to the Administrative
Agent pursuant to Article IV(h) of the Credit Agreement.

“Pledged Collateral” has the meaning set forth in Section 3.01.

“Pledged Debt Securities” has the meaning set forth in Section 3.01.

“Pledged Equity Interests” has the meaning set forth in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

4



--------------------------------------------------------------------------------

“Pledgor” has the meaning set forth in Section 4.04(b)(ii).

“Retail Store Deposit Account” means any Deposit Account that is an operating
account maintained by any Grantor solely for the use of one of its retail stores
(or a group of 80 or fewer retail stores) in which payments received from
customers are deposited and which is not an account to which amounts held in
other deposit accounts of the Grantors are swept, provided that (a) such Grantor
shall cause all amounts on deposit in such Deposit Account (other than amounts
reasonably determined by such Grantor to be required for the operating needs of
the retail store or stores to which such Deposit Account relates), to be swept
on each business day into one or more Deposit Accounts that are not Excluded
Deposit Accounts and (b) no such Deposit Account shall contain payment of or in
respect of any Credit Card Account Receivable of any Grantor.

“Secured Obligations” means (a) all the Loan Document Obligations and (b) all
the Secured Swap Obligations.

“Secured Swap Obligations” means the due and punctual payment and performance of
any and all obligations of the Company and each Subsidiary under each Swap
Agreement that (a) is with a counterparty that is the Administrative Agent, any
Arranger or any Affiliate of any of the foregoing, or any Person that, at the
time such Swap Agreement was entered into, was the Administrative Agent, an
Arranger or an Affiliate of any of the foregoing, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date or (c) is entered into after the Effective Date with
any counterparty that is a Lender of an Affiliate of a Lender at the time such
Swap Agreement is entered into.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Arrangers, (d) the Syndication Agent, (e) each counterparty to a Swap Agreement
the obligations under which constitute Secured Swap Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.

“Security Interest” has the meaning set forth in Section 4.01(a).

“Subsidiary Loan Parties” means (a) the Subsidiaries identified on Schedule I
and (b) each other Subsidiary that becomes a party to this Agreement after the
Effective Date.

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

 

5



--------------------------------------------------------------------------------

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, including, in the
case of any Grantor, any of the foregoing set forth next to its name on
Schedule 9 to the Perfection Certificate, (b) all goodwill associated therewith
or symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Secured Obligations. Each Guarantor further agrees that the Secured
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Secured Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Company or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee hereunder and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Secured Party to any security held for the payment of the Secured Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Company, any
other Loan Party or any other Person. Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Secured Obligations,
whether currently existing or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or

 

6



--------------------------------------------------------------------------------

unenforceability of the Secured Obligations, any impossibility in the
performance of the Secured Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Administrative Agent or any other
Secured Party for any of the Secured Obligations; (iv) any default, failure or
delay, wilful or otherwise, in the performance of any of the Secured
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Secured Obligations, to exchange, waive or
release any or all such security (with or without consideration), to enforce or
apply such security and direct the order and manner of any sale thereof in their
sole discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Secured Obligations, all without affecting
the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Company or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Company
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Secured Obligations. The Administrative Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Secured Obligations, make any other accommodation with the Company or any other
Loan Party or exercise any other right or remedy available to them against the
Company or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Secured
Obligations have been indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Company or any other Loan
Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Secured Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Company, any other Loan Party
or otherwise.

 

7



--------------------------------------------------------------------------------

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Secured Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Company or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and (b) agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(a)(i) the shares of capital stock and other Equity Interests now owned or at
any time hereafter acquired by such Grantor, including those set forth opposite
the name of such Grantor on Schedule 6 to the Perfection Certificate, and
(ii) all certificates and any other instruments representing all such Equity
Interests (collectively, the “Pledged Equity Interests”), provided that the
Pledged Equity Interests shall not include (A) more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of any Eligible Foreign Subsidiary, (B) Equity Interests
in Foreign Subsidiaries that are not Eligible Foreign Subsidiaries, (C) Equity
Interests in any non-wholly owned subsidiary of any Grantor if, to the extent
and for so long as such assignment, pledge and grant is prohibited by the
organizational documents of such subsidiary, (D) prior to the release of the
Existing Acquired Company Mortgage on the parcels of real property owned by
White Marsh Distribution, LLC, a Maryland limited liability company, Equity
Interests in White Marsh Distribution, LLC and (E) prior to the release of the
Existing Acquired Company Mortgage on the parcels of real property owned by FB
Distro Distribution Center, LLC, a Delaware limited liability company, Equity
Interests in FB Distro

 

8



--------------------------------------------------------------------------------

Distribution Center, LLC (the Equity Interests so excluded under clauses (A),
(B), (C), (D) and (E) above being collectively referred to herein as the
“Excluded Equity Interests”); (b)(i) the debt securities now owned or at any
time hereafter acquired by such Grantor, including those listed opposite the
name of such Grantor on Schedule 7 to the Perfection Certificate, and (ii) the
promissory notes and any other instruments evidencing all such debt securities
(collectively, the “Pledged Debt Securities”); (c) all other property that may
be delivered to and held by the Administrative Agent pursuant to the terms of
this Section 3.01 and Section 3.02; (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent any and all Pledged
Securities (other than (i) promissory notes and other evidences of Indebtedness
of any Person other than the Company or any Subsidiary in a principal amount of
less than $5,000,000 and (ii) Pledged Equity Interests in any Inactive
Subsidiary) (A) on the date hereof, in the case of any such Pledged Securities
owned by such Grantor on the date hereof and (B) promptly after the acquisition
thereof (and, in any event, as required under the Credit Agreement), in the case
of any such Pledged Securities acquired by such Grantor after the date hereof.

(b) Each Grantor will cause (i) all Indebtedness for borrowed money owed to such
Grantor by the Company or any Subsidiary and (ii) all Indebtedness for borrowed
money in a principal amount of $5,000,000 or more owed to such Grantor by any
other Person to be evidenced by a duly executed promissory note that is
delivered to the Administrative Agent (i) on the date hereof, in the case of any
such promissory note existing on the date hereof, and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such promissory note acquired by such Grantor after the date
hereof.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments and documents as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities after the date hereof shall be
accompanied by a schedule describing such Pledged Securities, provided that
failure to attach any such schedule hereto shall not affect the validity of the
pledge of any Pledged Securities.

 

9



--------------------------------------------------------------------------------

(d) In the event that any Grantor (i) merges or consolidates with any other
entity or (ii) liquidates or dissolves, in each case in a transaction permitted
by Section 6.03 of the Credit Agreement, the Company and the Administrative
Agent shall reasonably cooperate to provide for the return to the Company,
following the consummation of such transaction, of any stock certificates that
represented Equity Interests of such Grantor constituting Pledged Equity
Interests that are in the possession of the Administrative Agent so that such
stock certificates may be cancelled.

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Schedule 6 and Schedule 7 to the Perfection Certificate set forth,
respectively, as of the Effective Date, a true and complete list, with respect
to each Grantor, of (i) all the Pledged Equity Interests owned by such Grantor
and the percentage of the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by such Grantor and (ii) all the Pledged Debt Securities (other
than promissory notes and other evidences of Indebtedness of any Person other
than the Company or any Subsidiary in a principal amount of less than
$5,000,000) owned by such Grantor;

(b) the Pledged Equity Interests and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable and (ii) in the case
of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; provided that the foregoing representations, insofar as they relate
to the Pledged Debt Securities issued by a Person other than the Company or any
Subsidiary, are made to the knowledge of the Grantors;

(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally and, in the case of clause (ii), except for
limitations existing as of the Effective Date in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary,
(i) the Pledged Collateral is and will continue to be freely transferable and
assignable, and (ii) none of the Pledged Collateral (other than, except in the
case of a prohibition, Pledged Equity Interests in any Person that is not a
wholly owned Subsidiary) is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature (other than the ABL Credit Agreement and the
Intercreditor Agreement) that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;

 

10



--------------------------------------------------------------------------------

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other Person is or will be required for the validity of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities
as security for the payment and performance of the Secured Obligations; and

(g) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that to the extent each interest
in any limited liability company or limited partnership controlled now or in the
future by any Grantor and pledged hereunder shall be represented by a
certificate, such interest shall be a “security” within the meaning of Article 8
of the New York UCC and shall be governed by Article 8 of the New York UCC. Each
Grantor further acknowledges and agrees that with respect to any interest in any
limited liability company or limited partnership controlled now or in the future
by such Grantor and pledged hereunder that is not a “security” within the
meaning of Article 8 of the New York UCC, such Grantor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
New York UCC, nor shall such interest be represented by a certificate, unless
such Grantor provides prior written notification to the Administrative Agent of
such election and such interest is thereafter represented by a certificate that
is promptly delivered to the Administrative Agent pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or in the name of its nominee (as pledgee
or as sub-agent). Each Grantor will promptly give to the Administrative Agent
copies of any material notices or other communications received by it with
respect to Pledged Securities registered in the name of such Grantor. If an
Event of Default shall have occurred and be continuing, the Administrative Agent
shall at all times have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
reasonable purpose consistent with this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 3.06
are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents, provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Collateral or the
rights and remedies of any of the Administrative Agent or any other Secured
Party under this Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, but only to the extent that such dividends,
interest, principal and other distributions are permitted by, and are otherwise
paid or distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor and required to be delivered
to the Administrative Agent hereunder, shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Administrative Agent).

 

12



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section, all rights of any Grantor
to dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section shall be held in trust for the
benefit of the Administrative Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be forthwith
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsements, stock powers or other instruments of
transfer reasonably requested by the Administrative Agent). Any and all money
and other property paid over to or received by the Administrative Agent pursuant
to the provisions of this paragraph (b) shall be retained by the Administrative
Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property, shall be held as security for the payment and
performance of the Secured Obligations and shall be applied in accordance with
the provisions of Section 5.02. After all Events of Default have been cured or
waived and the Company has delivered to the Administrative Agent a certificate
of a Financial Officer of the Company to that effect, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section and that
remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section, all rights of any Grantor
to exercise the voting and consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section, shall cease,
and all such rights shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers, provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived, and the Company has delivered to the Administrative Agent
a certificate of a Financial Officer of the Company to that effect, all rights
vested in the Administrative Agent pursuant to this paragraph shall cease, and
the Grantors shall have the voting and consensual rights and powers they would
otherwise be entitled to exercise pursuant to paragraph (a)(i) of this Section
and the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section shall be in effect.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section (i) may be given by telephone
if promptly confirmed in writing, (ii) may be given to one or more of the
Grantors at the same or different times and (iii) may suspend the rights and
powers of the Grantors under

 

13



--------------------------------------------------------------------------------

paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights or powers (as specified by the Administrative Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in, or to or
under which such Grantor now has or at any time hereafter may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Money and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles, including all Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all other Goods;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims specifically described on Schedule 10 to the
Perfection Certificate, as such schedule may be supplemented from time to time
(it being understood such Schedule 10 shall be deemed supplemented by any
reference to any Commercial Tort Claim (and the description thereof) contained
in a Supplemental Perfection Certificate delivered pursuant to Section 5.01(e)
of the Credit Agreement, in the same form as such reference and description are
set forth on such Supplemental Perfection Certificate);

 

14



--------------------------------------------------------------------------------

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, to the extent and for so long
as any asset is an Excluded Asset, the Security Interest granted under this
Section shall not attach to, and Article 9 Collateral shall not include, such
asset (it being understood that the Security Interest shall immediately attach
to, and Article 9 Collateral shall immediately include, any such asset (or any
portion thereof) upon such asset (or such portion thereof) ceasing to be an
Excluded Asset).

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as all assets of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon request.

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
reasonably necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.

(c) The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and Liens permitted by Section 6.02 of
the Credit Agreement and except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has full power and
authority to grant to the Administrative Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained and except to the extent that failure to obtain such consent or
approval could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Effective Date. The Uniform
Commercial Code financing statements (including fixture filings) or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent based upon the information provided to the Administrative Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedules 2A and 2B to the Perfection Certificate (or
specified by notice from the Company to the Administrative Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.04 or 5.12 of the Credit Agreement), are all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States of America (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. A Patent and Trademark Security Agreement in the
form of Exhibit II hereto, and a Copyright Security Agreement in the form of
Exhibit III hereto (such agreements being collectively referred to herein as the
“IP Security Agreements”), in each case containing a description of the Article
9 Collateral consisting of United States registered Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights or exclusive
Copyright Licenses, as applicable, and executed by each Grantor owning any such
Article 9 Collateral, have been delivered to the Administrative Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of Patents, Trademarks,
Copyrights and

 

16



--------------------------------------------------------------------------------

exclusive Copyright Licenses in which a security interest may be perfected by
filing, recording or registration in the United States of America (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks, Copyrights and exclusive Copyright Licenses (or
registration or recordation or application for registration or recordation
thereof) acquired or developed after the Effective Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to Section 4.02(b), a perfected security interest in
all Article 9 Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States of America (or any political subdivision thereof) and its
territories and possessions pursuant to the Uniform Commercial Code or other
applicable law in such jurisdictions and (iii) subject to Section 3.02(b), a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
applicable IP Security Agreement with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, within the
three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205. The Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than (i) Liens
permitted under Section 6.02 of the Credit Agreement that have priority as a
matter of law and (ii) ABL Liens in respect of any of the Article 9 Collateral
that constitutes ABL Priority Collateral.

(d) Schedule 9 to the Perfection Certificate sets forth, as of the Effective
Date, a true and complete list, with respect to each Grantor, of (i) all Patents
that have been granted by the United States Patent and Trademark Office,
(ii) all Copyrights that have been registered with the United States Copyright
Office, (iii) all Trademarks that have been registered with the United States
Patent and Trademark Office and Trademarks for which United States registration
applications are pending, and (iv) all exclusive Copyright Licenses under which
such Grantor is a licensee, in each case truly and completely specifying the
name of the registered owner, title, type or mark, registration or application
number, expiration date (if already registered) or filing date, a brief
description thereof and, if applicable, the licensee and licensor.

(e) Schedule 10 to the Perfection Certificate sets forth, as of the Effective
Date, a true and complete list, with respect to each Grantor, of each Commercial
Tort Claim in respect of which a complaint or a counterclaim has been filed by
such Grantor, seeking damages in an amount reasonably estimated to exceed
$1,000,000, including a summary description of such claim.

SECTION 4.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all actions commercially reasonable necessary to defend title to the Article
9 Collateral against all Persons, except with respect to Article 9 Collateral
that such

 

17



--------------------------------------------------------------------------------

Grantor determines in its reasonable business judgment is no longer necessary or
beneficial to the conduct of such Grantor’s business, and to defend the Security
Interest of the Administrative Agent in Article 9 Collateral and the priority
thereof against any Lien not permitted pursuant to Section 6.02 of the Credit
Agreement.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and Taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing and recording of any financing statements (including fixture
filings) or other documents in connection herewith or therewith.

(c) Subject to the limitation on inspection rights and reimbursement obligations
in the Credit Agreement, the Administrative Agent and such Persons as the
Administrative Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants and to verify under reasonable procedures, in accordance with
Section 5.09 of the Credit Agreement, the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third party, by contacting, after the occurrence and during
the continuance of an Event of Default, Account Debtors or the third party
possessing such Article 9 Collateral for the purpose of making such a
verification. The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party (it being acknowledged that such Secured Party may be subject to
confidentiality obligations with respect to such information, including pursuant
to Section 9.12 of the Credit Agreement).

(d) At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted pursuant to the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by this Agreement or the other
Loan Documents, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent on demand for any payment made or any documented expense
incurred by the Administrative Agent pursuant to the foregoing authorization,
provided that nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to Taxes, assessments, charges, fees
and Liens and maintenance as set forth herein or in the other Loan Documents.

 

18



--------------------------------------------------------------------------------

(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.

(f) None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral and each Grantor shall remain at all times in possession of
the Article 9 Collateral owned by it, except that unless and until the
Administrative Agent shall notify the Grantors that an Event of Default shall
have occurred and be continuing and that during the continuance thereof the
Grantors shall not sell, convey, lease, assign, transfer or otherwise dispose of
any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement and the other Loan Documents.

(g) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, compromises, settlements, releases, credits or discounts granted or
made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.

(h) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to their assets in accordance with
the requirements set forth in Section 5.08 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable. All sums disbursed by the Administrative Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Secured Obligations secured hereby.

 

19



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper (other than any
Instrument or Tangible Chattel Paper, in each case with a face amount of less
than $5,000,000 individually, owed to the applicable Grantor by any Person that
is not the Company or a Subsidiary), such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall cause the depositary bank to agree to
comply with instructions from the Administrative Agent (or, in the case of the
ABL Priority Collateral, prior to the Discharge of ABL Obligations, the ABL
Agent) to such depositary bank directing the disposition of funds from time to
time credited to such deposit account, without further consent of such Grantor
or any other Person, pursuant to an agreement reasonably satisfactory to the
Administrative Agent; provided that, with respect to the Deposit Accounts of the
Acquired Company and its subsidiaries, the Grantors shall not be required to
comply with the foregoing until the 90th day after the Effective Date. The
Administrative Agent agrees with each Grantor that the Administrative Agent
shall not give any such instructions or withhold any withdrawal rights from any
Grantor unless an Event of Default has occurred and is continuing or, after
giving effect to any withdrawal would occur. The provisions of this paragraph
shall not apply to (i) any Deposit Account for which any Grantor, the depositary
bank and the Administrative Agent have entered into a cash collateral agreement
specially negotiated among such Grantor, the depositary bank and the
Administrative Agent for the specific purpose set forth therein, (ii) unless
otherwise requested by the Administrative Agent, Deposit Accounts for which the
Administrative Agent is the depository bank and (iii) the Excluded Deposit
Accounts.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such undated instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (i) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such

 

20



--------------------------------------------------------------------------------

nominee, or (ii) arrange for the Administrative Agent to become the registered
owner of the securities. Without limiting the foregoing, each such Grantor that
is a Material Subsidiary and is an issuer of uncertificated Equity Interests
shall promptly mark its books and records with the numbers and face amounts of
all such uncertificated Equity Interests to reflect the Lien of the
Administrative Agent granted pursuant to this Agreement and each applicable
Grantor that is a pledgor of such uncertificated Equity Interests (in such
capacity, a “Pledgor”) hereby consents to such action. If at any time any such
Grantor shall receive instructions originated by the Administrative Agent
relating to any or all of its applicable uncertificated Equity Interests, such
Grantor shall comply with such instructions without further consent by the
Pledgor that holds such uncertificated securities or any other Person. Each such
Grantor hereby further represents and warrants that, (A) it has not entered
into, and shall not enter into, any agreement with any other Person (other than
the ABL Agent pursuant to the ABL Security Agreement) relating to its applicable
uncertificated Equity Interests pursuant to which it has agreed, or shall agree,
to comply with instructions issued by such other Person and (B) it has not
entered into, and shall not enter into, any agreement with the applicable
Pledgor purporting to limit or condition the obligation of such Grantor to
comply with instructions as set forth in the immediately preceding sentence. If
any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by any Grantor are held by such Grantor or
its nominee through a securities intermediary or commodity intermediary, such
Grantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s (or, in the case of the ABL Priority Collateral, prior to
the Discharge of ABL Obligations, the ABL Agent’s) request and option, pursuant
to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (i) cause such securities intermediary or commodity
intermediary, as the case may be, to agree to comply with entitlement orders or
other instructions from the Administrative Agent (or, in the case of the ABL
Priority Collateral, prior to the Discharge of ABL Obligations, the ABL Agent)
to such securities intermediary as to such security entitlements or to apply any
value distributed on account of any commodity contract as directed by the
Administrative Agent (or, in the case of the ABL Priority Collateral, prior to
the Discharge of ABL Obligations, the ABL Agent) to such commodity intermediary,
as the case may be, in each case without further consent of any Grantor, such
nominee, or any other Person, or (ii) in the case of Financial Assets or other
Investment Property held through a securities intermediary, arrange for the
Administrative Agent (or, in the case of the ABL Priority Collateral, prior to
the Discharge of ABL Obligations, the ABL Agent) to become the entitlement
holder with respect to such Investment Property, with the Grantor being
permitted, only with the consent of the Administrative Agent (or, in the case of
the ABL Priority Collateral, prior to the Discharge of ABL Obligations, the ABL
Agent), to exercise rights to withdraw or otherwise deal with such Investment
Property. The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities

 

21



--------------------------------------------------------------------------------

intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights, would occur. The provisions of this paragraph
shall not apply to Financial Assets or other Investment Property credited to
securities accounts for which the Administrative Agent is the securities
intermediary, unless otherwise requested by the Administrative Agent.

(d) Letter-of-Credit Rights. In the event any certificate delivered pursuant to
Section 5.01(e) of the Credit Agreement or any Supplement shall set forth any
Letter of Credit Right that is not a Supporting Obligation with respect to any
of the Collateral, the applicable Grantor, at the request and option of the
Administrative Agent, shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) use commercially
reasonable efforts to arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Administrative Agent of the proceeds
of any drawing under such letter of credit or (ii) use commercially reasonable
efforts to arrange for the Administrative Agent to become the transferee
beneficiary of such letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under such letter of credit are to
be paid to the applicable Grantor unless an Event of Default has occurred and is
continuing.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will use commercially reasonable efforts not to
do any act or omit to do any act (and will exercise commercially reasonable
efforts to prevent its licensees from doing any act or omitting to do any act)
whereby any Patent material to the conduct of the business of the Company and
the Subsidiaries may become invalidated or dedicated to the public (except as a
result of expiration of such Patent at the end of its statutory term), and
agrees that it shall continue to mark any products covered by any such Patent
with the relevant patent number as necessary and sufficient to establish and
preserve its maximum rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will use commercially reasonable efforts, for each Trademark material to the
conduct of the business of the Company and the Subsidiaries, (i) to maintain
such Trademark in full force free from any valid claim of abandonment or
invalidity for non-use, (ii) to maintain the quality of products and services
offered under such Trademark, (iii) if registered, to display such Trademark
with notice of Federal or foreign registration to the extent necessary and
sufficient to establish and preserve its maximum rights under applicable law and
(iv) to not knowingly use or knowingly permit the use of such Trademark in
violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of the business of
the Company and the Subsidiaries, use commercially reasonable efforts to
continue to publish, reproduce, display, adopt and distribute the work with
appropriate copyright notice as necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws.

 

22



--------------------------------------------------------------------------------

(d) Each Grantor shall notify the Administrative Agent promptly if it knows that
any Patent, Trademark or Copyright material to the conduct of the business of
the Company and the Subsidiaries may become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright its right to register the same or its
right to keep and maintain the same.

(e) Each Grantor will take all necessary steps that are consistent with its
current practice (i) in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States of America or in any other country or
any political subdivision thereof, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and (ii) to maintain each issued Patent and
each registration of the Trademarks and Copyrights that is material to the
conduct of any Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if consistent with such Grantor’s reasonable judgment, to
initiate opposition, interference and cancelation proceedings against third
parties.

(f) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, upon request of the Administrative Agent, use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each Copyright License, Patent License or Trademark License under which such
Grantor is a licensee to effect the assignment of all such Grantor’s right,
title and interest thereunder to the Administrative Agent or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then existing

 

23



--------------------------------------------------------------------------------

licensing arrangements to the extent that waivers cannot be obtained), and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure

 

24



--------------------------------------------------------------------------------

by the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled, subject
to Section 5.02, to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9 610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. Subject to the Intercreditor Agreement,
the Administrative Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

25



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, the right to
prosecute and maintain all Intellectual Property and the right to sue for
infringement of the Intellectual Property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default, provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement

 

26



--------------------------------------------------------------------------------

for the purpose of registering such Pledged Collateral or part thereof shall
have been filed under the Federal Securities Laws or, to the extent applicable,
Blue Sky or other state securities laws and (b) may approach and negotiate with
a single potential purchaser to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Administrative Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Administrative Agent sells.

SECTION 5.05. Registration. Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its best efforts to take or to cause the issuer of
such Pledged Collateral to take such action and prepare, distribute and/or file
such documents, as are required or advisable in the reasonable opinion of
counsel for the Administrative Agent to permit the public sale of such Pledged
Collateral. Each Grantor further agrees to indemnify, defend and hold harmless
the Administrative Agent, each other Secured Party, any underwriter and their
Related Parties from and against all loss, liability, reasonable and documented
out of pocket expenses, costs of counsel (including reasonable fees and expenses
to the Administrative Agent of legal counsel), and claims (including the costs
of investigation) that they may incur insofar as such loss, liability, expense
or claim arises out of or is based upon any alleged untrue statement of a
material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Grantor or the
issuer of such Pledged Collateral by the Administrative Agent or any other
Secured Party expressly for use therein. Each Grantor further agrees, upon such
written request referred to above, to use its best efforts to qualify, file or
register, or cause the issuer of such Pledged Collateral to qualify, file or
register, any of the Pledged Collateral under the Blue Sky or other securities
laws of such states as may be requested by the Administrative Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. Each Grantor will bear all costs and expenses of carrying out its
obligations under this Section 5.05. Each Grantor acknowledges that there is no
adequate remedy at law for failure by it to comply with the provisions of this
Section 5.05 and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this Section 5.05
may be specifically enforced.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Company agrees that (a) in the event a payment in
respect of any Secured Obligation shall be made by any Guarantor under this
Agreement, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Collateral Document to satisfy in whole or in part any
Secured Obligation, the Company shall indemnify such Grantor in an amount equal
to the greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor (other than the Company) hereunder
in respect of any Secured Obligation or assets of any other Grantor (other than
the Company) shall be sold pursuant to any Collateral Document to satisfy any
Secured Obligation and such other Guarantor or Grantor (the “Claiming Party”)
shall not have been fully indemnified by the Company as provided in
Section 6.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Guarantors and Grantors on the date hereof (or, in the case
of any Guarantor or Grantor becoming a party hereto pursuant to Section 7.13,
the date of the supplement hereto executed and delivered by such Guarantor or
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall (subject to Section 6.03) be subrogated to the rights
of such Claiming Party under Section 6.01 to the extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations. No failure on the part of the Company or any other Guarantor or
Grantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor or Grantor hereunder.

 

28



--------------------------------------------------------------------------------

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Secured Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Company in the manner provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may without the consent of any Secured Party consent to
a departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Collateral Document to the extent such departure is
consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement” in the Credit
Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

29



--------------------------------------------------------------------------------

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and Grantors jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement; provided that each reference therein to
“the Company” shall be deemed to be a reference to “the Guarantors and
Grantors”.

(b) The Guarantors and Grantors that are not a party to the Credit Agreement,
jointly and severally agree to indemnify and hold harmless each Indemnitee as
provided in Section 9.03(b) of the Credit Agreement as if each reference in such
Section to “the Company” were a reference to “the Guarantors and Grantors” and
with the same force and effect as if such Guarantors and Grantors were parties
to the Credit Agreement.

(c) Any amounts payable as provided in paragraph (a) or (b) of this Section
shall be additional Secured Obligations secured hereby and by the other Security
Documents. All amounts due under paragraph (a) or (b) of this Section shall be
payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.

SECTION 7.04. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Administrative Agent, the Arrangers, the Syndication Agent
and the Lenders and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such person or on its behalf and notwithstanding that the Administrative
Agent, any Arranger, the Syndication Agent and any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Section 7.03 shall
survive and remain in full force and

 

30



--------------------------------------------------------------------------------

effect regardless of the consummation of the transactions contemplated by the
Loan Documents, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 7.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or any interest herein or in the Collateral (and any
attempted assignment or transfer by any Loan Party shall be null and void),
except as expressly contemplated by this Agreement or the Credit Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 7.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations then due of such Loan Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured. The applicable Lender shall
notify the Company and the Administrative Agent of such set-off or application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

31



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the Company and each Subsidiary Loan Party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Company or each Subsidiary Loan Party or any of its
properties in the courts of any jurisdiction.

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
Loan Parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement or any other
Loan Document to serve process in any other manner permitted by law.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

32



--------------------------------------------------------------------------------

SECTION 7.11. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of the security interest in the
Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment to or waiver of, or any consent to any
departure from, the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral securing, or any release or
amendment to or waiver of, or any consent to any departure from, any guarantee
of, all or any of the Secured Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party in respect of the Secured Obligations or this Agreement.

SECTION 7.12. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate and be released when all the Loan Document Obligations (other
than contingent obligations for indemnification, expense reimbursement, tax
gross-up or yield protection as to which no claim has been made) have been paid
in full in cash and the Lenders have no further commitment to lend under the
Credit Agreement.

(b) The Guarantees made herein, the Security Interest and all other security
interests granted hereby shall also terminate and be released at the time or
times and in the manner set forth in Section 9.16 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents by the Administrative Agent pursuant to this Section
shall be without recourse to or warranty by the Administrative Agent.

SECTION 7.13. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not a party hereto on the Effective Date are required to enter in
this Agreement. Upon the execution and delivery by the Administrative Agent and
any such Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary
Loan Party, a Guarantor and a Grantor hereunder, with the same force and effect
as if originally named as such herein. The execution and delivery of any
Supplement shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Loan Party as a party to this
Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 7.14. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Administrative Agent; and (h) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Administrative Agent were the absolute owner of the Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their Related Parties shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

SECTION 7.15. Certain Acknowledgments and Agreements. Each Subsidiary Loan Party
not a party to the Credit Agreement hereby acknowledges the provisions of
Section 2.15 of the Credit Agreement and agrees to be bound by such provisions
with the same force and effect, and to the same extent, as if such Subsidiary
Loan Party were a party to the Credit Agreement.

SECTION 7.16. Parallel Debt. Each Loan Party irrevocably and unconditionally
undertakes to pay to the Administrative Agent amounts equal to, and in the
currency or currencies of, its Corresponding Debt.

 

34



--------------------------------------------------------------------------------

(a) The Parallel Debt of each Loan Party:

(i) shall become due and payable at the same time as its Corresponding Debt; and

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

(b) For purposes of this Section, the Administrative Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each Parallel Debt shall not be
held in trust; and

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding in accordance with the Loan
Documents).

(c) The Parallel Debt of a Loan Party shall be (i) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged and (ii) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt of a Loan Party shall be (x) decreased to
the extent that its Parallel Debt has been irrevocably and unconditionally paid
or discharged and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.

All amounts received or recovered by the Administrative Agent in connection with
this Section, to the extent permitted by applicable law, shall be applied in
accordance with Section 5.02.

(d) This Section applies solely for the purpose of determining the Secured
Obligations governed by Dutch law.

ARTICLE VIII

Intercreditor Agreement

(a) Notwithstanding anything herein to the contrary, the lien and security
interest granted pursuant to this Agreement and the exercise of any right or
remedy hereunder are subject to the provisions of the Intercreditor Agreement.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.

 

35



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, for so long as the
Discharge of ABL Obligations shall not have occurred and the ABL Collateral
Documents shall require the delivery of possession or control to the ABL Agent
of any ABL Priority Collateral, any covenant hereunder requiring (or any
representation or warranty hereunder to the extent that it would have the effect
of requiring) the delivery of possession or control to the Administrative Agent
of such Collateral shall be deemed to have been satisfied (or, in the case of
any representation and warranty, shall be deemed to be true) if, prior to the
Discharge of ABL Obligations, such possession or control shall have been
delivered to the ABL Agent.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ASCENA RETAIL GROUP, INC.,

by

 

 

 

Name:

 

Title:

THE DRESS BARN, INC.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS, INC.,

by

 

 

 

Name:

 

Title:

MAURICES INCORPORATED,

by

 

 

 

Name:

 

Title:

D.B.R., INC.,

by

 

 

 

Name:

 

Title:

DBX, INC.,

by

 

 

 

Name:

 

Title:

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DRESS BARN CREDIT MANAGEMENT, LLC,

by

 

 

 

Name:

 

Title:

MAURICES CREDIT MANAGEMENT, INC.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS AGENCY, INC.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS PURCHASING, INC.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS SERVICE CO.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS INVESTMENT, LLC,

by

 

 

 

Name:

 

Title:

TOO GC, LLC,

by

 

 

 

Name:

 

Title:

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

TWEEN BRANDS DIRECT, LLC,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS DIRECT SERVICES, INC.,

by

 

 

 

Name:

 

Title:

TWEEN BRANDS STORE PLANNING, INC.,

by

 

 

 

Name:

 

Title:

WORLDWIDE RETAIL HOLDINGS, INC.,

by

 

 

 

Name:

 

Title:

933 INSPIRATION LLC,

by:

 

The Dress Barn, Inc.

its

 

Managing Member

by

 

 

 

Name:

 

Title:

CHARMING SHOPPES, INC.

by

 

 

Name:

 

Eric M. Specter

Title:

 

Executive Vice President

CHARMING SHOPPES OF DELAWARE, INC.

by

 

 

Name:

 

Eric M. Specter

Title:

 

Vice President

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CSI INDUSTRIES, INC.

by

 

 

Name:

 

Eric M. Specter

Title:

 

President

FB APPAREL, INC.

by

 

 

Name:

 

Eric M. Specter

Title:

 

President

LANE BRYANT, INC.

by

 

 

Name:

 

Eric M. Specter

Title:

 

Vice President

LANE BRYANT PURCHASING CORP.

by

 

 

Name:

 

Eric M. Specter

Title:

 

Vice President

CATHERINES STORES CORPORATION

by

 

 

Name:

 

Eric M. Specter

Title:

 

Vice President

CATHERINES, INC.

by

 

 

 

Name:

 

Eric M. Specter

 

Title:

 

Vice President

CATHERINES PARTNERS-INDIANA, LLP

by

 

Catherines Stores of Indiana, Inc.

its

 

Managing Partner

by

 

 

 

Name:

 

Eric M. Specter

 

Title:

 

Vice President

 

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CATHERINES PARTNERS-WASHINGTON, G.P.

by

 

Catherines, Inc.

its

 

Managing Partner

by

 

 

 

Name:

 

Eric M. Specter

 

Title:

 

Vice President

FOR EACH ENTITY LISTED ON SCHEDULE 2 HERETO

by

 

 

Name:

 

Eric M. Specter

Title:

 

Authorized Officer in the capacity shown on Schedule 2 hereto

FASHION BUG #2421, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

 

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

CATHERINES #5163, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

 

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

LANE BRYANT #6898, LLC

by

 

CSGC, Inc.

its

 

Sole Member

by

 

 

 

Name:

 

Colin D. Stern

 

Title:

 

Vice President

 

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

FOR EACH ENTITY LISTED ON SCHEDULE 3 HERETO

by

 

 

Name:

 

Colin D. Stern

Title:

 

Authorized Officer in the capacity shown on Schedule 3 hereto

 

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,  

by

     

 

   

Name:

   

Title:

 

[Signature Page to the Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Loan Parties



--------------------------------------------------------------------------------

Exhibit I to

Guarantee and Collateral Agreement

SUPPLEMENT NO.              dated as of [    ] (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of [    ], 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the other Loan Parties from time to time party thereto and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

A. Reference is made to the Credit Agreement dated as of [ ], 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
JPMCB, as Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement, as applicable.

C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders to make extensions of credit to the Company under
the Credit Agreement. Section 7.13 of the Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Collateral
Agreement by the execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Subsidiary Loan Party under the Collateral Agreement in order to induce the
Lenders to make additional extensions of credit under the Credit Agreement and
as consideration for the maintenance of such extensions of credit previously
made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.13 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Loan Party, a Guarantor
and a Grantor under the Collateral Agreement with the same force and effect as
if originally named therein as such, and the New Subsidiary hereby (a) agrees to
all the terms and provisions of the Collateral Agreement applicable to it in
such capacities and (b) represents and warrants that the representations and
warranties made by it in such capacities thereunder are true and correct on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment or performance, as the case may be, in full of the
Secured Obligations, does hereby grant to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of the New Subsidiary’s right, title and interest in, to and
under the Collateral of the New Subsidiary. Each reference to a “Loan Party,”
“Subsidiary Loan Party,” “Guarantor” or “Grantor” in the Collateral Agreement
shall be deemed to include the New Subsidiary. The Collateral Agreement is
hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office, (b) Schedule II sets forth, as of the date hereof, a true and
complete list of (i) all the Pledged Equity Interests owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Equity
Interests owned by the New Subsidiary and (ii) all the Pledged Debt Securities
owned by the New Subsidiary and (c) Schedule III sets forth, as of the date
hereof, a true and complete list of (i) all Copyrights that have been registered
with the United States Copyright Office and that are owned by the New
Subsidiary, (ii) all exclusive Copyright Licenses under which the New Subsidiary
is a licensee, (iii) all Patents that have been granted by the United States
Patent and Trademark Office and that are owned by the New Subsidiary and
(iv) all Trademarks that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and that, in each case, are owned by the New
Subsidiary, in each case truly and completely specifying the name of the
registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor, (d) Schedule IV sets
forth, as of the date hereof, each Commercial Tort Claim in respect of which a
complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an reasonably estimated to exceed $1,000,000, including a summary description
of such claim, and (e) Schedule V sets forth, as of the date hereof, each Letter
of Credit Right that is not a Supporting Obligation with respect to any of the
Collateral and that is owned by the New Subsidiary.

 

2



--------------------------------------------------------------------------------

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. This Supplement shall be construed in accordance with and governed by
the law of the State of New York.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses, including the reasonable
fees, charges and disbursements of counsel, incurred by it in connection with
this Supplement, including the preparation, execution and delivery thereof.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY],

 

by

     

 

   

Name:

   

Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,  

by

     

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE I

 

Loan Party

 

Jurisdiction of
Organization

 

Form of Organization

  

Organizational
Identification
Number
(if any)

  

Federal Taxpayer
Identification
Number

(if applicable)

  

Chief Executive
Office Address

(including county)

                                                                               
                                                 



--------------------------------------------------------------------------------

SCHEDULE II

Pledged Equity Interests

 

Loan Party

 

Issuer

 

Type of
Organization

  

Number of
Shares

Owned

  

Total Shares
Outstanding

  

Percentage of
Interest

Pledged

  

Certificate

No. (if
uncertificated,
please indicate
so)

                                                                               
                                                                               

Pledged Debt Securities

 

Loan Party

  

Debtor

  

Type of Instrument

  

Outstanding Principal

Amount

                                                                                
        



--------------------------------------------------------------------------------

SCHEDULE III

Intellectual Property



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE V

Letter of Credit Rights



--------------------------------------------------------------------------------

Exhibit II to

Guarantee and Collateral Agreement

[FORM OF] PATENT AND TRADEMARK SECURITY AGREEMENT dated as of [            ]
(this “Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the other Loan Parties from time to time party hereto and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of [    ], 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral
Agreement dated as of [    ], 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among the
Company, the other Loan Parties from time to time party thereto and JPMCB, as
Administrative Agent. The Lenders have agreed to extend credit to the Company
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties party hereto are Affiliates of the Company, will derive substantial
benefits from the extension of credit to the Company pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Collateral Agreement did, and hereby does, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all right, title and interest in, to and under
any and all of the following assets now owned or at any time hereafter acquired
by such Grantor or in, to or under which such Grantor now has or at any time
hereafter may acquire any right, title or interest (collectively, the “Patent
and Trademark Collateral”):

(a) (i) all letters patent of the United States of America or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar office in any other country, including those listed on Schedule I, and
(ii) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein;
and



--------------------------------------------------------------------------------

(b) (i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States of America or any other
country or any political subdivision thereof, and all extensions or renewals
thereof, including those listed on Schedule II, (ii) all goodwill associated
therewith or symbolized thereby and (iii) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent and
Trademark Collateral are more fully set forth in the Collateral Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ASCENA RETAIL GROUP, INC.,

 

by

     

 

   

Name:

   

Title:

[NAME OF GRANTOR],

by

       

 

   

Name:

   

Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,  

by

     

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE I

Patents Owned by [Name of Grantor]1

U.S. Patent Registrations2

 

Registered

Owner

 

Title of Patent

 

Type

  

Registration
Number

  

Issue Date

  

Expiration

                                                                               
                                    

U.S. Patent Applications3

 

Registered

Owner

 

Title of Patent

 

Type

  

Application

Number

  

Date Filed

                                                                               
                   

 

 

1 

Make a separate page of Schedule III for each Grantor and state if no Patents
are owned.

2 

List in numerical order by Registration No.

3 

List in numerical order by Application No.



--------------------------------------------------------------------------------

SCHEDULE II

Trademarks Owned by [Name of Grantor]1

U.S. Trademark Registrations2

 

Mark

 

Registration No.

 

Expiration Date

           

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

           

 

 

1 

Make a separate page of Schedule III for each Grantor and state if no
Trademarks/trade names are owned.

2 

List in numerical order by Registration No.



--------------------------------------------------------------------------------

Exhibit III to

Guarantee and Collateral Agreement

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [            ] (this
“Agreement”), among Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the other Loan Parties from time to time party hereto and JPMorgan
Chase Bank, N.A. (“JPMCB”), as Administrative Agent.

Reference is made to (a) the Credit Agreement dated as of [ ], 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
JPMCB, as Administrative Agent, and (b) the Guarantee and Collateral Agreement
dated as of [ ], 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Collateral Agreement”), among the Company, the other
Loan Parties from time to time party thereto and JPMCB, as Administrative Agent.
The Lenders have agreed to extend credit to the Company subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. The Subsidiary Loan Parties party hereto are
Affiliates of the Company, will derive substantial benefits from the extension
of credit to the Company pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable. The rules of construction specified in Section 1.03 of
the Credit Agreement also apply to this Agreement, mutatis mutandis.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor pursuant to the Collateral Agreement did, and hereby does, grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all right, title and interest in, to and under
any and all of the following assets now owned or at any time hereafter acquired
by such Grantor or in, to or under which such Grantor now has or at any time
hereafter may acquire any right, title or interest (collectively, the “Copyright
Collateral”):

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country, whether as author, assignee,
transferee or otherwise, and (ii) all registrations and recordings thereof, and
all registration and recording applications filed in connection therewith,
including registrations, recordings and applications in the United States
Copyright Office or any similar office in any other country, including those
listed on Schedule I; and

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.



--------------------------------------------------------------------------------

SECTION 3. Collateral Agreement. The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement. Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein. In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ASCENA RETAIL GROUP, INC.,

 

by

     

 

   

Name: [    ]

   

Title: [    ]

[NAME OF GRANTOR],

by

       

 

   

Name:

   

Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent,  

by

     

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Registered Owner

 

Title

 

Registration Number

 

Expiration Date

                 

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Date Filed

                 

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Copyright Number

 

Expiration Date

                       



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Company
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement. In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

To: The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Term Credit
Agreement dated as of June [ ], 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Ascena Retail Group,
Inc., a Delaware corporation (the “Company”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF THE COMPANY
AND NOT IN HIS INDIVIDUAL CAPACITY, ON BEHALF OF THE COMPANY, THAT TO HIS
KNOWLEDGE AFTER DUE INQUIRY:

1. I am the duly elected [            ]1 of the Company.

2. [Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as of the end of and for the
fiscal year ended [        ], setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of [Deloitte & Touche LLP] required by Section 5.01(a) of the Credit Agreement.]
[or] [The consolidated financial statements required by Section 5.01(a) of the
Credit Agreement as the end of and for the fiscal year ended [        ], setting
forth in each case in comparative form the figures for the prior fiscal year,
all audited by and accompanied by the opinion of [Deloitte & Touche LLP]
required by Section 5.01(a) of the Credit Agreement have been filed with the SEC
and are available on the website of the SEC at http://www.sec.gov.]

[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [    ] and

 

1 

To be completed by any of the chief financial officer, principal accounting
officer, treasurer or controller.



--------------------------------------------------------------------------------

the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year.] [or] [The
consolidated financial statements required by Section 5.01(b) of the Credit
Agreement as of the end of and for the fiscal quarter ended [    ] and the then
elapsed portion of the fiscal year have been filed with the SEC and are
available on the website of the SEC at http://www.sec.gov]. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and such portion of
the fiscal year on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes.

3. I have reviewed the terms of the Credit Agreement, and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and the Subsidiaries during the accounting period
covered by the attached financial statements.

4. The examinations described in paragraph 3 did not disclose, and I have no
knowledge of[, in each case except as set forth below,] (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the consolidated balance sheet of the
Company most recently theretofore delivered under Section 5.01(a) or (b) of the
Credit Agreement (or, prior to the first such delivery, referred to in
Section 3.04 of the Credit Agreement) that has had, or could have, a significant
effect on the calculation of the Senior Secured Leverage Ratio or the Total
Leverage Ratio.

5. Schedule II hereto sets forth financial data and computations evidencing
(A) the Company’s compliance with the covenant set forth in Section 6.12 of the
Credit Agreement and (B) the Total Leverage Ratio as of the date set forth
therein, all of which data and computations are true, complete and correct.

6. [Enclosed with this Compliance Certificate is a completed Supplemental
Perfection Certificate required by Section 5.01(e) of the Credit Agreement.]2

7. All notices required under Sections 5.03 and 5.04 of the Credit Agreement
have been provided.

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Company has taken, is taking, or propose to take with respect to each
such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the calculations of the Senior Secured Leverage Ratio
or the Total Leverage Ratio:

 

 

 

 

 

 

 

 

2  Include only in the case of a Compliance Certificate accompanying annual
financial statements.



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule II hereto, are made solely in the capacity of the undersigned as an
officer of the Company, and not individually, and delivered this      day of
            , 20[    ].

 

ASCENA RETAIL GROUP, INC.

by:

 

 

 

Name:

 

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE II

As of [    ] and for the period of four consecutive fiscal quarters of the
Company most recently ended on or prior to such date:

 

1.

  

Consolidated Net Income: (i)-(ii) =

  

$[    ,    ,    ]

   (i)   

the net income or loss of the Company and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP:

  

$[    ,    ,    ]

   (ii)3    To the extent included in net income referred to in (i):         
(a)   

the income of any Person (other than the Company) that is not a Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company or, subject to clauses
(b) and (c) below, any of the Subsidiaries during such period:

  

$[    ,    ,    ]

      (b)   

the income of, and any amounts referred to in clause (a) above paid to, any
Subsidiary (other than a Loan Party) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is restricted by operation of the terms of its
organizational documents or any agreement, instrument, judgment, decree,
statute, rule or regulation applicable to such Subsidiary :

  

$[    ,    ,    ]

 

3 

Items to be set forth without duplication.



--------------------------------------------------------------------------------

   

(c)

  

the income or loss of, and any amounts referred to in clause (a) above paid to,
any Subsidiary that is not wholly owned by the Company to the extent such income
or loss or such amounts are attributable to the noncontrolling interest in such
Subsidiary:

  

$[    ,    ,    ]

2.

 

Consolidated EBITDA4: (i)+(ii)-(iii)-(iv) =

  

$[    ,    ,    ]

 

(i)

 

Consolidated Net Income for such period :

  

$[    ,    ,    ]

 

(ii)5

 

(a)

  

consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease
Obligations):

  

$[    ,    ,    ]

   

(b)

  

consolidated income tax expense for such period:

  

$[    ,    ,    ]

   

(c)

  

all amounts attributable to depreciation and amortization for such period:

  

$[    ,    ,    ]

   

(d)

  

any non-cash extraordinary charges for such period:

  

$[    ,    ,    ]

   

(e)

  

any non-cash compensation charges, including charges arising from restricted
stock and stock-option grants, for such period:

  

$[    ,    ,    ]

   

(f)

  

any other non-cash charges (other than the write-down or write-off of current
assets, any additions to bad debt reserve or bad debt expense or any accruals
for estimated sales discounts, returns or allowances) for such period:

  

$[    ,    ,    ]

   

(g)

  

any losses for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement:

  

$[    ,    ,    ]

 

4  Consolidated EBITDA shall be calculated so as to exclude the effect of any
gain or loss that represents after-tax gains or losses attributable to any sale,
transfer or other disposition of assets by the Company or any Subsidiary, other
than dispositions of inventory and other dispositions in the ordinary course of
business. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto. All
items under (ii), (iii) and (iv) shall be determined on a consolidated basis in
accordance with GAAP.

5 

Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

   

(h)

  

fees and expenses for such period paid in connection with, and other
non-recurring charges for such period relating to, the Acquisition:6

  

$[    ,    ,    ]

   

(i)

  

charges for such period attributable to restructuring activities commenced by
the Acquired Company and its subsidiaries prior to the Second Restatement
Effective Date:7

  

$[    ,    ,    ]

   

(j)

  

severance charges for such period attributable to reorganization of certain
operations of the Acquired Company and its subsidiaries:8

  

$[    ,    ,    ]

   

(k)

  

charges for such period attributable to the sale, transfer or other disposition
of, or cessation of the operation of, certain operations acquired as part of the
Acquisition and consistent with the plan therefor previously communicated by the
Company to the Administrative Agent:9

  

$[    ,    ,    ]

 

(iii)10

 

all cash payments made during such period on account of non-cash charges that
were or would have been added to Consolidated Net Income pursuant to clauses
(d), (e) or (f) above in such period or in a previous period:

  

$[    ,    ,    ]

 

(iv)11

 

(a)     any extraordinary gains and all non-cash items of income (other than
normal accruals in the ordinary course of business) for such period:

  

$[    ,    ,    ]

 

6  Provided that such fees, expenses and non-recurring charges are incurred on
or prior to January 26, 2014.

7  The aggregate amount added back pursuant to this clause (i) may not exceed
$25,000,000 in the aggregate for all periods (with not more than $10,000,000
thereof in the aggregate being for periods commencing after July 28, 2012).

8  The aggregate amount added back pursuant to this clause (j) may not exceed
$5,000,000 in the aggregate for all periods.

9  The aggregate amount added back pursuant to this clause (k) may not exceed
$50,000,000 in the aggregate for all periods.

10 

Item to be set forth without duplication and to the extent not deducted in
determining such Consolidated Net Income.

11 

Items to be set forth without duplication and to the extent included in
determining Consolidated Net Income.



--------------------------------------------------------------------------------

   

(b)

  

any gains for such period attributable to early extinguishment of Indebtedness
or obligations under any Swap Agreement:

  

$[    ,    ,    ]

3.

 

Senior Secured Indebtedness12: (i)+(ii)+(iii) =

  

$[    ,    ,    ]

 

(i)

 

aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date that is secured by any Lien on any asset of the
Company or any Subsidiary,13 in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with
GAAP14:

  

$[    ,    ,    ]

 

(ii)

 

aggregate amount of Capital Lease Obligations and Synthetic Lease Obligations of
the Company and the Subsidiaries outstanding as of such date,15 determined on a
consolidated basis:

  

$[    ,    ,    ]

 

(iii)

 

aggregate obligations of the Company and the Subsidiaries as an account party in
respect of letters of credit or letters of guaranty that is secured by any Lien
on any asset of the Company or any Subsidiary,16 other than contingent
obligations in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support
Indebtedness:

  

$[    ,    ,    ]

4.

 

Senior Secured Leverage Ratio: (i)/(ii) =

  

[    ] to [    ]

   

(i)

  

Senior Secured Indebtedness

  

$[    ,    ,    ]

   

(ii)

  

Consolidated EBITDA

  

$[    ,    ,    ]

 

12 

Items to be set forth without duplication.

13 

Other than Indebtedness of any Foreign Subsidiary that is secured by a Lien only
on assets of one or more Foreign Subsidiaries.

14 

But without giving effect to any election to value any Indebtedness at “fair
value,” as described in Section 1.04(a) of the Credit Agreement, or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness.

15 

Other than Capital Lease Obligations and Synthetic Lease Obligations of any
Foreign Subsidiary that is not Guaranteed by, or otherwise recourse to, the
Company or any Domestic Subsidiary.

16 

Other than any such obligations of any Foreign Subsidiary that is not Guaranteed
by, or otherwise recourse to, the Company or any Domestic Subsidiary.



--------------------------------------------------------------------------------

5.

 

Total Indebtedness: ((i)-(ii))/(iii) =

  

$[    ,    ,    ]

 

(i)

 

aggregate principal amount of Indebtedness of the Company and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with
GAAP:17

  

$[    ,    ,    ]

 

(ii)

 

aggregate amount of Capital Lease Obligations and Synthetic Lease Obligations of
the Company and the Subsidiaries outstanding as of such date, determined on a
consolidated basis:

  

$[    ,    ,    ]

 

(iii)

 

aggregate obligations of the Company and the Subsidiaries as an account party in
respect of letters of credit or letters of guaranty, other than contingent
obligations in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support Indebtedness

  

$[    ,    ,    ]

6.

 

Total Leverage Ratio: (i)/(ii)

  

[    ] to [    ]

 

(i)

 

Total Indebtedness as of such date:

  

$[    ,    ,    ]

 

(ii)

 

Consolidated EBITDA for such period:

  

$[    ,    ,    ]

 

17 

But without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a) of the Credit Agreement, or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness.



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

    as Administrative Agent

Loan and Agency Services Group

10 South Dearborn

Chicago, Illinois 60603

Attention: Margaret Seweryn

Fax: (888) 292-9533

[Date]

Ladies and Gentlemen:

Reference is made to the Term Credit Agreement dated as of June 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.

This notice constitutes an Interest Election Request and the Company hereby
gives you notice, pursuant to Section 2.05 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in connection therewith the Company specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

 

1.

  

Borrowing to which this request applies:

  

 

    

Principal Amount:

  

 

    

Type1:

  

 

    

Interest Period2:

  

 

 

2.

  

Effective date of this election3:

  

 

 

3.

  

Resulting Borrowing[s]4

       

Principal Amount5:

  

 

 

1 

Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

2 

Applicable only if the Borrowing to which this request applies is a Eurodollar
Borrowing.

3 

Must be a Business Day.

4 

If different options are being elected with respect to different portions of the
Borrowing specified in item 1 above, provide the information required by this
item 3 for each resulting Borrowing. Each resulting Borrowing shall be in an
aggregate amount that is an integral multiple of, and not less than, the amount
specified for a Borrowing of such Class and Type in Section 2.02(c) of the
Credit Agreement.

5 

Indicate the principal amount of the resulting Borrowing and the percentage of
the Borrowing in item 1 above.



--------------------------------------------------------------------------------

    

Type6:

  

 

    

Interest Period7:

  

 

 

Very truly yours,

ASCENA RETAIL GROUP, INC.

 

By:

     

 

   

Name:

   

Title:

 

 

6 

Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

7 

Applicable only if the resulting Borrowing is to be a Eurodollar Borrowing.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months’ (or, if agreed to by each Lender participating in
such Borrowing, nine or twelve months’) duration. Cannot extend beyond the
Maturity Date applicable to such Borrowing. If an Interest Period is not
specified, then the Company shall be deemed to have selected an Interest Period
of one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT F

PERFECTION CERTIFICATE

Reference is made to the (a) Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June [14], 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent, and (b) Term Credit Agreement dated as of June [14],
2012 (as it may be amended, supplemented or otherwise modified, the “Term Credit
Agreement” and, together with the ABL Credit Agreement, the “Credit
Agreements”), among the Company, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity under each Credit
Agreement, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreements,
Restated Security Agreement and Collateral Agreement referred to therein, as
applicable.

The undersigned, an executive officer or a Financial Officer of each of the
Company and Charming Shoppes, Inc., a Pennsylvania corporation (the “Acquired
Company”), each solely in his capacity as an officer, and not individually,
hereby certifies to the Administrative Agent and each other Lender Party and
Secured Party with respect to the Company and its Subsidiaries or the Acquired
Company and its Subsidiaries (prior to giving effect to the Acquisition),
respectively, as follows:

SECTION 1. Legal Names. (a) Set forth on Schedule 1 is (i) the exact legal name
of each Loan Party, as such name appears in its certificate of organization and
(ii) each other legal name such Loan Party has had in the past five years,
including the date of the relevant name change.

(b) Except as set forth on Schedule 1, no Loan Party has changed its identity or
corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.

 

1



--------------------------------------------------------------------------------

SECTION 2. Jurisdictions and Locations. (a) Set forth on Schedule 2A is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned to such Loan
Party by such jurisdiction and, if such Loan Party is organized under the laws
of a jurisdiction that requires such information to be set forth on the face of
a Uniform Commercial Code financing statement, the federal taxpayer
identification number, if any, of such Loan Party and (iii) the address
(including the county) of the chief executive office of such Loan Party.

(b) Set forth on Schedule 2B are, with respect to each Loan Party, (i) all
locations in the United States where such Loan Party maintains any books or
records relating to any Accounts, (ii) all locations in the United States where
such Loan Party maintains a place of business or any Collateral not otherwise
identified on Schedule 2A or 2B, other than (A) any retail store operating
location, (B) any Inventory in transit with a common carrier, (C) any Inventory
maintained at a third party warehouse location where such Collateral is held for
not more than 60 days pending delivery to a retail store upon the initial
opening thereof (including the initial opening after the renovation or
remodeling of a store) and (D) any location if the aggregate fair value of the
Collateral maintained at such location does not exceed $1,000,000, in each case
indicating whether each such location is owned or leased by such Loan Party, and
(iii) the name and address of any Person in the United States other than a Loan
Party that has possession of any Collateral, other than (A) any Inventory in
transit with a common carrier, (B) any Inventory maintained at a third party
warehouse location where such Collateral is held for not more than 60 days
pending delivery to a retail store upon the initial opening thereof (including
the initial opening after the renovation or remodeling of a store) and (C) any
Inventory in possession of any such Person if the aggregate fair value of all
such Inventory in possession of such Person does not exceed $1,000,000.

SECTION 3. Unusual Transactions. All Accounts have been originated by the Loan
Parties and all Inventory has been either acquired by the Loan Parties in the
ordinary course of business or manufactured by the Loan Parties.

SECTION 4. File Search Reports. File search reports have been obtained from
(a) the Uniform Commercial Code (“UCC”) filing office relating to the location
of organization of each Loan Party identified on Schedule 2A and (b) the county
recorder’s office relating to the county where each Mortgaged Property is
located. The file search reports obtained pursuant to this Section 4 reflect no
Liens on any of the Collateral or any Mortgaged Property other than those
permitted under the Credit Agreements.

SECTION 5. UCC Filings. UCC financing statements have been prepared for filing
in the proper UCC filing office in the jurisdiction in which each Loan Party is
located (as provided in 9-307 of the UCC) and, to the extent any of the
Collateral is comprised of fixtures, in the proper local jurisdiction, in each
case as set forth with respect to such Loan Party in Section 2 above. Set forth
on Schedule 5 is a true and complete list of each such filing and the UCC filing
office or county recorder’s office in which such filing is to be made.

 

2



--------------------------------------------------------------------------------

SECTION 6. Equity Interests. Set forth on Schedule 6 is a true and complete
list, for each Loan Party, of all the stock, partnership interests, limited
liability company membership interests or other Equity Interests owned by such
Loan Party, specifying the issuer and certificate number of, and the number and
percentage of ownership represented by, such Equity Interests.

SECTION 7. Debt Instruments. Set forth on Schedule 7 is a true and complete
list, for each Loan Party, of all promissory notes and other evidence of
Indebtedness evidencing (a) Indebtedness of the Company, the Acquired Company or
any of their respective Subsidiaries owing to such Loan Party and
(b) Indebtedness of any other Person in the principal amount of $5,000,000 or
more held by such Loan Party, specifying the creditor and debtor thereunder and
the type and outstanding principal amount thereof.

SECTION 8. Mortgaged Property. Set forth on Schedule 8 is a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, and (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the Administrative Agent to provide constructive notice to third
parties of its mortgage lien. Copies of any deeds, title insurance policies, or
surveys in the possession of the Borrower relating to each Mortgaged Property
have been delivered to the Administrative Agent.

SECTION 9. Intellectual Property. Set forth on Schedule 9, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, is a true and complete list of each Loan
Party’s (a) Copyrights, Copyright Applications and exclusive Copyright Licenses
(where a Loan party is a licensee), (b) Patents and Patent Applications and
(c) Trademarks and Trademark Applications, in each case specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Set forth on Schedule 10 is a true and
complete list of commercial tort claims in excess of $1,000,000 held by any Loan
Party, including a brief description thereof.

SECTION 11. Deposit Accounts. Set forth on Schedule 11 is a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 80 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Accounts that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance

 

3



--------------------------------------------------------------------------------

disbursement account the funds in which are used solely for payment of medical
or insurance reimbursement, workers’ compensation and similar expenses, in each
case specifying the name and address of the depositary institution, the type of
account (including whether such Deposit Account is a Concentration Account) and
the account number.

SECTION 12. Securities Accounts. Set forth on Schedule 12 is a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

SECTION 13. Letter of Credit Rights. Set forth on Schedule 13 is a true and
complete list of all letters of credit issued in favor of any Loan Party as the
beneficiary thereunder, other than any such letters of credit that constitute
“Supporting Obligations” within the meaning of the UCC.

SECTION 14. Chattel Paper. Set forth on Schedule 14 is a true and complete list,
for each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Set forth on Schedule 15 is a true and
complete list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[14th] day of [June], 2012.

 

ASCENA RETAIL GROUP, INC.,

 

by

       

 

   

Name:

 

Armand Correia

   

Title:

  Executive Vice President and Chief Financial Officer

CHARMING SHOPPES, INC.,

 

by

       

 

   

Name:

 

Eric M. Specter

   

Title:

  Executive Vice President and Chief Financial Officer

 

5



--------------------------------------------------------------------------------

Schedule 1

Legal Names

 

Loan Party’s Exact Legal Name

 

Former Legal Names

(including date of change)

                   

 

1



--------------------------------------------------------------------------------

Schedule 2A

Jurisdictions and Locations

 

Loan Party

  

Jurisdiction of
Organization

  

Form of Organization

  

Organizational
Identification Number
(if any)

  

Federal Taxpayer
Identification Number
(if applicable)

  

Chief Executive Office
Address

(including county)

                                                                                
                                                                    

 

2



--------------------------------------------------------------------------------

Schedule 2B

Other Addresses

 

Loan Party

  

Locations where Books or
Records Relating to
Accounts are Maintained
(including county)

  

Other Locations where a
Place of Business or any
Collateral is Maintained

(including county)

  

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)

  

Owned/ Leased

Or Public

Warehouse

Facility

                                                                                
                                      

 

3



--------------------------------------------------------------------------------

Schedule 5

UCC Filings

 

Loan Party

 

UCC Filing

 

Jurisdiction

 

UCC Filing Office/Local Filing Office

                                                           

Fixture Filings

 

Loan Party

 

County

 

Facility Name

 

Address/City/State/Zip Code

                                                           

 

4



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total
Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please
indicate so)                                                                  
                                                                                
                                

 

5



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

   Debtor    Type of Instrument    Outstanding Principal
Amount                                                                        
                 

 

6



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/

Parish

 

UCC Filing Office/Local Filing

Office

                                                           



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

 

I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

 

Expiration Date

                                                           

 

II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Date Filed

                                                           

 

III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

 

Licensor

 

Title

 

Registration Number

 

Expiration Date

                                                                               

 

8



--------------------------------------------------------------------------------

IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Registration
Number

 

Issue

Date

 

Expiration

                                                                               
                                       

 

V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Application

Number

 

Date

Filed

                                                                               
                   



--------------------------------------------------------------------------------

VI. Trademarks

 

Registered Owner

 

Mark

 

Country

 

Application

No.

 

Registration

No.

 

Registration

Date

 

Expiration Date

                                                                               
                                       



--------------------------------------------------------------------------------

VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

 

Application

No.

 

Filing Date

                                                                               



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

Schedule 11

Deposit Accounts

 

Loan Party

 

Depositary Institution

(including address)

 

Type of

Account

 

Account Name and Number

                                                           

Schedule 12

Securities Accounts

 

Loan Party

 

Financial Institution

(including address)

 

Type of

Account

 

Account Number

                                                                 

 

12



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC Number

   Issuing
Bank    Beneficiary    Purpose    Issue
Date    Expiration
Date    Face Value                                                            
                                                                                
                                      

Schedule 14

Chattel Paper

 

Loan Party

   Obligor    Type
(Tangible/Electronic)    Due Date    Outstanding
Principal Amount                                                               
                                                        

Schedule 15

Credit Card Agreements

 

1



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to the (a) Amended and Restated Credit Agreement dated as of
January 3, 2011, as further amended and restated as of June 14, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), among Ascena Retail Group, Inc., a Delaware corporation
(the “Company”), the Borrowing Subsidiaries party thereto, the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent and (b) Term Credit Agreement dated as of June 14, 2012
(as it may be amended, supplemented or otherwise modified, the “Term Credit
Agreement” and, together with the ABL Credit Agreement, the “Credit
Agreements”), among the Company, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity under each Credit
Agreement, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreements,
Restated Security Agreement and Collateral Agreement referred to therein, as
applicable.

This Certificate is dated as of [    ], 20[    ] and is delivered pursuant to
Section 5.01(f) of the ABL Credit Agreement and Section 5.01(e) of the Term
Credit Agreement (this Certificate and each other Certificate heretofore
delivered pursuant to Section 5.01(f) of the ABL Credit Agreement and
Section 5.01(e) of the Term Credit Agreement being referred to as a
“Supplemental Perfection Certificate”), and supplements the information set
forth in the Perfection Certificate delivered on the Second Restatement
Effective Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Second Restatement Effective Date and prior to
the date hereof, the “Prior Perfection Certificate”); provided that Sections 2
and 15 (and the Schedules related thereto) shall be deemed a part of the
Supplemental Perfection Certificate solely with respect to the ABL Credit
Agreement.

The undersigned, an executive officer or a Financial Officer of the Company,
solely in his capacity as an officer, and not individually, hereby certifies to
the Administrative Agent and each other Lender Party and Secured Party with
respect to the Company and the Subsidiaries, as follows:

SECTION 1. Reserved.

SECTION 2. Except as set forth on Schedule 2 hereto,1 Schedule 2 to the Prior
Perfection Certificate sets forth, with respect to each Loan Party, the name and
address of any Person in the United States other than a Loan Party that has
possession of any Collateral, other than (a) any Inventory in transit with a
common carrier, (b) any Inventory maintained at a third party warehouse location
where such Collateral is held for not more than 60 days pending delivery to a
retail store upon the initial opening thereof

 

1  Schedule 2 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 2 to the Prior Perfection Certificate that
are required in order for the information set forth on Schedule 2 to the Prior
Perfection Certificate, when combined with the information set forth on Schedule
2 hereto, to constitute a true and complete list of the name and address of each
such Person.



--------------------------------------------------------------------------------

(including the initial opening after the renovation or remodeling of a store)
and (c) any Inventory in possession of any such Person if the aggregate fair
value of all such Inventory in possession of such Person does not exceed
$1,000,000.

SECTION 3. Reserved.

SECTION 4. Reserved.

SECTION 5. Reserved.

SECTION 6. Equity Interests. Except as set forth on Schedule 6 hereto,2 Schedule
6 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all the stock, partnership interests, limited liability
company membership interests or other Equity Interests owned by such Loan Party,
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests.

SECTION 7. Debt Instruments. Except as set forth on Schedule 7 hereto,3 Schedule
7 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all promissory notes and other evidence of Indebtedness
evidencing (a) Indebtedness of the Company, the Acquired Company or any of their
respective Subsidiaries owing to such Loan Party and (b) Indebtedness of any
other Person in the principal amount of $5,000,000 or more held by such Loan
Party, specifying the creditor and debtor thereunder and the type and
outstanding principal amount thereof.

SECTION 8. Mortgaged Property. Except as set forth on Schedule 8 hereto,4
Schedule 8 to the Prior Perfection Certificate sets forth a true and complete
list, with respect to each Mortgaged Property, of (a) the exact name of the
Person that owns such property, as such name appears in its certificate of
organization, (b) if different from the name identified pursuant to clause
(a) above, the name of the current record owner of such property, as such name
appears in the records of the county recorder’s office for such property
identified pursuant to clause (c) below, and (c) the county recorder’s office in
which a Mortgage with respect to such property must be filed or recorded in
order for the Administrative Agent to provide constructive notice to third
parties of its mortgage lien.

 

2 

Schedule 6 hereto sets forth all additions, deletions and other revisions to the
information set forth on Schedule 6 to the Prior Perfection Certificate that are
required in order for the statement in this Section to be accurate.

3  Schedule 7 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 7 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

4  Schedule 8 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 8 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

 

2



--------------------------------------------------------------------------------

SECTION 9. Intellectual Property. Except as set forth on Schedule 9 hereto,5
Schedule 9 to the Prior Perfection Certificate sets forth, in proper form for
filing with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a true and complete list of each Loan Party’s
(a) Copyrights, Copyright Applications and exclusive Copyright Licenses (where a
Loan party is a licensee), (b) Patents and Patent Applications and
(c) Trademarks and Trademark Applications, in each case specifying the name of
the registered owner, title, type or mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee and licensor.

SECTION 10. Commercial Tort Claims. Except as set forth on Schedule 10 hereto,6
Schedule 10 to the Prior Perfection Certificate sets forth a true and complete
list of commercial tort claims in excess of $1,000,000 held by any Loan Party,
including a brief description thereof.

SECTION 11. Deposit Accounts. Except as set forth on Schedule 11 hereto,7
Schedule 11 to the Prior Perfection Certificate sets forth a true and complete
list of all Deposit Accounts maintained by each Loan Party, other than (a) any
Deposit Account that is an operating account maintained by any Loan Party solely
for the use of one of its retail stores (or a group of 80 or fewer retail
stores) in which payments received from customers are deposited and which is not
an account to which amounts held in other deposit accounts of the Loan Parties
are swept, (b) any Deposit Account that is a zero balance disbursement account
the funds in which are used solely for the payment of salaries and wages and
(c) any Deposit Account that is a zero balance disbursement account the funds in
which are used solely for payment of medical or insurance reimbursement,
workers’ compensation and similar expenses, in each case specifying the name and
address of the depositary institution, the type of account (including whether
such Deposit Account is a Concentration Account) and the account number.

SECTION 12. Securities Accounts. Except as set forth on Schedule 12 hereto,8
Schedule 12 to the Prior Perfection Certificate sets forth a true and complete
list of all securities accounts maintained by each Loan Party, specifying the
name and address of the financial institution holding the securities account
(including a securities intermediary or commodities intermediary), the type of
account and the account number.

 

5  Schedule 9 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 9 to the Prior Perfection Certificate that
are required in order for the statement in this Section to be accurate.

6  Schedule 10 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 10 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

7  Schedule 11 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 11 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

8  Schedule 12 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 12 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

3



--------------------------------------------------------------------------------

SECTION 13. Letter of Credit Rights. Except as set forth on Schedule 13 hereto,9
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of all letters of credit issued in favor of any Loan Party as the
beneficiary thereunder, other than any such letters of credit that constitute
“Supporting Obligations” within the meaning of the UCC.

SECTION 14. Chattel Paper. Except as set forth on Schedule 14 hereto,10 Schedule
14 to the Prior Perfection Certificate sets forth a true and complete list, for
each Loan Party, of all chattel paper (whether tangible or electronic),
specifying the Loan Party and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

SECTION 15. Credit Card Agreements. Except as set forth on Schedule 15 hereto,11
Schedule 15 to the Prior Perfection Certificate sets forth a true and complete
list of each Credit Card Agreement to which any Loan Party is a party.

[Signature page follows]

 

9  Schedule 13 hereto sets forth all additions, deletions and other revisions to
the information set forth on Schedule 13 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

10  Schedule 14 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 14 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

11  Schedule 15 hereto sets forth all additions, deletions and other revisions
to the information set forth on Schedule 15 to the Prior Perfection Certificate
that are required in order for the statement in this Section to be accurate.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[    ] day of [            ], 20[    ].

 

ASCENA RETAIL GROUP, INC.,

 

by

     

 

   

Name:

   

Title:

 

5



--------------------------------------------------------------------------------

Schedule 2

Other Persons in Possession of Collateral

 

Loan Party

 

Name and Address of

Other Persons

that have possession

of any Collateral

(including county)

                     



--------------------------------------------------------------------------------

Schedule 6

Equity Interests

 

Loan Party

   Issuer    Type of
Organization    Number
of Shares
Owned    Total
Shares
Outstanding    Percentage
of Interest
Pledged    Certificate
No. (if
uncertificated,
please indicate
so)                                                                           
                                                                                
                       

 

S6-2



--------------------------------------------------------------------------------

Schedule 7

Debt Instruments

 

Loan Party

   Debtor    Type of Instrument    Outstanding Principal
Amount                                                                        
                 



--------------------------------------------------------------------------------

Schedule 8

Mortgaged Property

 

Loan Party/Name of Owner

 

Name/Address/City/State/Zip Code

 

County/

Parish

 

UCC Filing Office/Local Filing

Office

                                                           



--------------------------------------------------------------------------------

Schedule 9

Intellectual Property

 

  I. Copyrights

 

Registered Owner

 

Title

 

Registration Number

 

Expiration Date

                                                           

 

  II. Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Date Filed

                                                           

 

  III. Exclusive Copyright Licenses (where a Loan Party is a licensee)

 

Licensee

 

Licensor

 

Title

 

Registration Number

 

Expiration Date

                                                                               



--------------------------------------------------------------------------------

  IV. Patents

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Registration
Number

 

Issue

Date

 

Expiration

                                                                               
                                       

 

  V. Patent Applications

 

Registered Owner

 

Title of Patent

 

Country

 

Type

 

Application

Number

 

Date

Filed

                                                                               
                   



--------------------------------------------------------------------------------

  VI. Trademarks

 

Registered Owner

 

Mark

 

Country

 

Application

No.

 

Registration

No.

 

Registration

Date

 

Expiration Date

                                                                               
                                       



--------------------------------------------------------------------------------

  VII. Trademark Applications

 

Registered Owner

 

Mark

 

Country

 

Application

No.

 

Filing Date

                                                                               



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

Schedule 11

Deposit Accounts

 

Loan Party

 

Depositary Institution

(including address)

 

Type of

Account

 

Account Name and Number

                                                           

Schedule 12

Securities Accounts

 

Loan Party

 

Financial Institution

(including address)

 

Type of

Account

 

Account Number

                                                           

 

5



--------------------------------------------------------------------------------

Schedule 13

Letters of Credit

 

LC Number

   Issuing
Bank    Beneficiary    Purpose    Issue
Date    Expiration
Date    Face Value                                                            
                                                                                
                                      

Schedule 14

Chattel Paper

 

Loan Party

   Obligor    Type
(Tangible/Electronic)    Due
Date    Outstanding
Principal Amount                                                               
                                                        

Schedule 15

Credit Card Agreements

 

6



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of June 14, 2012
(as amended, supplemented or otherwise modified from time to time, the “Term
Credit Agreement”), among Ascena Retail Group, Inc., the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company or any of its Subsidiaries within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Company or any of its Subsidiaries as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

 

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of June 14, 2012
(as amended, supplemented or otherwise modified from time to time, the “Term
Credit Agreement”), among Ascena Retail Group, Inc., the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company or any of its
Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to the Company or any of its
Subsidiaries as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

 

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Credit Agreement dated as of June 14, 2012
(as amended, supplemented or otherwise modified from time to time, the “Term
Credit Agreement”), among Ascena Retail Group, Inc., the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company or any of its Subsidaries within the meaning of Section 881(c)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company or any of its Subsidiaries as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

   

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Credit Agreement dated as of June 14, 2012
(as amended, supplemented or otherwise modified from time to time, the “Term
Credit Agreement”), among Ascena Retail Group, Inc., the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Term Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company or any
of its Subsidiaries within the meaning of Section 881(c)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Company or any of its Subsidiaries as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Credit Agreement and
used herein shall have the meanings given to them in the Term Credit Agreement.

 

[NAME OF LENDER]

By:

   

Name:

 

Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I

 

 

INTERCREDITOR AGREEMENT

dated as of

June 14, 2012,

between

JPMORGAN CHASE BANK, N.A.,

as ABL Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Term Agent

 

 

[CS&M Ref. No. 6701-814]



--------------------------------------------------------------------------------

Table of Contents

 

           Page   ARTICLE I    Definitions   

SECTION 1.01.

  

New York UCC

     1   

SECTION 1.02.

  

Other Defined Terms

     1   

SECTION 1.03.

  

Terms Generally

     13    ARTICLE II    Lien Priorities   

SECTION 2.01.

  

Relative Priorities

     14   

SECTION 2.02.

  

Prohibition on Contests

     15   

SECTION 2.03.

  

No New Liens

     15   

SECTION 2.04.

  

Revolving Nature of ABL Obligations

     16    ARTICLE III    Enforcement   

SECTION 3.01.

  

Exercise of Remedies

     16   

SECTION 3.02.

  

Lockbox System

     20    ARTICLE IV    Payments   

SECTION 4.01.

  

Application of Proceeds

     20   

SECTION 4.02.

  

Payments Over

     21   

SECTION 4.03.

  

Delivery of Collateral and Proceeds

     22    ARTICLE V    Other Agreements   

SECTION 5.01.

  

Releases

     22   

SECTION 5.02.

  

Insurance

     23   

SECTION 5.03.

  

Certain Provisions Regarding Credit Documents

     24   

SECTION 5.04.

  

Bailee for Perfection

     25   

SECTION 5.05.

  

When Discharge of Obligations Deemed Not to Have Occurred

     26   

SECTION 5.06.

  

Obligations Purchase Right

     26   

SECTION 5.07.

  

Sharing of Information; Rights of Access and Use

     27   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

           Page  

SECTION 5.08.

  

Consent to License of Intellectual Property

     30   

SECTION 5.09.

  

Permits and Licenses

     30    ARTICLE VI    Insolvency or Liquidation Proceedings   

SECTION 6.01.

  

Cash Collateral and DIP Financing

     31   

SECTION 6.02.

  

Relief from the Automatic Stay

     31   

SECTION 6.03.

  

Adequate Protection

     31   

SECTION 6.04.

  

No Waiver

     33   

SECTION 6.05.

  

Avoidance Issues

     33   

SECTION 6.06.

  

Post-Petition Amounts

     33   

SECTION 6.07.

  

Asset Dispositions

     33   

SECTION 6.08.

  

Waiver

     34   

SECTION 6.09.

  

Separate Grants of Security and Separate Classification

     34   

SECTION 6.10.

  

Voting

     35   

SECTION 6.11.

  

Reorganization Securities

     35    ARTICLE VII    Reliance; Waivers; Etc.   

SECTION 7.01.

  

Reliance; Information

     35   

SECTION 7.02.

  

No Warranties or Liability

     36   

SECTION 7.03.

  

No Waiver of Lien Priorities

     36   

SECTION 7.04.

  

No Marshalling

     36   

SECTION 7.05.

  

Obligations Unconditional

     37    ARTICLE VIII    Miscellaneous   

SECTION 8.01.

  

Notices

     37   

SECTION 8.02.

  

Conflicts

     38   

SECTION 8.03.

  

Effectiveness; Continuing Nature of this Agreement

     38   

SECTION 8.04.

  

Severability

     38   

SECTION 8.05.

  

Amendments; Waivers

     38   

SECTION 8.06.

  

Information Concerning Financial Condition of Grantors

     39   

SECTION 8.07.

  

Subrogation

     39   

SECTION 8.08.

  

Application of Payments

     39   

SECTION 8.09.

  

Applicable Law

     39   

SECTION 8.10.

  

WAIVER OF JURY TRIAL

     39   

SECTION 8.11.

  

Jurisdiction; Consent to Service of Process

     40   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

           Page  

SECTION 8.12.

  

Further Assurances

     40   

SECTION 8.13.

  

Specific Performance

     40   

SECTION 8.14.

  

Headings

     41   

SECTION 8.15.

  

Counterparts

     41   

SECTION 8.16.

  

Authorization

     41   

SECTION 8.17.

  

Parties in Interest

     41   

SECTION 8.18.

  

Provisions Solely to Define Relative Rights

     41   

 

iii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of June 14, 2012 (this “Agreement”), between
JPMORGAN CHASE BANK, N.A., in its capacity as administrative and collateral
agent for, and acting on behalf of, the ABL Secured Parties (together with its
successors and assigns in such capacity, the “ABL Agent”), and JPMORGAN CHASE
BANK, N.A., in its capacity as administrative and collateral agent for, and
acting on behalf of, the Term Secured Parties (together with its successors and
assigns in such capacity, the “Term Agent”). Capitalized terms used in this
Agreement have the meanings assigned to them in Article I below.

On the date hereof, (a) Ascena Retail Group, Inc., a Delaware corporation (the
“Company”), the lenders party thereto and JPMorgan Chase Bank, N.A., as Term
Agent, are entering into the Term Credit Agreement and (b) the Company, the
other Grantors, the lenders party thereto and JPMorgan Chase Bank, N.A., as ABL
Agent, are entering into the ABL Credit Agreement.

The ABL Credit Agreement provides that Term Liens shall be permitted under the
covenants contained therein, and the Term Credit Agreement provides that ABL
Liens shall be permitted under the covenants contained therein, only if such
Liens are subject to the terms of an intercreditor agreement in the form of this
Agreement. Accordingly, the ABL Secured Parties and the Term Secured Parties
have authorized and directed the ABL Agent and the Term Agent, respectively, to
enter into this Agreement to set forth their relative rights and remedies with
respect to the Collateral.

In consideration of the foregoing and the mutual covenants and obligations
herein set forth and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. New York UCC. All capitalized terms used but not defined in this
Agreement and that are defined in the UCC as in effect in the State of New York
shall have the meanings specified therein.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ABL Agent” has the meaning set forth in the preamble to this Agreement.

“ABL Cap Amount” has the meaning set forth in the definition of “ABL
Obligations”.



--------------------------------------------------------------------------------

“ABL Collateral” means all “Collateral”, as defined in the ABL Credit Agreement,
and any other assets of any Grantor now or at any time hereafter subject or
purported under the terms of any ABL Collateral Document to be made subject to
any Lien securing any ABL Obligations.

“ABL Collateral Documents” means the ABL Security Agreement, the ABL Mortgages
and the other “Collateral Documents”, as defined in the ABL Credit Agreement,
and any other agreement, document or instrument now existing or entered into
after the date hereof that grants a Lien on any assets of the Company or any
Subsidiary to secure any ABL Obligations, as each may be Amended from time to
time, including after the commencement of any Insolvency or Liquidation
Proceeding.

“ABL Credit Agreement” means the Amended and Restated Credit Agreement dated as
of January 3, 2011, as further amended and restated as of the date hereof, among
the Company, the Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as ABL Agent, as Amended from time to time, including
after the commencement of any Insolvency or Liquidation Proceeding.

“ABL Documents” means the ABL Credit Agreement, the ABL Collateral Documents and
all other “Loan Documents”, as defined in the ABL Credit Agreement.

“ABL Excess Amounts” has the meaning set forth in the definition of “ABL
Obligations”.

“ABL Lenders” means “Lenders”, as defined in the ABL Credit Agreement.

“ABL Liens” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the ABL Agent or any other ABL Secured Party, or any agent or trustee therefor.

“ABL Mortgage” means each mortgage, deed of trust, assignment of leases and
rents or other security document that grants a Lien on any real property owned
or leased by any Grantor to secure any ABL Obligations.

“ABL Obligations” means all “Secured Obligations”, as defined in the ABL Credit
Agreement (including any such Secured Obligations arising or accruing during the
pendency of any Insolvency or Liquidation Proceeding), notwithstanding that any
such Secured Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law. Notwithstanding the foregoing, if the sum of the
ABL Obligations consisting of, without duplication, (a) principal amount of
loans or advances under the ABL Credit Agreement and the other ABL Documents and
(b) the aggregate face amount of all outstanding letters of credit issued or
deemed issued under, or otherwise secured under, the ABL Credit Agreement and
the other ABL Documents (the

 

2



--------------------------------------------------------------------------------

foregoing ABL Obligations being collectively referred to as the “Capped ABL
Obligations”), exceeds $300,000,000 (the “ABL Cap Amount”), then the portion of
the Capped ABL Obligations exceeding the ABL Cap Amount (such portion being
referred to as the “ABL Excess Amounts”), and all interest, premiums,
reimbursement obligations and other amounts in respect of the ABL Excess
Amounts, shall be secured by the ABL Collateral Documents but shall not
constitute “ABL Obligations” for all purposes of this Agreement (other than
Sections 2.02 and 2.04, the definition of the term “Grantors” and the definition
of the term “ABL Liens” as such term is used in Sections 2.01 and 2.02).

“ABL Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Accounts (other than Accounts arising under contracts for
the sale of Term Priority Collateral); (b) all Chattel Paper (including
Electronic Chattel Paper); (c) all tax refunds of any kind; (d) all Deposit
Accounts and Securities Accounts (other than any Proceeds Collateral Account),
and all cash, cash equivalents, checks and other negotiable Instruments, funds
and other evidences of payment and all Financial Assets held on deposit therein
or credited thereto, and all Security Entitlements arising therefrom (in each
case, subject to Section 3.03, other than any identifiable Proceeds of the Term
Priority Collateral); (e) all Inventory; (f) all rights to business interruption
insurance; (g) solely to the extent evidencing, governing, securing or otherwise
relating to the items referred to in any of the preceding clauses, all
Documents, General Intangibles (other than Intellectual Property and Equity
Interests), Instruments, Investment Property (other than Equity Interests) and
Letter of Credit Rights; (h) except to the extent constituting Term Priority
Collateral pursuant to clause (f) of the definition of such term, all Proceeds,
including insurance Proceeds, of any of the foregoing and all collateral
security and guarantees or other credit support given by any Person with respect
to any of the foregoing; and (i) all books and records relating to any of the
foregoing. Notwithstanding the foregoing, the term “ABL Priority Collateral”
shall not include any assets referred to in clauses (a), (b), (c), (d) and
(e) of the definition of the term “Term Priority Collateral”.

“ABL Secured Parties” means the ABL Agent and the other “Lender Parties” as
defined in the ABL Credit Agreement.

“ABL Security Agreement” means the Amended and Restated Security Agreement dated
as of the date hereof, among the Company, the other Grantors and the ABL Agent,
as Amended from time to time, including after the commencement of any Insolvency
or Liquidation Proceeding.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Agents” means the ABL Agent and the Term Agent.

“Agreement” has the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Amend” means, in respect of any Indebtedness, obligation or agreement, to
amend, restate, modify, waive, supplement, restructure, extend, increase or
renew such Indebtedness, obligation or agreement, in whole or in part. The terms
“Amended” and “Amendment” shall have correlative meanings.

“Banking Services” has the meaning set forth in the ABL Credit Agreement.

“Banking Services Obligations” has the meaning set forth in the ABL Credit
Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capped ABL Obligations” has the meaning set forth in the definition of “ABL
Obligations”.

“Capped Term Obligations ” has the meaning set forth in the definition of “Term
Obligations”.

“Cash Collateral Usage” has the meaning set forth in Section 6.01.

“Casualty” means any insured event of damage or casualty relating to all or any
part of the Collateral.

“Class” refers to either (a) the ABL Agent, the ABL Collateral Documents, the
ABL Credit Agreement, the ABL Documents, the ABL Obligations or the ABL Secured
Parties, on the one hand, as opposed to (b) the Term Agent, the Term Collateral
Documents, the Term Credit Agreement, the Term Documents, the Term Obligations
or the Term Secured Parties, on the other hand.

“Collateral” means any assets of the Company or any Subsidiary that constitute
the ABL Collateral or the Term Collateral.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

“Company” has the meaning set forth in the recitals to this Agreement.

“Condemnation” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority or any other Person relating to any
part of the Collateral.

 

4



--------------------------------------------------------------------------------

“Condemnation Proceeds” means all compensation, awards and other payments or
relief (including instruments and payments with respect to a deed in lieu of
condemnation) to which the Company or any Subsidiary shall be entitled by law or
otherwise in respect of any Condemnation.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright now or hereafter owned by
any other Person or that such other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations, recordings and applications in
the United States Copyright Office or any similar office in any other country.

“Credit Agreements” means the ABL Credit Agreement and the Term Credit
Agreement.

“Credit Documents” means the ABL Documents and the Term Documents.

“DIP Financing” has the meaning set forth in Section 6.01.

“Discharge” means, with respect to the Obligations of any Class, subject to
Sections 5.05 and 6.05:

(a) payment in full in cash of the principal of and interest (including any
Post-Petition Amounts in the nature of interest) on all Obligations of such
Class;

(b) payment in full in cash of all other Obligations of such Class that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (including any Post-Petition Amounts in the
nature of fees, costs, expenses and other amounts);

 

5



--------------------------------------------------------------------------------

(c) except for purposes of Section 5.02, termination or expiration of all
commitments, if any, to extend credit that would give rise to Obligations of
such Class; and

(d) termination or cash collateralization of all letters of credit the
reimbursement or payment obligations in respect of which constitute Obligations
of such Class (any such cash collateralization to be in an amount and manner
reasonably satisfactory to the Agent of such Class, but in no event shall such
amount be greater than 105% of the aggregate undrawn face amount of such letters
of credit).

“Discharge of Senior Obligations” means, with respect to any Collateral, the
Discharge of Obligations constituting Senior Obligations with respect to such
Collateral. The parties hereto acknowledge that (a) with respect to the ABL
Liens on the Term Priority Collateral and the ABL Obligations insofar as they
are secured by such Liens, a Discharge of Senior Obligations shall mean a
Discharge of the Term Obligations and (b) with respect to the Term Liens on the
ABL Priority Collateral and the Term Obligations insofar as they are secured by
such Liens, the Discharge of Senior Obligations shall mean a Discharge of the
ABL Obligations.

“Disposition” means any sale, lease, exchange, transfer or other disposition.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Grantors” means the Company and each Subsidiary that shall have created or
purported to create any Lien on all or any part of its assets to secure any ABL
Obligation or any Term Obligation.

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the ABL Credit Agreement or the Term Credit Agreement, as
in effect on the date hereof.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or

 

6



--------------------------------------------------------------------------------

proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to a material
portion of the assets of any Grantor, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Grantor.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

“Intellectual Property License” has the meaning set forth in Section 5.08(a).

“Junior Agent” means, as to any Collateral, the Agent whose Liens on such
Collateral are junior and subordinate to the Liens of the other Agent on such
Collateral pursuant to the terms of this Agreement. The parties hereto
acknowledge that, subject to the proviso set forth in Section 2.01(a), the ABL
Agent is the Junior Agent with respect to the Term Priority Collateral and the
Term Agent is the Junior Agent with respect to the ABL Priority Collateral, and
that, accordingly, any reference herein to the “Junior Agent” shall be construed
as a reference to the ABL Agent insofar as the Term Priority Collateral is
concerned and to the Term Agent insofar as the ABL Priority Collateral is
concerned.

“Junior Documents” means (a) with respect to Junior Obligations that are ABL
Obligations or Junior Secured Parties that are ABL Secured Parties, the ABL
Documents and (b) with respect to Junior Obligations that are Term Obligations
or the Junior Secured Parties that are Term Secured Parties, the Term Documents.

“Junior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the ABL Liens on the ABL
Priority Collateral, the Term Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the Term Liens on the Term Priority Collateral,
the ABL Liens on such Collateral.

“Junior Obligations” means (a) with respect to any Collateral or any Senior
Liens thereon, any Obligations that are secured by Junior Liens on such
Collateral and (b) with respect to any Senior Obligations or Senior Secured
Parties secured by any Collateral, any Obligations that are secured by Junior
Liens on such Collateral.

 

7



--------------------------------------------------------------------------------

“Junior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, Term Priority Collateral and (b) with respect to the
Term Agent and any other Term Secured Party, ABL Priority Collateral.

“Junior Secured Parties” means, as to any Collateral, the Secured Parties whose
Liens on such Collateral are junior and subordinate to the Liens of the other
Secured Parties on such Collateral pursuant to the terms of this Agreement. The
parties hereto acknowledge that the ABL Secured Parties are the Junior Secured
Parties with respect to the Term Priority Collateral and the Term Secured
Parties are the Junior Secured Parties with respect to the ABL Priority
Collateral, and that, accordingly, any reference herein to the “Junior Secured
Parties” shall be construed as a reference to the ABL Secured Parties insofar as
the Term Priority Collateral is concerned and to the Term Secured Parties
insofar as the ABL Priority Collateral is concerned.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement with respect to intellectual property to
which any Grantor is a party.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

“New Agent” has the meaning set forth in Section 5.05.

“Notice of New Obligations” has the meaning set forth in Section 5.05.

“Notification of Proceeds” has the meaning set forth in Section 3.02.

“Obligations” means all ABL Obligations and all Term Obligations.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent now or hereafter owned by any other Person, or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
or the equivalent thereof in any other country, all registrations and recordings
thereof and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

 

8



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged or Controlled Collateral” has the meaning set forth in Section 5.04(a).

“Post-Petition Amounts” means, with respect to any Obligations, all interest
(including interest accruing at the default rate specified in the applicable
Credit Documents), fees, costs, expenses and other amounts that would accrue and
become due after commencement of any Insolvency or Liquidation Proceeding but
for commencement of such Insolvency or Liquidation Proceeding, whether or not
such amounts are allowed or allowable, in whole or in part, in any such
Insolvency or Liquidation Proceeding.

“Proceeds Collateral Account” has the meaning set forth in the Term Credit
Agreement.

“Purchase Event” means, with respect to the Obligations of any Class, the
occurrence of any of the following: (a) an acceleration of the Obligations of
such Class in accordance with the terms of the Credit Agreement of such Class;
(b) a payment default in respect of Obligations under the Credit Agreement of
such Class that has not been cured or waived in accordance with the terms
thereof within 30 days of the occurrence thereof; or (c) the commencement of any
Insolvency or Liquidation Proceeding.

“Recovery” has the meaning set forth in Section 6.05.

“Refinance” means, in respect of any Indebtedness, to refinance or replace, or
to issue other Indebtedness in exchange for or replacement of, such Indebtedness
in whole or in part. The terms “Refinanced” and “Refinancing” shall have
correlative meanings.

“Related Secured Parties” means (a) in the case of the ABL Agent, the ABL
Secured Parties and (b) in the case of the Term Agent, the Term Secured Parties.

“Secured Parties” means the ABL Secured Parties and the Term Secured Parties.

“Senior Agent” means, as to any Collateral, the Agent whose Liens on such
Collateral are senior to the Liens of the other Agent on such Collateral
pursuant to the terms of this Agreement. The parties hereto acknowledge that,
subject to the proviso set forth in Section 2.01(a), the ABL Agent is the Senior
Agent with respect to the ABL Priority Collateral and the Term Agent is the
Senior Agent with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Agent” shall be construed as a
reference to the ABL Agent insofar as the ABL Priority Collateral is concerned
and to the Term Agent insofar as the Term Priority Collateral is concerned.

 

9



--------------------------------------------------------------------------------

“Senior Documents” means (a) with respect to Senior Obligations that are ABL
Obligations, the ABL Documents and (b) with respect to Senior Obligations that
are Term Obligations, the Term Documents.

“Senior Liens” means, subject to the proviso set forth in Section 2.01(a),
(a) with respect to the ABL Priority Collateral or the Term Liens on the ABL
Priority Collateral, the ABL Liens on such Collateral, and (b) with respect to
the Term Priority Collateral or the ABL Liens on the Term Priority Collateral,
the Term Liens on such Collateral, and, in each case, any Liens incurred in
connection with any Refinancing of Senior Obligations that are deemed to be
Senior Liens under Section 5.05.

“Senior Obligations” means (a) with respect to any Collateral or any Junior
Liens thereon, any Obligations that are secured by Senior Liens on such
Collateral and (b) with respect to any Junior Obligations or Junior Secured
Parties secured by any Collateral, any Obligations that are secured by Senior
Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the ABL Agent and any
other ABL Secured Party, ABL Priority Collateral and (b) with respect to the
Term Agent and any other Term Secured Party, Term Priority Collateral.

“Senior Secured Parties” means, as to any Collateral, the Secured Parties whose
Liens on such Collateral are senior to the Liens of the other Secured Parties on
such Collateral pursuant to the terms of this Agreement. The parties hereto
acknowledge that the ABL Secured Parties are the Senior Secured Parties with
respect to the ABL Priority Collateral and the Term Secured Parties are the
Senior Secured Parties with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Secured Parties” shall be
construed as a reference to the ABL Secured Parties insofar as the ABL Priority
Collateral is concerned and to the Term Secured Parties insofar as the Term
Priority Collateral is concerned.

“Subject Obligations” has the meaning set forth in Section 5.06.

“Subject Secured Parties” has the meaning set forth in Section 5.06.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

10



--------------------------------------------------------------------------------

“Successor Intellectual Property License” has the meaning set forth in
Section 5.08(b).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any
Subsidiary shall be a Swap Agreement.

“Swap Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Swap Agreement.

“Term Agent” has the meaning set forth in the preamble to this Agreement.

“Term Cap Amount” has the meaning set forth in the definition of “Term
Obligations”.

“Term Collateral” means all “Collateral”, as defined in the Term Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject or purported under the terms of any Term Collateral Document to be made
subject to any Lien securing any Term Obligations.

“Term Collateral Documents” means the Term Guarantee and Collateral Agreement,
the Term Mortgages and the other “Collateral Documents”, as defined in the Term
Credit Agreement, and any other agreement, document or instrument now existing
or entered into after the date hereof that grants a Lien on any assets of the
Company or any Subsidiary to secure any Term Obligations, as each may be Amended
from time to time, including after the commencement of any Insolvency or
Liquidation Proceeding.

“Term Credit Agreement” means the Term Loan Agreement dated as of the date
hereof, among the Company, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Term Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents
and all other “Loan Documents”, as defined in the Term Credit Agreement.

“Term Excess Amounts” has the meaning set forth in the definition of “Term
Obligations”.

“Term Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of the date hereof, among the Company, the Subsidiaries party
thereto and the Term Agent, as Amended from time to time, including after the
commencement of any Insolvency or Liquidation Proceeding.

 

11



--------------------------------------------------------------------------------

“Term Liens” means all Liens on the Collateral securing the Term Obligations,
whether created under the Term Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency or Liquidation Proceeding, now or hereafter held by or on behalf of
the Term Agent or any other Term Secured Party, or any agent or trustee
therefor.

“Term Mortgage” means each mortgage, deed of trust, assignment of leases and
rents or other security document that grants a Lien on any real property owned
or leased by any Grantor to secure any Term Obligations.

“Term Obligations” means all “Secured Obligations”, as defined in the Term
Guarantee and Collateral Agreement (including any such Secured Obligations
arising or accruing during the pendency of any Insolvency or Liquidation
Proceeding), notwithstanding that any such Secured Obligations or claims
therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
Notwithstanding the foregoing, if the sum of the Term Obligations consisting of,
without duplication, (a) principal amount of loans or advances under the Term
Credit Agreement and the other Term Documents and (b) the aggregate face amount
of all outstanding letters of credit issued or deemed issued under, or otherwise
secured under, the Term Credit Agreement and the other Term Documents (the
foregoing Term Obligations being collectively referred to as the “Capped Term
Obligations”), exceeds $400,000,000 (the “Term Cap Amount”), then the portion of
the Capped Term Obligations exceeding the Term Cap Amount (such portion being
referred to as the “Term Excess Amounts”), and all interest, premiums,
reimbursement obligations and other amounts in respect of the Term Excess
Amounts, shall be secured by the Term Collateral Documents but shall not
constitute “Term Obligations” for all purposes of this Agreement (other than
Sections 2.02 and 2.04, the definition of the term “Grantors” and the definition
of the term “Term Liens” as such term is used in Sections 2.01, 2.02).

“Term Priority Collateral” means any and all of the following that constitute
Collateral: (a) all Equipment, all real property and interests therein
(including both fee and leasehold interests) and all fixtures; (b) all
Intellectual Property; (c) each Proceeds Collateral Account, and all cash, cash
equivalents, checks and other negotiable Instruments, funds and other evidences
of payment and all Financial Assets held on deposit therein or credited thereto,
and all Security Entitlements arising therefrom; (d) all Equity Interests;
(e) all Commercial Tort Claims; (f) to the extent not expressly constituting ABL
Priority Collateral (disregarding, for purposes of this clause (f), clause
(i) of the definition of the term “ABL Priority Collateral”), all Investment
Property, all Documents, all General Intangibles, all Instruments and all Letter
of Credit Rights; (g) all other Collateral not constituting ABL Priority
Collateral; (h) all Proceeds, including insurance Proceeds (other than business
interruption insurance proceeds), of any of the foregoing and all collateral
security and guarantees or other credit support given by any Person with respect
to any of the foregoing; and (i) all books and records relating to any of the
foregoing.

 

12



--------------------------------------------------------------------------------

“Term Secured Parties” means the Term Agent and the other “Secured Parties” as
defined in the Term Guarantee and Collateral Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person, or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or any similar offices in any other country or any political
subdivision thereof, and all extensions or renewals thereof, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

SECTION 1.03. Terms Generally. The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
persons customarily comply) of all Governmental Authorities. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time Amended (subject to
any restrictions on such Amendments set forth herein); (b) any reference herein
to any Person shall be construed to include such Person’s permitted successors
and assigns, and any reference herein to the Company or any other Grantor shall
be construed to include the Company or such other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or such other
Grantor, as the case may be, in any Insolvency or Liquidation Proceeding;
(c) the words “herein”, “hereof” and “hereunder”, and words of similar

 

13



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; and (d) all references herein to Articles and
Sections shall be construed to refer to Articles and Sections of this Agreement.

ARTICLE II

Lien Priorities

SECTION 2.01. Relative Priorities. (a) Notwithstanding (i) the date, time,
method, manner or order of grant, attachment or perfection of any ABL Lien or
any Term Lien on any Collateral, (ii) any provision of the UCC or any other
applicable law or of any ABL Document or any Term Document, (iii) any defect or
deficiencies in, or failure to perfect, any ABL Lien or any Term Lien or
(iv) any other circumstance whatsoever, each Agent, for itself and on behalf of
its Related Secured Parties, hereby agrees that:

(A) any ABL Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Term Lien on any ABL
Priority Collateral;

(B) any Term Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any ABL Lien on
any ABL Priority Collateral;

(C) any Term Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any ABL Lien on any Term
Priority Collateral; and

(D) any ABL Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Term Lien on
any Term Priority Collateral;

provided that notwithstanding anything to the contrary contained in this
Agreement:

(1) any ABL Lien on any ABL Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, insofar as such ABL Lien secures ABL Excess Amounts, shall be junior
and subordinate in all respects to all Term Liens on any ABL Priority Collateral
(other than any Term Lien insofar as such Term Lien secures Term Excess
Amounts); and

(2) any Term Lien on any Term Priority Collateral, regardless of how acquired,
whether by grant, possession, statute, operation of law,

 

14



--------------------------------------------------------------------------------

subrogation or otherwise, insofar as such Term Lien secures Term Excess Amounts,
shall be junior and subordinate in all respects to all ABL Liens on any Term
Priority Collateral (other than any ABL Lien insofar as such ABL Lien secures
ABL Excess Amounts).

(b) The relative Lien priorities in respect of any Collateral set forth in this
Section are only with respect to the priority of the Liens held by or on behalf
of the Agents and their Related Secured Parties and shall not constitute a
subordination of any Obligations to any other Obligations.

SECTION 2.02. Prohibition on Contests. Each Agent, for itself and on behalf of
its Related Secured Parties, agrees that none of them will (and hereby waives
any right to) contest or question the validity or enforceability of, or join or
otherwise support any other Person in contesting or questioning the validity or
enforceability of, in any proceeding, including any Insolvency or Liquidation
Proceeding, (a) the existence, perfection, priority, validity or enforceability
of any ABL Lien (whether securing ABL Obligations or any ABL Excess Amounts) or
any Term Lien (whether securing Term Obligations or any Term Excess Amounts),
(b) the validity or enforceability of any ABL Obligations (or any ABL Excess
Amounts) or any Term Obligations (or any Term Excess Amounts) or (c) the
enforceability of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair the right of any Secured Party to enforce this
Agreement.

SECTION 2.03. No New Liens. (a) Whether or not any Insolvency or Liquidation
Proceeding has been commenced, each Agent agrees, for itself and on behalf of
its Related Secured Parties, that no Secured Party shall accept any additional
Lien under any Collateral Document on any asset of any Grantor to secure
Obligations of any Class unless such Grantor has granted or concurrently grants
a Lien on such asset to secure Obligations of the other Class (all such Liens to
have the relative priorities set forth herein based on whether the assets
subject to such Liens constitute ABL Priority Collateral or Term Priority
Collateral and whether such Liens secure ABL Excess Amounts or Term Excess
Amounts); provided that the foregoing shall not apply to (i) Liens on any asset
of any Grantor granted to secure Obligations of any Class if such asset is
expressly excluded from the grant of a security interest by such Grantor
pursuant to the Collateral Documents of the other Class and (ii) additional
Liens on any asset of any Grantor granted to secure Obligations of any Class if,
prior to such grant, such Grantor has offered in writing to grant a Lien on such
asset to secure Obligations of the other Class and the Agent of such other Class
has affirmatively declined in writing to accept such Lien or has failed to
respond to such offer within 30 days thereof, in which case such Agent shall be
deemed to have declined to accept such Lien. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the other Agent or any of its Related Secured
Parties, each Agent, for itself and on behalf of its Related Secured Parties,
agrees that any amounts received by or distributed to such Agent or any of its
Related Secured Parties pursuant to or as a result of Liens granted in
contravention of this Section shall be subject to Section 4.02.

 

15



--------------------------------------------------------------------------------

(b) Each Agent agrees, for itself and on behalf of its Related Secured Parties,
to cooperate in good faith in order to determine, upon any reasonable request by
the other Agent, the specific assets included in the ABL Collateral and the Term
Collateral, the steps taken to perfect the ABL Liens and the Term Liens thereon
and the identity of the respective parties obligated under the ABL Documents and
the Term Documents.

SECTION 2.04. Revolving Nature of ABL Obligations. The Term Agent, for itself
and on behalf of its Related Secured Parties, expressly acknowledges and agrees
that (a) the ABL Credit Agreement includes a revolving commitment and that in
the ordinary course of business the ABL Agent and the ABL Lenders will apply
payments and make advances thereunder, (b) the amount of the ABL Obligations
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed, (c) all cash collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time and from time to time and (d) the
advance rates under the ABL Credit Agreement may be reduced, and Reserves (as
defined in the ABL Credit Agreement) may be imposed, under the terms of the ABL
Credit Agreement, in each case without altering or otherwise affecting the Lien
priorities set forth in this Agreement.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies. (a) Until the Discharge of Senior
Obligations with respect to such Collateral has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, each Agent, for itself
and on behalf of its Related Secured Parties, agrees that none of them will:

(i) enforce or exercise, or seek to enforce or exercise, any rights or remedies
with respect to any Senior Priority Collateral of any Secured Party of the other
Class (including the exercise of any right of set-off or enforcement of any
right under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided that the parties hereto acknowledge and agree that this
Section shall not in any way prohibit any Agent or any of its Related Secured
Parties from (A) commencing, or joining in filing of a petition for commencement
of, any involuntary Insolvency or Liquidation Proceeding of the type described
in clause (a) or (b) of the definition of such term or (B) exercising any of its
rights during an Insolvency or Liquidation Proceeding to the extent expressly
permitted by Article VI;

(ii) subject to the proviso set forth in paragraph (a)(i) of this Section,
commence or join with any Person (other than the Senior Secured Parties upon the
request thereof) in commencing, or file with any court documents that seek to
commence, or petition for or vote in favor of, any action or proceeding with

 

16



--------------------------------------------------------------------------------

respect to any rights or remedies with respect to any Senior Priority Collateral
of any Secured Party of the other Class (including any foreclosure action or
seeking or requesting relief from or modification of the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof);

(iii) contest, protest or object to any foreclosure proceeding or action brought
by any Secured Party of the other Class with respect to, or any other
enforcement or exercise by any Secured Party of such other Class of any rights
and remedies relating to, any Senior Priority Collateral of such Secured Party,
whether under the Credit Documents of such other Class or otherwise and
including any Disposition of any such Senior Priority Collateral, whether by
foreclosure or otherwise; and

(iv) contest, protest or object to the forbearance by any Secured Party of the
other Class from bringing or pursuing any foreclosure proceeding or action with
respect to, or any other enforcement or exercise by any Secured Party of such
other Class of any rights or remedies relating to, any Senior Priority
Collateral of such Secured Party;

provided that, in each case under this Section, the Junior Liens on such
Collateral shall attach to all Proceeds of such Collateral resulting from
actions taken by any Senior Secured Party in accordance with this Agreement,
subject to the relative Lien priorities set forth in Section 2.01.

(b) Subject to the terms and conditions of this Agreement (including paragraph
(a)(i) of this Section), until the Discharge of Senior Obligations with respect
to such Collateral has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced, the Senior Secured Parties in respect of such
Collateral shall have the exclusive right to enforce and exercise rights and
remedies (including the exercise of any right of set-off, any right under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement and the right to credit bid their debt) with
respect to any of their Senior Priority Collateral and, in the course of such
exercise, make related determinations regarding the release, Disposition or
restrictions with respect to any such Collateral, without any consultation with
or the consent of any Junior Secured Party; provided that the Junior Liens on
such Collateral shall remain on the Proceeds of such Collateral so released or
Disposed of, subject to the relative Lien priorities set forth in Section 2.01.
In exercising rights and remedies with respect to any of its Senior Priority
Collateral, each Senior Secured Party may enforce the provisions of the
applicable Senior Documents and exercise remedies thereunder, all in such order
and in such manner as it may determine in its sole discretion. Such exercise and
enforcement shall include the right of any agent appointed by any Senior Secured
Party to sell or otherwise Dispose of such Collateral upon foreclosure, to incur
expenses in connection with such sale or other Disposition and to exercise all
the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.

 

17



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of this Section, the Secured
Parties of any Class may:

(i) file a claim or statement of interest with respect to Obligations of such
Class in any Insolvency or Liquidation Proceeding;

(ii) take any action in order to create, perfect, preserve, protect or prove
(but not enforce) their Junior Liens on any Collateral, provided that no such
action is, or could reasonably be expected to be, (A) adverse to the priority
status of any Senior Liens on such Collateral or the rights of any Senior
Secured Party to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Junior Liens provided in Section 5.01;

(iii) file any responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of any Secured Party of such
Class, including any claims secured by Junior Priority Collateral thereof, or
the avoidance of any Liens on the Collateral securing Obligations of such Class,
in each case, to the extent not inconsistent with the terms of this Agreement;

(iv) exercise their rights and remedies as unsecured creditors to the extent
(and only to the extent) provided in paragraph (e) of this Section;

(v) vote on any plan of reorganization (including to accept or reject any plan
of partial or complete liquidation, reorganization, arrangement, composition or
extension), file any proof of claim with respect to Obligations or Liens of such
Class, and make other filings and make any arguments and motions, in each case,
to the extent not inconsistent with the terms of this Agreement; and

(vi) join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to any Collateral initiated by any Senior Secured Party with respect
thereto, to the extent that any such action could not reasonably be expected to
restrain, hinder, limit, delay for any significant period or otherwise interfere
with the exercise of rights or remedies with respect to such Collateral by the
Senior Secured Parties (it being understood that no Junior Secured Party shall
be entitled to receive any Proceeds thereof unless otherwise expressly permitted
hereby).

Each Agent, for itself and on behalf of its Related Secured Parties, agrees that
it will not take or receive any Senior Priority Collateral of any Secured Party
of the other Class or any Proceeds of any such Collateral in connection with the
enforcement or exercise of any right or remedy (including any right of set-off)
with respect to such Collateral in its capacity as a creditor, or in connection
with any insurance policy relating to any such Collateral or any Condemnation
Proceeds relating to any such Collateral, in each case to the extent such action
is inconsistent with the terms of this Agreement. Without limiting

 

18



--------------------------------------------------------------------------------

the generality of the foregoing, until the Discharge of Senior Obligations with
respect to such Collateral has occurred, except as expressly provided in this
paragraphs (a) and (c) of this Section (but subject to Section 4.02) and
Sections 5.07, 5.08, 5.09, 6.03(b) and 6.03(c), the sole right of the Secured
Parties of any Class with respect to any of the Senior Priority Collateral of
the Secured Parties of the other Class is to hold a Junior Lien on such
Collateral and to receive a share of the Proceeds thereof, if any, after such
Discharge of Senior Obligations has occurred.

(d) Subject to paragraphs (a) and (c) of this Section and Sections 5.07, 5.08,
5.09, 6.03(b) and 6.03(c), each Agent, for itself and on behalf of its Related
Secured Parties:

(i) agrees that neither such Agent nor any of its Related Secured Parties will
take any action that (A) could reasonably be expected to restrain, hinder,
limit, delay or otherwise interfere with (1) any enforcement or exercise of
remedies with respect to any Senior Priority Collateral of any Secured Party of
the other Class, including any Disposition of such Senior Priority Collateral,
whether by foreclosure or otherwise, or (2) the realization by any Secured Party
of the other Class of the full value of any of its Senior Priority Collateral or
(B) otherwise would be prohibited hereunder, including any Disposition of any
such Collateral, whether by foreclosure or otherwise;

(ii) waives any and all rights such Agent or any of its Related Secured Parties
may have as junior lien creditors or otherwise to object to the manner in which
any Secured Party of the other Class seeks to enforce or collect any Obligations
of such other Class or to enforce or realize on its Senior Liens on any
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of any Secured Party of such other
Class is adverse to the interests of such Agent or any of its Related Secured
Parties; and

(iii) acknowledges and agrees that no covenant, agreement or restriction
contained in any Collateral Document or other Credit Document of any Class shall
be deemed to restrict in any way the rights and remedies of any Secured Party of
the other Class with respect to any Collateral subject to its Senior Liens as
set forth in this Agreement and the Credit Documents of such other Class.

(e) Notwithstanding anything to the contrary in this Agreement, the Secured
Parties of any Class may, in accordance with the terms of the Documents of such
Class and applicable law, enforce rights and exercise remedies against the
Company and any other Grantor as unsecured creditors; provided that no such
action is inconsistent with the terms of this Agreement (including the
limitations set forth in paragraphs (a) and (d) of this Section and in Article
VI); provided further that in the event any Secured Party becomes a judgment
Lien creditor in respect of any Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to any of its Obligations, such
judgment Lien shall be subject to the terms of this Agreement, including the
relative Lien priorities set forth in Section 2.01.

 

19



--------------------------------------------------------------------------------

(f) Nothing in this Agreement shall prohibit the receipt by any Secured Party of
any Class of the required or permitted payments of interest, principal and other
amounts owed in respect of Obligations of such Class so long as such receipt is
not the direct or indirect result of the enforcement or exercise by any Secured
Party of such Class of rights or remedies as a secured creditor (including the
right of set-off) against, or otherwise holding a Junior Lien on, the Senior
Priority Collateral of any Secured Party of the other Class or enforcement in
contravention of this Agreement of any Junior Lien on any such Collateral (it
being agreed that any such enforcement or exercise permitted by this Agreement
shall be subject to Section 4.02). Nothing in this Agreement shall be construed
to impair or otherwise adversely affect any rights or remedies any Secured Party
of any Class may have with respect to any Collateral subject to its Senior
Liens.

SECTION 3.02. Lockbox System. The Term Agent, for itself and on behalf of the
other Term Secured Parties, acknowledges that, under the terms of the ABL
Documents, Grantors are or may be required to ensure that all payments on
Accounts constituting ABL Priority Collateral, or on other ABL Priority
Collateral, are made to Deposit Accounts or lockboxes related thereto that
constitute ABL Priority Collateral, and agrees that, notwithstanding anything to
the contrary set forth herein, no ABL Secured Party shall have any duty,
responsibility or obligation to any Term Secured Party with respect to such
Deposit Accounts or lockboxes, including no obligation to pay over to any Term
Secured Party any payments received into any such Deposit Account or lockbox at
any time. The Term Agent, for itself and on behalf of the other Term Secured
Parties, agrees that to the extent that Proceeds of any Term Priority Collateral
are deposited into any Deposit Accounts or lockboxes and are subsequently
applied to repay or prepay the ABL Obligations, in the absence of the ABL
Agent’s willful misconduct or gross negligence (such absence to be presumed
unless otherwise determined by a final, non-appealable judgment of a court of
competent jurisdiction), the sole remedy of the Term Secured Parties with regard
to such Proceeds shall be to proceed directly against the Grantors unless, prior
to the time such proceeds are applied to repay or prepay the ABL Obligations,
the ABL Agent has actually received a Notification of Proceeds. For purposes of
the foregoing, a “Notification of Proceeds” means a notice in writing from the
Term Collateral Agent or any Grantor to the ABL Agent containing the following
information: (a) the Term Priority Collateral being sold or otherwise Disposed;
(b) the proposed date of the sale or other Disposition; (c) the approximate
amount of Proceeds therefrom; and (d) the name and contact information of the
buyer or transferee of such Term Priority Collateral or, in the case of an
auction, of the auctioneer.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. (a) Each Agent, for itself and on behalf
of its Related Secured Parties, hereby agrees that the ABL Priority Collateral
or

 

20



--------------------------------------------------------------------------------

Proceeds thereof received in connection with the sale or other Disposition of,
or collection on, such ABL Priority Collateral upon the enforcement or exercise
or any right or remedy (including any right of set-off) shall be applied:

(i) first, to the payment of the ABL Obligations in accordance with the ABL
Documents,

(ii) second, to the payment of the Term Obligations in accordance with the Term
Documents,

(iii) third, to the payment of ABL Excess Amounts in accordance with the ABL
Documents,

(iv) fourth, to the payment of Term Excess Amounts in accordance with the Term
Documents, and

(v) fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, hereby
agrees that the Term Priority Collateral or Proceeds thereof received in
connection with the sale or other Disposition of, or collection on, such Term
Priority Collateral upon the enforcement or exercise or any right or remedy
(including any right of set-off) shall be applied:

(i) first, to the payment of the Term Obligations in accordance with the Term
Documents,

(ii) second, to the payment of the ABL Obligations in accordance with the ABL
Documents,

(iii) third, to the payment of Term Excess Amounts in accordance with the Term
Documents,

(iv) fourth, to the payment of ABL Excess Amounts in accordance with the ABL
Documents, and

(v) fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

SECTION 4.02. Payments Over. So long as the Discharge of Senior Obligations with
respect to any Collateral has not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced, if (a) any Junior Secured Party
receives any Collateral subject to any Senior Lien or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, (i) in connection with the enforcement or exercise of any right or
remedy (including any

 

21



--------------------------------------------------------------------------------

right of set-off) relating to such Collateral, the transfer of such Collateral
or Proceeds to any Junior Secured Party by any Person holding a Lien on such
Collateral that is subordinate to the Junior Lien on such Collateral, or any
insurance policy claim or any Condemnation Proceeds in respect of such
Collateral or (ii) as a distribution or recovery in any Insolvency or
Liquidation Proceeding, (b) any Junior Secured Party receives, in contravention
of Section 2.03, any Collateral of the type that would constitute Junior
Priority Collateral of such Junior Secured Party, or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, or (c) any Junior Secured Party receives any additional Collateral
referred to in Section 6.03(b)(ii) that pursuant to such Section is subject to
the provisions of this Section 4.02, or any Proceeds of such additional
Collateral, or any other payment in connection with or on account of such
additional Collateral, then, in each case, such Collateral or Proceeds thereof,
or such other payment, shall be segregated and held in trust and forthwith
transferred or paid over to the Senior Collateral Agent for the benefit of the
Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of Senior Obligations occurs, each Junior Agent, for itself
and on behalf of its Related Secured Parties, hereby appoints the Senior Agent,
and any officer or agent of the Senior Agent, with full power of substitution,
as its true and lawful attorney-in-fact with full power and authority in the
name, place and stead of each such Junior Secured Party or in such Senior
Agent’s own name, from time to time in such Senior Agent’s discretion, for the
purpose of carrying out the terms of this Section, to take any and all action or
to execute and any all documents and instruments that may be necessary or
appropriate to accomplish the purposes of this Section, including any
endorsements or other instruments of transfer (which appointment is irrevocable
and coupled with an interest).

SECTION 4.03. Delivery of Collateral and Proceeds. Upon the Discharge of
Obligations of any Class, the Agent of such Class shall, except as may otherwise
be required by applicable law or any order of any court or other Governmental
Authority, deliver, at the expense of the Grantors, to the Agent of the other
Class, without representation or recourse, any Collateral (including any Pledged
or Controlled Collateral) held by the Agent of such Class at such time in the
same form as received, with any necessary endorsements (so as, in respect of any
such Pledged or Controlled Collateral, to allow the Agent of such other Class to
obtain possession or control thereof), to be applied by the Agent of such other
Class to the Obligations of such other Class in the order specified in the
Credit Documents of such other Class.

ARTICLE V

Other Agreements

SECTION 5.01. Releases. (a) The Junior Liens on any Collateral shall be
automatically, unconditionally and simultaneously released if:

(i) in connection with the enforcement or exercise of its rights or remedies in
respect of such Collateral, the Senior Agent, for itself and on behalf of its
Related Secured Parties, releases its Senior Liens on any part of such
Collateral; or

 

22



--------------------------------------------------------------------------------

(ii) in connection with any Disposition permitted under the terms of both the
ABL Documents and the Term Documents, the Senior Agent, for itself and on behalf
of its Related Secured Parties, releases any of its Senior Liens on any part of
such Collateral, other than following the Discharge of Senior Obligations with
respect to such Collateral; or

provided that, in each case, the Junior Liens on such Collateral shall attach to
all Proceeds of such Collateral in accordance with this Agreement, subject to
the relative Lien priorities set forth in Section 2.01.

(b) The Junior Agent with respect to any Collateral, for itself or on behalf of
its Related Secured Parties, promptly shall (at the Grantors’ expense) execute
and deliver to the Senior Agent such documents and instruments as the Senior
Agent may reasonably request to accomplish the purposes of this Section,
including any endorsements or other instruments of transfer or release.

(c) Until the Discharge of Obligations of the other Class has occurred, each
Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably constitutes and appoints the other Agent and any officer or agent of
the other Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the name, place and stead of
such Agent or its Related Secured Parties or in such other Agent’s own name,
from time to time in such other Agent’s discretion, for the purpose of carrying
out the terms of this Section, to take any and all action and to execute any and
all documents and instruments that may be necessary or appropriate to accomplish
the purposes of this Section, including any endorsements or other instruments of
transfer or release (which appointment is irrevocable and coupled with an
interest).

(d) Until the Discharge of Senior Obligations in respect of such Collateral has
occurred, to the extent that the Senior Agent or the Senior Secured Parties
released any Senior Lien on any Collateral and any such Lien is later
reinstated, then the Junior Agent, for itself and for its Related Secured
Parties, shall have a Lien on such Collateral, subject to the relative Lien
priorities set forth in Section 2.01.

SECTION 5.02. Insurance. (a) Until the Discharge of Term Obligations has
occurred, and subject to the rights of the Grantors under the Term Documents,
the Term Secured Parties shall have the exclusive right to adjust settlement
under any insurance policy in respect of any Casualty to, or to approve any
Condemnation Proceeds in respect of, any Term Priority Collateral, and all
Proceeds on account thereof shall be paid to the Term Agent.

(b) Until the Discharge of ABL Obligations has occurred, and subject to the
rights of the Grantors under the ABL Documents, the ABL Secured Parties shall
have the exclusive right to adjust settlement under any insurance policy in
respect of any Casualty to, or to approve any Condemnation Proceeds in respect
of, any ABL Priority Collateral, and all Proceeds on account of ABL Priority
Collateral shall be paid to the ABL Agent.

 

23



--------------------------------------------------------------------------------

(c) Until the Discharge of ABL Obligations has occurred, subject to the rights
of the Grantors under the ABL Documents, the ABL Secured Parties shall have the
exclusive right to adjust settlement in respect of all business interruption
insurance, and all Proceeds on account thereof shall be paid to the ABL Agent.

(d) Any insurance Proceeds and Condemnation Proceeds received by the Agent of
any Class in accordance herewith shall, subject to the rights of the Grantors
under the Credit Documents of such Class, be held or applied by it in accordance
with such Credit Documents; provided that following the acceleration of the
Obligations of such Class under such Credit Documents, all such amounts shall be
promptly applied to such Obligations to the extent permitted under applicable
law.

(e) Until the Discharge of Obligations of the other Class has occurred, if any
Secured Party of any Class shall, at any time, receive any insurance Proceeds
(including Proceeds of the business interruption insurance) or Condemnation
Proceeds in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay over such insurance Proceeds or Condemnation Proceeds
over to the Agent of the other Class in accordance with the terms of
Section 4.02.

(f) Each Agent, for itself and on behalf of its Related Secured Parties, agrees
to cooperate with the Agent and Secured Parties of the other Class in connection
with any Condemnation or Casualty for the purpose of carrying out the terms of
this Section. In furtherance of the foregoing, each Agent agrees promptly to
execute and deliver to the Agent of the other Class such acknowledgements,
releases, consents, endorsements and other documents as the Agent of such other
Class may reasonably request to accomplish the purposes of this Section
(including any such request made at the request of any insurer). In the event of
a conflict between the provisions of this Section and any other provision
hereof, the provisions of this Section shall control.

SECTION 5.03. Certain Provisions Regarding Credit Documents. (a) The ABL Agent,
for itself and on behalf of the other ABL Secured Parties, acknowledges and
agrees that the Term Documents may be Amended, and Indebtedness thereunder may
be Refinanced, without the consent of any ABL Secured Party, and the Term Agent,
for itself and on behalf of the other Term Secured Parties, acknowledges and
agrees that the ABL Documents may be Amended, and Indebtedness thereunder may be
Refinanced, without the consent of any Term Secured Party. No Amendment of any
Credit Document shall affect the lien subordination or other provisions of this
Agreement. Nothing in this paragraph shall affect any covenant of any Grantor
under the Credit Documents of any Class that restricts the ability of such
Grantor to Amend any Credit Document of the other Class or to effect a
Refinancing of any Indebtedness thereunder.

(b) In the event any Indebtedness under the Credit Documents of any Class is
Refinanced, the holders of such Refinancing Indebtedness shall bind themselves
in a writing addressed to the Agent of the other Class, for the benefit of the
Secured Parties of such other Class, to the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

(c) The Agent of each Class agrees that each Collateral Document of such Class
executed by it shall include the following language (or language to similar
effect approved by the Agent of the other Class):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted pursuant to this Agreement and the exercise of any right or remedy
hereunder are subject to the provisions of the Intercreditor Agreement dated as
of June 14, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank, N.A.,
in its capacity as administrative and collateral agent for, and acting on behalf
of, the ABL Secured Parties identified therein, and JPMorgan Chase Bank, N.A.,
in its capacity as administrative and collateral agent for, and acting on behalf
of, the Term Secured Parties identified therein. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern and control.”

SECTION 5.04. Bailee for Perfection. (a) Each Agent agrees to hold that part of
the Collateral that is in its possession or control, or in the possession or
control of its agents or bailees (such Collateral being called the “Pledged or
Controlled Collateral”), as collateral agent for its Related Secured Parties and
as gratuitous bailee for the Agent of the other Class (such bailment being
intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) solely for the purpose of
perfecting the security interest granted under the Credit Documents of such
other Class, subject to the terms and conditions of this Section.

(b) No Agent shall have any obligation whatsoever to its Related Secured Parties
or to any Secured Party of the other Class to ensure that the Pledged or
Controlled Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person. The duties or responsibilities of any Agent to
any Secured Party of the other Class under this Section shall be limited solely
to holding the Pledged or Controlled Collateral in its possession or under its
control as gratuitous bailee in accordance with this Section and delivering such
Pledged or Controlled Collateral upon the Discharge of Obligations of the
applicable Class as provided in Section 4.03.

(c) No Agent acting pursuant to this Section shall have by reason of any Credit
Document, this Agreement or any other document or agreement a fiduciary
relationship in respect any Secured Party or any liability to any Secured Party,
absent gross negligence or willful misconduct on the part of such Agent (such
absence to be presumed unless otherwise determined by a final, non-appealable
judgment of a court of competent jurisdiction).

 

25



--------------------------------------------------------------------------------

(d) Subject to the terms of this Agreement, so long as the Discharge of
Obligations of the applicable Class has not occurred, each Agent shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the Credit Documents of the applicable Class.
Upon the Discharge of such Obligations, such Agent shall, at the expense of the
Grantors, take such other actions as are reasonably requested by the other Agent
in connection with such other Agent obtaining a first-priority interest in, or
possession or control of, such Pledged or Controlled Collateral.

SECTION 5.05. When Discharge of Obligations Deemed Not to Have Occurred. If any
Grantor shall enter into any Refinancing of Obligations of any Class that is
permitted by the Credit Documents of the other Class, where obligations under
such Refinancing are secured by Liens on Collateral subject to Senior Liens
securing such Refinanced Obligations, then a Discharge of Obligations of such
Class shall be deemed not to have occurred for all purposes of this Agreement
and, from and after the date on which the Notice of New Obligations is delivered
to the Agent of the other Class in accordance with the next sentence, (a) the
obligations under such Refinancing of Obligations of any Class shall
automatically be treated as Obligations of such Class (to the same extent as the
Refinanced Obligations), (b) the Liens securing such Refinancing of Obligations
of any Class shall be treated as Senior Liens (to the same extent as the
corresponding Liens securing the Refinanced Obligations) for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and (c) the collateral agent for such
Refinancing of Obligations of any Class (the “New Agent”) shall be the Agent of
such Class (and, where applicable, the Senior Agent) for all purposes of this
Agreement (to the same extent as the Agent for the Refinanced Obligations). Upon
receipt of a notice (the “Notice of New Obligations”) stating that any Grantor
has Refinanced any Obligations of any Class as provided above (which notice
shall include the identity of the New Agent), the original Agents shall promptly
enter into such documents and agreements (including Amendments to this
Agreement) as the Company or such New Agent shall reasonably request in order to
provide to such New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. The New
Agent shall agree in a writing addressed to the remaining original Agent, for
the benefit of its Related Secured Parties, to be bound by the terms of this
Agreement. The provisions of this Section are intended to ensure that (i) the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same priorities relative to the Liens on such Collateral securing
Obligations of the other Class as the Liens that secured such Refinanced
Obligations prior to such Refinancing and (ii) the parties benefited by the
Liens on any Collateral securing any Refinancing of any Obligations of any Class
will have the same rights and obligations relative to the parties holding Liens
on such Collateral securing Obligations of the other Class as the parties that
were benefited by the Liens that secured such Refinanced Obligations, and such
provisions shall be construed accordingly.

SECTION 5.06. Obligations Purchase Right. Without prejudice to the enforcement
of any remedies of any Secured Party, whether under the Credit Documents or
otherwise, the Agent of each Class, on behalf of its Related Secured Parties,
agrees

 

26



--------------------------------------------------------------------------------

that, in the event a Purchase Event shall have occurred with respect to
Obligations of such Class (the “Subject Obligations”), the Secured Parties of
the other Class (or any of them) may, at their sole expense and effort, upon
notice to the Company and the Agent of such first Class, require the Secured
Parties holding the Subject Obligations (the “Subject Secured Parties”) to
assign and delegate to the Secured Parties of such other Class, without warranty
or representation or recourse, all (but not less than all) of the Subject
Obligations (including all, but not less than all, unfunded commitments under
the applicable Credit Documents, if any, that are in effect); provided that
(i) such assignment and delegation shall not conflict with any applicable law,
and (ii) the Secured Parties of such other Class shall have paid to the Agent of
such first Class, for the account of the Subject Secured Parties, in immediately
available funds, an amount equal to 100% of the principal of all Indebtedness
included in such Subject Obligations plus all accrued and unpaid interest
thereon plus all accrued and unpaid fees and all the other Subject Obligations
then outstanding (which shall include, with respect to (A) the aggregate face
amount of the letters of credit, cash collateral in an amount equal to 105%
thereof, (B) any Swap Obligations, 100% of the aggregate amount of such Swap
Obligations (giving effect to any netting arrangements) that the Company or a
Subsidiary would be required to pay if the relevant Swap Agreements giving rise
to such Swap Obligations were terminated at such time, and (C) the Banking
Services Obligations, 100% of the aggregate amount of the Banking Services
Obligations (giving effect to any netting arrangements) that the Company or
Subsidiary would be required to pay if the Banking Services giving rise to the
Banking Services Obligations were terminated at such time). In order to
effectuate the foregoing, the Agent of such first Class shall calculate, upon
the written request of the Agent of such other Class from time to time, the
amount in cash (and, with respect to clause (A) above, cash collateral) that
would be necessary so to purchase the Subject Obligations. Following exercise of
any such purchase right by the Secured Parties of any Class in accordance with
the terms of this Section, the Secured Parties shall cooperate in consummating
promptly thereafter such assignment and delegation using the applicable
assignment forms set forth in the Credit Documents of the applicable Class.

SECTION 5.07. Sharing of Information; Rights of Access and Use. (a) Subject to
confidentiality limitations imposed by law, contract or otherwise, each Agent
agrees, for itself and on behalf of its Related Secured Parties, that if any of
them obtains actual possession of any books and records of any Grantor (whether
such books and records are in the form of a writing or stored in electronic
form), then, upon request of the Agent of the other Class and reasonable prior
notice, such Agent or such Related Secured Party in possession thereof will
permit the requesting Agent, or its designated representatives and agents, to
examine such books and records if and to the extent the requesting Agent
delivers to such Agent or such Related Secured Party a certificate of its duly
authorized officer to the effect that (i) such books and records contain, or are
reasonably expected to contain, information that, in the good faith opinion of
the requesting Agent, is necessary or useful to the exercise of rights and
remedies with respect to the Senior Liens of the requesting Agent and (ii) the
requesting Agent is entitled to receive and use such information as against the
applicable Grantor or its suppliers, customers and contracts and under
applicable law, and, in doing so, will comply, and will cause its Affiliates to
comply, with all obligations imposed by law, contract or otherwise in respect of
the disclosure or use of such information.

 

27



--------------------------------------------------------------------------------

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
agrees that if the ABL Agent takes any enforcement action with respect to the
ABL Priority Collateral, the Term Agent and the other Term Secured Parties
(i) shall cooperate with the ABL Agent (at the sole cost and expense of the ABL
Agent and the ABL Secured Parties and subject to the condition that the Term
Secured Parties shall have no obligation or duty to take any action or refrain
from taking any action that, in the judgment of the Term Agent, could reasonably
be expected to result in the incurrence of any liability, loss or damage to the
Term Agent or the other Term Secured Parties) in its efforts to enforce its
security interest in the ABL Priority Collateral and to assemble and sell the
ABL Priority Collateral, (ii) shall not take any action designed or intended to
hinder or restrict in any respect the ABL Agent from enforcing its security
interest in the ABL Priority Collateral or selling or assembling the ABL
Priority Collateral and (iii) in the event that the Term Agent or any other Term
Secured Party shall acquire control or possession of any of the Term Priority
Collateral, shall permit the ABL Agent, or its designated representatives or
agents, upon reasonable advance notice, to use the Term Priority Collateral
(including (x) equipment, processors, computers and other machinery related to
the storage or processing of records, documents or files and (y) Intellectual
Property), for a period not to exceed 120 days, for purposes of (A) assembling
the ABL Priority Collateral, (B) selling (by public auction, private sale or a
“store closing,” “going out of business” or similar sale, whether in bulk, in
lots or to customers in the ordinary course of business or otherwise and which
sale may include augmented Inventory of the same type sold in the Grantors’
business) any or all of the ABL Priority Collateral (including any ABL Priority
Collateral located on any real property constituting Term Priority Collateral)
in the ordinary course of business or otherwise, (C) removing any or all of the
ABL Priority Collateral located in or on any real property constituting Term
Priority Collateral or (D) taking reasonable actions to protect, secure and
otherwise enforce the rights of the ABL Agent and the other ABL Secured Parties
in and to the ABL Priority Collateral; provided that nothing contained in this
paragraph shall restrict the rights of the Term Agent or the other Term Secured
Parties from selling or otherwise Disposing of any Term Priority Collateral
prior to the expiration of such 120-day period if the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this paragraph. If
any stay or other order prohibiting the enforcement or exercise of rights or
remedies with respect to the ABL Priority Collateral has been entered by a court
of competent jurisdiction, such 120-day period shall be tolled during the
pendency of any such stay or other order. The rights of the ABL Agent, and its
designated representatives and agents, set forth in clause (iii) above as to the
Term Priority Collateral shall be irrevocable and royalty and rent free and
shall continue at the ABL Agent’s option for a period of up to 120 days as to
any such Term Priority Collateral, beginning upon the earlier of (1) the date
that is five days after the date on which the Term Agent has notified the ABL
Agent that the Term Agent has acquired possession or control of such Term
Priority Collateral and (2) the date the ABL Agent provides the Term Agent with
written notice that it intends to exercise its rights under such clause with
respect to such Term Priority Collateral.

 

28



--------------------------------------------------------------------------------

(c) During the period of actual use or control by the ABL Agent, or its
designated representatives or agents, of any Term Priority Collateral, the ABL
Secured Parties shall be (i) responsible for the ordinary course third party
expenses related thereto, including costs with respect to heat, light,
electricity and water with respect to that portion of any premises so used or
controlled, or that arise as a result of such use or control, provided that the
ABL Secured Parties shall not be obligated to pay any fee to the Term Secured
Parties (or any Person claiming by, through or under the Term Secured Parties,
including any purchaser of any Term Priority Collateral) or to any Grantor, for
or in respect of the use by the ABL Agent, or its designated representatives or
agents, of any Term Priority Collateral, and (ii) be obligated to repair at
their expense any physical damage to such Term Priority Collateral resulting
from such use or control, and to leave such Term Priority Collateral in
substantially the same condition as it was at the commencement of such use or
control, ordinary wear and tear excepted. In addition, the ABL Agent shall
indemnify and hold harmless the Term Agent, and its officers, directors,
employees and agents, from any liability, cost, expense, loss or damages,
including reasonable and documented out-of-pocket legal fees and expenses,
arising from any claim by a third party against the Term Agent to the extent
such liability, cost, expense, loss or damages are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the ABL Agent, or its
designated agents or representatives, pursuant to the exercise of its rights of
access and use under paragraph (b) of this Section, to the extent not covered by
insurance. Notwithstanding the foregoing, in no event shall the ABL Agent or the
other ABL Secured Parties have any liability to the Term Agent or the other Term
Secured Parties pursuant to this paragraph as a result of the condition of any
Term Priority Collateral existing prior to the date of the exercise by the ABL
Agent of its rights under paragraph (b) of this Section, and the ABL Agent and
the other ABL Secured Parties shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use or control thereof by the ABL Agent, or its
designated representatives or agents, or for any diminution in the value of the
Term Priority Collateral that results solely from ordinary wear and tear
resulting from the use or control of the Term Priority Collateral by the ABL
Agent, or its designated representatives or agents, in the manner and for the
time periods specified under this Section. Without limiting the rights granted
under this Section, the ABL Agent, for itself and on behalf of the other ABL
Secured Parties, agrees to cooperate with the Term Agent (at the sole cost and
expense of the Term Agent and the other Term Secured Parties and subject to the
condition that the ABL Secured Parties shall have no obligation or duty to take
any action or refrain from taking any action that, in the judgment of the Term
Agent, could reasonably be expected to result in the incurrence of any
liability, loss or damage to the ABL Agent or the ABL Secured Parties) in
connection with any efforts made by the Term Agent to sell the Term Priority
Collateral.

(d) Neither the Agent nor any other Secured Party of any Class shall have any
responsibility or liability for the acts or omissions of the Agent or any other
Secured Party of the other Class made or arising in connection with the use or
occupancy by the Agent or any other Secured Party of such other Class of any of
the Term Priority Collateral.

 

29



--------------------------------------------------------------------------------

(e) The Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and consents to the ABL Agent recording a memorandum of this
Agreement (including the access rights set forth in this Agreement), in form
reasonably acceptable to the ABL Agent, in the real property records of each
county in which any real property constituting Term Priority Collateral is
located. Upon the termination of the applicable access period referred to in
paragraph (b) of this Section with respect to any such real property, the ABL
Agent shall promptly take any actions reasonably requested by the Term Agent to
remove such memoranda from the real property records relating to such real
property.

SECTION 5.08. Consent to License of Intellectual Property. (a) The Term Agent,
for itself and on behalf of the other Term Secured Parties, (i) acknowledges and
consents to the grant to the ABL Agent by the Grantors of a limited,
nonexclusive royalty-free license pursuant to the ABL Security Agreement (an
“Intellectual Property License”) and (ii) agrees that the Term Liens on the
Intellectual Property constituting Collateral shall be subject to the
Intellectual Property License.

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
agrees that if any Term Secured Party becomes the owner of any Intellectual
Property as a result of the exercise of rights or remedies by such Term Secured
Party with respect to its Senior Lien thereon, then, upon request of the ABL
Agent, such Term Secured Party shall promptly provide written confirmation of
the grant to the ABL Agent of, and does hereby irrevocably grant to the ABL
Agent, a limited, nonexclusive royalty-free license in the form substantially
similar to the Intellectual Property License (a “Successor Intellectual Property
License”) to use any such Intellectual Property. Any license so granted by any
Term Secured Party shall be binding on its successors and assigns (including any
purchaser at a foreclosure sale). No Term Secured Party shall make any sale or
transfer of any such Intellectual Property unless the purchaser or transferee
thereof agrees in writing to provide a Successor Intellectual Property License
to the ABL Agent upon request.

SECTION 5.09. Permits and Licenses. The Term Agent agrees that if the ABL Agent
shall require rights available under any permit or license controlled by the
Term Agent in order to realize on any ABL Priority Collateral, the Term Agent
shall take all such actions as shall be available to it (at the sole cost and
expense of the Grantors), consistent with applicable law, and as shall be
reasonably requested by the ABL Agent to make such rights available to the ABL
Agent, subject to the Term Liens. The ABL Agent agrees that if the Term Agent
shall require rights available under any permit or license controlled by the ABL
Agent in order to realize on any Term Priority Collateral, the ABL Agent shall
take all such actions as shall be available to it (at the sole cost and expense
of the Grantors), consistent with applicable law, and as shall be reasonably
requested by the Term Agent to make such rights available to the Term Agent,
subject to the ABL Liens.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01. Cash Collateral and DIP Financing. Until the Discharge of ABL
Obligations has occurred, if any Grantor shall be subject to any Insolvency or
Liquidation Proceeding and the ABL Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
that constitutes ABL Priority Collateral (any such use being referred to as
“Cash Collateral Usage”) or to permit any Grantor to obtain financing from the
ABL Secured Parties, or any of them, under Section 364 of the Bankruptcy Code or
any similar Bankruptcy Law (any such financing being referred to as a
“DIP Financing”), then the Term Agent, for itself and on behalf of the other
Term Secured Parties, agrees that none of them will raise any objection to such
Cash Collateral Usage or such DIP Financing, insofar as its rights with respect
to the ABL Priority Collateral are affected. To the extent the ABL Liens on the
ABL Priority Collateral are subordinate to or pari passu with any such
DIP Financing meeting the foregoing requirements, the Term Agent, for itself and
on behalf of the other Term Secured Parties, shall subordinate, and hereby
subordinates, to the same extent the Term Liens on the ABL Priority Collateral
to the Liens securing such DIP Financing (and all obligations relating thereto)
and agrees, for itself and on behalf of the other Term Secured Parties, that
neither the Term Agent nor any other Term Secured Party will request adequate
protection or any other relief in connection with its rights as a holder of
Liens on the ABL Priority Collateral (except as expressly agreed by the ABL
Agent or to the extent permitted by Section 6.03(b)).

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations with respect to any Collateral has occurred, no Junior Secured Party
with respect to such Collateral shall seek, or join or otherwise support any
other Person in seeking, relief from or modification of the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of such
Collateral without the prior written consent of the Senior Agent with respect to
such Collateral. No Junior Secured Party shall oppose, or join or otherwise
support any other Person opposing, any motion of any Senior Secured Party
seeking relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of such Senior Secured Party’s Senior Priority
Collateral.

SECTION 6.03. Adequate Protection. (a) Each Agent, for itself and on behalf of
its Related Secured Parties, agrees that none of them shall contest, or join or
otherwise support any other Person contesting, (i) any request by the Agent or
any other Secured Party of the other Class for adequate protection with respect
to its Senior Liens on any Collateral or (ii) any objection by the Agent or any
other Secured Party of the other Class to any motion, relief, action or
proceeding based on the Agent or such other Secured Party of the other Class
claiming a lack of adequate protection with respect to its Senior Liens on any
Collateral.

 

31



--------------------------------------------------------------------------------

(b) Notwithstanding paragraph (a) of this Section, in any Insolvency or
Liquidation Proceeding:

(i) if the Agent or any other Secured Party of any Class is granted adequate
protection in the form of an additional Lien on Collateral of a type that would
constitute Senior Priority Collateral of the Agent and other Secured Parties of
such Class, then (A) the Agent of the other Class, for itself and on behalf of
its Related Secured Parties, may seek or request adequate protection in the form
of a Lien on such Collateral, which Lien will be junior and subordinate to the
Liens securing the Senior Obligations (and, in the case of any such Lien on
additional collateral that would constitute ABL Priority Collateral, to any Cash
Collateral Usage and/or DIP Financing (and all obligations related thereto)
permitted by the ABL Credit Agreement) on the same basis as the other Liens on
Collateral securing the Junior Obligations are so junior and subordinate to the
Liens on such Collateral securing the Senior Obligations under this Agreement
and (B) subject to clause (ii) below, the Agent of such first Class, for itself
and on behalf of its Related Secured Parties, agrees that none of them shall
contest, or join or otherwise support any other Person contesting, (1) any
request by the Agent of such other Class, for itself or on behalf of its Related
Secured Parties, for adequate protection pursuant to the preceding clause (A) or
(2) any motion, relief, action or proceeding in support of a request for
adequate protection pursuant to the preceding clause (A); and

(ii) if any Agent or any other Secured Party of any Class is granted adequate
protection in the form of additional collateral of a type that would constitute
Junior Priority Collateral of the Agent and other Secured Parties of such Class,
then the Agent of such Class, for itself and on behalf of its Related Secured
Parties, agrees that the Agent of the other Class shall be entitled to be
granted adequate protection in the form of a Lien on such additional collateral
as security for the Obligations of such other Class (and, in the case of any
additional collateral that would constitute ABL Priority Collateral, for any DIP
Financing (and all obligations related thereto) provided by the ABL Secured
Parties) and that any Lien on such additional collateral securing the Junior
Obligations shall be junior and subordinate to the Lien on such collateral
securing the Senior Obligations (and any such DIP Financing and related
obligations) and to any other Liens granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens on Collateral securing
the Junior Obligations are so junior and subordinate to the Liens on such
Collateral securing the Senior Obligations under this Agreement; provided that,
to the extent the Agent of such other Class is not granted such adequate
protection in the applicable form, any such additional collateral and any
amounts recovered by or distributed to the Agent or any other Secured Party of
such first Class pursuant to or as a result of any Lien on such additional
collateral granted to or for the benefit of the Agent or any Secured Party of
such first Class shall be subject to Section 4.02.

(c) Except as expressly set forth in Sections 6.01 and 6.07 and in paragraphs
(a) and (b) of this Section, nothing herein shall limit (i) the rights of the
Agent of any Class, or any of its Related Secured Parties, to seek adequate
protection with respect to its or their rights in the Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) or (ii) the right of the
Agent of the other Class, or any of its Related Secured Parties, to object to
such request for adequate protection.

 

32



--------------------------------------------------------------------------------

SECTION 6.04. No Waiver. Subject to Sections 3.01(c) and 3.01(e), nothing
contained herein shall prohibit or in any way limit the Senior Agent or any
other Senior Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Junior Agent or any other
Junior Secured Party, including the seeking by any such Junior Agent or any
other Junior Secured Party of adequate protection or the asserting by any such
Junior Agent or any other Junior Secured Party of any of its rights and remedies
under the applicable Junior Credit Documents or otherwise, in each case to the
extent affecting the Senior Agent’s or such Senior Secured Parties’ rights in
its Senior Priority Collateral.

SECTION 6.05. Avoidance Issues. If any Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of any Grantor any amount paid in respect of its Senior
Obligations (a “Recovery”), then such Secured Party shall be entitled to a
reinstatement of the applicable Senior Obligations with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.

SECTION 6.06. Post-Petition Amounts. (a)The Term Agent agrees, for itself and on
behalf of the other Term Secured Parties, that none of them shall oppose or seek
to challenge any claim by the ABL Agent or any other ABL Secured Party for
allowance in any Insolvency or Liquidation Proceeding of ABL Obligations
consisting or alleged to consist of Post-Petition Amounts to the extent of the
value of the Senior Priority Collateral of the ABL Agent and the other ABL
Secured Parties, without regard to the existence of the Term Liens of the Term
Agent or any other Term Secured Party on such Collateral.

(b) The ABL Agent agrees, for itself and on behalf of the other ABL Secured
Parties, that none of them shall oppose or seek to challenge any claim by the
Term Agent or any other Term Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Term Obligations consisting or alleged to consist of
Post-Petition Amounts to the extent of the value of the Senior Priority
Collateral of the Term Agent and the other Term Secured Parties, without regard
to the existence of the ABL Liens of the ABL Agent or any other ABL Secured
Party on such Collateral.

SECTION 6.07. Asset Dispositions. Each Junior Agent, on behalf of itself and its
Related Secured Parties, agrees that none of them will, in an Insolvency or
Liquidation Proceeding, oppose or object to, or join or otherwise support any
other Person in opposing or objecting to, any Disposition of any Senior Priority
Collateral of any Grantor that is supported by the Senior Agent (and will not so
oppose or object to any related bidding procedures and other related matters
supported by the Senior Agent), and each Junior Agent and its Related Secured
Parties will be deemed to have consented

 

33



--------------------------------------------------------------------------------

under Section 363 of the Bankruptcy Code (or any comparable provisions of any
other Bankruptcy Law) to any such Disposition of Senior Priority Collateral (and
any such related bidding procedures and other related matters) supported by the
Senior Agent.

SECTION 6.08. Waiver. (a) Until the Discharge of the ABL Obligations has
occurred, the Term Agent, for itself and on behalf of the other Term Related
Secured Parties, agrees that none of them (i) will assert or enforce any claim
under Section 506(c) of the Bankruptcy Code (or any successor provision) senior
to or on a parity with the ABL Liens on any ABL Priority Collateral for costs or
expenses of preserving or disposing of any ABL Collateral and (ii) waives any
claim it may now or hereafter have arising out of the election by any ABL
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code
(or any successor provision) with respect to any ABL Priority Collateral.

(b) Until the Discharge of the Term Obligations has occurred, the ABL Agent, for
itself and on behalf of its Related Secured Parties, agrees that none of them
(i) will assert or enforce any claim under Section 506(c) of the Bankruptcy Code
(or any successor provision) senior to or on a parity with the Term Liens on any
Term Priority Collateral for costs or expenses of preserving or disposing of any
Term Collateral and (ii) waives any claim it may now or hereafter have arising
out of the election by any Term Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code (or any successor provision) with
respect to any Term Priority Collateral.

SECTION 6.09. Separate Grants of Security and Separate Classification. Each of
the ABL Agent, for itself and on behalf of the other ABL Secured Parties, and
the Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and agrees that (a) the grants of Liens pursuant to the ABL
Collateral Documents and the Term Collateral Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the ABL Priority Collateral and the Term Priority Collateral, the ABL
Obligations and the Term Obligations are fundamentally different from one
another and must be separately classified in any plan of reorganization proposed
or adopted in an Insolvency or Liquidation Proceeding (other than any such plan
of reorganization that provides for the payment in full and in cash of the
aggregate amount of (and accrued interest, fees and expenses under) the ABL
Obligations and the Term Obligations). To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Secured Parties and the Term Secured Parties in respect of
the Collateral constitute only one secured claim (rather than separate classes
of senior and junior secured claims as contemplated hereunder), then each Agent,
for itself and on behalf of its Related Secured Parties, acknowledges and agrees
that, subject to the provisions hereof (including Sections 2.01 and 4.01), all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral, with
the effect being that, to the extent that the aggregate value of the Senior
Priority Collateral of any Class is sufficient to satisfy the Senior Obligations
of such Class, the Senior Secured Parties of such Class shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims constituting the Senior

 

34



--------------------------------------------------------------------------------

Obligations of such Class, all Post-Petition Amounts included in the Senior
Obligations of such Class before any distribution is made in respect of the
Junior Obligations in respect of such Collateral, with the Junior Secured
Parties in respect of such Collateral being required to (and hereby agreeing to)
turn over to the Senior Agent in respect of such Collateral amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.

SECTION 6.10. Voting. Each Agent, for itself and on behalf of its Related
Secured Parties, acknowledges and agrees that no Agent or other Secured Party
shall be required to vote to approve any plan of reorganization with respect to
any Grantor for any reason or to agree that any provision of any Credit Document
shall survive the effectiveness of a plan of reorganization with respect to any
Grantor in an Insolvency or Liquidation Proceeding.

SECTION 6.11. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of any reorganized Grantor secured by Liens upon
any assets of such reorganized Grantor are distributed pursuant to a plan of
reorganization, on account of both the ABL Obligations and the Term Obligations,
then, to the extent the debt obligations distributed on account of the ABL
Obligations and the Term Obligations are secured by Liens upon the same assets,
the provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

ARTICLE VII

Reliance; Waivers; Etc.

SECTION 7.01. Reliance; Information. (a) Other than any reliance on the terms of
this Agreement, the ABL Agent, for itself and on behalf of the other ABL Secured
Parties, acknowledges that it and the other ABL Secured Parties have,
independently and without reliance on the Term Agent or any other Term Secured
Party, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into the ABL Documents and be
bound by the terms of this Agreement and agrees, for itself and on behalf of the
other ABL Secured Parties, that it and the other ABL Secured Parties will
continue to make their own credit decision in taking or not taking any action
under the ABL Documents or this Agreement.

(b) Other than any reliance on the terms of this Agreement, the Term Agent, for
itself and on behalf of the other Term Secured Parties, acknowledges that it and
the other Term Secured Parties have, independently and without reliance on the
ABL Agent or any other ABL Secured Party, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the Term Documents and be bound by the terms of this Agreement and agrees,
for itself and on behalf of the other Term Secured Parties, that it and the
other Term Secured Parties will continue to make their own credit decision in
taking or not taking any action under the Term Documents or this Agreement.

 

35



--------------------------------------------------------------------------------

SECTION 7.02. No Warranties or Liability. (a) The ABL Agent, for itself and on
behalf of the other ABL Secured Parties, acknowledges and agrees that, except as
set forth in Section 8.16, the Term Agent and the other Term Secured Parties
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any Term Document, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Term Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under the Term Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.

(b) The Term Agent, for itself and on behalf of the other Term Secured Parties,
acknowledges and agrees that, except as set forth in Section 8.16, the ABL Agent
and the other ABL Secured Parties have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any ABL Document, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided herein, the ABL Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
applicable ABL Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate.

(c) None of the Term Agent or the other Term Secured Parties shall have any
express or implied duty to the ABL Agent or any other ABL Secured Party, and
none of the ABL Agent or the other ABL Secured Parties shall have any express or
implied duty to any Term Agent or any other Term Secured Party, to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with any
Grantor (including any ABL Documents or any Term Documents), regardless of any
knowledge thereof that they may have or be charged with.

SECTION 7.03. No Waiver of Lien Priorities. No right of the Agent or any other
Secured Party of any Class to enforce any provision of this Agreement or any
Credit Document of such Class shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of any Grantor or by any act
or failure to act by any Agent or any other Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any Credit Document, regardless of any knowledge thereof that any
Agent or any other Secured Party may have or be otherwise charged with.

SECTION 7.04. No Marshalling. Until the Discharge of Obligations of such other
Class, each Agent, for itself and on behalf of its Related Secured Parties,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of any marshaling, appraisal, valuation or other similar right that may
otherwise be available under applicable law with respect to any Collateral
subject to any Senior Lien of the Agent or any other Secured Party of the other
Class or any other similar rights a junior secured creditor may have under
applicable law.

 

36



--------------------------------------------------------------------------------

SECTION 7.05. Obligations Unconditional. All rights, interests, agreements and
obligations of each Agent and its Related Secured Parties hereunder shall remain
in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Credit Document;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any
Obligations of any Class, or any Amendment, including any increase in the amount
of the obligations thereunder, whether in writing or by course of conduct or
otherwise, of the terms of any Credit Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
Amendment, whether in writing or by course of conduct or otherwise, of all or
any Obligations of any Class or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of any Obligations or this
Agreement or any Agent or any Secured Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the ABL Agent, to JPMorgan Chase Bank, N.A., 270 Park Avenue, 44th
Floor, Mail Code: NY1-K855, New York, NY 10017, Attention: Donna DiForio (Fax
No. (646) 534-2274); and

(b) if to the Term Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 10 South Dearborn, Chicago, Illinois 60603, Attention of Margaret Seweryn
(Fax No. (888) 292-9533).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have

 

37



--------------------------------------------------------------------------------

been given at the opening of business on the next business day for the
recipient). As agreed to between the Agents from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person. Any Agent may change its address or facsimile number for notices and
other communications hereunder by notice to the other Agent.

SECTION 8.02. Conflicts. In the event of any express conflict between the
provisions of this Agreement and the provisions of any Credit Document, the
provisions of this Agreement shall govern and control.

SECTION 8.03. Effectiveness; Continuing Nature of this Agreement. This Agreement
shall become effective when executed and delivered by the parties hereto. This
is a continuing agreement of Lien subordination, and the Secured Parties of any
Class may continue, at any time and without notice to the Agent or any other
Secured Party of the other Class, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor constituting
their Obligations in reliance hereon. Each Agent, for itself and on behalf of
its Related Secured Parties, hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The parties hereto acknowledge and agree that this Agreement is a
“subordination agreement” within the meaning of, and is enforceable under,
Section 510(a) of the Bankruptcy Code, and the terms hereof shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. All references to any Grantor shall include such Grantor as debtor
and debtor-in-possession and any receiver or trustee for such Grantor, as the
case may be, in any Insolvency or Liquidation Proceeding.

SECTION 8.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).

SECTION 8.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

 

38



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the ABL Agent and the Term Agent.

SECTION 8.06. Information Concerning Financial Condition of Grantors. Each
Agent, for itself and on behalf of its Related Secured Parties, acknowledges
that no Agent or any other Secured Party shall be responsible for keeping the
Agent or any other Secured Party of the other Class informed of (a) the
financial condition of any Grantor or (b) any other circumstances bearing upon
the risk of nonpayment of the Obligations of any Class. No Agent or any other
Secured Party of any Class shall have any duty to advise the Agent or any other
Secured Party of the other Class of information known to it regarding such
condition or any such circumstances or otherwise. In the event the Agent or any
other Secured Party of any Class, in its sole discretion, undertakes at any time
or from time to time to provide any such information to the Agent or any other
Secured Party of the other Class, it shall be under no obligation (i) to make,
and neither the Agent nor any other Secured Party of such Class shall make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 8.07. Subrogation. With respect to the value of any payments or
distributions in cash, property or other assets that any Agent or any other
Secured Party of any Class pays over to the Agent or any other Secured Party of
the other Class under the terms of this Agreement, the Agent or Secured Party
making such payment shall be subrogated to the rights of the Agent and Secured
Party receiving such payment; provided that the Agent making such payment, for
itself and on behalf of its Related Secured Parties, hereby agrees that none of
them shall assert or enforce any such rights of subrogation they may acquire as
a result of any such payment until the Discharge of Obligations of the other
Class has occurred.

SECTION 8.08. Application of Payments. All payments received by any Agent or any
other Secured Party of any Class may be applied, reversed and reapplied, in
whole or in part, to such part of the Obligations of such Class as shall be
provided in the applicable Credit Documents of such Class.

SECTION 8.09. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY

 

39



--------------------------------------------------------------------------------

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 8.11. Jurisdiction; Consent to Service of Process. (a) Each Agent
agrees, for itself and on behalf of its Related Secured Parties, that each of
them hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by any of them shall be brought, and shall be heard and
determined, exclusively in such New York State or, to the extent permitted by
law, in such Federal court. Each Agent agrees, for itself and on behalf of its
Related Secured Parties, that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each Agent, for itself and on behalf of its Related Secured Parties, hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that any of them may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any New York State or federal court. Each Agent, for itself and on behalf of
its Related Secured Parties, hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each Agent irrevocably consents to service of process in the manner provided
for notices in Section 8.01. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 8.12. Further Assurances. Each Agent, for itself and on behalf of its
Related Secured Parties, agrees that each of them will take such further action
and will execute and deliver such additional documents and instruments (in
recordable form, if requested) as the other Agent may reasonably request to
effectuate the terms of and the relative Lien priorities contemplated by this
Agreement.

SECTION 8.13. Specific Performance. Each Agent may demand specific performance
of this Agreement. Each Agent, for itself and on behalf of its Related Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by any other Agent or any
of its Related Secured Parties.

 

40



--------------------------------------------------------------------------------

SECTION 8.14. Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

SECTION 8.15. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

SECTION 8.16. Authorization. By its signature, each Agent represents and
warrants to the other Agent that it is duly authorized to execute and deliver
this Agreement.

SECTION 8.17. Parties in Interest. This Agreement shall be binding upon, and
shall inure to the benefit of, each Agent and its successors and assigns, as
well as each other Secured Party, all of whom are intended to be bound by, and
to be third party beneficiaries of, this Agreement. Without limiting the
generality of the foregoing, (a) any Person to whom any Lender assigns or
otherwise transfers all or any portion of any Obligation in accordance with the
applicable Credit Documents shall become vested with all the rights and
obligations in respect thereof granted to such Lender, without any further
consent or action of the other Secured Parties, and (b) any counterparty to a
Swap Agreement or an agreement relating to Banking Services Obligations that
accepts the benefit of any Collateral in accordance with the ABL Collateral
Documents or the Term Collateral Documents, as applicable, shall be deemed to
have agreed to be bound by the terms of this Agreement. No other Person,
including any Grantor, any debtor-in-possession or any receiver or trustee in
any Insolvency or Liquidation Proceeding, shall have or be entitled to assert
any rights or benefits hereunder.

SECTION 8.18. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of (a) the ABL Agent and the other ABL Secured Parties and
(b) the Term Agent and the other Term Secured Parties. Nothing in this Agreement
is intended to or shall impair the obligations of any Grantor, which are
absolute and unconditional, to pay the ABL Obligations and the Term Obligations
as and when the same shall become due and payable in accordance with their
terms.

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent,

By:

 

 

 

Name:

Title:

 

JPMORGAN CHASE BANK, N.A., as Term Agent,

By:

 

 

 

Name:

Title:

[Signature Page to the Intercreditor Agreement]